            = = == Q= = D = = 1= = 4
                                   '';r= '*m:= === = - '*N= = = k*re *-'
                                                                      ' -'= -     = * '** * *     'x
                 Case 1:20-cv-23696-KMM           Document 1 Entered          on FLSD   Docket 09/04/2020 Page 1 of 99
                                                                            IJNITED f.
                                                                                    ;'
                                                                                     -
                                                                                     I
                                                                                     .
                                                                                     !..
                                                                                       -
                                                                                       t,z
                                                                                         A..rx
                                                                                             r'
                                                                                              .
                                                                                              E.
                                                                                               jSD ISTyjjc,
                                                                                                         wrj.
                                                                                                            aC ow
                                                                                                                jgurja                                             j                                 $
                                                                                 '
                                                                                                                                                                   (a
                                                                                  Soutb-ern Distric'
                                                                                                   tofFlorida                                                                                            ,
                                                                        CaseNum ber:                                      ,
                                                                                                                          '
                                                                                                                         .#


                                                                                                                                  '




             I
             ..
              4Of-Qtrluo
                      r reg (- r
                               .,
                                &c.,t-f)op
                                         ,t-
                                           j,                                                                                     .)
                                                                                                                                      '
                                                                                                                                                           '
                                                                                                                                                                   '
                                                                                                                                                                       )
                                                                                                                                                                                                 .


              A tGk Alxtt
                        lc t-som U t-.                                                                                                        FILED BY                              D
                                                                                                                                                               2                    .   C.
                                                                  Plainffftsl                                                                                  #
                                                                                                                                                               ;
                                                                                                                                                               .
                                                                                                                                                               .
                                                                                                                                                                           ''
                                                                                                                                                                            .



            V.
                                                                                                                                                    $EF - 2,
                                                                                                                                                           222
                                                                                                                                                     ANM
                                                                                                                                                    CL  IO E.NOBLE
                                                                                                                                                      ERI
                                                                                                                                                    s. 'U t OISI CT
                                                                                                                                                     b.o/iuk.-MIAMI
            D v- cros -1otjvj
                 .
                               ,
                               t 1)                                                                                                                                                          .




             Q , j Cjtx *
                        r'
                         .
                         s. j
                         ,
                            . Qp j4                       '
                                                              ,
                                                                                                ..   ,

                                                                                                         (y
                                                                                                          .t
                                                                                                           .
                                                                                                           y.
                                                                                                            ,
                                                                                                            lj
                                                                                                             yy
                                                                                                              iy
                                                                                                               ,y
                                                                                                                ,
                                                                                                                -.
                                                                                                                 ,
                                                                                                                 .yj
                                                                  oefbndaxs)                    Y (
                                                                                                  zX
                                                                                                   ,''
                                                                                                     .
                                                                                                     ),
                                                                                                      i- ,




                                          '
                                         ..
                                              %& tls crkc b
                                                  .
                                                          >tq@: Oaltijjyyjtr?
                                                              .
                                                                            ..
                                                                             s cosgpair)-!
                                                                                         -
                                                                                     (TITLE OFDOCUM W D
                                                                       .-


                             1,  ,   h beh', '
                                             Ql?t
                                                'CJ(7N1 t0. plaizz'-.a-=a--inieaboveo ledcause,                                           .


                                                                              '
                                     7                    ' ,
                                                            .
                                                            x,                              .
                         @                    ';          321:0)                       % 1tf) 3lS k0 USC I
                                                                                            .
                                                                                                         ,
                                                                                                         T C1J-lcl.wf'l                                                         -
                                                                                                                                  ,
                                     l    '
                                                                                                                                               . .                         .
                                         .
                                         -
                                         .'- z l.'.                                    y-jjq ,ljxgo yj                                              j yo eco t-
    '
.

                             !                                    Q     -
                                                                                                     jpry    .   -            '
                                                      .
                                                                                        )
                                              !
                                                                   '
                                                                                                                         ;                                                               4
                     .

                                                      q       ,              j                                       ,            ,                                             4jj j




                                                                                                                                                '
        .




                                     j                                                   qygy                                                  4
                                                                                                                                               *--
                                                                                                                                                 2:
                                                                                                                                                  ,
                                                                                                                                                  3t$3%
                                                                                                                                                      w.
                                                                                                                                                       r
                                                                                                                                                       t
                                                                                                                                                       --,-..
      Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 2 of 99



hïzp AqtpcTok
13= 14/,-t- :1t.lt
                 r-f-lt'
                       )C?tc

                            :       j                                                                                                                                 .
1%- L(   :
         -
         *,()CO 'I'Q/.Q '    f)0YICO w Qk   'Yl z t  as'rlrlf- cv/.t -
 tt7() () . Tt3-c1()to Uo(7(tt-
                              )r('jtj tzt-r
                                          lck   ) )e'
                                            rxtr.     ttc.c  ' ttnt-1tc,-
Cl,'t1-
   1  f), tm t-.
               ) tR'c)t7)7-
                          o?(tô .
                                7:b co (
                                       ;r-)ck
                                            '
                                            lt  'l(
                                                  2L
                                                   .)t
                                                     m O-,
                                                         -t
                                                          f')7 '
                                                               f(
                                                                2) tDc.-
                                                                       3                                                                                                                        .

$''
  yy'7o
      c.(.
         )(y
           )'tu
              oo(g
                 ,)t
                   aij
                     rlr)i
                         t/j,tjctj)t.
                                    lq
                                     op ).(
                                          7(
                                           '
                                           )(
                                            Q-r Q()2itj                                                ..
                                                                                                         x                                           ,
-tt
  rn(')c'ttlctrt to'
                   tc
                    otc '
                        ,s (
                           '
                           ,ctctu.t. j. y
                                        syyj
                                           ,y.
                                             (yjy.ygy y.y,jocl                                                                                                        q

                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                            .


1t
 %-)
   .$
    , Atfl(2tî'
              o (33 &   D
                        l pkotr)   ''t -h--
                                          ((
                                           è)-l
                                              i
                                              -t
                                               f-
                                                lQz' t
                                                     x
                                                     qllllytyt
    tr
      '

     kl
      -
      f
      'ltlQ
      i   ;'iT
             --tt
                f>F
                  4' 1
                     ,(7,î'xf
                            'rb7/
                                '- t'lL'tt?l At-v ()y t  gï,   -
                                                                                               r

                                                                                                                  -   ,
                                                                                                                                                                                                      '
                                                                                                                                                                                                      lr
                                                                                                                                                                                                       ;'
                                                                                                                                                                                                        Ti
                                                                                                                                                                                                         l
                                                                                                                                                                                                         'o
                                                                                                                                                                                                          l)
                                                                                                                                                                                                           '
                                                                                                                                                                                                           cltl
                                                                                                                                                                                                              tï
                                                                                                                                                                                                               -t
                                                                                                                                                                                                                '
                                                                                                                                                                                                                1
                                                                                                                                                                                                                l
                                                                                                                                                                                                              74t
                                                                                                                                                                                                                 -'
                                                                                                                                                                                                                  ttct    ,
  ht-tr
      y,o(Ckp -
              t,
               -tc                                                                                                                                   c; ?
                                                                                                                                                        )
                 ,s
                  )'
                   (-
                    '
                    )
                    -t-t:.
                         a
                         ,-
                          . ,.
                             ,(
                              aà, '
                                  t
                                  ot .
                                     t
                                     ;
                                     qt/l                                                                                                                                 r
                                                                                                                                                                          at-lyyc;
                                                                                                                                                                                 .
                                                                                                                                                                                 lUc'otf- 'tot'l
                                                                v
 'r                                                            ,                                                          -
                                                                                                                                                                                           .




 tp
 'kêltz
      qlt-? oc) tt    f
                      .
                      )(j)()tt'     j-tp(j L(r     j
                                                   shc-t f-Tt'r
                                                              J
                                                              -t-tç ? tk',(,)'L(7t7s.) ''j-t't'l cGt)'        )tc f:l(1/    6'f)
Qt  ç? ht   %kz(-#-'(7
                     -((rj
                         ''
                          '-(
                          t  't-)(.?,tfl''r.'
                                            .
                                               '
                                               ). . /5 :
                                              i
(z ,3    )(.:
            .L('t  ;
                   -tyqtrj'l
                        .
                            '-- j gy- '('tr),gw   -'
                                                   -k jy   .)(y;.,jygqyu
                                                                       ''t(-)())jk'  l' d
                                                                                        k
                                                                                        -
                                                                                        .-.
                                                                                          )i
                                                                                          - (
                                                                                            L
                                                                                            '7-d
                                                                                            )     f
                                                                                                  l
                                                                                                  -
                                                                                                  .:L
                                                                                                    -
                                                                                                    ,- '-t
                                                                                                         -
                                                                                                         $
                                                                                                         .
                                                                                                         q
                                                                                                         -'
                                                                                                         '- '.
                                r
                                o       /,J
                                          ) ('
                                             -)    l '    q     .r
                                                                 y'                 6x ,             '
                                                                                                          x)L'-)t c)) J    q,j
                                                                                                                             .)                                                                            .

Co-(7-?-)(
         'ltr7
         A
         u     i7 oNt    Ch / uL0.,t/kz . k'J, (.s(-C,-û'f.:?t-.                      '0 to C,t)t        r
                                                                                                         )               tù                                                                                                         ,


ttlQ. 3,0-.1h Ot        -1,)  ,h1ty
                                  h'
                                  z -
                                    k'
                                     )
                                     f3
                                     k
                                     -
                                     .
                                     s
                                     (
                                     1
                                     k t
                                       '
                                       $
                                       w)
                                        F
                                        -
                                        .
                                        .
                                        zIQ
                                         ,tè
                                           jfg.,J
                                           '
                                           3    j
                                                r'Y)g..
                                                  n   (
                                                      )-
                                                      .('(
                                                       y 'I.
                                                           w
                                                           ,
                                                           '
                                                           j.
                                                            )
                                                            of-y
                                                            (
                                                            ,   ,
                                                                )tl. g . -.-
                                                                           ;
                                                                           ,h
                                                                            j
                                                                            :
                                                                            ;.
                                                                             -
                                                                             g
                                                                             :
                                                                             ,.
                                                                             )
                                                                             .
                                                                             ''
                                                                              -
                                                                              /h: ,y
                                                                                  1 hr
                                                                                     ;
                                                                                     j
                                                                                     -
                                                                                     '
                                                                                     ..j;
                                                                                        ,
                                                                                        bd(
                                                                                          .
                                                                                          -
                                                                                          t
                                                                                          ,
                                                                                          -
                                                                                          .
                                                                                          ,i
                                                                                           :
                                                                                           .
                                                                                           ;
                                                                                           )
                                                                                           ,
                                                                                           i4
                                                                                          o' L
                                                                                                 .(
                                                                                                :)
                                                                                                 - -.(,
                                                                                                   ,   r-x
                                                                                                         ,jjtn
                                                                                                         )         /t)kts!y'a
                                                                                                                            (-          .       wz
                                                                                                                                                                                                                                                   ,



                                                                                                                    yy                                                                                         .                        .

J
'
-lf
  /') o' ktpqstc)-')
                   e/%
                          f--iL                    .
                                                              w!r'x t$   ,;y,y
                                                                             ,9t.. --7
                                                                                 .
                                                                                       t.j
                                                                                         $o
                                                                                          .f()
                                                                                          a     .(
                                                                                                )t '    !'
                                                                                                         -C.(j'flt    ,7
                                                                                                                       11
                                                                                                                                                             .    ,
                                                                                                                                                                                                      -
                                                                                                                                                                                                                                        ;              ,




S,7,w o o ps. T=u -               r*'
                                   ,
                                        .
                                        t..
                                          -(p
                                            .oj(,
                                                -t.
                                                   ,

                                                  )1
                                                  ,,
                                                   gxyyys,) sj-xygt
                                                                  .
                                                                  gi t;t 1.h1r-')ck-p.).Qt ,
                                                                                           :..
                                                                                                  '
                                                                                                  -
                                                                                                  u?k
                                                                                                    !.
                                                                                                     -
                                                                                                     >l()(
                                                                                                         i
                                                                                                         oh
                                                                                                         y
                                                                                                         '    /'
                                                                                                               -- r
                                                                                                                'tlht-
                                                                                                                ,    t
                                                                                                                     y
                                                                                                                     -
                                                                                                                     tiY
                                                                                                                       f1 !,,
                                                                                                                                                                      '.

                                                                                                                                                                          v-
                                                                                                                                                                               h       ,
                                                                                                                                                                                           :u V.Z ,                           .(
                                                                                                                                                                                                                              -.-       ----
                    %                                      '
      '                             .                  .
                                        ? 't.y'.f,
                                                 uQ 'ks ,t''   !7.    -                                                                                          fr
 t-(b,
                     t           to   r-h
                                      '                        tc/A   w-'!.uy t'-1
                                                                                 /--
                                                                                   Nz,$
                                                                                      t/,
                                                                                        t.
                                                                                         '
                                                                                         j
                                                                                         - j;)
                                                                                             l(k
                                                                                               o
                                                                                               -?k
                                                                                                 f'-x)
                                                                                                     j î--)U.,(k.
                                                                                                                -)
                                                                                                                 -k
                                                                                                                  /)?, r
                                                                                                                       :
                                                                                                                       q
                                                                                                                       ()
                                                                                                                        .
                                                                                                                        !
                                                                                                                        -
                                                                                                                        h
                                                                                                                        .
                                                                                                                        ?:
                                                                                                                         -
                                                                                                                         !i
                                                                                                                          -
                                                                                                                          i
                                                                                                                          L-
                                                                                                                           '
                                                                                                                           i
                                                                                                                           -
                                                                                                                           j
                                                                                                                           'î
                                                                                                                            h
                                                                                                                            k(
                                                                                                                             -
                                                                                                                             s :r-t--'. ,
                                                                                                                             k -- t
                                                                                                                              -.
                                                                                                                              .         a-
                                                                                                                                         )-. .'pyo
!
L
:
-
z--i''
                      )

                                        .
                                                h
                                                k              t
                                                               .
   t-'lï:qir!,('-r,---2)q----:-b'qj-L:tYotk);- ,j,3---..-.y:,(j;j
                                                               . ......
                                                                 t;
                                                                  ':j.-
                                                                      ,4
                                                                       :
                                                                       p
                                                                       y;
                                                                        q
                                                                        rL,,--
                                                                        ( .....,,, .....
                                                                                           .
                                                                                                                 a U
                                                                                                                     '
                                                                                                                     j
                                                                                                                     '                ;
                                                                                                                                                .
                                                                                                                                                '    ...ez
                                                                                                                                                                                   -   -                  --       ----
                                                                                                                                                                                                                                    rtk-,k
            ----
               -   .-       .,          ..,        -             -.-, - ,                          .....-,-



          , ..              -

 t :ljt   .,
           -
           .
           /.t
            ,.
              ;-
               j
               ,
               .-.
                 s
                 p
                 jt,
                   y, yt-.y,?.
                             (y
                              . -.
                            ...
                                   j
                                   -.
                                    (x
                                     w.
                                      j c,()(.,
                                              -'r.-hrt-) -v'h. (-'
                                                                 c; ,t-.
                                                                       ys.
                                                                       ptal
                                                                                         ufy(q
                                                                                         OlO u
                                                                                                .
                                                                                              .>j
                                                                                                                                                                                   -
                                                                                                                                                                                                                                    ,

                                                                                                              t
(.
 -)t
   '.
    /o
     ( a'  t
           .
           c
           lv
           '
             k-x).
                 ,
                 )t ,k,
                      -(t .( j
                             y
                             -x
                              j(.
                              !  ) tf,'(7
                                t?j
                                /   ,
                                           .
                                           -
                                           3
                                           't0r
                                              .-    jt ;(
                                                        '
                                                        ),j
                                                          . t-otç, (.( '
                                                                       0/(
                                                                       i x7J-
                                                                            t) o
                                                                               ' lt
                                                                               xa. f
                                                                                   -
                                                                                  .,r
                                                                                    pf(')u t
                                                                                           pt
                                                                                           u qi-                                            -
                                                                                                                                                                                   '

                                                                                                                                                                                            .              ..

                                                                                                                  z-x                       I
  1k'n-j
       '
       j(.
         z
         y
         ,
         Ag qjt'     xpjfyv jq;ço.
          .

r
,l
 1
 '
 )l
 .
                      -
                      .a      j          /
                                         '
                                         t '
                                           )'
                                         .lz
                                           tt,
                                             )():!2
                                              :)  )k'
                                                    ë
                                                    qpt
                                                      :'.(t
                                                       -'
                                                        j
                                                        -
                                                        ' -
                                                          )
                                                          .
                                                          r
                                                          --
                                                           ..
                                                            -
                                                            ,
                                                            '
                                                            t
                                                            -gr gl
                                                             --
                                                              q
                                                              )   .-,
                                                                   ..
                                                                    j
                                                                    ..
                                                                                                                               .

                                                                                                                          ...- ..;
                                                                                                                               .. - ,...-
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 3 of 99




                                        Tt't(t$ lt t1,C,CLII; )



                                         -




                                  -..               1,t.
                                             ...-.. .   (yy   t-
                                                               T.... '
                                                           ...--
                                                                     .!k....--.
                                                                              - --.--..
                                                                                      -.-.
                                                                                         -.
                                                                                          ----.-..-
                                                                                                  ...--
                                                                                                      .-
                                                                                                       ..-
                                                                                                         ....-
                                                                                                             .
                                                                                                             -
                                                                                                             .--
                                                                                                               .-.-
                                                                                                                  .-..-..-..
                                                                                                                           -....-
                                                                                                                                .-.-
                                                                                                                                   ....-'
                                                                                                                                        .
                                                                                                                                        -..--...
                                                                                                                                               -....
                                                                                                                                                   -.
                                                                                                                                                    '--
                                                                                                                                                      .
                                                                                                                                                      '
                                                                                                                                                      .'
                                                                                                                                                       .




                                        (lîs ltltitkûtéol
                                                        sok
                                        AtYtl yt
                                               ûtriûtt)Cctfgj



                                        Gùt 2t)74077 cr h
                                                        tt8iC
                           Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 4 of 99


                                                                                                                                     .

                                  e



                                                     ywugg ggy(g(g ygygy jjggggs 1                                                       .-. -. .
                                                                                                                                         -




 -
 ...........
..
           --
            ...-
               ..
                -.y
                  l....)
                       L
                       .>-
                         .-
                          .
                          ,.
                           ,
                           z-r
                             ?
                             .
                             ,.
                              ,
                              -...
                                 -
                                 .
                                 ,. ..,                                                                  j
                                                                                                         --
                                                                                                          y
                                                                                                          j
                                                                                                          ,
                                                                                                          ..   ..
                                                                                                                    yy.       ...
                                                                                                                                ,.............




..
                                                          % c:lpm ;,
                                                                   O :% t; dol%M ri
                                                     :




                                                          LQ$(S) X C'î'e6,qOUtobodc
                                                     jr                gj
                                                                        !ygé S gs(Sgy4 g y yy t y
                                                     y


     '
                                                          jA :1
                                                              -# ïbî: :X
                                                                       ' % cot
                                                                             Tl
                                                                              Yoctr                                       ,




                                                     )nNcl cïlso h3t
                                                                   ) ctrt 179:4: ' tt)e
                                                     )Y '
                                                        IY %>. Yz: t
                                                                   % ê tè     ëttt'3
         (                                                                         -'
                                                                                    -
                                                                       u zt jyyyu sy y y,syyt
                                                                                            yjuyj
                                    js%
                                          e yy us uyy A ((gr yw yty.yg yu
                                                      jfûl
                                                         q(g ;jV4gujjyys k
                                                                         .ygy yy,yty/y
                                                                   '




                                                     'l?: î/t.Alzj etm& (ûc#
                                                     y                         (
         ,
                                                                       T lqt C,
                                                                              :                 ) kt.tl
                                                                                                      Flî (
                                                                                                          %: =
                                                              1
                                                              4
                                                              -
                                                              .
                                                              gy-
                                                                jjj
                                                                  t
                                                                  k
                                                                  j
                                                                  t
                                                                  j
                                                                  -.
                                                                   (
                                                                   -
                                                                   t
                                                                   y
                                                                   jyy
                                                                     j
                                                                     -
                                                                     .
                                                                     j
                                                                     -
                                                                     ..
                                                                      -
                                                                      .
                                                                      (
                                                                      y
                                                                      jj
                                                                       ;
                                                                       ..
                                                                        -
                                                                        j
                                                                        y
                                                                        .
                                                                        -
                                                                        .-
                                                                         .
                                                                         &-g.
                                                                            -
                                                                            y
                                                                            .
                                                                            ,
                                                                            j
                                                                            -4
                                                                             .
                                                                             -
                                                                             ..
                                                                              -
                                                                              .
                                                                              j
                                                                              t
                                                                              g
                                                                              jg
                                                                               y
                                                                               jjj
                                                                                 -
                                                                                 y
                                                                                 .
                                                                                 -
                                                                                 .
                                                                                 gy..
                                                                                    -
                                                                                    y
                                                                                    j
                                                                                    .
                                                                                    -
                                                                                    ...
                                                                                      -
                                                                                      (-
                                                                                       .
                                                                                       (
                                                                                       ..
                                                                                        j
                                                                                        (
                                                                                        4
                                                                                        j
                                                                                        y
                                                                                        j;
                                                                                         .
                                                                                         y
                                                                                         jg
                                                                                          j
                                                                                          ;
                                                                                          j
                                                                                          .
                                                                                          -
                                                                                          (
                                                                                          j(
                                                                                           j
                                                                                           g
                                                                                           -
                                                                                           .
                                                                                           ;
                                                                                           y
                                                                                           .
                                                                                           ,-
                                                                                            .
                                                                                            -
                                                                                            ..
                                                                                             -
                                                .- .-..-.....
          ....- ..... .. .....---.-.--..-- ..-.--.
                                                            -.-.
         -.                                          -.


                                             .....-. ... ......
           . ....... .. . ... . ... ...., ...,


                                                               l                            -


         t
         '                                                                                      jj-(qr
                                                                                                     ;     -
                                                                                        -
             -'                                      :                 - - -




              '
              )
              .
              -
              '
              )
              ..
              --
               '
               )
               .
               '
             -..


                -
                )
                '
                -
                .
                )
                -
                .'
                 y
                 --
                  .
                  -
                  .-
                   (
                   )
                   j
                   .
                   -.
                    -..
                      --
                       ..
                        -
                        .-
                         .-
                          ..
                           -
                           .
                           -
                           .-
                            ...-
                               .
                               -
                               ...
                                 -.....
                                      -
                                      ...
                                        -
                                        ..
                                         -
                                         ..
                                          -
                                          .
                                          -
                                          ..
                                           -.
                                            -.
                                             -....
                                                 -
                                                 .
                                                 -
                                                 ..-
                                                   .
                                                   -
                                                   .
                                                   -
                                                   ..
                                                    -
                                                    .
                                                    -..
                                                      -
                                                      .-
                                                       ..
                                                        -
                                                        .-
                                                         .
                                                         -
                                                         .
                                                         -
                                                         ..
                                                          -.
                                                           -..
                                                             -
                                                             .
                                                             -
                                                             ..
                                                              -
                                                              ..
                                                               -
                                                               .
                                                                                                              .



                            Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 5 of 99
                                            l    J




                                                     m'
                                                      ft:)lpctk(
                                                               #c.t:-qoqt
                                                                        jl
                                                                         :kTt
                                                     -
                                                     .
                                                     1-
                                                      k
                                                      .
                                                      ;
                                                      :
                                                     :2
                                                      E
                                                      :
                                                      8
                                                      1
                                                      !
                                                      t
                                                     ..
                                                       -
                                                       ,
                                                       '
                                                       ,
                                                       -
                                                       ..
                                                        -..
                                                       :,
                                                       1  ,
                                                          -
                                                          .
                                                          l
                                                          '
                                                          :
                                                          E
                                                          (
                                                          .
                                                          è!
                                                           (
                                                           :
                                                           r
                                                           -
                                                           .
                                                           !
                                                           C
                                                           '
                                                           k
                                                           .
                                                           :
                                                           #
                                                           E
                                                           I
                                                           lt
                                                            1
                                                            )
                                                            -
                                                            :
                                                            .
                                                            i
                                                            '
                                                            -,
                                                            .-
                                                             .
                                                             '
                                                             ...
                                                               i
                                                               1
                                                               !
                                                               q
                                                               i;
                                                               ët
                                                                1
                                                                :
                                                                k
                                                                )
                                                                2
                                                                .
                                                                i
                                                                t
                                                                !i
                                                                 @
                                                                 !
                                                                 :
                                                                 )
                                                                 t
                                                                 @
                                                                 i
                                                                 ë
                                                                 :
                                                                 k
                                                                 '
                                                                 ,0
                                                                  ..'
                                                                    .
                                                                    i
                                                                    !
                                                                    1
                                                                    k
                                                                    ......
                                                                    -    -
                                                                         3
                                                                         6
                                                                         '
                                                                         f
                                                                         1
                                                                         ?
                                                                         LL
                                                                         .-
                                                                          .
                                                                          1
                                                                          t
                                                                          @
                                                                          :
                                                                          1
                                                                          q
                                                                          .
                                                                          !
                                                                          2
                                                                          1
                                                                          .k
                                                                           -
                                                                           p
                                                                           i
                                                                           r
                                                                           :
                                                                           l
                                                                           !
                                                                           l
                                                                           qll
                                                                             :
                                                                             ;
                                                                             p
                                                                             q
                                                                             r
                                                                             )
                                                                             .
                                                                             :
                                                                             (
                                                                             1j
                                                                              )
                                                                              $
                                                                              t
                                                                              .
                                                                              '
                                                                              k
                                                                              1
                                                                              i
                                                                              è
                                                                              !
                                                                              C
                                                                              '
                                                                              .
                                                                              -'
                                                                               .
                                                                               E
                                                                               q
                                                                               r
                                                                               !
                                                                               1
                                                                               i
                                                                               .
                                                                               ,
                                                                               2
                                                                               ;
                                                                               '
                                                                               -
                                                                               .
                                                                               '.-
                                                                                 .
                                                                                 ,
                                                                                 '
                                                                                 (
                                                                                 .
                                                                                 :
                                                                                 (
                                                                                 2
                                                                                 '
                                                                                 :-.j2:!:,-,.......'
                                                                                  .
                                                                                  1                 !
                                                                                                    1
                                                                                                    :
                                                                                                    k
                                                                                                    )
                                                                                                    ;
                                                                                                    '
                                                                                                    ....
                                                                                                   ..
                                                                                                       '
                                                                                                       i
                                                                                                       :
                                                                                                       1
                                                                                                       .
                                                                                                       E
                                                                                                       .
                                                                                                       (
                                                                                                       i.
                                                                                                        i
                                                                                                        !
                                                                                                        :
                                                                                                        -
                                                                                                        )
                                                                                                        5
                                                                                                        ;
                                                                                                        ,
                                                                                                        -
                                                                                                        .....
                                                                                                            !
                                                                                                            q
                                                                                                            1
                                                                                                            i
                                                                                                            (
                                                                                                            )
                                                                                                            -
                                                                                                            )-
                                                                                                             ,
                                                                                                             )
                                                                                                             -
                                                                                                             ,
                                                                                                             ..
                                                                                                              -
                                                                                                              ,
                                                                                                              .....
                                                                                                                  ,.......
                                                                                                                         ,.
                                                                                                                          r
                                                                                                                          )
                                                                                                                          .,
                                                                                                                           .........
                                                                                                                          -,
                                                                                                                                   -
                                                 '
                                                 /
                                                      tt C) âOJ11. t), ,                                                 -)
                                                y
                                                ..y
                                                y
                                                -   .
                                                  .--
                                                    F
                                                    7.
                                                     ;..-,
                                                    >.      $
                                                         ....
                                                            .....--
                                                                  . ,..w
                                                                  -..
                                                                    -   j
                                                                        .
                                                                       -.
                                                                        :
                                                                        9(
                                                                         ,
                                                                         *
                                                                         5.
                                                                         !>
                                                                          !.
                                                                          95
                                                                           6
                                                                           ...
                                                                             d..-y
                                                                             !r  ..
                                                                                  4
                                                                                  7
                                                                                  -..
                                                                                    -.
                                                                                     3
                                                                                     j-.-!
                                                                                         q.--y
                                                                                          -. -.
                                                                                              >.g...-
                                                                                                    .y  .
                                                                                                        .y
                                                                                                     .....1
                                                                                                          $
                                                                                                          4
                                                                                                          .
                                                                                                          4s
                                                                                                           ..
                                                                                                            ,
                                                                                                            .
                                                                                                            /4  .
                                                                                                             :...
                                                                                                                ,
                                                                                                                .
                                                                                                                â
                                                                                                                '.
                                                                                                                 ,   j
                                                                                                                     t
                                                                                                                 .....
                                                                                                                     =
                                                                                                                     *B
                                                                                                                      y.
                                                                                                                       g#ug
                                                                                                                        KL
                                                                                                                         -
                                                                                                                         ..w
                                                                                                                           .
                                                                                                                           :
                                                                                                                           '
                                                                                                                           7!
                                                                                                                            r:.
                                                                                                                              -.;y
                                                                                                                                7!
                                                                                                                                 !
                                                                                                                                 C-.-.
                                                                                                                                     -..,
                                                                                                                                        -..y
                                                                                                                                          -a
                                                                                                                                           j
                                                                                                                                           k
                                                                                                                                           ....- y
                                                                                                                                               ..%
                                                                                                                                                 .
                                                                                                                                                 )j;
                                                                                                                                                 Lv
                                                                                                                                                  -.
                                                                                                                                                   L    y
                                                                                                                                                   '..,..
                                                                                                                                                   .    ....--..
                                                                                                                                                               -
                                                                                                                                                               .-
                                                                                                                                                                1.   j
                                                                                                                                                                 - l..
                                                                                                                                                                     p
                                                                                                                                                                     k. y
                                                                                                                                                                      -.J
                                                                                                                                                                        r
                                                                                                                                                                        -.
                                                                                                                                                                         -
                                                                                                                                                                         ..
                                                                                                                                                                          ;j
                                                                                                                                                                           y.-
                                                                                                                                                                             .--
                                                                                                                                                                               .-...
                                                                                                                                                                                   -..
                                                                                                                                                                                     -.-.-.....
            ...---.-.-..-....-.-. .-.--......
...... ..




                -     .
                                                )yé
                                                  tj!
                                                    kjjj
                                                    tt j
                                                       -
                                                       .
                                                       -.-.y
                                                          --
                                                           .
                                                           '
                                                           u.-u
                                                              i
                                                              /g
                                                               ll'y-(
                                                              '?
                                                               '
                                                               )    )44
                                                                    ;'*
                                                                      -
                                                                      *-'
                                                                        -6
                                                                         .
                                                                         ''lsy
                                                                        '-
                                                                         u   j
                                                                             A
                                                                             s
                                                                             z
                                                                             TAlu
                                                                              it
                                                                               )*''$
                                                                                -p -'
                                                                                   l
                                                                                   w
                                                                                   .V
                                                                                    w
                                                                                    -
                                                                                    '
                                                                                    r,
                                                                                     '
                                                                                     h
                                                                                     u
                                                                                     A
                                                                                     i
                                                                                     s ls$
                                                                                      '' F
                                                                                         1ï
                                                                                          .t
                                                                                           4
                                                                                           h
                                                                                           '.
                                                                                            L
                                                                                            ?g
                                                                                            àv
                                                                                             -
                                                                                             .
                                                                                             -.
                                                                                              j
                                                                                              w
                                                                                              j
                                                                                              .,
                                                                                               9
                                                                                               -
                                                                                               '
                                                                                               .-
                                                                                                1
                                                                                                r-j
                                                                                                 .-
                                                                                                  .
                                                                                                  -
                                                                                                  .W
                                                                                                   > jy
                                                                                                  !.
                                                                                                   / .
                                                                                                     ,
                                                                                                     j
                                                                                                     /.u
                                                                                                      !
                                                                                                      -...
                                                                                                         -
                                                                                                         .
                                                                                                         -
                                                                                                         .
                                                                                                         -V
                                                                                                          -
                                                                                                          ,
                                                                                                          +.'j
                                                                                                           --
                                                                                                            l
                                                                                                            k
                                                                                                            -  t
                                                                                                               S
                                                                                                             -!!
                                                                                                               .
                                                                                                               1
                                                                                                               -
                                                                                                               5
                                                                                                               ..
                                                                                                                -
                                                                                                                /
                                                                                                                .
                                                                                                                ?
                                                                                                                -
                                                                                                                '-
                                                                                                                ..
                                                                                                                 t
                                                                                                                 q..-
                                                                                                                    j
                                                                                                                    .
                                                                                                                    h
                                                                                                                    ;..
  ....-..-.---...----...........-.
                                 -. .
                                    ---.-.-...--- ...
                                                              i
                                                    -.-- z



                          :,.
                            't
                             'lcpto llct
                                       -h 1
                                          7.rstt?c-)p V'Tf'
                                                          c.L
                                                          ,




                                                              r
                                                              tyyyq; ylutq r-jyo ,yaokyjoy
                                                                   yj       ralot j gsj.
                                                                    lgF jyasy          ym u ayyy yjmyjj
                                                                  't
                                                                   r.
                                                                    ,
                                                                    Jk lM=VI>                                     /'l.
                                                                                                                     t%u
                                                                                                                       'X %..
                                                                                                                            ---
                                                                                                                              .
                                                                                                                              -.
                                                                                                                               ->
                                                                                                                                .Wu.
                                                                                                                                   -
                                                                                                                                   .'-.
                                                                                                                                      -.
                                                                                                                                       ->
                                                                                                                                        -.,
                                                                                                                                          .
                                                                                                                                          -,
                                                                                                                                           .
                                                                                                                                           W'.
                                                                                                                                             1-

                               uyy (y yyjj y j   ygy yyjy
                            g y -g X j  Yl
                                         jy qgy gyytgyg
                                                 )
                                                 --
                                                  .
                                                  -
                                                  .
                                                  -.
                                                   -
                                                   (
                                                   --
                                                    j
                                                    r-
                                                     .
                                                     --.-y
                                                         :
                                                         $
                                                         y
                                                         ,
                                                         g
                                                         :;
                                                          y
                                                          -
                                                          .-.-
                                                             ..
                                                              -
                                                              .
                                                              4
                                                              (
                                                              .g
                                                               j
                                                               .
                                                               4
                                                               .-
                                                                4
                                                                ..
                                                                 -..
                                                                   -.-.
                                                                      -.
                                                                       -
                                                                       .
                                                                       y
                                                                       ..
                                                                        -.
                                                                         -..
                                                                           -
                                                                           .
                                                                           -g
                                                                            k
                                                                            jjjt
                                                                               g
                                                                               j
                                                                               a
                                                                               t
                                                                               g
                                                                               jjj-
                                                                                  y
                                                                                  j
                                                                                  gj
                                                                                   y
                                                                                   j
                                                                                   y
                                                                                   ;
                                                                                   kjjt
                                                                                      y
                                                                                      j
                                                                                      gj
                                                                                       y
                                                                                       k
                                                                                       j
                                                                                       yj
                                                                                        t
                                                                                        j
                                                                                        t
                                                                                        -.
                                                                                         -
                                                                                         ..jjj
                                                                                             g
                                                                                             y
                                                                                             t
                                                                                             y
                                                                                             -,
                                                                                              t
                                                                                              jjy
                                                                                                j...-
                                                                                                    ....
                                                                                                       j
                                                                                                       4
                                                                                                       j
                                                                                                       :r
                                                                                                        -
                                                                                                        j
                                                                                                        ;
                                                                                                        .
                                                                                                        jk
                                                                                                         y
                                                                                                         .
                                                                                                         ,
                                                                                                         g
                                                                                                         j;
                                                                                                          .
                                                                                                          q
                                                                                                          '
                                                                                                          j
                                                                                                          k
                                                                                                          -'
                                                                                                           -.
                                                                                                            -
                                                                                                            j
                                                                                                            /
                                                                                                            r
                                                                                                            7
                                                                                                            $
                                                                                                            -
                                                                                                            j
                                                                                                            kt
                                                                                                             j.
                                                                                                              j
                                                                                                              y
                                                                                                              g
                                                                                                              j
                                                                                                              yj
                                                                                                               p
                                                                                                               ,
                                                                                                               g
                                                                                                               jy
                .-......---- -.. ..... ..-...-.-.-
             ....
                                                 ,
                                                     Usroy              f                             -.. - -
                             - ) juyy6ygyyj
                                          p ,y yyy(
                                                  ,
                                                  yy gqt
                                                       ysy)y
                                                           jy
                                                 s
                                                              y --                                                IVZY                                        --
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 6 of 99


         i.                                             v                      .                                 .   *


         iL                y                        goj           j.                             .g j                                     (kc , g -
         !
                                                                  <                                      -
j


                  q *                                ,                                                                                    . ; y j .y
         !'
         :
              ,                                     q                                        c : oat)
                           f                            ?     ! .                                y
                                                                                                             '
                       '
                                                        '                                                                $,
                                                                                                                         ,                                      --
                                           '
                                                            (f
                                                             ,
                                                             -
                                                             (>$                                 t                       -
                                                                                                                         (ui
                                                                                                                           j                   k
                                                                                                                                               '
                                                                                                                                               J
                                                                                                                                               '      -
         1
         .
         ;
         / U
           n                           ,
                                       .           w- < .
                                                        U
                                                        '
                                                        f>U
                                                          .NO'
                                                             h-
                                                              ? '                                                             .e
                                                                                                                               y          y.
                                                                                                     b
         j                 .                                                                                                      '            .
         !
         ;
                  .
                               ()                   t %                                                  ' h t.
                                                                                                              l
         i                     J
         i                                                                              .
                                                                                                                              qv               s
         ;             r       (C
                                ,) .                                      f
                                                                                                                                   v.                -
'
         '                         *                                                                                                  z
                  ?


         r                                              y                                                                                 (),
                                                                                                                                            a t.
         1                                                                                                                                                  '
         !                             Q           . ,t)j j o l                                                      ()tîy)?f                      0-CO ,
         gE
          .                '                                                             ,
                                                                  .                                      .           ,        .
         (:t
         I
                      Q' C                           -                                       )                                            .o .
         !                     #
                               *       ,



         r                     j;                    ' (.j                              ijx, )j '                                          j'
         I
         j                                                                             .<'
                                                                                         -


         I
         '
                                   qlC'Q
                                   c                    ''                                   - &
         ;                             z       e              ,           )'                ''
                           j' t                             pc
                                                             ,.) .                                   .c1 4-tQc) .
                                                                      .
                                                                                   j
                                                                          w '




         l
        l
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 7 of 99
      !

        1
        .
                                                                     o                                  .


'
-                                     ;                     tjnj ( tjg.                                                      :'                            -.
                                                                         4             .            i                                              6


                  t . (t((
                         j                                                                 '
                                                                                           c                             t(
                                                                                                                          .
                                                                                                                          ,
                                                                                                                          )-5
                                                                                                                            t' '                       .
            t'                                *                                        .       z


                                                                                                                               '
                                                                                  ,

                                                                                                            A
                                  ,



                 gt)C                                           ()                                          'N                     t@                          %
                                                                                                                                                               .
        l                                                                    ( ''                               .-.                .
        )
        !                                                            ,            j                     ) y.             . py.
                                                                                                                             jy g y
        )                                                                                                       *
        I                                                   C
        i                                                                                  .


        I                                              i,
        ' ,       #                                    '
                                                                                               Io           '                                              '
                                                                          i
                                                  e,
                                                   e        '
                                                                y 1'
                                                                ,                 ,.       -.                            ?                         j
        1.
        !
                                                  (1 - .Q.-                                ,.                           ( .r
                                                                                                                                       '
        l                 ?'                                                                        .
                      g


                                                  f ' txul t0                                                       f              U''
                                          t                                   .                             : &                                e


                                      h                     (                     .                         j           -- '.7
                                                                                                                                           .   f
                                                                          *


        I U'                          ()                                 j                 .                                   '
                                                                                                                               q               j
        i
        i                                                        R                                              v
                      .


        !                 y
                          k
                          c
                          N
                          y
                          .   /                                      .t           (j                                                           j-
                                                                                                                                                y      >

        !                 ,                                                                                         '
        l )
        j /, '                                $'w
        l
    *
                                      U                          C)t
                                                                 L
                                                                 h
                                                                   /                                    O
                                                                                                        Vk
                                                                                                         -j %                      .
                                                                                                                                                                '---
        i
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 8 of 99


     I             *       t
                           l                   #,      p

     ; ..j -t -
     I                                -    -t                  $t
                                                                .?         juj
     i
     j                 '         !                         .
     r (       .

                               .U4jkw                                  x l
                                                                         f Vw
                                                                            A
     1 t>
         $                                ',        C)         $j                  .
                                                                                   -
      'z'u l                      .


     J                     UUS            ' l V V ?M
                                          i                          ?
     J
     i
     j '
       > ,
         )
                                Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 9 of 99
                                                       J
                                                       /


                                                                                                                    .
. . ....- --............... -.--..-........-....-.---....-.-........--...--.y.

.... ... ..
                                                                                           yyyj.
                                                                                               j
                                                                                               .
                                                                                               j
                                                                                               tj
                                                                                                y
                                                                                                g
                                                                                                j
                                                                                                ;
                                                                                                y
                                                                                                .j
                                                                                                 t
                                                                                                 s
                                                                                                 j
                                                                                                 y
                                                                                                 jy
                                                                                                  ;
                                                                                                  j
                                                                                                  y
                                                                                                  g
                                                                                                  k
                                                                                                  t
                                                                                                  jy
                                                                                                   t
                                                                                                   j
                                                                                                   .
                                                                                                   t
                                                                                                   y
                                                                                                   j.
                                                                                                    yy
                                                                                                    ,
                                                                                                    j-..
                                                                                                       ,
                                                                                                       -
                                                                                                       .y
                                                                                                        t
                                                                                                        jj
                                                                                                         y
                                                                                                         j
                                                                                                         y
                                                                                                         j
                                                                                                         yt
                                                                                                          y
                                                                                                          t
                                                                                                          j
                                                                                                          y.
                                                                                                           g-
                                                                                                            .
                                                                                                            j
                                                                                                            t
                                                                                                            yji
                                                                                                              y
                                                                                                              j
                                                                                                              .
                                                                                                              (
                                                                                                              t
                                                                                                              y
                                                                                                              4y
                                                                                                               j.
                                                                                                                y
                                                                                                                j
                                                                                                                t
                                                                                                                (
                                                                                                                j.
                                                                                                                 g
                                                                                                                 ......
                                                                                                                      -
                                                                                                                      .
                                                                                                                      ,
                                                                                                                      -
                                                                                                                      .
                                                                                                                      -
                                                                                                                      ,..
                                                                                                                    ....

                                                                                                                        -
                                                                                                                        ,
                                                                                                                        .
                                                                                                                        ,
                                                                                                                        ..
                                                                                                                         ,
                                                                                                                         -
                                                                                                                         ...
                                                                                                                           -.
                                                                                                                            ,
                                                                                                                            -
                                                                                                                            .
                                                                                                                            -
                                                                                                                            ..
                                                                                                                             -
                                                                                                                             .
                                                                                                                             ,
                                                                                                                             .-
                                                                                                                              .
                                                                                                                              ,
                                                                                                                              .
                                                                                                                              -.
                                                                                                                               ,
                                                       l                                   Up 7/):                                                                             L$s                                -
                                                   t
                      7. lTù ét'
                               ûbùti 9X 4 L At7>
                                                       j
                                                       (                                                                                                                                                              '-
               yy ygyyt. jy y<y y yj   ly y yg
             (ytyy u ju pgj    uyj y gttg)yjyg
                           )')
                             .
                             '
                             -
                             rt
                             ..'
                               q
                               7
                               !
                               t
                               i
                               è
                               I
                               2
                               -
                               7'
                                .
                                -
                                '
                                -
                                .
                                ).
                                 '-
                                  '
                                  l
                                  .
                                  1
                                  2
                                  )
                                  -
                                  7-
                                  ..7.
                                     -
                                     $Y
                                      .
                                      -.
                                       -
                                       ..
                                        -
                                        .
                                        -.
                                         -
                                         '
                                         t'
                                          -.
                                          .-
                                           ''
                                            C-
                                             %'
                                             . X
                                               -
                                               .-
                                                '
                                                .
                                                -
                                                '-
                                                 '
                                                 .
                                                 -'
                                                  .
                                                  --.
                                                    '
                                                    -
                                                    )
                                                    t
                                                    .
                                                    --
                                                     .
                                                     )
                                                     t
                                                     )
                                                     -.
                                                      '.
                                                       -
                                                       '
                                                       -
                                                       '
                                                       .-
                                                        .
                                                        '                                                                                             -'      -- ' '' '




                    V'
                     4
                     t
                     )
                     r
                     E
                     (
                     )
                     27
                      t
                      i
                      (
                      i
                      t
                      l
                      7'
                       l
                       :.
                        '(
                         :
                         '
                         -
                         E
                         r
                         :
                         k
                         )i
                          ;
                          t
                          '
                          :
                          q@
                           l                            -    '




  )
  -'
  ..
   -
   '
   .
   '-
   -.
    '
    .
    --
     .-
      .
      -
      '-
       .
       '
       )
       -
       .
       '
       -.
        '
        -'
         -
         .
         -
         .
         --
          .-
           '
           -
           .
           t
           ')rt;-
            )
            -
            '
            -
            .
            -
            '   à.
                 -
                 '
                 .-
                  '.
                   '
                   -
                   '
                   .
                   '
                   -                                   .....
                                                                                                             -..--- -.-                        . .. . .- ...- - .- .   .-.



                                                                                                                                                                                                             '-




              '
              .
              -
              t.)
               -  '
                  )--1()1t::19)
   '-- -----'''- - '' '' -




          t).
            '.
             --
             '
    -...--...- - ....- .- --.
                              D'7-
                                . t..
                                  .  )
                                     .
                                     -'
                                     '.
                                      !
                                      ,
                                      -
                                      )
                                      '.
                                       -'
                                        .
                                        -.
                                         t
                                         ;
                                         )
                                         r
                                         '
                                         q
                                         ri
                                          q
                                          ;
                                          tl
                                           -
                                           ï'
                                            .
                                            t.
                                            rk
                                             'i
                                              t
                                              :
                                              )
                                              l
                                              :
                                              )t
                                               l
                                               ?
                                               -
                                               '.
                                                -
                                                .
                                                -
                                                '-
                                                 '
                                                 .
                                                 't.
                                                   kt.
                                        '''-' ---' '




                                       ..
                                                     '
                                                     t
                                                     )
                                                     -
                                                     '.
                                                      '
                                                      .
                                                      -
                                                      it
                                                       (
                                                       )
                                                       :)t
                                        - ....- -.- .-- .
                                                         i
                                                         k
                                                         )
                                                         i
                                                         $
                                                         t!
                                                          i
                                                          $
                                                          ;
                                                          7
                                                          )
                                                          -'
                                                           .
                                                           -
                                                           .
                                                           '-
                                                            .
                                                            i
                                                            !
                                                            p
                                                            ;
                                                            :
                                                            7 U0/--
                                                             ()
                                                              1
                                                              t
                                                              '
                                                              -
                                                            - ''


                                                                     -
                                                                     '
                                                                     )
                                                                     .
                                                                     --
                                                                      ûY-
                                                                      .   .
                                                                          -
                                                                          '
                                                                          .
                                                                          t
                                                                          -
                                                                          .
                                                                          'l
                                                                           t
                                                                           l
                                                                           !
                                                                           )
                                                                           tl
                                                                            )
                                                                            ik
                                                                             t
                                                                             -
                                                                             )
                                                                             q
                                                                             l
                                                                             t
                                                               .-...- -- ...-.
                                                                              ,
                                                                              4
                                                                              ;
                                                                              :
                                                                              (
                                                                              :
                                                                              7
                                                                              -1
                                                                               -
                                                                               7
                                                                               1
                                                                               2
                                                                               77
                                                                                -
                                                                                '
                                                                                .
                                                                                -
                                                                                ).
                                                                                 '
                                                                                 -
                                                                                 t
                                                                                 .'
                                                                                  -                                                                                       ..
                                                                                                                                                                                                      . . ..
                                                                                                                                                                                                           ---.




                  y
                                             >     -
                                                   R
                                                   '
                                                   .% i
                                                      t
                                                      :
                                                      p
                                                      il
                                                       q
                                                       i
                                                       )
                                                       l
                                                       -
                                                       '.'
                                                         i
                                                         k                                                                                                                           -.         -'
                                                                                                                                       '-'---''''



                                                         0k p
                                                            t
                                                            '
                                                            q
                                                            i
                                                            q
                                                            lt
                                                             lq
                                                              -
                                                              )
                                                              .
                                                              '
                                                              -
                                                              )
                                                              '
                                                              .-
                                                               .
                                                               '
                                                               .)
                                                                ''
                                                                --
                                                                 & --
                                                                 .  )
                                                                    t
                                                                    -
                                                                    '
                                                                    ..
                                                                     -
                                                                     ,
                                                                     '
                                                                     -
                                                                     i
                                                                     .k
                                                                      t
                                                                      -
                                                                      )
                                                                      ;
                                                                      .
                                                                      '
                                                                      t
                                                                      r
                                                                      qk
                                                                       t
                                                                       l
                                                                       s
                                                                       -
                                                                       .
                                                                       ;-'
                                                                         %'
                                                                          -
                                                                          .
                                                                          '-
                                                                           '
                                                                           .
                                                                           -
                                                                           '
                                                                           .-
                                                                            t% -
                                                                               .
                                                                               Z
                                                                               C
                                                                               --
                                                                                .
                                                                                -
                                                                                '-
                                                                                 )
                                                                                 ..
                                                                                 '
                                                                                                       ----
                                                                                                       '




    )
    -
    '
    .
    -
    '.
     '-
     -'-
       .
       '
       -.
        '
        .
        '--
          )-'
            --.
              -.
               )
               -.
               ''
                )
                -
                '
                .
                )
                -.
                 '
                 )
                 ---
                 ..
                 '-
                  '
                  )
                  .)
                   .'
                    -.
                     ) -
                       ..-.-
                           '.
                            i )
                              t
                              -
                              .
                              t
                              :
                              i
                              r'
                               -
                               i
                               (
                               ;
                               !
                               'i
                                t
                                '
                                ;
                                h:
                                 E
                                 (
                                 p
                                 !q
                                  r
                                  !
                                  :
                                  i
                                  kr )
                                     -'
                                      9
                                      6
                                      1
                                      ;
                                      7
                                      2è
                                       71
                                        -
                                        E
                                        7
                                        )
                                        .
                                        '
                                        10
                                         9
                                         )
                                         7
                                         ),
                                          i
                                          t
                                          :
                                          q
                                          ((
                                           1
                                           ik
                                            ;          -                   -- ..             ..--..- .. - ...
                                                                               .-.-------...-.              ....
                                                                                                                                   '


                                                                                                                           ... ..... .... .
                                                                                                                                                                                     .
                                                                                                                                                                                 ......-. ..... .
                                                                                                                                                                                                ,..




                                                   )y((yyyj y,
                                                             j
                                                             g gyy yggyytjyy- gyyu
                                                    jy ggjjqtj qggy (y g< gys ytyyty
                                                   )L ùQs LCQSiOy it$I XQA t/ttkj
                                                   )jyiy
                                                     SIyiug
                                                       SOQUuUMtY   O UZ  Vu i
                                                                            /ti
                                                                              '
                                                                              5t
                                                                               V
                                                                               -(j
                                                               yyjtyy u s y syus s
              ,-                .- -           .



                                                   y   ,
                                                        --



                                                             t..-. -- . toLe) --y---.- ..
                                                           l
    .
                                  Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 10 of 99
                                                           '




                                                           /
.... ..-.-...-....-.-... .... .-.- .... .. .

                                                           ;..
                                                           j jg
                                                              y
                                                              j
                                                              y
                                                              jjk
                                                              , t
                                                                yyyjj-j
                                                                      y
                                                                      jj.
                                                                      tt..
                                                                         -.
                                                                          -
                                                                          .-
                                                                           .
                                                                           j
                                                                           k
                                                                           t
                                                                           j,
                                                                            y
                                                                            t
                                                                            y
                                                                            jj
                                                                             g
                                                                             ky
                                                                              j
                                                                              (
                                                                              j
                                                                              .
                                                                              (g
                                                                               j
                                                                               yy
                                                                                j
                                                                                ;
                                                                                ...
                                                                                  q
                                                                                  (
                                                                                  '
                                                                                  j
                                                                                  .
                                                                                  -
                                                                                  (j
                                                                                   y.
                                                                                    j
                                                                                    g
                                                                                    .
                                                                                    j
                                                                                    -j.
                                                                                     .jj
                                                                                       y
                                                                                       jj.
                                                                                         jj
                                                                                          y
                                                                                          r
                                                                                          :
                                                                                          -
                                                                                          t.
                                                                                           j
                                                                                           t
                                                                                           j
                                                                                           y
                                                                                           ;
                                                                                           j;-
                                                                                             k
                                                                                             j
                                                                                             -
                                                                                             .
                                                                                             j
                                                                                             -
                                                                                             g.
                                                                                              j
                                                                                              g
                                                                                              -
                                                                                              j-
                                                                                               j
                                                                                               y
                                                                                               g
                                                                                               .
                                                                                               jj-
                                                                                                 j
                                                                                                 .
                                                                                                 (
                                                                                                 ---
                                                                                                . y
                                                                                                   ...l
                                                                                                      t
                                                                                                      y
                                                                                                      g
                                                                                                      ;
                                                                                                      yt
                                                                                                       k
                                                                                                       j.
                                                                                                        -,
                                                                                                         -
                                                                                                         .-
                                                                                                          .
                                                                                                          --
                                                                                                           ....
                                                                                                              -
                                                                                                              j
                                                                                                              (
                                                                                                              y
                                                                                                              j
                                                                                                              y
                                                                                                              tj
                                                                                                               ,
                                                                                                               j.
                                                                                                               .jy
                                                                                                                 k
                                                                                                                 gk
                                                                                                                  j
                                                                                                                  -
                                                                                                                  .-
                                                                                                                   j
                                                                                                                   k
                                                                                                                   -
                                                                                                                   .
                                                                                                                   j
                                                                                                                   (
                                                                                                                   -
                                                                                                                   .-
                                                                                                                    ...
                                                                                                                      --.
                                                                                                                        -
                                                                                                                        .
                                                                                                                        --
                                                                                                                         .
                                                                                                                         -
                                                                                                                         .
                                                                                                                         --
                                                                                                                          .
                                                                                                                          --
                                                                                                                           .
                                                                                                                           -
                                                                                                                           .
                                                                                                                           -
                                                                                                                           ..
                                                                                                                                                                                                                            -.-----


               -....,-.,.
..........- .-. .
                        ,..- .......-- - .....-... ..-..


                                                                        j
                                                                        (
                                                                        k
                                                                        j
                                                                        (
                                                                        k
                                                                        y
                                                                        jg
                                                                         (.
                                                                         .g-
                                                                           .
                                                                           ;.j
                                                                             .
                                                                             y
                                                                             g
                                                                             j
                                                                             yj
                                                                              -..
                                                                                -
                                                                                .-
                                                                                 ..
                                                                                  (
                                                                                  y
                                                                                  jjy
                                                                                    jg.
                                                                                      y.
                                                                                       -
                                                                                       g.
                                                                                        j
                                                                                        (
                                                                                        y
                                                                                        j.
                                                                                         r
                                                                                         -
                                                                                         .
                                                                                         ;
                                                                                         (
                                                                                         g
                                                                                         jj
                                                                                          g
                                                                                          j j
                                                                                            (
                                                                                            ,
                                                                                            .
                                                                                            jk
                                                                                             k
                                                                                             y
                                                                                             j
                                                                                             -
                                                                                             ..
                                                                                              (
                                                                                              4
                                                                                              4
                                                                                              j4
                                                                                               j
                                                                                               -
                                                                                               4
                                                                                               ,.
                                                                                                q
                                                                                                .
                                                                                                ..
                                                                                                 -
                                                                                                 .
                                                                                                 4.
                                                                                                  4
                                                                                                  j
                                                                                                  .
                                                                                                  .-
                                                                                                   .
                                                                                                   .
                                                                                                   -.
                                                                                                    -
                                                                                                    .
                                                                                                    .
                                                                                                    ,
                                                                                                    y j
                                                                                                      t
                                                                                                      j
                                                                                                      g
                                                                                                      jj
                                                                                                       t
                                                                                                       y
                                                                                                       .-
                                                                                                        .
                                                                                                        -
                                                                                                        ,
                                                                                                        .
                                                                                                        g
                                                                                                        jy
                                                                                                         jy
                                                                                                          -
                                                                                                          t
                                                                                                          .
                                                                                                          .
                                                                                                          -
                                                                                                          ,.
                                                                                                           -
                                                                                                           .
                                                                                                           .
                                                                                                           -,
                                                                                                            .
                                                                                                            -
                                                                                                            ,
                                                                                                            .-
                                                                                                             j
                                                                                                             j
                                                                                                             j(
                                                                                                              y-,
                                                                                                                -
                                                                                                                .
                                                                                                                .
                                                                                                                -
                                                                                                                m .
                                                                                                                  .
                                                                                                                  .-
                                                                                                                   ,
                                                                                                                   .
                                                                                                                   -.
                                                                                                                    -
                                                                                                                    .
                                                                                                                    -
                                                                                                                    .,
                                                                                                                     .
                                                                                                                     -
                                                                                                                     .
                                                                                                                     ,.
                                                                                                                      .                                                       ..- .




                                                                                                                                                                              . .
                                                                                                                                                                                      . .. ....-.
                                                                                                                                                                                                - ..




                                                                                                                                                                                      . . . .. .....
                                                                                                                                                                                                                               ,...
                                                                                                                                                                                                                    .... . . ...
                                                                                                                                                                                                                                      ,.............



 .. ... ....,

                                                           f                                      . .,- -                                                  -- -                .- a                    ,-      )- --,- -
                                                                                                                                                                                                             s- ,      r..-- --
                                                                    tt L7tt0 ) 7tF1QT f& t(
                                                                    -
                                                                    .     .-          .-
                                                                                          tl/ô U7
                                                                                                tIN1L)&
                         y                                          w                               jyyagj m yy jyyo szrjo,yoss xjw ym m-j-
    . . -.-........-.. -..
                         --......-.-.-.-,.-- ...--
                                                           )
                                                           ...
                                                             -
                                                             k
                                                             t
                                                             (
                                                             !
                                                             :
                                                             )-
                                                              .
                                                              -.
                                                               -
                                                               (
                                                               !b
                                                                ,
                                                                --.-.
                                                                    (
                                                                    /
                                                                    r..
                                                                      t
                                                                      -
                                                                      '
                                                                      î
                                                                      t,
                                                                       -
                                                                       ,
                                                                       r
                                                                       #
                                                                       t!
                                                                        i
                                                                        -
                                                                        !
                                                                        .
                                                                        k
                                                                        -.
                                                                        .-,
                                                                          ?
                                                                          i
                                                                          -
                                                                          ?
                                                                          .
                                                                          -
                                                                          .-.
                                                                            --
                                                                             '
                                                                             i
                                                                             .
                                                                             b
                                                                             ..
                                                                              ;
                                                                              r
                                                                              g
                                                                              :
                                                                              .
                                                                              j
                                                                              r-
                                                                               /
                                                                               .
                                                                               L
                                                                               '
                                                                               ).-
                                                                                 !
                                                                                 $
                                                                                 ,
                                                                                 !
                                                                                 .
                                                                                 t::
                                                                                   r
                                                                                   7
                                                                                   !
                                                                                   t
                                                                                   ?,
                                                                                    ?
                                                                                    r
                                                                                    .
                                                                                    l
                                                                                    -
                                                                                    I.
                                                                                     I-
                                                                                      ......
                                                                                           1
                                                                                           '.
                                                                                            -
                                                                                            5
                                                                                            .
                                                                                            /
                                                                                            -.
                                                                                             1
                                                                                             2
                                                                                             1
                                                                                             .l
                                                                                              b
                                                                                              -
                                                                                              ,
                                                                                              -
                                                                                              t
                                                                                              ?!
                                                                                               .
                                                                                               k
                                                                                               t:
                                                                                                2
                                                                                                :
                                                                                                2
                                                                                                !
                                                                                                -
                                                                                                .1
                                                                                                 -
                                                                                                 .
                                                                                                 -
                                                                                                 !$
                                                                                                  -
                                                                                                  .
                                                                                                  k
                                                                                                  -
                                                                                                  .
                                                                                                  -
                                                                                                  .'
                                                                                                   .
                                                                                                   7
                                                                                                   1
                                                                                                   .
                                                                                                   ,.
                                                                                                    :
                                                                                                    ,
                                                                                                    4
                                                                                                    t.
                                                                                                     -
                                                                                                     l
                                                                                                     .
                                                                                                     L
                                                                                                     -
                                                                                                     .h
                                                                                                      -
                                                                                                      ...
                                                                                                        -..
                                                                                                          --
                                                                                                           ..
                                                                                                            !
                                                                                                            1-
                                                                                                            ...
                                                                                                              V.
                                                                                                               -t
                                                                                                                L
                                                                                                                ..
                                                                                                                -i
                                                                                                                 -
                                                                                                                 ?
                                                                                                                 .
                                                                                                                 b
                                                                                                                 t
                                                                                                                 ,t
                                                                                                                  q
                                                                                                                  k
                                                                                                                  p
                                                                                                                  ;'
                                                                                                                   7.
                                                                                                                    '
                                                                                                                    4
                                                                                                                    -
                                                                                                                    ).
                                                                                                                     1
                                                                                                                     ()
                                                                                                                      .
                                                                                                                      -
                                                                                                                      ?
                                                                                                                      !
                                                                                                                      k.-
                                                                                                                        ...
                                                                                                                          ,
                                                                                                                          r
                                                                                                                          )
                                                                                                                          .
                                                                                                                          -.
                                                                                                                           -...-
                                                                                                                               ...
                                                                                                                                 -
                                                                                                                                 .
                                                                                                                                 -
                                                                                                                                 ..-...
                                                                                                                                      -..-
                                                                                                                                         .
                                                                                                                                         -
                                                           (
                                                           ;yyyjgu y éggggy yygqjygyj
                                                                                    .
                                                          l                                                           (( yy y ééy tyj
                                                                                                                                    yyy y ySl
                                                           tSVI)tI
                                                           ?
                                                           )
                                                             tpso tjyo trlc d(t t
                                                                                r'
                                                                                 )rt ypvt ccyu
                                      -
                                                           tuujy;tg(y gj(jjt.
                                                                            jjg ggj
                                                                                  w u y.
                                                                                       g ju                                                                                                                                                            )
                                                           )'
           ''' '''- --'




           ..-- ..--...-
                         t
                         -
                         .
                         -
                         '
                         .
                         t-
                          .
                          '
                          t
                          -
                          '
                          .
                          rt
                           '
                           -
                           ,
                           '
                           .'
                           -.
                            -
                            /
                            t
                            '
                            -
                            .'
                             -
                             '
                             )
                             -
                             .
                             t>
                              -
                              .
                              -
                              ..
                               )
                               -
                               :4.
                                 )
                                 '
                                 .
                                 -
                                 '.
                                  ?
                                  i
                                  t
                                  :
                                  l
                                  )
                                  !
                                  1
                                  t
                                  i'
                                   .
                                   -
                                   k
                                   !
                                   )
                                   .
                                   -
                                   'û.
                                    .:
                                     t
                                     '
                                     .
                                     :
                                     2
                                     0
                                     ë2
                                      1
                                      .
                                      ;
                                      -
                                      t
                                      .'.
                                        '
                                        -
                                        t
                                        -
                                        i
                                        !
                                        .
                                        7
                                        ',
                                         r
                                         t
                                         :
                                         q
                                         -
                                         (
                                         :)
                                          #
                                          -
                                          '
                                          .
                                          >-L
                                            .
                                            -.
                                             '
                                             -'
                                              .
                                              -
                                              .
                                              '
                                              -
                                              .
                                              1l
                                               -
                                               .
                                               1
                                               k
                                               )
                                               .
                                               '
                                               t
                                               r
                                               qè
                                                ;
                                                h
                                                '
                                                -
                                                t
                                                $
                                                q
                                                p;
                                                 p
                                                 j
                                                 h
                                                 t
                                                 -
                                                 '
                                                 :
                                                 .
                                                 !k
                                                  -
                                                  .
                                                  '
                                                  )
                                                  -
                                                  t
                                                  .
                                                  '
                                                  -.
                                                   '
                                                   -.
                                                    '
                                                    -
                                                    T
                                                    ..
                                                     --
                                                      '
                                                      .
                                                      t-
                                                       .
                                                       t
                                                       '-
                                                        t
                                                        '
                                                        .
                                                        -
                                                        ,
                                                        '
                                                        .
                                                        -
                                                        i)
                                                         -
                                                         .
                                                         :
                                                         .
                                                         -.
                                                          -
                                                          3
                                                          t
                                                          $
                                                          q
                                                          1
                                                          ;
                                                          4
                                                          t
                                                          3,
                                                           ï
                                                           :
                                                           1
                                                           3
                                                           .
                                                           L
                                                           $
                                                           '
                                                           .
                                                           -
                                                           /tœ
                                                             .
                                                             -
                                                             ..
                                                              -
                                                              .
                                                              -
                                    .t'-
                                      .'-
                                        '
                                        .
                                        -
                                        '
                                        .
                                        @
                                        ,
                                        '.t
                                          '
                                          .
                                          -
                                          .
                                          '
                                          t
             - ''---'---'---'''--- - '''' -



                                    t
                                    -      '
                                           -
                                           '
                                           .
                                           ti
                                            k
                                            2
                                            ,
                                            )
                                            -
                                            4
                                            r
              .......-.-..- . ...-. .......-.
                                             i
                                             (
                                             k
                                             t
                                             ë
                                             k
                                             4
                                             -
                                             .
                                              '
                                              -
                                              j
                                              i
                                              )
                                              -)
                                               ë
                                               !
                                               k
                                               #
                                               '?
                                                i
                                                ;
                                                #
                                                r
                                                q7
                                                 1
                                                 p
                                                 '
                                                 .
                                                 -
                                                 '.
                                                  -
                                                  '
                                                  .
                                                  -
                                                  '
                                                  .T.::28km
                                                   '
                                                             -''




                                                               ..
                                                                                                       '




                                                                                                   .......
                                                                                                                                              '-




                                                                                                                           -...-...--... ... - . ..
                                                                                                                                                  --.. .-..
                                                                                                                                                               J
                                                                                                                                                               r
                                                                                                                                                               t
                                                                                                                                                               i
                                                                                                                                                               ;
                                                                                                                                                               ?
                                                                                                                                                               q
                                                                                                                                                               ri
                                                                                                                                                                '
                                                                                                                                                                )
                                                                                                                                                                j.
                                                                                                                                                                -
                                                                                                                                                               ''



                                                                                                                                                                 '
                                                                                                                                                                 -
                                                                                                                                                                 '
                                                                                                                                                                 .
                                                                                                                                                                 i:
                                                                                                                                                                  '
                                                                                                                                                                  .
                                                                                                                                                                  -
                                                                                                                                                                  '
                                                                                                                                                                  :
                                                                                                                                                                  8
                                                                                                                                                                  1
                                                                                                                                                                  .
                                                                                                                                                                  2
                                                                                                                                                                  --
                                                                                                                                                                   .
                                                                                                                                                                   '
                                                                                                                                                                   )
                                                                                                                                                                   .
                                                                                                                                                                   t
                                                                                                                                                                   -
                                                                                                                                                                   .-
                                                                                                                                                                    l
                                                                                                                                                                    '
                                                                                                                                                                    .
                                                                                                                                                                    i
                                                                                                                                                                    :
                                                                                                                                                                    -
                                                                                                                                                                    t
                                                                                                                                                                    i
                                                                                                                                                                    rl
                                                                                                                                                                     ù
                                                                                                                                                                     t
                                                                                                                                                                     r
                                                                                                                                                                     q
                                                                                                                                                                     l
                                                                                                                                                                     t
                                                                                                                                                                     '
                                                                                                                                                                     -
                                                                                                                                                                     )#
                                                                                                                                                                      t
                                                                                                                                                                      ::
                                                                                                                                                                       t
                                                                                                                                                                       $
                                                                                                                                                                       ,
                                                                                                                                                                       (
                                                                                                                                                                       -
                                                                                                                                                                       #
                                                                                                                                                                       r
                                                                                                                                                                       .
                                                                                                                                                                       '
                                                                                                                                                                       !
                                                                                                                                                                       l
                                                                                                                                                                       t
                                                                                                                                                                       6
                                                                                                                                                                       -
                                                                                                                                                                       .
                                                                                                                                                                       ik
                                                                                                                                                                        )
                                                                                                                                                                        t
                                                                                                                                                                        -
                                                                                                                                                                        .
                                                                                                                                                                        '
                                                                                                                                                                        i
                                                                                                                                                                        t
                                                                                                                                                                        )
                                                                                                                                                                        k)
                                                                                                                                                                         tt
                                                                                                                                                                          )
                                                                                                                                                                          -
                                                                                                                                                                          7
                                                                                                                                                                          r
                                                                                                                                                                          h
                                                                                                                                                                          (
                                                                                                                                                                          )?
                                                                                                                                                                           q
                                                                                                                                                                           p
                                                                                                                                                                           ;
                                                                                                                                                                           )
                                                                                                                                                                           7
                                                                                                                                                                           :
                                                                                                                                                                           i
                                                                                                                                                                           ?
                                                                                                                                                                           t
                                                                                                                                                                           -.
                                                                                                                                                                            i
                                                                                                                                                                            :
                                                                                                                                                                            ''
                                                                                                                                                                            -.
                                                                                                                                                                             8-
                                                                                                                                                                              '
                                                                                                                                                                              t
                                                                                                                                                                              .
                                                                                                                                                                              -
                                                                                                                                                                              t
                                                                                                                                                                              '
                                                                                                                                                                              .
                                                                                                                                                                              -'
                                                                                                                                                                               .
                                                                                                                                                                               -
                                                                                                                                                                               '
                                                                                                                                                                               -
                                                                                                                                                                               (
                                                                                                                                                                               2;
                                                                                                                                                                                7
                                                                                                                                                                                ,
                                                                                                                                                                                0
                                                                                                                                                                                1
                                                                                                                                                                                4
                                                                                                                                                                                ;
                                                                                                                                                                                :
                                                                                                                                                                                L
                                                                                                                                                                                )-
                                                                                                                                                                                 .
                                                                                                                                                                                 '
                                                                                                                                                                                 w
                                                                                                                                                                                 -.
                                                                                                                                                                                  '-
                                                                                                                                                                                   .
                                                                                                                                                                                   x
                                                                                                                                                                                   q
                                                                                                                                                                                   '
                                                                                                                                                                                   .
                                                                                                                                                                                   -
                                                                                                                                                                                   '
                                                                                                                                                                                   z-
                                                                                                                                                                                   . t
                                                                                                                                                                                     .
                                                                                                                                                                                     -
                                                                                                                                                                                     '
                                                                                                                                                                                     (
                                                                                                                                                                                     1
                                                                                                                                                                                     q
                                                                                                                                                                                     7
                                                                                                                                                                                     .
                                                                                                                                                                                     7-
                                                                                                                                                                                      )
                                                                                                                                                                                      ,
                                                                                                                                                                                      6
                                                                                                                                                                                      4
                                                                                                                                                                                      7
                                                                                                                                                                                      ;
                                                                                                                                                                                      q
                                                                                                                                                                                      :!
                                                                                                                                                                                       2
                                                                                                                                                                                       7
                                                                                                                                                                                       q
                                                                                                                                                                                       )
                                                                                                                                                                                       -
                                                                                                                                                                                       7
                                                                                                                                                                                       ,
                                                                                                                                                                                       j
                                                                                                                                                                                       2
                                                                                                                                                                                       --
                                                                                                                                                                                        '
                                                                                                                                                                                        .
                                                                                                                                                                                        '
                                                                                                                                                                                        .'
                                                                                                                                                                                        t-
                                                                                                                                                                                         .
                                                                                                                                                                                         -
                                                                                                                                                                                         .
                                                                                                                                                                                         -
                                                          ) yy
                                                             jyg. jtuty (
                                                                        ,
                                                                        yy qjyy yq,yj
                                                                                    ryj y.
                                                                                         ,
                                                                                 Cct
                                                                                   qotj1
                                                                                       ,-
                                                           '



                                                           .




                    . ...-----...
                                ----...--...--.-..--....
                                                           '
                                                           '
                                                       --.-.-
                                                                          li
                                                            -..-...- - ...-.
                                                                                            .-- -......--.........- .. ..--.. ....-..-.....
                                                                               .. .- ......--
                                                                                                                                                   .. ........ . . ... ...-    ..       .. . .- -..    r
                                                                                                                                                                                                       i
                                                                                                                                                                                                       jC
                                                                                                                                                                                                        t
                                                                                                                                                                                                        b
                                                                                                                                                                                                        t
                                                                                                                                                                                                        h
                                                                                                                                                                                                        q
                                                                                                                                                                                                        t
                                                                                                                                                                                                       --.
                                                                                                                                                                                                         l
                                                                                                                                                                                                         E
                                                                                                                                                                                                         t
                                                                                                                                                                                                         j
                                                                                                                                                                                                         l
                                                                                                                                                                                                         d:
                                                                                                                                                                                                          l
                                                                                                                                                                                                          ù
                                                                                                                                                                                                          l-
                                                                                                                                                                                                           (
                                                                                                                                                                                                           .
                                                                                                                                                                                                           )
                                                                                                                                                                                                           j
                                                                                                                                                                                                           ù
                                                                                                                                                                                                           k..
                                                                                                                                                                                                             -
                                                                                                                                                                                                             ..
                                                                                                                                                                                                              -
                                                                                                                                                                                                              .
                                                                                                                                                                                                              -
                                                                                                                                                                                                              .-
                                                                                                                                                                                                               ..
                                                                                                                                                                                                                --
                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                   -...
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                      ...-
                                                                                                                                                                                                                         ....
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                              -.....
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       ....-
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            .
                       , ---- - - - -- -


                                                          y--             t
                                                                          )----                                                                                                                             ----- ---------
                                                                                                                                                                                                                          .----.
                                                                                                                                                                                                                               -.
                                    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 11 of 99

                                                             f
                                                             )
----...-...-...--..........--..
                              -.-..--.--....-...
                                               -..-.-....
                                                             '
                                                             .
                                                             .
                                                               ..
                                                                -
                                                                ;
                                                                t
                                                                y
                                                                -
                                                                ,.
                                                                 -j
                                                                  i
                                                                  ;
                                                                  .
                                                                  o
                                                                  -
                                                                  .y-.
                                                                     -
                                                                     .
                                                                     -
                                                                     .-
                                                                      .
                                                                      y
                                                                      k
                                                                      g
                                                                      y.
                                                                       -o.$
                                                                          i
                                                                          y
                                                                          .
                                                                          --
                                                                           !
                                                                           j
                                                                           .
                                                                           ,
                                                                           y
                                                                           k:
                                                                            -
                                                                            .
                                                                            -
                                                                            y.
                                                                             -
                                                                             j
                                                                             y
                                                                             -y
                                                                              t
                                                                              r
                                                                              -y
                                                                               j
                                                                               k
                                                                               .
                                                                               j
                                                                               t
                                                                               :r
                                                                                -
                                                                                ;
                                                                                :
                                                                                ,
                                                                                .
                                                                                r?
                                                                                 (
                                                                                 -
                                                                                 :
                                                                                 .
                                                                                 ë
                                                                                 y
                                                                                 -.
                                                                                  k
                                                                                  j
                                                                                  p
                                                                                  #
                                                                                  .
                                                                                  -.
                                                                                   -
                                                                                   .-
                                                                                    ..j
                                                                                      r
                                                                                      -.
                                                                                       -,
                                                                                        y
                                                                                        -
                                                                                        ,
                                                                                        j
                                                                                        -
                                                                                        tj
                                                                                         y
                                                                                         -j
                                                                                          ..
                                                                                           -
                                                                                           j-
                                                                                            q
                                                                                            ,
                                                                                            i
                                                                                            -
                                                                                            j
                                                                                            );
                                                                                             '
                                                                                             -
                                                                                             ,
                                                                                             j
                                                                                             )
                                                                                             --
                                                                                              ;
                                                                                              L
                                                                                              :
                                                                                              q
                                                                                              jq
                                                                                               g
                                                                                               -
                                                                                               k
                                                                                               y
                                                                                               r
                                                                                               -.
                                                                                                -
                                                                                                t
                                                                                                r
                                                                                                y
                                                                                                :
                                                                                                qr
                                                                                                 ;
                                                                                                 j
                                                                                                 t
                                                                                                 ry
                                                                                                  --
                                                                                                   r
                                                                                                   j
                                                                                                   t
                                                                                                   .r.
                                                                                                     --
                                                                                                      ...!
                                                                                                         k
                                                                                                         ,
                                                                                                         -
                                                                                                         k
                                                                                                         t
                                                                                                         kj
                                                                                                          )
                                                                                                          ;
                                                                                                          ,
                                                                                                          -
                                                                                                          g
                                                                                                          )y
                                                                                                           -
                                                                                                           j
                                                                                                           ..
                                                                                                            -
                                                                                                            )-t
                                                                                                              j
                                                                                                              q
                                                                                                              ;
                                                                                                              r
                                                                                                              !t
                                                                                                               -
                                                                                                               j
                                                                                                               ?
                                                                                                               .-
                                                                                                                r.
                                                                                                                 ...
                                                                                                                   -.
                                                                                                                    -
                                                                                                                    ...
                                                                                                                      -
                                                                                                                      ..-
                                                                                                                        ....-
                                                                                                                            .
                                                                                                                            -
                                                                                                                            ...
                                                                                                                              -
                                                                                                                              .-
                                                                                                                               .
                                                             .
  ......-..-----....
                   -....-- .--.-..--.....
                                        -.----..- -
                                                             (-.-
                                                                .
                                                                r
                                                                !
                                                                N..
                                                                  ,
                                                                  #
                                                                  l
                                                                  -.
                                                                   j;
                                                                    .
                                                                    ,
                                                                    :
                                                                    ,
                                                                    .
                                                                    -'
                                                                     .
                                                                     j
                                                                     ;'
                                                                      .
                                                                      -
                                                                      /
                                                                      '
                                                                      .
                                                                      -.
                                                                       -
                                                                       L..I
                                                                          i
                                                                          K
                                                                          .,
                                                                           .
                                                                           ,
                                                                           /
                                                                           f)
                                                                            .
                                                                            -
                                                                            !
                                                                            h
                                                                            N,
                                                                             j
                                                                             r-
                                                                              .7
                                                                               t
                                                                               b
                                                                               .
                                                                               tr
                                                                                .
                                                                                -?
                                                                                 q
                                                                                 .
                                                                                 d
                                                                                 (
                                                                                 -.
                                                                                  k
                                                                                  (
                                                                                  ..
                                                                                   -
                                                                                   .T
                                                                                    %
                                                                                    .
                                                                                    y
                                                                                    :
                                                                                    !
                                                                                    'L
                                                                                     .
                                                                                     -
                                                                                     .
                                                                                     %i
                                                                                      !
                                                                                      r,
                                                                                       f
                                                                                       .
                                                                                       2
                                                                                       r
                                                                                       -.
                                                                                       .-
                                                                                        .....
                                                                                            -
                                                                                            .
                                                                                            -
                                                                                            )t
                                                                                             ,
                                                                                             ..
                                                                                              e
                                                                                              #
                                                                                              t
                                                                                              r
                                                                                              7.7
                                                                                                :.
                                                                                                 -
                                                                                                 ..
                                                                                                  :
                                                                                                  $..
                                                                                                    1
                                                                                                    /
                                                                                                    ..
                                                                                                     1.J
                                                                                                       !..
                                                                                                         r
                                                                                                         4
                                                                                                         !
                                                                                                         .-
                                                                                                          .
                                                                                                          t
                                                                                                          v...
                                                                                                             3.
                                                                                                              ,
                                                                                                              z
                                                                                                              t
                                                                                                              f
                                                                                                              t
                                                                                                              T.
                                                                                                               -
                                                                                                               '
                                                                                                               %..
                                                                                                                 '
                                                                                                                 -
                                                                                                                 b
                                                                                                                 '
                                                                                                                 -
                                                                                                                 ..
                                                                                                                  î
                                                                                                                  k.)
                                                                                                                    -
                                                                                                                    .
                                                                                                                    -.
                                                                                                                     -
                                                                                                                     ....
                                                                                                                        I
                                                                                                                        r
                                                                                                                        -
                                                                                                                        ..
                                                                                                                         -..
                                                                                                                           -
                                                                                                                           p
                                                                                                                           --
                                                                                                                            !
                                                                                                                            9
                                                                                                                            i
                                                                                                                            .d
                                                                                                                             s
                                                                                                                             7
                                                                                                                             .-
                                                                                                                              W.J
                                                                                                                                I
                                                                                                                                -
                                                                                                                                .-
                                                                                                                                 !!
                                                                                                                                  '
                                                                                                                                  .
                                                                                                                                  t
                                                                                                                                  f
                                                                                                                                  ,r
                                                                                                                                   .-
                                                                                                                                    .
                                                                                                                                    -
                                                                                                                                    ..
                                                                                                                                     --
                                                                                                                                      .
                                                                                                                                      -
                                                                                                                                      .--
                                                                                                                                        .
                                                                                                                                        -
                                                                                                                                        .
                                                                                                                                        -..
                                                                                                                                          -..
                                                                                                                                            --.
                                                                                                                                              -
                                                                                                                                              .
                                                                                                                                              -..
                                                                                                                                                -......

                                                           t% 0g AA&t?rptmol I%))=t
             'D            -
                           j
                           .
                           -
                           ..
                            '
                            -
                            .
                            '
                            -.
                             '
                             -
                             )
                             .
                             '
                             -
                             k
                             :
                             .
                             it
                              @
                              .
                              (
                              l
                              '
                              ))
                               !
                               .
                               i
                               k
                               )
                               C)
                               -
                               .$.
                                 '.
                                  ''
                                   .
                                   '
                                   -
                                   .
                                   '
                                   t'
                                    û-
                                     '
                                     t
                                     --
                                      )@
                                       )
                                       6
                                       1
                                       :
                                       1
                                       47
                                        t
                                        )
                                        :
                                        t
                                        6
                                        -
                                        '
                                        .t
                                         l
                                         !
                                         )
                                         .
                                         ,
                                         -
                                         '.
                                         .'
                                          j
                                          ..
                                           ''
                                            ..
                                             '
                                             .
                                             '
                                             .
                                             '.
                                              '
                                              .
                                              '
                                              )'
                                               .
                                               '
                                               .
                                               '
                                               )
                                               .'
                                                .
                                                )
                                                '
                                                .
                                                '.
                                                 -
                                                 '
                                                 .
                                                 )
                                                 '
                                                 .
                                                 '.
                                                  '
                                                  .
                                                  '
                                                  t
                                                  -'.
                                                   .'
                                                    -.
                                                     '
                                                     -
                                                     ..
                                                      '
                                                      ..
                                                      ))
                                                       '
                                                       .
                                                       )
                                                       .
                                                       '
                                                       -.
                                                        '
                                                        -
                                                        .
                                                        '
                                                        -'
                                                         .
                                                         -)
                                                          '
                                                          .
                                                          '
                                                          .
                                                          -.
                                                           )
                                                           t
                                                           '
                                                           .
                                                           )
                                                           -
                                                           .
                                                           '..
                                                             -.
                                                             ''-
                                                              -''
                                                                .
                                                                -
                                                                .
                                                                '
                                                                -
                                                                .
                                                                '-
                                                                 .
                                                                 '
                                                                 .
                                                                 -
                                                                 '.
                                                                  '.
                                                                   '
                                                                   .
                                                                   '
                                                                   -
                                                                   '.
                                                                    )
                                                                    t
                                                                    -
                                                                    .
                                                                    '
                                                                    -
                                                                    .
                                                                    '.
                                                                     '
                                                                     )
                                                                     t
                                                                     '
                                                                     -
                                                                     .'
                                                                      -
                                                                      .
                                                                      '
                                                                      -
                                                                      .
                                                                      '.
                                                                       -
                                                                       '
                                                                       .'
                                                                        .
                                                                        '
                                                                        .
                                                                    '
 ''-           '- -- ''- '



    '
    )
    -
    ''' )
    ..
   .-.  '
        .
        t
        '
        -
        .-
         '
         .
         -.
          '
          -'
           .
           '
           .
           -.
            --
             '
             .
             t
             .
             ...-....- -.........
                                                                 ,



                     :.ùljM t ùtléteokytcttStlLlttli    f lr. lg
                                                           )gru, u s y iyyt ykty
                                                                               ar uyyu
                                                           yg jyu ypgygy ty ygu ygyyy
                                       -

                                                           $y
                                                            gyyygyyy gy (y y yytyy qg yy
                      -


                                                            pjyj y yjyyjjy ) gggg g gy yg g
         .- ....-.
                 --..- --...-.-...-.....--.. ..-..-



                                                            j
                                                            .
                                                            -
                                                            ..-
                                                              .
                                                              (
                                                              j
                                                              y
                                                              j4
                                                               l
                                                               -
                                                               .
                                                               -((
                                                                 j
                                                                 (y
                                                                  (
                                                                  s
                                                                  .
                                                                  4
                                                                  j
                                                                  (
                                                                  ,
                                                                  4y
                                                                   (
                                                                   j
                                                                   y
                                                                   -.
                                                                    -4
                                                                     -
                                                                     .
                                                                    4.-
                                                                      .
                                                                      -
                                                                      .-
                                                                       .
                                                                       -
                                                                       .j
                                                                        (
                                                                        4
                                                                        (
                                                                        y
                                                                        jt
                                                                         (
                                                                         4
                                                                         .
                                                                         y
                                                                         jy
                                                                          j
                                                                          t
                                                                          ty
                                                                           j
                                                                           -
                                                                           y
                                                                           .
                                                                           jt
                                                                            t
                                                                            j
                                                                            .
                                                                            j
                                                                            tj
                                                                             y
                                                                             jt
                                                                              t
                                                                              j
                                                                              t.
                                                                               -
                                                                               .
                                                                               .-
                                                                                .
                                                                                .
                                                                                .y
                                                                                 j
                                                                                 (
                                                                                 4
                                                                                 (j
                                                                                  (
                                                                                  -
                                                                                  ,
                                                                                  .
                                                                                  (
                                                                                  .
                                                                                  t
                                                                                  y
                                                                                  -




                                                                                  .
                                                                                   j
                                                                                   t
                                                                                   .
                                                                                   j
                                                                                   (j
                                                                                    g
                                                                                    4
                                                                                    4
                                                                                    y
                                                                                    jj
                                                                                     y
                                                                                     4
                                                                                     t
                                                                                     ((
                                                                                      j
                                                                                      (
                                                                                      j
                                                                                      t
                                                                                      j
                                                                                      (t
                                                                                       (
                                                                                       j
                                                                                       4y
                                                                                        4
                                                                                        j
                                                                                        (
                                                                                        .
                                                                                        y
                                                                                        (.
                                                                                         j
                                                                                         4
                                                                                         y
                                                                                         ).
                                                                                          )))
                                                                                            t
                                                                                            j
                                                                                            y
                                                                                            4g
                                                                                             4
                                                                                             j
                                                                                             yg
                                                                                              j
                                                                                              -
                                                                                              .
                                                                                              -
                                                                                              .-
                                                                                               ..
                                                                                                -
                                                                                                .
                                                                                                t
                                                                                                (
                                                                                                j((
                                                                                                  4
                                                                                                  y
                                                                                                  jy
                                                                                                   j
                                                                                                   y
                                                                                                   t
                                                                                                   jt
                                                                                                    j
                                                                                                    tj
                                                                                                     y
                                                                                                     -
                                                                                                     .
                                                                                                     j
                                                                                                     t
                                                                                                     4j
                                                                                                      (
                                                                                                      tj
                                                                                                       t
                                                                                                       jj
                                                                                                        (
                                                                                                        t
                                                                                                        j
                                                                                                        y
                                                                                                        -
                                                                                                        ,.
                                                                                                         ,
                                                                                                         ..
                                                                                                         --
                                                                                                          .
                                                                                                          -
                                                                                                          .-
                                                                                                           .
                                                                                                           -
                                                                                                           ...
                                                                                                             -
                                                                                                             ..
                                                                                                              -
                                                                                                              .     ,....




                                                            y (yyug qy yygy gytgysj         y gj tg u
                                                             r p-
                                                                lût: % T$
                                                                        )tq A j jlùt
                                                                                   rt7lps-ûtt
                                                           7
                                                          tl:f A (
                                                                 4 OY g% f f
                                                                           ttts
                                                                              /lt; jf
                                                                                    t
                                                                              j                                                                y
                                           - -''''''''''' ''' '''''''- ''
           ''-''''''''- -' '- -''-'''- - --'
                                                             -

                                                                         '
                                                                         (
                                                                         j
                                                                         .
                                                                         '.
                                                                          '
                                                                          .
                                                                          -
                                                                  .........
            ..- ... . .....--- -...--.......--..-....- ... ...-- ..



                                                                         g '
                                                                           .
                                                                           '
                                                                           -
                                                                           .
                                                                           '.
                                                                            '.
                                                                             '
                                                                             -
                                                                             .
                                                                             '
                                                                             -
                                                                             '
                                                                             -
                                                                             .'
                                                                              .
                                                                              -
                                                                              .
                                                                              '
                                                                              )
                                                                              -'
                                                                               .
                                                                               '
                                                                               .
                                                                               t
                                                                               -
                                                                               '.
                                                                                '
                                                                                -
                                                                                .
                                                                                '
                                                                                .
                                                                                -
                                                                                '.
                                                                                 '
                                                                                 -
                                                                                 .
                                                                                 '.
                                                                                  '
                                                                                  .
                                                                                  ''
                                                                                   .
                                                                                   -.
                                                                                    -
                                                                                    .
                                                                                    '
                                                                                    -
                                                                                    .
                                                                                    -
                                                                                    '.
                                                                                     r
                                                                                     ;
                                                                                     E
                                                                                     i
                                                                                     ë
                                                                                     .
                                                                                     i
                                                                                     ,
                                                                                     k
                                                                                     .
                                                                                     '
                                                                                     (.
                                                                                     -o.
                                                                                       '
                                                                                       ..
                                                                                        -
                                                                                        '
                                                                                        .
                                                                                        -
                                                                                        '
                                                                                        .-
                                                                                         '
                                                                                         .
                                                                                         '.
                                                                                          '
                                                                                          .
                                                                                          '
                                                                                          -
                                                                                          .
                                                                                          '.
                                                                                           '
                                                                                           -
                                                                                           .
                                                                                           '
                                                                                           -
                                                                                           .
                                                                                           '
                                                                                           -t
                                                                                            '
                                                                                            .
                                                                                            t
                                                                                            '
                                                                                            .
                                                                                            -
                                                                                            '
                                                                                            .-
                                                                                             '
                                                                                             ..
                                                                                              -
                                                                                              D
                                                                                              -
                                                                                              .
                                                                                              -
                                                                                              t
                                                                                              .'
                                                                                               -
                                                                                               .
                                                                                               '
                                                                                               --
                                                                                                ''
                                                                                                ..
                                                                                                 -
                                                                                                 .
                                                                                                 -
                                                                                                 ..
                                                                                                  -
                                                                                                  '
                                                                                                  ...
                                                                                                    '
                                                                                                    )
                                                                                                    t
                                                                                                    .
                                                                                                    '
                                                                                                    t
                                                                                                    '
                                                                                                    .
                                                                                                    -
                     Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 12 of 99



                                                 ,

                                                             y zyyju ot
                                                             .


                                                                      n, ityyyygtlyj
                                                                                   yt
                                                                                    y,
                                                 )
                                                 zf
                                                 rtyosy:.
                                                        ,jt
                                                          ryt
                                                            yjzt
                                                               yyqyyyoy
                                             '




                      qyjj yyyyy.
                                jyyytyy qy yyytto yjtjts
                   9,t
                     )Xlc'? mrfl/tnftl tIILI?? ûfptqû
                                            y
                                            tjggjyu y y y yyjg g4(j-
                                                                   ( yy y u
                                          )'tm twcccct
                                                 . s.
                                                  to
                                                      y wl  wû :
                                                     atja.zs moj
                                                                 yt
                                                                  v %>
                                                                     J
                                                               q qtsoo
                                                                      /,
                                             y)(y.
                                                 . ......-

                                                 4tp)u'.
                                                     ..y u wrtwva t
                                                                  w,.sw .
                                                                        x ..
                                                                           wy                             ,yjy,.
                                                                                                          ,


                                                                                                               .




                                          ) )
                                            O0X/)1 Uû!lC(
                                                        7J q'
                                                            ot
                                                             î V gO$0y 11
                                                                        1t1
                                                                        .

                      9(I
                        Z-
                         I
                        A'I.VC S O
                                 t
                                 .
                                  '
                                  ttq,v)
                                        ,
                         rtcr tlkc tgttj )
                                         ty% cptlftt:t
                                            y ysjouyqy u yjyg;jjgj;yu s yyj
                                            j             jkp
                                                            oy
                                                             .yoyoys
                                                          yyy yyy m j osym
                                                                              j
                     ' #'
                        tevctlJt'
                                )lt@gXl:N tqzs y
                                               t'
                                                :t:&tT
- .....--.
         .-.---.-.-..---..-----.- ---.---.
                                             )
                                             --
                                         ....-
                                              .-
                                               j
                                               .
                                               -
                                               .-
                                                .-.-
                                                   .
                                                   --.
                                                     -..
                                                       -
                                                       ..
                                                        --
                                                         ..
                                                          -.
                                                           --
                                                            .....
                                                                -
                                                                .-..
                                                                   -
                                                                   .-.-
                                                                      ...
                                                                        -...-.---.jj
                                                                                   (
                                                                                   j
                                                                                   yj
                                                                                    .
                                                                                    j
                                                                                    t
                                                                                    gj
                                                                                     t
                                                                                     (
                                                                                     j
                                                                                     y
                                                                                     )j
                                                                                      g
                                                                                      !j
                                                                                       ;g
                                                                                        .....
                                                                                            -
                                                                                            ....-.
                                                                                                 -
                                                                                                 ..-
                                                                                                   ..
                                                                                                    -.
                                                                                                     -
                                                                                                     .
                                                                                                     1
                                                                                                     --
                                                                                                      ...
                                                                                                        -
                                                                                                        ...-
                                                                                                           ..
                                                                                                            -..
                                                                                                              ---
                                                                                                                .
                                                                                                                -.
                                                                                                                 -
                                                                                                                 ..-
                                                                                                                   ..
                                                                                                                    --
                                                                                                                     .
                                                                                                                     -
                                                                                                                     .--.
                                                                                                                        -
                                                                                                                        ...
                                                                                                                          -
                                                                                                                          .
                 Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 13 of 99




                              l                  t                          '
                                                                            .
                                                                            ?
                                                                            -         ,'                r           -                  ,6-
                                                                                                                                         )
                                                      N
                                                                    .   .                                                    o
                                             .                                                     ..



                                                                    /                         .
                                                                                                                                 y.u
                                                                                                                                 J
                              1
                              .                                                       4                     .



                              j
                                        C
                                        .k           .
                                                              IUC                         t                     A                              /
                                                                        1                                                              '           .
                              7
                              !     .. '
                                                          ,                                            0'                              .'
                              1
                              !                                 D                                 s.        !           .1
                              l                                                                                                                        ,   *'

                              I
                              !
                                                          j t                                                           )
                              i




M                                   -



                              i
                              '                  o              ,                                                                          .


                              j y.
                              I  x                   jyï j                  y-y, @                      .(
                                                                                                         x tj
                                                                                                            cq j
                              I
                              .
                              .
                                                                                                                h
                                                                                - -

'     '      '    '
                        *
                                                                                                            t lt t ,                                            .
                              J
                              I



                              2
                              I
                              j
                                             r
                                             ,; ' '                         1
                                                                            .
                                                                                .
                              I
                              I
                              i
                              I


-   - ---   - - - - -   - -


                              )--                                                     &o o )
                              !
                              !
                              l
                              1
                              I
           f
          l,'
     Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 14 of 99


           1
           1                     '

           :1
           l
           '
           j
           l;                    z                                                      .

               1                     (                 1           .
                                                                                    1
q




               (
           i
           I

    ll.                                  c-                                ',t                     Q
           I
           ;
           '   i
               )                                               ,
                                                               .
           il                                     f, (.
           fjl
           l            .
                        :
                        )                                                      .7
                                                                                )
           '


           é. . j
                g
                k
                j
                g
                jj
                 y
                 '
                 -
                 h
                 . .
                   ,.'
                     ,
                     .
                     ',                                '                            $

                                                  xt
           !                (.
                                     '
                                              .        E                   ,   t            ..(.
           i
           i
           1                                                                            >
           !                                               .

           I

           j '
           Ih          4


           !j
           I
           I
                                                                                                       .
           !                                               q
           i
           I




           !                                           y),,o .
           i
           I    I                                                      .




           EJ
           I
           JI
     !f
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 15 of 99

     l


                   )
                                                                                   /
                                                         #




                                                         t
                                                                  ù


                  (J
                   j7'
                                                                                                            ?


      I                                  )                                                     .            t
      I




                                                         '
                                     '                                 .                   .
          (              '
                         .                                             -
                                                                                                        *

      1j
       l
       $                                                                       N                   .    z       (' j
      )1
      I                                                                                .

                                                                 < >
      I                                          1
      j                                                                    x                       '.

      f
      1                                                                                        A
      .       l k ' '            v                           .                 ,.              6.       '
              j                                  :                         t


      :                N-


      I                                  e
                                                     N                                         .                   .



f .-  il
      '
      !
      I                      '
                                                                                                                       (.
      :t
      f                                      ,           .                                                  -
      I
      J                                          '
                                                                                                                        Nh
                                             :
      ?
      !

      ?
      ;l                                                         (QJ
                                                                   -
      J@
      ,
          -
      q
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 16 of 99
      ,




      jlo y)m utqc-tïoq 04Ztlt)AqY
          j
          ygtyjyyj yyt
                     yqy yyy yjyyyy.
                                   u..--.u j.
                                            j.
                                             yg....
      y:is cttl/'o L qA(7y t'
                            7ottvt
                                 % -
          j
          'rAztztt
                 yyk),ACtpft''
                             lcq lt
                                  ot-
                                    c-
          '
          -crmctlcc rtlcsist)Y t)j u::-/1)
                                         t),
        ) t/pt?jtrctttocts t' )y ytcric/l
      1ccrty 'à q-ctttlt
      !                l
                       tt!m p'
                             l) 7:rm r)
                                      :                                                  ''




                  .
                  j
                  yy
                   -
                   .
                   j
                   .
                   j
                   g
                   .
                   j
                  ..

                    y
                    -
                    j
                    y
                    j
                    , .
                      .
                      -
                      ..
                       ,
                       .
                       -
                       .
                       y
                       j
                       'g
                        '
                        j
                        -
                        j
                        '
                       ..

                         -
                         k
                         j
                         '
                         j
                         yy
                          t
                          j
                          s     j
                                y
                                ry
                                 g
                                 y
                                 j
                                 yz
                            . . ...



                            y
                            j
                            (j
                             y
                             g
                             .
                             ,
                             -
                             ..
                              y
                              .
                              ,i
                               k
                               r
                               j
                               k
                               j
                               ky  .
                                   ,
                                   ..
                                    -
                                    .
                                    .m
                                     .
                                  ...,
                                       .
                                       -
                                       ,
                                       .
                                       ..
                                        .
                                        ,
                                        ..
                                         .
                                         .
                                     .. ..
                                          .
                                          -
                                          .
                                          '  ..   ..   -...                              ..




       gw gyu u gj                                                -
                                                                      ..   . .........   ..




     y
      )(gyq ggçgjl
                 yg yty s lyygg yyfgy                         .




      i)
       11o17'
            )
            *,iNtrtfmxt'
                       b: éTtcft'
                                l
                                v
          QOCCX Q 07 VV/V QY VilW '
                                  o
          jqj syoss(yj
                     u' tjyitjot
                               rrw j.
         jy yyp
            = jus '
                  sggja C
                        j'
                         y.
                          j
                          .jyo t-W (jgygpl
                                         v o
      11
       .N-.
          èk-/
             4-VJF.y-h4.
              .


                       >..
                         1
                         .W )l
                             .
                             N LU.t< 4kl.
                                        !
                                        ..
                                         J
                                         U.y.4:
                                              J/k
          ok
           L'AIvX ztp fcpcm )cohttptz :;
            .



                                                                  !
                                  Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 17 of 99



                                                                  !
     t
     -
     '
     .
     '
     t
     .
     -'
      t
      -
      '
      )
      .
      -
      '.
       t
       -
       .
       '
       t.
        t
        '
        -
        .
        )
        -.'
         '-
          .
          '
          .
          -
          '
          .-.
            '
            q
            .
            g-
             .--
               ?
               1
               /
               l
               i
               t
               qti
                 t
                 l
                 .
                 i
                 l.
                  4
                  i
                  )
                  !
                  k
                  7
                  '
                  q
                  )1
                   -
                   p
                   r
                   )
                   t
                   '
                   !
                   l
                   t
                   )-
                    i
                    )
                    t
                    k
                    .
                    )
                    i
                    l
                    (
                    g:
                     )
                     ;
                     E
                     è
                     )
                     7
                     1
                     2:
                      E
                      ))
                       ..
                        -d
                         :q
                          )
                          -.
                           0.
                            4:4
                              .44.-
                                  .
                                  -
                                  .
                                  -yyyyoyggy.yyyyyy
                         ------t
                               jj
                                yyyj
                                   tys j
                                       y
                                       jy
                                        j
                                        yy
                                         j
                                         yj
                                          t
                                          jjy
                                            j
                                            (
                                            jj
                                             (
                                             k
                                             -(
                                              -j
                                              yt
                                               jj
                                                y
                                                jt
                                                 -
                                                 j
                                                 r
                                                 y
                                                 k
                                                 y-jg
                                                    k
                                                    ty
                                                     jy
                                                      j
                                                      a
                                                      t
                                                      k
                                                      g
                                                      y
                                                      jy
                                                       j
                                                       t
                                                       jk
                                                        g
                                                        jj
                                                         k
                                                         y
                                                         .
                                                         jj
                                                          t
                                                          j
                                                          .
                                                          ((
                                                           .(
                                                            g
                                                            j-
                                                             .-4
                                                               1
                                                               4
                                                               ;
                                                               )
                                                               4
                                                               7)
                                                                j
                                                                --
                                                                 (y
                                                                  ;
                                                                  j
                                                                  ----
                                                                     !
                                                                     ;
                                                                     )
                                                                     -
                                                                     >
                                                                     rg
                                                                      ;
                                                                      y
                                                                      --
                                                                       .--
                                                                         y
                                                                         1é---
                                                                             .---
                                                                                .--
                                                                  jqt pcio jckgtl )% j./ i -'
                                                                  g%jns Aûo féoq (G:'.
                                                                                     t Mûfqq)l
                                                                  p
.- ...... -..-.- ...... ..............----..- .-. .- ......- .. ......




'...... .. ,                 ,.............. ,. ..- . ... .., . ......
           . . ., ........ ...
                                                                        y
                                                                        t
                                                                        p
                                                                        r
                                                                        i
                                                                        yy
                                                                         j
                                                                         y
                                                                         i
                                                                         t
                                                                         j
                                                                         r
                                                                         i
                                                                         yj
                                                                          y
                                                                          r
                                                                          j
                                                                          k
                                                                          t
                                                                          y
                                                                          .
                                                                          s.y,.
                                                                              -
                                                                              ....
                                                                                 -
                                                                                 r
                                                                                 y
                                                                                 :
                                                                                 j
                                                                                 ;
                                                                                 ....
                                                                                    yy...t
                                                                                         .
                                                                                         j
                                                                                         ,
                                                                                         k
                                                                                         -
                                                                                         yy,..
                                                                                             -..
                                                                                               ,
                                                                                               -
                                                                                               yo-
                                                                                                 ,
                                                                                                 4
                                                                                                 r
                                                                                                 :
                                                                                                 t
                                                                                                 y
                                                                                                 r
                                                                                                 !
                                                                                                 j
                                                                                                 ;.
                                                                                                  ,
                                                                                                  y
                                                                                                  ..-
                                                                                                    yqj
                                                                                                      ,
                                                                                                      .
                                                                                                      -
                                                                                                      ..
                                                                                                       ,.
                                                                                                        -
                                                                                                        ,
                                                                                                        !
                                                                                                        y
                                                                                                        jj
                                                                                                         (
                                                                                                         r
                                                                                                         j
                                                                                                         y
                                                                                                         ;
                                                                                                         .
                                                                                                         -
                                                                                                         ;-
                                                                                                          .
                                                                                                          -
                                                                                                          .,
                                                                                                           ...
                                                                                                             -
                                                                                                             .
                                                                                                             -
                                                                                                             .
                                                                                                             ,.
                                                                                                              -
                                                                                                              .-
                                                                                                               ...
                                                                                                                 -..
                                                                                                                   -
                                                                                                                   ,
                                                                                                                   .
 '
 )
 .
 '
 .)
  ''
   .
   '
   .
   --
    '
    -
    '
    .
    '-
     ''
      .-
       '
       -
       .
       '.
        '.
''''''' '
         '
         .
                                       '''''''''''''''' ''''-''




                                       ................-. ... .

                                                                  1
                                                                  '
                                                                  :&
                                                     '''' '''''' ''--




                                                                  -
                                                                  '
                                                                  t
                                                                  7
                                                                  !
                                                                  i
                                                                  k
                                                                  )
                                                                  3-.
                                                                    i
                                                                     -
                                                                    ..
                                                                     -
                                                                     '
                                                                     )
                                                                     t
                                                                     ?
                                                                     i
                                                                     q
                                                                      c
                                                                      :
                                                                      q
                                                                      '
                                                                      i
                                                                      !
                                                                      7)
                                                                       1
                                                                       4
                                                                       :
                                                                        '
                                                                        .
                                                                       ((
                                                                        :
                                                                        2
                                                                        )
                                                                        d
                                                                        k
                                                                        ?
                                                                        !
                                                                        î
                                                                        q
                                                                         '
                                                                         -
                                                                         .
                                                                         y
                                                                         )
                                                                         è
                                                                         (
                                                                         @
                                                                         j
                                                                         !
                                                                         r
                                                                          '
                                                                          .
                                                                          -
                                                                          )
                                                                          )
                                                                          '
                                                                          .
                                                                          t
                                                                          1
                                                                          ,
                                                                          )
                                                                          '
                                                                          .
                                                                           '
                                                                           .
                                                                           -
                                                                           '
                                                                           .
                                                                            i
                                                                            t
                                                                            :
                                                                            r
                                                                            l
                                                                           ''
                                                                            .
                                                                             q
                                                                             E
                                                                             l
                                                                             i
                                                                             k
                                                                            ''
                                                                            -.
                                                                              r
                                                                              t
                                                                              l
                                                                              i
                                                                              -
                                                                              '
                                                                              rt
                                                                               '
                                                                             2-)
                                                                               l
                                                                               -
                                                                               '
                                                                               r
                                                                               t
                                                                                -
                                                                                G
                                                                               .t
                                                                                ;
                                                                                !
                                                                                ii
                                                                                 q
                                                                                 !
                                                                                 r
                                                                                  '
                                                                                  .7
                                                                                   r
                                                                                   j
                                                                                   k
                                                                                   )
                                                                                   ,
                                                                                 t..
                                                                                 ; -
                                                                                   '
                                                                                    '
                                                                                    .
                                                                                    t
                                                                                   .t
                                                                                    l
                                                                                    i
                                                                                    !
                                                                                    è
                                                                                    l
                                                                                    s
                                                                                    i
                                                                                    ;
                                                                                     -
                                                                                     .
                                                                                     '
                                                                                     )
                                                                                     l
                                                                                     C
                                                                                     '
                                                                                      .
                                                                                      )
                                                                                      '
                                                                                      7
                                                                                      1
                                                                                      k
                                                                                      -
                                                                                      ,
                                                                                      .
                                                                                     gè
                                                                                      k
                                                                                      !
                                                                                      r
                                                                                       '
                                                                                       -
                                                                                       ,
                                                                                       .
                                                                                       t
                                                                                       )
                                                                                       k
                                                                                       i
                                                                                       ;
                                                                                       (
                                                                                       :
                                                                                       2
                                                                                       i
                                                                                       '
                                                                                        '
                                                                                        û
                                                                                        r
                                                                                        .
                                                                                        '
                                                                                        ,
                                                                                        .
                                                                                        '
                                                                                        .
                                                                                         '
                                                                                         '
                                                                                         .
                                                                                          c
                                                                                          .
                                                                                         0-(
                                                                                            -
                                                                                            .
                                                                                            j
                                                                                           77
                                                                                            )
                                                                                            2
                                                                                            p
                                                                                            7
                                                                                            q
                                                                                            )
                                                                                            '
                                                                                            .
                                                                                             '
                                                                                             1
                                                                                             )
                                                                                             .
                                                                                              .
                                                                                              -
                                                                                              '
                                                                                              T
                                                                                             --
                                                                                              .
                                                                                              ê
                                                                                              .
                                                                                              '
                                                                                              )
                                                                                              .
                                                                                              t
                                                                                              '
                                                                                              ):
                                                                                                -
                                                                                               .-
                                                                                                 :
                                                                                                 .
                                                                                                 1
                                                                                                 2
                                                                                                 7
                                                                                                 )
                                                                                                 ï
                                                                                                 -.
                                                                                                  '
                                                                                                  .
                                                                                                  t
                                                                                                  :-
                                                                                                   q
                                                                                                   '
                                                                                                   .
                                                                                                   j
                                                                                                   -N
                                                                                                      ''''
                                                                                                                '''''




                                                                                                                 ....-  -
                                                                                                                        )
                                                                                                                        '
                                                                                                                        .
                                                                                                                        '
                                                                                                                        .
                                                                                                                        '. :,
                                                                                                                         .
                                                                                                                         '
                                                                                                                         ,-
                                                                                                                            ',
                                                                                                                            .)
                                                                                                                             -
                                                                                                                             t
                                                                                                                             .
                                                                                                                             -
                                                                                                                             '
                                                                                                                              -
                                                                                                                              '




                                                                                                                              .
                                                                                                                              '
                                                                                                                              )
                                                                                                                              .
                                                                                                                              -
                                                                                                                              .'
                                                                                                                               .
                                                                                                                               t
                                                                                                                               -
                                                                                                                               .
                                                                                                                               '
                                                                                                                               -.
                                                                                                                                -
                                                                                                                                '
                                                                                                                                .
                                                                                                                                ')
                                                                                                                                 .
                                                                                                                                 '
                                                                                                                                 -
                                                                                                                                 .
                                                                                                                                 '.
                                                                                                                                  '
                                                                                                                                  .
                                                                                                                                  -
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                   '
                                                                                                                                   .
                                                                                                                                   -
                                                                                                                                   '
                                                                                                                                   .  ..
                                                                                                                                           ,

.... ...    .
            )
            -'
            '.
             -
             '.
              '-
               '-
...---.-.....- .
                .
                '
                .
                -
                .
                '--
                  .
                  '.
                   '
                   t
                   -
                   '
                   -
                   .'
                    )
                    .
                    '
                    .
                    '.
                     '                          . .. ......




               --..-.....--..-.-...--..-....--.- .- ..-...- . --
                                                                  .--    .
                                                                                                     )
                                                                                                     l
                                                                                                     (
                                                                                                     --
                                                                                                      .
                                                                                                      )
                                                                                                      $
                                                                                                      ,
                                                                                                      q
                                                                                                      -
                                                                                                      l
                                                                                                      :
                                                                                                      t
                                                                                                      7
                                                                                                      :(
                                                                                                       @
                                                                                                       !
                                                                                                       h
                                                                                                       i
                                                                                                       k
                                                                                                       )
                                                                                                       '
                                                                                                       .
                                                                                                       :c-
                                                                                                       .
                                                                                                        .
                                                                                                         .
                                                                                                         '.
                                                                                                         td--
                                                                                                            '
                                                                                                            :''
                                                                                                              -
                                                                                                              #
                                                                                                              '-
                                                                                                               .
                                                                                                               '
                                                                                                               .'
                                                                                                                .
                                                                                                                -
                                                                                                                '
                                                                                                                ,
                                                                                                                .
                                                                                                                '-
                                                                                                                 '
                                                                                                                 .
                                                                                                                 -
                                                                                                                 '
                                                                                                                 .-
                                                                                                                  '
                                                                                                                  .
                                                                                                                  '
                                                                                                                  -
                                                                                                                  .
                                                                                                                  '
                                                                                                                  -.
                                                                                                                   '
                                                                                                                   .
                                                                                                                   '
                                                                                                                   .'
                                                                                                                    .
                                                                                                                    '.
                                                                                                                    -
........... ................... . .... ....... ......,......
                                                                   jj
                                                                  ..
                                                                    y
                                                                    jj
                                                                     y
                                                                     g
                                                                     j
                                                                     y
                                                                     t
                                                                     g
                                                                     .
                                                                     j.
                                                                      j
                                                                      .
                                                                      j
                                                                      t
                                                                      .t
                                                                       j
                                                                       y
                                                                       ..
                                                                        -
                                                                        ,
                                                                        ...
                                                                          4
                                                                          j
                                                                          -
                                                                          .
                                                                          j
                                                                          ,
                                                                          y
                                                                          (j
                                                                           k
                                                                           (
                                                                           .
                                                                           -
                                                                           y
                                                                           .j
                                                                            ..
                                                                             -.
                                                                              ,
                                                                              -
                                                                              (
                                                                              .
                                                                              g
                                                                              j
                                                                              jt(
                                                                              j-.
                                                                                 jj
                                                                                jj(
                                                                                   g
                                                                                   ;
                                                                                   j
                                                                                   y
                                                                                   g
                                                                                   j
                                                                                  tt
                                                                                   y
                                                                                   t
                                                                                   j
                                                                                   ;
                                                                                   j
                                                                                     r
                                                                                     jy(j
                                                                                        y.
                                                                                         .
                                                                                    .-....
                                                                                         j
                                                                                         I
                                                                                         j
                                                                                         C
                                                                                         k
                                                                                         J
                                                                                          -
                                                                                          .
                                                                                          j
                                                                                          I
                                                                                          k
                                                                                          t
                                                                                          ,
                                                                                          .
                                                                                          j
                                                                                          ;
                                                                                           (
                                                                                           .
                                                                                           4
                                                                                           j
                                                                                           j
                                                                                            (
                                                                                            .
                                                                                            -
                                                                                            .
                                                                                           ;j
                                                                                             ,
                                                                                             -
                                                                                             .
                                                                                             -
                                                                                             .y
                                                                                              j
                                                                                              (
                                                                                              .
                                                                                              j
                                                                                              -
                                                                                              y
                                                                                              ,
                                                                                              .
                                                                                              -y
                                                                                               (
                                                                                               j
                                                                                               (
                                                                                               (g
                                                                                                j
                                                                                                (
                                                                                                .
                                                                                                -
                                                                                                :
                                                                                                j
                                                                                                yy
                                                                                                 .
                                                                                                 4
                                                                                                 j
                                                                                                 y
                                                                                                 (
                                                                                                 ;
                                                                                                 jy
                                                                                                  -
                                                                                                  g
                                                                                                  4
                                                                                                  g
                                                                                                  k
                                                                                                  j.
                                                                                                   r
                                                                                                   j
                                                                                                   t
                                                                                                   j
                                                                                                   yj
                                                                                                    y
                                                                                                    t
                                                                                                    j
                                                                                                    y
                                                                                                    g
                                                                                                    j
                                                                                                    .y
                                                                                                     j
                                                                                                     j
                                                                                                     tg
                                                                                                      j
                                                                                                      y
                                                                                                      .
                                                                                                      -
                                                                                                      .
                                                                                                      -
                                                                                                      ,.
                                                                                                       -
                                                                                                       .
                                                                                                       -
                                                                                                       .j
                                                                                                        (
                                                                                                        g
                                                                                                        j
                                                                                                        jg
                                                                                                         k
                                                                                                         j
                                                                                                         (
                                                                                                         ;
                                                                                                         y
                                                                                                         g
                                                                                                         jy
                                                                                                          j
                                                                                                          .
                                                                                                          (
                                                                                                          k
                                                                                                          -
                                                                                                          (
                                                                                                          .
                                                                                                          j(
                                                                                                           j
                                                                                                           (
                                                                                                           j
                                                                                                           .j
                                                                                                            (
                                                                                                            '
                                                                                                            -
                                                                                                            .
                                                                                                            j
                                                                                                            j(
                                                                                                             j
                                                                                                             -
                                                                                                             .
                                                                                                             j
                                                                                                             (
                                                                                                             gj
                                                                                                              j
                                                                                                              y
                                                                                                              .
                                                                                                              ,
                                                                                                              (
                                                                                                              j(
                                                                                                               t
                                                                                                               j
                                                                                                               y
                                                                                                               (
                                                                                                               ,
                                                                                                               -
                                                                                                               ..
                                                                                                                -
                                                                                                                ,
                                                                                                                .
                                                                                                                -
                                                                                                                .
                                                                                                                -.
 ..
  --
   .-
    ..
     -.
      -
      ...-
         ..
          -..-
             .
             -.
              -.g.
                 .
                 (
                 j
                 y
                 -
                 .-
                  (
                  4
                  j
                  g
                  .
                  jt
                   g
                   j
                   y
                   t
                   yg
                    k
                    y
                    k
                    jk
                     j
                     ë
                     .
                     -
                     t
                     gjj
                       g
                       k
                       j
                       .
                       ,
                       kj
                        ;
                        k
                        j
                        ;k
                         ;
                         g
                         -
                         j
                         lt
                          ju
                           yk
                            j                                                           j
                                                                                        -
                                                                                        j
                                                                                        t
                                                                                        yr
                                                                                         .
                                                                                         t
                                                                                         jt
                                                                                          .
                                                                                          j
                                                                                          t
                                                                                          j-
                                                                                           t
                                                                                           l
                                                                                           j
                                                                                           g
                                                                                           y
                                                                                           jj
                                                                                            ;
                                                                                            ,
                                                                                            j
                                                                                            ;t
                                                                                             k
                                                                                             .-
                                                                                              j
                                                                                              t
                                                                                              :
                                                                                              jj
                                                                                               y
                                                                                               g
                                                                                               ...
                                                                                                 -
                                                                                                 ?
                                                                                                 ,
                                                                                                 k
                                                                                                 gj
                                                                                                  -
                                                                                                  ...
                                                                                                    --
                                                                                                     j
                                                                                                     ,
                                                                                                     -
                                                                                                     ..
                                                                                                      -
                                                                                                      ..
                                                                                                       ---.
                                                                                                          -
                                                                                                          .-.
                                                                                                            -
                                                                                                            .
                                                                                                            -
                                                                                                            .-.
                                                                                                              -
                                                                                                              .
                                                                                                              -.
                                                                                                               -
                                                                                                               .-..
                                                                                                                  -
                                                                                                                  .
                                                                                                                  ---
                                                                                                                    ..
                                                                                                                     -.
                                                                                                                      -
                                                                                                                      .
                                                                                                                      -
                                                                                                                      .-
                                                                                                                       ..
                                                                                                                        -...
                                                                                                                           --
                                                                                                                            .-.-
                                                                                                                               ..
                                                                                                                                -
                                                                                                                                .
                                                                                                                                -.
                                                                                                                                 -
                                                                                                                                 .
                                                                                                                                 -.
                                                                                                                                  -
                                                                                                                                  ..
                    f:. lyvt
                           / opef Qt-Jtl?: tt> o?
                                                                  :1 toffty #'
                                                                             >è
                                                                              o cocpm t  qCe (nw
                                                                  CVOkC gû7fûqfsqhtj'7 Sq ût)) )W )
''     -''''-'-'' -''''- ''''''
                                                                   u qy ygygj yy oyy yu
 't
  '
  )
  .
                                 '
                                 t
                                 -
                                 .
                                 '
                                 -
                                 ..
                                 ''
                                  )
                                  -
                                  .
                                  1
                                  't
                                   .
                                   -
                                   .
                                   )
                                   t
                                   -
                                   '
                                   .
       --........- ....-...- ...- ..




                                    -
                                    .
                                    '
                                    -
                                    .
                                    '
                                    )
                                    .'
                                     )
                                     .
                                     '
                                     -
                                     .
                                     '
                                     -.
                                      '
                                      -
                                      .
                                      -
                                      .'
                                       -
                                       .
                                       '
                                       .
                                       -
                                       .'
                                        )
                                        -
                                        t
                                        .
                                        '
                                        )
                                        t
                                        -
                                        .
                                        '.
                                         '
                                         -
                                         '
                                         .
                                         -.
                                          '
                                          ..
                                           '
                                           ..
                                            -
                                            '
                                            .'
                                             -
                                             .
                                             :
                                             t
                                             !
                                             r
                                             q
                                             i
                                             ;
                                             ,t
                                              )
                                              r
                                              !
                                              #
                                              ?
                                              '
                                              #
                                              r
                                              .
                                              t
                                              q(
                                               -
                                               )
                                               :
                                               q
                                               r
                                               ,
                                               i
                                               .
                                               ;
                                               t.
                                                '
                                                )
                                                -
                                                t
                                                '
                                                .
                                                '
                                                ).
                                                 '
                                                 .
                                                 '
                                                 .-
                                                  '
                                                  .
                                                  -
                                                  '
                                                  .'
                                                   )
                                                   .
                                                   '
                                                   -
                                                   .
                                                   '
                                                   -.
                                                    '
                                                    -
                                                    .
                                                    '
                                                    t
                                                    )
                                                    -.
                                                     '
                                                     -
                                                     .
                                                     '
                                                     -
                                                     '.
                                                      -'
                                                       .
                                                       -
                                                       '
                                                       .
                                                       -
                                                       '
                                                       .'
                                                        .
                                                        '
                                                        .
                                                        -'
                                                         .
                                                         -
                                                         '
                                                         -
                                                         t
                                                         .
                                                         '-
                                                          .
                                                          '
                                                          .
                                                          '
                                                          .'
                                                           .
                                                           '
                                                           -
                                                           '
                                           Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 18 of 99
                                                                                .




                                                                                '
                                                                                j
                                                                                l
 ''-' '''' '''         1%R$ hjzbtttl'
                                 -''''''---''              '- '-''''             '            ètêt                        lrtïl7                       tc'/lc jy-,&t-
...-. .......
.
. .... . ....      t
                   )
                   '
                   .
                   -
                   .
                   )
                   -)
                   't
                    '
                    .-)
                     -
                     '
                     .'-
                      ..
                       '-#,qr;:pqi,k-' tk;#pi,rqër7,ikt:)klrrjitli:rëqlkht)rë:,-.)..t.rbt )...y kir:ërhp'i.t!,ik:,5;rr)-t.)'dk).'@i$:rëtikr:)j(-j,r-:;kt.)it:që(),.j)àkjrr,t'.(:Er.!ë'-it:ë)tj)àr!$)))-.,;$-:,$;1,:77;,174:r)-.C:
                               .. . -




                              .-
                                    ' -'......




                                 .. ... .




                                y-                         ..
                                                              . .....




                                                             --. ....            .



                                                                                     l
                                                                                     .
                                                                                     q
                                                                                     '
                                                                                     ....-.,..
                                                                                                 .......--..'....'. ..




                                                                                                 -... -...-... ....




                                                                                                    .. ., ........
                                                                                                                          ..




                                                                                                                          ...




                                                                                                                                 ,,-
                                                                                                                 - . ....- ... .. .. .
                                                                                                                                           ' . .. ..
                                                                                                                                          .-




                                                                                                                                         ....... ...




                                                                                                                                               ...........
                                                                                                                                                                        .
                                                                                                                                                                                     .                       .-




                                                                                                                                                                                                             ....




                                                                                                                                                                                                                --
                                                                                                                                                                                                                 .....
                                                                                                                                                         ,-,-,,--......... ...- .--....,--...... .................
                                                                                                                                                                                                                                 ..




                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                            .




                                                                                                                                                                                                                                   -.--......-,-..
                                                                                                                                                                                                                     - . ............. .-       .,.................... . .. ...
                                                                                                                                                                                                                                                                                  . . .......




                                                                                                                                                                                                                                                                                  ... -...- ...




                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                            -,.
                                                                                                                                                                                                                                                                                              -.-
                                                                                                                                                                                                                                                                                        ..... . ,   ... ............-
                                                                                                                                                                                                                                                                                                                       --....




                                                                                                                                                                                                                                                                                                    . .......-........ -.- ...




                                                                                                                                                                                                                                                                                                                    ,-...               -.....--
                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                 .........
                                                                                                                                                                                                                                                                                                                                                          -s
                                                                                                                                                                                                                                                                                                                                                      ..- ....,.....




                                                                                                                                                                                                                                                                                                                                                   . ...............,...




                        C.    ?I UY'                                            Ut)t/)V))1.            @)        .? %t0fU1Cto'                                                                                      ;tO/y        ln                                                                                                                             ........




                        Y ltt'                                             llûtùtt/ 1Q)                                                       $ /9r rfût                                                                 Tli:
                        7)           Q tltljYt                                           t
                                                                                         or.  t ''7tttQt7tlqf.                                                                                                                 lj2t
                        Mfqt                            Th #@) j)A@ hî%j Ax ot                                                                                                                                             fsrtk
                        t% t mGtrl                                                     è
                                                                                       ct) qcfoy )tstkè                                                                                            bl     :; -
                                                                            CZQï%ICqJ)T:0)  )X qt),gttlcj
                                                                            Tttt/lqCtt:-%q1 t'
                                                                                             J)J,Tt)t),0t-
                                                                           'l
                                                                            /olctt
                                                                                 é/t 1QY' lj)k)#'-
                                                                                                 1',(Q1tWV
.
                         - yyjytyjy
                                  u qyynyjzjyyyoy
                                                y uyy,
                                                     y.
                                                                                (((uuygyqy gy q y; yjym gg g
 ... .-..
        -.-...
             --.------.
                      -. ...........--..---. ..-- -....-...
                                                                                !
                                                                                ...
                                                                                  t
                                                                                  p
                                                                                  jt
                                                                                   yy
                                                                                    jj
                                                                                     t
                                                                                     yyy
                                                                                       j.
                                                                                        -
                                                                                        .
                                                                                        -
                                                                                        .-
                                                                                        .
                                                                                         ..
                                                                                          -.
                                                                                           j
                                                                                           r
                                                                                           y
                                                                                           gj
                                                                                            y
                                                                                            j
                                                                                            r
                                                                                            iy
                                                                                             jr
                                                                                              t
                                                                                              jy
                                                                                               j
                                                                                               -
                                                                                               .
                                                                                               ,
                                                                                               jy
                                                                                                ;
                                                                                                yr
                                                                                                 j
                                                                                                 y
                                                                                                 ,
                                                                                                 t
                                                                                                 j
                                                                                                 :
                                                                                                 jg
                                                                                                  y
                                                                                                  j
                                                                                                  .
                                                                                                  -
                                                                                                  y
                                                                                                  ,
                                                                                                  -!
                                                                                                   j
                                                                                                   (
                                                                                                   yy
                                                                                                    t
                                                                                                     -
                                                                                                     7
                                                                                                    -j
                                                                                                     yj
                                                                                                      tg
                                                                                                       yyy
                                                                                                         jt
                                                                                                          )
                                                                                                          j
                                                                                                          r
                                                                                                          y
                                                                                                          jy
                                                                                                           j
                                                                                                           ,
                                                                                                           t
                                                                                                           )k
                                                                                                            y
                                                                                                            --.
                                                                                                            .,
                                                                                                             .j
                                                                                                              ;
                                                                                                              yg
                                                                                                               y
                                                                                                               j
                                                                                                               y
                                                                                                               .j
                                                                                                                yy
                                                                                                                 ;
                                                                                                                 j
                                                                                                                 .
                                                                                                                 ;
                                                                                                                 r
                                                                                                                 y
                                                                                                                 .j
                                                                                                                  -
                                                                                                                  g
                                                                                                                  j
                                                                                                                  y
                                                                                                                  .
                                                                                                                  -.
                                                                                                                   -
                                                                                                                   ,
                                                                                                                   .
                                                                                                                   ,
                                                                                                                   .k
                                                                                                                    y
                                                                                                                    r
                                                                                                                    j
                                                                                                                    yg
                                                                                                                     )
                                                                                                                     j
                                                                                                                     t
                                                                                                                     y
                                                                                                                     j
                                                                                                                     yr
                                                                                                                      y
                                                                                                                      j
                                                                                                                      y
                                                                                                                      .
                                                                                                                      ty
                                                                                                                       j
                                                                                                                       yj
                                                                                                                        -
                                                                                                                        .
                                                                                                                        y
                                                                                                                        (
                                                                                                                        j
                                                                                                                        ;r
                                                                                                                         j
                                                                                                                         t
                                                                                                                         j
                                                                                                                         y
                                                                                                                         jr
                                                                                                                          y
                                                                                                                          jk
                                                                                                                           j
                                                                                                                           y
                                                                                                                           j
                                                                                                                           y
                                                                                                                           ,
                                                                                                                           j-
                                                                                                                            (
                                                                                                                            y
                                                                                                                            j
                                                                                                                            y
                                                                                                                            .
                                                                                                                            -,
                                                                                                                             .
                                                                                                                             -
                                                                                                                             .
                                                                                                                             -
                                                                                                                             ..
                                                                                                                              j
                                                                                                                              t
                                                                                                                              yj
                                                                                                                               y
                                                                                                                               -
                                                                                                                               .
                                                                                                                               $
                                                                                                                               y
                                                                                                                               jy
                                                                                                                                j
                                                                                                                                ;
                                                                                                                                yg
                                                                                                                                 r
                                                                                                                                 y
                                                                                                                                 jk
                                                                                                                                  g
                                                                                                                                  j
                                                                                                                                  y
                                                                                                                                  ;y
                                                                                                                                   j
                                                                                                                                   .
                                                                                                                                   -
                                                                                                                                   ..
                                                                                                                                    -
                                                                                                                                    .
                                                                                                                                    -
                                                                                                                                    .-
                                                                                                                                     .-
                                                                                                                                      .                                            ...
                                                                                                                                                                                                                        .- -..




                                                                                                                                                                                                                       . .......




     '''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''
'' ''''




   ..................................... ......................................




                                                                               I
                                                                               T
                                                                               ;
                                                                               E
                                                                               '
                                                                               .
                                                                               '
                                                                               .
                                                                               '
                                                                               .'
                                                                                .
                                                                                '
                                                                                .'
                                                                                 .
                                                                                 '
                                                                                 .
                                                                                 '
                                                                                 .'
                                                                                  ..
                                                                                   '.
                                                                                    '.
                                                                                     '.
                                                                                      '.
                                                                                       '.
                                                                                        '.
                                                                                         '.
                                                                                          '
                                                                                          .
                                                                                          '
                                                                                          .
                                                                                          '.
                                                                                           ''
                                                                                            .
                                                                                            '
                                                                                            .
                                                                                            '
                                                                                            .'
                                                                                             .
                                                                                             '
                                                                                             .
                                                                                             '
                                                                                             .'
                                                                                              .
                                                                                              '
                                                                                              .
                                                                                              -
                                                                                              i
                                                                                              !
                                                                                              '
                                                                                              E
                                                                                              .)
                                                                                               i
                                                                                               t
                                                                                               ?
                                                                                               '
                                                                                               .
                                                                                               :
                                                                                               i
                                                                                               !
                                                                                               .
                                                                                               i
                                                                                               ;
                                                                                               ':
                                                                                                .
                                                                                                !
                                                                                                i
                                                                                                '
                                                                                                7
                                                                                                E
                                                                                                .
                                                                                                i
                                                                                                '
                                                                                                2
                                                                                                7
                                                                                                .
                                                                                                @
                                                                                                (
                                                                                                qi
                                                                                                 h
                                                                                                 t
                                                                                                 '
                                                                                                 .'
                                                                                                  .
                                                                                                  '
                                                                                                  .
                                                                                                  '
                                                                                                  .'
                                                                                                   .'
                                                                                                    .'
                                                                                                     .
                                                                                                     '
                                                                                                     .
                                                                                                     '
                                                                                                     .'
                                                                                                      .
                                                                                                      '
                                                                                                      .
                                                                                                      '
                                                                                                      .'
                                                                                                       .
                                                                                                       '
                                                                                                       .
                                                                                                       '
                                                                                                       .'
                                                                                                        .
                                                                                                        '
                                                                                                        .
                                                                                                        '
                                                                                                        .,
                                                                                                         '
                                                                                                         .
                                                                                                         '
                                                                                                         .
                                                                                                         '
                                                                                                         .'
                                                                                                          .
                                                                                                          '
                                                                                                          .
                                                                                                          '
                                                                                                          .'
                                                                                                           .
                                                                                                           ,
                                                                                                           '''''
                        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 19 of 99




                                            jiyu;yqyyyyuy yyyytjyq(
                                            y                     j
                                                                  yyj
                                                 jtjj
                                                 l  y tyjt.
                                                          s (gygsryyy u y ys jgq
                                                 gszy); ysjj   y
                                                               gyx ysyyjysyo y
                                                  :&c:>r2 '''V Y) lqfkt 0A j
                                                  çt/q rltrtq10 tqlgy; % t) rtllft
                                                                                 /
                                                                                 lif)                                                                                    x
                 ''--'-'--'-- -'' - - '''---'




-
)
'
.
-
'
-.
 -
 '
 .
 -
 .)
  '-
  -'')
   ..
   -- '
      -         ..------..-.- -... .- .-..- --   t
                                                 0.
                                                  -)Y .
                                                      q-
                                                      '.
                                                       '
                                                       i
                                                       4
                                                       :(
                                                        q
                                                        !
                                                        :
                                                        r
                                                        q
                                                        ?l
                                                         1
                                                         q
                                                         '
                                                         r
                                                         -
                                                         q)
                                                          .
                                                          '
                                                          -
                                                          '
                                                          .
                                                          )
                                                          '
                                                          .-
                                                           '
                                                           tt'
                                                             .
                                                             1
                                                             r
                                                             -
                                                             )
                                                             1'
                                                              tq.
                                                                -.
                                                                 -
                                                                 .-t
                                                                   k
                                                                   l
                                                                   i
                                                                   t
                                                                   :
                                                                   r
                                                                   !
                                                                   ql
                                                                    !
                                                                    i
                                                                    q
                                                                    ù
                                                                    k
                                                                    :
                                                                    -'
                                                                     .
                                                                     t
                                                                     '
                                                                     -
                                                                     )
                                                                     .-
                                                                      )
                                                                      .
                                                                      '
                                                                      -A1
                                                                        -
                                                                        .
                                                                        Q$'
                                                                          .
                                                                          -
                                                                          .
                                                                          --
                                                                           ''
                                                                            k
                                                                            l
                                                                            p
                                                                            i
                                                                            t
                                                                            r
                                                                            ti
                                                                             q
                                                                             k
                                                                             t
                                                                             )
                                                                             G -
                                                                             l e&.
                                                                               ' &'
                                                                                  -.
                                                                                   '
                                                                                   -
                                                                                   >
                                                                                   -
                                                                                   .
                                                                                   ')
                                                                                   --
                                                                                    ..
                                                                                    ''
                                                 ity
                                                   l
                                                   tjkY j
                                                        lc
                                                         tfqjfût
                                                               )t) 77k j
                                                                       ,):
                                                     ;y yu sozq tiu t yupj
                                                                          :l
                                                                           yg;
                                                                               -


                                     )
                                     !
                                     i'
                                      -
                                      .'
                                       -
                                       .
                                       -
                                       '
                                       V.
                                        -='
                                          .
                                          -'
                                           -
                                           .
                                           -
                                           '
                                           .
                                           -
                                           t
                                           )-
                                            .
                                            >-
                                             =
                                             -..
                                               -
                                               '
                                               -
                                               .
                                               )
                                               '
                                               -
                                               .
                                               't
                                                -
                                                .
                                                '
                                                -
                                                .
                                                -'
                                                 .
                                                 t
                                                 -.
                                                 .
                                                 ''
                                                  )
-'
 -




-.
     )
     '
     .-
     -.'
      '--
       ..
        '
        .
        -
        '
        -'
        .--
          .
          '
          -
          .
          '
          -
          .'
           -
           .
           -
           .
           -
           '.
            )
            f'
             t
             ll
              q
              k
              ll
               t
               i
               q
               k
               të
                !
                i
                l
                c-
                 -'
                  -
                  ,
                  '
                  .
                  -
                  t
                  :
                  k;
                   -
                   ,
                   .
                   t
                   '
                   -
                   .
                   '
                   )
                   -.
                    '
                    !
                    4
                    2
                    :
                    2!
                     0
                     #
                     7
                     1
                     4
                     )
                     -.
                      '
                      )
                      -
                      .
                      )
                      1
                      4
                      :(
                       2
                       )
                       1
                       t
                       q
                       T;
                        t
                        )
                        .
                        )7
                         '
                         .
                         -
                         .
                         '
                         -
                         '
                         .-
                          '
                          .
                          -
                          '
                          j
                          (
                          )).
                            1
                            2
                            )
                            -
                            .
                            '
                            -
                            Or'
                              q-
                              .'
                               .
                               )
                               -
                               7-k
                                 -
                                 .
                                 '
                                 t
                                 -
                                 .-
                                  .
                                  -
                                  .
                                  '
                                  f
                                  .-
                                   '
                                   0'
                                    -
                                    .
                                    j
                                    r
                                    -y
                                     -                                                                                                                                       r



 , y
   t
   j
   myqy
      toty
         ;.
          y
          0
          g$(
            3a
             t
             ))
              j
              y$
               rCyt
                  u,qty
                      oj
                       y
                       C
                       ty
                        t
                        jyo j
                         jyyyy
                               $)
                                c
                                j                                                                                                                                            y


                                            )tlaoAa-
                                                   tto&,vcfuà aj#<-),C'
                                                                      -,
        -




                                                  '




      --)
        .
        '
        -.
         -
         .
         '-
          '
          .
          '
          -
          )
          -
          '.
           '
           -
           .
           -'
            -
            .
            )
            -
            .-)
              -
-''   - -----




      '
      )
      -
      .
 - . - .- .--                             .-.-.                                                                                                      )--......-.....-t
                                                      .---..--.- --...---..-..-- .-----.--- -.--.- .-.-.-. --.-----...- . --....---...--.- ..- ... ....              !
                                                                                                                                                                     r
                                                                                                                                                                     j
                                                                                                                                                                     5
                                                                                                                                                                     ;
                                                                                                                                                                     t
                                                                                                                                                                     .
                                                                                                                                                                     -(
                                                                                                                                                                      g
                                                                                                                                                                      :
                                                                                                                                                                      ;
                                                                                                                                                                      ë
                                                                                                                                                                      ,
                                                                                                                                                                      :
                                                                                                                                                                      )-
                                                                                                                                                                       .
                                                                                                                                                                       )
                                                                                                                                                                       k
                                                                                                                                                                       )
                                                                                                                                                                       '
                                                                                                                                                                       .d
                                                                                                                                                                        :
                                                                                                                                                                        q
                                                                                                                                                                        '
                                                                                                                                                                        y
                                                                                                                                                                        ,
                                                                                                                                                                        -
                                                                                                                                                                        j-
                                                                                                                                                                         '
                                                                                                                                                                         -
                                                                                                                                                                         .
                                                                                                                                                                         '
                                                                                                                                                                         -
                                                                                                                                                                         .'
                                                                                                                                                                          .
                                                                                                                                                                          -
                                                                                                                                                                          )-
                                                                                                                                                                           '
                                                                                                                                                                           )
                                                                                                                                                                           '
                                                                                                                                                                           .
                                                                                                                                                                           -
                                                                                                                                                                           .'
                                                                                                                                                                            )
                                                                                                                                                                            .
                                                                                                                                                                            -
                                                                                                                                                                            '
                                                                                                                                                                            .-
                                                                                                                                                                             '
                                                                                                                                                                             )
                                                                                                                                                                             -.
                                                                                                                                                                              -
                                                                                                                                                                              '-
                                                                                                                                                                               '.
                                                                                                                                                                               .'
                                                                                                                                                                                --
                                                                                                                                                                                 .
                                                                                                                                                                                 '
                                                                                                                                                                                 -
                                                                                                                                                                                 '
                                                                                                                                                                                 )
                                                                                                                                                                                 .
                                                                                                                                                                                 --
                                                                                                                                                                                  '.
                                                                                                                                                                                   -.
                                                                                                                                                                                    '
                                                                                                                                                                                    -.
                                                                                                                                                                                     -
                                                                                                                                                                                     ''
                                                                                                                                                                                      --
                                                                                                                                                                                       .
                                                                                                                                                                                       '
                                                                                                                                                                                       -
                                                                                                                                                                                       .
                                                                                                                                                                                       '
                                                                                                                                                                                       -'
                                                                                                                                                                                        )
                                                                                                                                                                                        .
                                                                                                                                                                                        --
                                                                                                                                                                                        '.
                                                                                                                                                                                         '
                                                                                                                                                                                         t
                                                                                                                                                                                         -.
                                                                                                                                                                                          --
                                                                                                                                                                                           .-
                                                                                                                                                                                            '
                                                                                                                                                                                            )
                                                                                                                                                                                            .
                                                                                                                                                                                            -
                                                                                                                                                                                            '
                                                                                                                                                                                            )-
                                                                                                                                                                                             .
                                                                                                                                                                                             )
                                                                                                                                                                                             --
                                                                                                                                                                                              .
                                                                                                                                                                                              '
                                                                                                                                                                                              -
                                                                                                                                                                                              .
                                                                                                                                                                                              '
                                                                                                                                                                                              -'
                                                                                                                                                                                               -
                                                                                                                                                                                               .-
                                                                                                                                                                                                '
                                                                                                                                                                                                )
                                                                                                                                                                                                .
                                                                                                                                                                                                -
                                                                                                                                                                                                .
                                                                                                                                                                                                )-
                                                                                                                                                                                                 .
                                                                                                                                                                                                 '
                                                                                                                                                                                                 -
                                                                                                                                                                                                 .
                                                                                                                                                                                                 ''
                                                                                                                                                                                                 -.
                                                                                                                                                                                                  -
                                                                                                                                                                                                  .
                                                                                                                                                                                                  '
                                                                                                                                                                                                  -'
                                                                                                                                                                                                   --
                                                                                                                                                                                                   .''
                                                                                                                                                                                                     .
                                                                                                                                                                                                     -
                                                                                                                                                                                                     '
                                                                                                                                                                                                     -
             Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 20 of 99


                                                                      z .                                                                               *

                           @ OU t'0 k' '                                                 $@Ot)                                                  -î ù'
                           ;                                                                                          t       T4)                                 .
                                                                                     '
                                                                                                     ,

                                                                            t                            ,'
                                                                                                          .
                                                                                                          j1                                    j ,:
                           I
                           I                                                                         $                                                             '
                           I

                           j (y
                              (y                    t                       ..                       .                              !.      ,                 .         .        .
                           .                   -
                                                                                                     !                              !                                   (
                                                                                                                                                                        .
                                                                                                                                                                        ?
                                                                            u!       t %                              C

                                                                  .
                                                                  133
                                                                  .                      .       w                                      ,                     ,


                           I
                                                   u.g                  .                                                                                     t
                                                                                                                                                              ,
                                                                                                                                                              q
                                                                                                                                                              j(y -,
                           I               y         .:                                                                                                           .          .
                                                     '




                           ;
                                                     t                           /k .                                 '. *                                        ' - *.
                           1                                                                         ,                                                                 . p
                           J               -        ()                  .r               'q
                                                                                          ,                                                 j..                        gj
                           l
                           . e
                                                          q                                  .




-
                                                    f l
                                                     k)                     ,
                                                                            '    +                                                  Q                                  ()
                                                              #
                                                              -
                                                                                                                                                        r'l
                           i           '
                                           l
                                           i
                                           '
                                           -
                                           l'
                                           d
                                           . .4
                                              t
                                              1
                                              (
                                              J
                                              -
                                              1
                                              '-              '
                                                              1
                                                              ,
                                                              /
                                                              .
                                                              -             1
                                                                            !
                                                                            '.'1
                                                                               l
                                                                               ii' ''                                                       'l
                                                                                                                                             il
                                                                                                                                              il
                                                                                                                                               '
                                                                                                                                               b                  ' '.
                                                                                                                                                                     ;
                           i                                                                                  *x--1                                 ,

                                                                                                                                                            ggy
                           I                                                                         <



                           I                                                         .

                                                                                         #                                f-k                                          ;, ,'
                           l
                           #
                           !--'
                              ,-w---u ç ,j-.
                                           :                                                     c
- - - - - - - - - - -- -
                                                                                                                                    '

                                      l.       .
                                                                                                                          -             t           -fy )
                                                                                                         '%
                                 ,,.



                                                    tl ,Vt'       '
                                                                                                     L 0                                    '   ;
                                                                                                                                                              U          0
                                                                                                 û7(Q'
                                                                                                     )
                           (
                           l
'




            Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 21 of 99


                                                                                                              .
                                                                                                              .           .'       .           .           .,                     ?
                                                             .

                                                                     ;                                            .                    tq j                                 . y,
                                        Q/


                                                (
                                                                         y                    j
                                                                                              ..
                                                                                                                                                                         j
                                                                                                                                                                    '
                                                                                          .



                                                                                 .                                                                              q               p       .
                  j                                                                                                                            '                            d
                                                                                                                                                                            .
                  l
                  .
                                                                                 .                    ,


                  !                     ,
                                                             .   '
                                                                                              (> ,                                                                      y
                                                                                                                                                                        .
                                                                                                          j.
                              ),                        .'                                                                                                                          ,

                  .t
                  y                                                                                                            ,                                    y y
                                                                                                                                                                    .                   ,
                  ?
                              Q .'                               t
                                                                 R                    tt' tR t                                                                          l% ' -
                                                                                                                                                   f                    -
                      N                     ,                                         o


                  1t
                  I                         tt Lt                                             )                   0                                             R               t -
    '
                  !                                                                                                                                                         @ .


                                    jf                                   g                    $                            j/j                                  .g
                                                                                                                                                                 .(j
                                                                                                                                                                   -'t .
                          &                                                                                                                .

                  j
                  !
                                   .                         . ()
                                                               U
                                                               '                 .
                                                                                      .                       ,            !                           .
                                                                                                                                                                    .           (
                                                    .


                                                                                                                               #
                  I#'                                            f
                  #
                  p$
                     ,                  .                        '                    .               ,       .j
                                                                                                               :
                                                                                                                               j
                                                                                                                               k
                                                                                                                                 k)                                         -.. ?
                                                                                                                                                                                ,.
                                                                                 .-               =                                                                         Q
                                                                     -       .   f                                                                                      T .

                  I.                            x                                g(                       ,               (,                                        , '
                  I9               ..               . >
                  ! t
                    j
                  I j
                      '                                  l
                                                         j. r
                                                         #
                                                            h'                        . !(
                                                                                         u
                                                                                         Y
                                                                                                              1
                                                                                                              S J.
                                                                                                              <
                                                                                                                      %
                                                                                                                           w           4
                  I
        '         i
                  .
                  ;

                  !
                  '                                                                                                   q



                  I
                                         Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 22 of 99




                              t%. ik 4)v motlflocror Q çcznl p:h
                                                                pyysj
                                                                    g (()j gT yy
                                                                               tgsygy g)g.
                                                                                         q yy yy
- -'''-      '                       ---''-'-'
                                             -- '' -                          '




          -t
          t'
           .
           -.
            --
.-..-..-- .-.t
             -
             .
             '
             .' )
             -'
              .
              '
              -
              . -
                .
                '
                )tà
                .-
                 .r
                  ;)
                   :
                   (
                   )
                   7
                   ;
                   )!
                    )
                    .
                    -
                    '
                    .
                    -
                    '.
                     '
                     -
                     .
                     i
                     4
                     !
                     (
                     .ï
                      è
                      ;
                      -
                      .
                      i
                      '
                      )
                      !
                      p;
                       :!
                        ë
                        (
                        l
                        )
                        p
                        i
                        t
                        '
                        r7
                         i
                         r
                         '
                         t
                         7
                         '
                         -.
                          r
                          1
                          h
                          r
                          '
                          .
                          -
                          T
                          q
                          tl
                           I
                           '
                           è
                           -
                           )
                           -
                           )'.
                            (i
                             t
                             :
                             ):
                              (
                              )
                              t
                              $
                              4
                              7t
                               i
                               #
                               ,
                               (
                               ;
                               !
                               k
                               .-
                                '.
                                .''
                                  -.
                                   '
                                   t8
                                    ..-
                                      .'
                                       t
                                       q
                                       k
                                       L
                                       t
                                       r
                                       q
                                       l
                                       7r
                                        h
                                        -
                                        ''
                                        ..
                                         '
                                         .
                                         -
                                         '
                                         -.
                                          '
                                          -
                                          .
                                          7'
                                           .-
                                            .
                                            '
                                            -
                                            '
                                            .'
                                            -:
                                             !
                                             .
                                             @
                                             i
                                             .
                                             !
                                             q;
                                              .
                                              k
                                              -
                                              .
                                              '
                                              p-
                                               .
                                               -
                                               .
                                               $
                                               ë
                                               !
                                               @i
                                                è
                                                (
                                                l
                                                k
                                                !
                                                7)
                                                 -
                                                 i
                                                 t
                                                 ))
                                                  (
                                                  :
                                                  )
                                                  i
                                                  -
                                                  i
                                                  tl
                                                   j
                                                   è
                                                   ù
                                                   r
                                                   i
                                                   lp
                                                    t
                                                    lè
                                                     q
                                                     i
                                                     d
                                                     p
                                                     l
                                                     :
                                                     rr
                                                      i
                                                      l
                                                      i
                                                      q
                                                      y
                                                      )r
                                                      '7
                                                       !
                                                       i
                                                       #
                                                       r
                                                       tr
                                                        è
                                                        $
                                                        i
                                                        r
                                                        )
                                                        .
                                                        6
                                                        ;
                                    --.--.- ..-.-- ..-...:
                                                         E
                                                         i
                                                         !
                                                         è
                                                         q
                                                         i@
                                                          q
                                                          r
                                                          .
                                                          '
                                                          -
                                                          .
                                                          -.
                                                           '
                                                           --
                                                            '
                                                            -
                                                            .
                                                            '
                                                            -'
                                                             .-
                                                              '
                                                              )
                                                              .
                                                              -
                                                              '
                                                              .-
                                                               .
                                                               --
                                                                )-
                                                                 .
                                                                 '
                                                                 .
                                                                 -
                                                                 '
                                                                 .-  .-. .-.....




                                                     -

                                                                $(yyyy gy (y ggy gjy-g ag g y

''
                                                              )tt)/1Cc7qocr
                                                                          t/ ttiT-cœo
  '
  t
  )
  t
  .
  )
  -
  '..
    -
    '
    t
    '
    -
    .
    t-
     '
     .
     '
     -
     .-
      '
      )
      t
      .
      -''
        .
        -
        ')
         -
         '
         .
         -
         .'
          .
          '
          -
          ï
          â.'
            -
            .
            -
            t-
             )
             -
             '.
              -
              .-
               :.
                -
                )
                j--
                  t
                  !
                  )
                  i
                  k
                  è
                  r;
                   2
                   !
                   .
                   )
                   ë
                   j
                   (-
                    '
                    i
                    .
                    )
                    -
                    '
                    t
                    i
                    k)
                     t
                     :
                     (
                     h
                     t
                     )
                     i
                     (.
                      7
                      :
                      ë
                      (
                      )
                      !
                      ë
                      1
                      i'
                       r
                       )
                       q
                       i
                       :
                       -
                       t
                       r;
                        ?
                        s
                        t
                        '
                        .
                        4
                        t:
                         (t
                          0
                          1
                          )
                          i
                          s
                          ù
                          t
                          rq
                           r
                           è
                           i
                           t
                           '.
                            '.
                            -'
                             -
                             .
                             %--.
                               .-
                                '
                                .
                                '
                                g.-
                                  t
                                  1
                                  )
                                  4
                                  7
                                  t1
                                   .
                                   t
                                   2
                                   :
                                   (:
                                    2
                                    t
                                    1
                                    2
                                    .
                                    '
                                    )
                                    -
                                    L-'
                                      ,
                                      .
                                      C
                                      :
                                      q
                                      E
                                      !
                                      ?
                                      ft
                                       i
                                       k
                                       :
                                       !
                                       r!
                                        .
                                        q
                                        !
                                        y
                                        #
                                        l
                                        ):)
                                          !
                                          k
                                          -
                                          t'
                                           --
                                            .
                                            '
                                            -
                                            '
                                            LLL
                                            . 3
                                              L/
                                               '
                                               .
                                               L
                                               )
                                               I
                                               ï
                                               //
                                                L
                                                -
                                                '
                                                :.-
                                                  )
                                                  '
                                                  -
                                                  .
                                                  '
                                                  )t
                                                   .
                                                   '
                                                   -
                                                   ,
                                                   .
                                                   t
                                                   -'
                                                    -
                                                                            y y yj :
                            ys yyjy y yygyjutytg-isg-syy
 -
 .-..
    -
    ..
     -.
      -
      .
      -
      ..
       --
        .-
         .-
          .
          --
           .
           -
           y
           jjt
             j
             g
             j
             y
             j-
              y
              t
              j
              g
              jjj
                ..
                 --
                  .
                  t
                  jjj
                    -
                    .
                    -
                    j
                    .y
                     .
                     (
                     j
                     y
                     (
                     jy
                      .
                      k
                      j
                      y
                      .
                      -jjj
                         g
                         ,
                         t
                         y
                         .
                         -
                         j
                         .(
                          !
                          .
                          :
                          j
                          -j
                           (
                           j
                           -
                           .(
                            j
                            g
                            j
                            .
                            -..
                              -
                              .
                              jjj
                                ;
                                .
                                t
                                j
                                .
                                yj
                                 ,
                                 g
                                 .
                                 y
                                 j
                                 .
                                 t
                                 j,
                                  k
                                  .
                                  j
                                  ;
                                  -
                                  .
                                  ,j
                                   4
                                   .
                                   -
                                   j
                                   -
                                   .t
                                    j
                                    t
                                    g
                                    jy
                                     i
                                     .
                                     j
                                     g
                                     jy
                                      jj
                                       q
                                       yy
                                        .
                                        -
                                        j
                                        ,
                                        y
                                        .
                                        -
                                        j
                                        (jj
                                          ;
                                          .
                                          jjj
                                            g
                                            (
                                            .
                                            y
                                            -.-
                                              ..
                                               -
                                               .
                                               j
                                               (
                                               -
                                               y
                                               ;
                                               .j.
                                                 j
                                                 ;
                                                 k
                                                 .
                                                 ;
                                                 y
                                                 .
                                                 -,
                                                  .
                                                  -
                                                  ,
                                                  .y
                                                   jy
                                                    j
                                                    (
                                                    j
                                                    y
                                                    j
                                                    .g
                                                     jj
                                                      y
                                                      (
                                                      g
                                                      jy
                                                       ..
                                                        -
                                                        .-
                                                         .
                                                         -
                                                         .
                                                         -
                                                         .-
                                                          ..-
                                                            .
                                                            -
                                                            .-
                                                             ..
  --'''-            '-'''




  -.....-.)-t
          -.
           -
           '-
            .-
             .
             '
             -
             '
             .
             -'
              .
              -
              '
              -.
               -
               ')
               .-
                .
                -
                ''
                 )
                 t
                 .
                 -t-)
                  ''
                  ))p-
                     ?.
                      '
                      rr%>.-
                 ..-- -.   L.
                           .'
                            -.
                            y-.
                              -.
                               '
                               -
                               '
                               -
                               '
                               .
                               -'
                                .
                                G-
                                 teûC-
                                 .   .
                                     '
                                     .
                                     -
                                     '
                                     .
                                     --
                                      .
                                      1
                                      -
                                      1
                                      ,
                                      .-
                                       .
                                       ,
                                       1
                                       9
                                       .
                                       -
                                       .-
                                        :
                                        j
                                        .
                                        4
                                        .
                                        ,..
                                          -
                                          .
                                          -
                                          ..
                                           -
                                           '
                                           -
                                           ..
                                            )>
                                            '.
                                             -
                                             .-
                                              .'
                                               -
                                               :.
                                                -.
                                                 -
                                                 '
                                                 --
                                                 .)
                                                  .
                                                  -
                                                  .
                                                  t
                                                  )
                                                  T:?-
                                                     '
                                                     m-M-c-
                                                          '.
                                                           --'
                                                             .
                                                             -         --




                                                              jgyy
                                                                 gyyylyyltytgjgyrgjy y
                                                                                     jtt
                                                                                       .
                                                                                       yyj
                                                                                         vyg
                                                              )                              V
                                                                jsyuj yyy jujju yyyy; uyyyyy
                                                                      Syyy Qygy yyg yg 1
                                                                                       - ygy
     '' ''''''''''''''''''''''''''''''               ''''''''''''




  .......... . ...................


                 .
                 t
                 ,
                                    )
                                    ''
                                     .'
                                      .
                                      '
                                      .
                                      '
                                      .'
                                       .
                                       '
                                       .
                                       '
                                                                /
                                                                '
                                                                .
                                                                1
                                                                (
                                                                *
                                                                4
                                                                j
                                                                '.
                                                                .'
                                                                 .
                                                                 '
                                                                 .
                                                                 '
                                                 . ...............




                                                                2 .
                                                                  t
                                                                  '
                                                                  .
                                                                  '
                                                                  .
                                                                  '.
                                                                   '
                                                                   .
                                                                   '
                                                                   .'
                                                                    t
                                                                    .
                                                                    '
                                                                    .
                                                                    '.
                                                                     )
                                                                     '
                                                                     .
                                                                     '
                                                                     ..
                                                                      '
                                                                      .
                                                                      '
                                                                      .
                                                                      ''
                                                                       .
                                                                       '
                                                                       .
                                                                       '.
                                                                        '
                                                                        .
                                                                        '
                                                                        .
                                                                        '.
                                                                         )
                                                                         '
                                                                         .
                                                                         )
                                                                         '.
                                                                          t
                                                                          '
                                                                          .
                                                                          i
                                                                          !
                                                                          E
                                                                          .
                                                                          ;
                                                                          '
                                                                          2
                                                                          i
                                                                          -:
                                                                           E
                                                                           .
                                                                           '
                                                                           i
                                                                           l
                                                                           .
                                                                           '
                                                                           :
                                                                           ë
                                                                           i
                                                                           !
                                                                           .'
                                                                            E
                                                                            !
                                                                            .
                                                                            2
                                                                            '
                                                                            -
                                                                            :
                                                                            T
                                                                            .
                                                                            '.
                                                                             '
                                                                             .
                                                                             '
                                                                             .
                                                                             '
                                                                             t.
                                                                              '
                                                                              .
                                                                              )
                                                                              '
                                                                              .)
                                                                               '
                                                                               .
                                                                               '
                                                                               .
                                                                               '
                                                                               .'
                                                                                .
                                                                                '
                                                                                .'
                                                                                 .
                                                                                 t
                                                                                 .
                                                                                 '
                                                                                 .
                                                                                 '.
                                                                                  '
                                                                                  .
                                                                                  '
                                                                                  .'
                                                                                   .
                                                                                   )
                                                                                   '
                                                                                   .
                                                                                   '
                                                                                   .'
                                                                                    .
                                                                                    '
                                                                                    .
                                                                                    '.
                                                                                     '
                                                                                     .
                                                                                     '
                                                                                     .
                                                                                     '.
                                                                                      '
                                                                                      .
                                                                                      ,
                                                                                      ''
                                                   r
                          Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 23 of 99




                                                   'yuy yjj gggyytguyyj
                                                   (                  g yy yj
                                                                            )y
                                                        y kjjyyu   ya
                                                                    j.y. ouyjykjuuj suy j. .
                                                        j0 l
                                                           k
                                                           .t
                                                            1.
                                                             t
                                                             ky?
                                                               $:4
                                                                 .k
                                                                  .
                                                                  JV
                                                                   J t
                                                                     4
                                                                     ,k
                                                                      7Tl
                                                                        Ik
                                                                         kl
                                                                          j
                                                                          y.
                                                                           .
                                                        Ml2$ U/ Y Y1Y 0 / V.
                                                                            s -
                                                                              y
                                                                              j
                                                                              s
                                                                              )7
                                                                               G
                                                                               .y
                                                                                Fs y.
                                                                                    k.
                                                                                     y
                                                                            Y.UI1%6V..
                                                                                      W
                                                                                     /T
                                                                                        j
                                                                                        .
                                                                                        a
                                                                                      .A.
                                                                                           y
                                                                                        U..)
                                                        yy gy yyyj; (y gygy
                                                                          gyyyggyu
                       yyjgy jyjg((),;
                   tU' lYMYWV V O TIItIV YU CX X
                      t(yyu jtyyjg ouiy t y yjyy
                      )
                                                   qu UCUM OY ygjyys ssjyy
                   .                                    tr tj (Art77Jc?k)
                                                                        '7) :œ t
                                                                               )'
                                                                                ):'
                                                                                  q    r     -         . ---.
                                                                                                            ----.-- ----

                                                   )tltt;(t)) Mtltllict-
                                                                       lno& Ettrltûptlfr
                                                   f:)$ izttltliLolt'  j % Q/ ûrt A
                                                   )
                                                   /
                                                   .
                                                   -
                                                   4
                                                   j.y
.-. -.-... ...-. . ...- . ... .-...----.-. -.....-. .




                                                     ;
                                                     (
                                                     j
                                                     g
                                                     y
                                                     j
                                                     -jjj
                                                        )
                                                        y
                                                        g
                                                        j
                                                        y
                                                        jj
                                                         .
                                                         (
                                                         k
                                                         j
                                                         .
                                                         -j
                                                          i
                                                          g
                                                          y
                                                          j
                                                          g
                                                          yj
                                                           t
                                                           y
                                                           j
                                                           yj
                                                            ;
                                                            y-
                                                             ..
                                                              -...
                                                                 jy
                                                                  g
                                                                  j
                                                                  k
                                                                  r
                                                                  y
                                                                  -g
                                                                   j
                                                                   .
                                                                   j
                                                                   t
                                                                   yj
                                                                    y
                                                                    j
                                                                    kj
                                                                     t
                                                                     k
                                                                     jr
                                                                      y
                                                                      j
                                                                      t
                                                                      y
                                                                      gg
                                                                       y
                                                                       j
                                                                       y
                                                                       .
                                                                       ,
                                                                       k
                                                                       jy
                                                                        -
                                                                        g
                                                                        y
                                                                        -
                                                                        ,
                                                                        .-
                                                                         ..
                                                                          ,
                                                                          s,.
                                                                            y)
                                                                             t
                                                                             .
                                                                             gyj
                                                                               k
                                                                               ;
                                                                               j
                                                                               y
                                                                               j
                                                                                 ..




                                                                                y.
                                                                                 -
                                                                                 .-
                                                                                  .-
                                                                                 .,
                                                                                   .
                                                                                   -
                                                                                   y
                                                                                   j
                                                                                   tjjj
                                                                                      y
                                                                                      i
                                                                                      -
                                                                                      j
                                                                                      g
                                                                                      j
                                                                                      yy
                                                                                       j
                                                                                       y
                                                                                       -
                                                                                       .-
                                                                                        .
                                                                                        -
                                                                                        .
                                                                                        -
                                                                                        .m
                                                                                         -
                                                                                         tj
                                                                                          t
                                                                                          j
                                                                                          r
                                                                                          t
                                                                                          y
                                                                                          -
                                                                                          jj
                                                                                           yy
                                                                                            t
                                                                                            ;
                                                                                            j
                                                                                            y
                                                                                            ;-..
                                                                                               -
                                                                                               .-
                                                                                                ..
                                                                                                 -
                                                                                                 .....
                                                                                                     -
                                                                                                     .
                                                                                                     -
                                                                                                     ..
                                                                                                      ,
                                                                                                      .
                                                            ,-




                                                  (y gljyyy; qjju gypqy gy
                 -                        -

                                                   )
                                                   -                      ygya)                  -               -
                            Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 24 of 99




                                                         Y1 :,Qt & A tO @,
                                                                         T,C,0 p ttqtl
                                                            j
                                                            ygyjtr qyyyyyyytyyy oy zgyu
                                                     1gggu gyj yg yj
                                                                   ytys g y,gyg.yjw                                           o



                                                         jyy tgy tyyqyyy tyy gy
                                                                              y éyè
                                                                                  t
                                                                                  !
                                                                                  y
                                                                                  i
                                                                                  ' yjç
                                                                                      g yj
.--.----.-.--.-----..--..-.--......--.
                                     .-. .-.-.--..
                                                 -
                                                   1
                                                   ..yj
                                                      ;;uk
                                                         :;
                                                          j
                                                          -jj
                                                          y  ;;.
                                                               jy
                                                                -y
                                                                 j
                                                                 ;;
                                                                  .jj(
                                                                     --
                                                                      .-.-.-
                                                                           j
                                                                           (
                                                                           .
                                                                           y;u
                                                                             t
                                                                             ;
                                                                             y
                                                                             ..j.
                                                                                --
                                                                                 (
                                                                                 j
                                                                                 g
                                                                                 jg
                                                                                  j
                                                                                  (
                                                                                  ..k
                                                                                    y
                                                                                    .
                                                                                    -./.
                                                                                       l
                                                                                       q
                                                                                       y
                                                                                       '?
                                                                                       jy
                                                                                        )
                                                                                        j..-.... .    -......-..-..-.-
                                                                                                                     .-
                                                                                                                      ....-...
                                                                                                                             --
                                                                                                                              .-
                                                                                                                               .-
                                                                                                                                .
                                                                                                                                -.-..
                                                                                                                                    -.
                                                                                                                                     -.-...-
                                                                                                                                           .--.-..
                                                                                                                                                 -.-.
                                                                                                                                                    -
                                                                                                                                                    ..
                                                                                                                                                     --
                                                                                                                                                      .--
                                                                                                                                                        ...
                                                                                                                                                          -.
                                                                                                                                                           --.-.
                                                                                                                                                               -
                                                                                                                                                               ..
                                                                                                                                                                --.--
                                                                                                                                                                    .-.--
. --.-- .-......-.
                 - -.- ..-- -....-..---.,

                                                   ).-!
                                        -...-.- ..--.

                                                      h
                                                      b...k
                                                          I
                                                          -.
                                                           -
                                                           !-.--
                                                               il.
                                                                 -
                                                                 7
                                                                 h!
                                                                  .,tI
                                                                     k..-.
                                                                         --.
                                                                           3
                                                                           .
                                                                           ,
                                                                           4--
                                                                             1
                                                                             ,
                                                                             .-1k
                                                                                ..
                                                                                 1
                                                                                 $
                                                                                 ;
                                                                                 k
                                                                                 .,
                                                                                  :
                                                                                  /
                                                                                  ..!
                                                                                    1
                                                                                    '.. . ...-
                                                                                             ..-...
                                                                                                  --...-..-...- ....-
                                                                                                                    .
                                                                                                                    --
                                                                                                                     .-
                                                                                                                      .....
                                                                                                                          -.. -
                                                                                                                              ..
                                                                                                                               -.
                                                                                                                                -
                                                                                                                                ...-..-.-..-
                                                                                                                                           .
                                                                                                                                           --..-.-((.
                                                                                                                                                    -.
                                                                                                                                                     --
                                                                                                                                                      ..-
                                                                                                                                                        .
                                                                                                                                                        --.
                                                                                                                                                          -.
                                                                                                                                                           -....-.--...
                                                                                                                                                                      -,..
                        l7, fI&)
                               $7rGf L AUIQCDX Q/ tqttld -
                            )u y gyt-jij
                                       yu ygyy y gs yr
                                                   tQ 84
                                                   '     ltmt 7.
                                                              -
                                                               th? Clm Gttlptt; *
         -
                 -



                                                  ttté) :)
                                                        .:î ')é%t7 )::,8 ))
                                                                          û tT,tiit
                                                   gcyyyyyg juttyygj
                                                                   yy (y
                                                                       jq y ((qu-
                                             -




                                                  (j
                                                   uyqy
                                                      gjy tjyjryyj
                                                                 y: yyjuyg yys m
  ---




   .-   -'
        t
        -
        .
        '  )
           -
           .
           '
           -'
            -
            '
            ..
             -
             '.
              t'
              - -
                .
                t
                ''
                -
             ----


                 .t
                  -
                  ..
                  '
             ...-..
             -
                   -'
                    --
                  -..
                      't
                      '
                      t
                      .
                      'jll
                         i
                         k
                         -
                         i
                         '
                         k
                         t
                         lp
                          r
                          -
                          )
                          lt-
                            '
                            k
                            .
                            -
                            ..-
                              '.
                               -
                               '
                               )
                               .
                               -
                               )
                               .-
                                '
                                )
                                L
                                j
                                i
                                è
                                b
                                f
                                .
                                ït
                                 b
                                 q
                                 l
                                 i
                                 )
                                 tt.
                                   '
                                   j
                                   -.
                                   .)
                                    -
                                    .
                                    -
                                    '
                                    .-
                                     '
                                     .
                                     -
                                     ')
                                      '
                                      (
                                      p
                                      i
                                      ;
                                      q
                                      )
                                      ;q
                                       )
                                       l
                                       ,
                                       :
                                       L
                                       (
                                       r
                                       :t
                                        i
                                        k
                                        '
                                        .
                                        i
                                        r
                                        t
                                        )
                                        .-
                                         )
                                         .
                                         t
                                         i
                                         k
                                         )t
                                          )
                                          '
                                          r
                                          -
                                          7
                                          );
                                           d
                                           )
                                           -
                                           .
                                           '
                                           :
                                           t
                                           ë
                                           (q
                                            -
                                            !
                                            t
                                            -
                                            '
                                            .
                                            -.
                                             -
                                             .
                                             '
                                             ).
                                              '
                                              t
                                              -
                                              .
                                              '
                                              N-'
                                                .
                                                --
                                                 '.
                                                  T.
                                                  'zc.
                                                     -
                                                     '
                                                     -
                                                     .
                                                     '
                                                     )t
                                                      .
                                                      '
                                                      -t
                                                       -
                                                       '
                                                       0-
                                                        -
                                                         )
                                                         1
                                                         !
                                                         E
                                                         q
                                                         .
                                                         )
                                                         #
                                                         k
                                                         t:;
                                                          ''
                                                           .
                                                           -
                                                           '-
                                                            .
                                                            -
                                                            '
                                                            t
                                                            -t
                                                             -
                                                             .
                                                             '
                                                             .
                                                             )'
                                                              t
                                                              -
                                                              .
                                                              '
                                                              -
                                                              .
                                                              t-
                                                               '
        -
        )
        -
        .
        '
        -
        .'
         -.
          --
          ''
           .-
            '
            .
            '
            -.
             -
             ''--
                .
                -.
                 '
                 --'
                   )-
                    .
                    '-f
                      -                                                                         '-'-'-     '' -




                                                        1
                                                        -
                                                        '
                                                        )
                                                        t
                                                        ;
                                                        -
                                                        /
                                                        1
                                                        ,
                                                        7
                                                        .è
                                                         q
                                                         7
                                                         t
                                                         1
                                                         6
                                                         4
                                                         )
                                                         -
                                                         t
                                                         k#
                                                          i
                                                          t
                                                          q
                                                          k
                                                          )
                                                          !
                                                          t
                                                          ù
                                                          .
                                                          d:
                                                           (
                                                           r
                                                           t
                                                           !
                                                           j
                                                           1
                                                           )
                                                           '
                                                           .-
                                                            '
                                                            .
                                                            -.
                                                             '
                                                             -
                                                             t.
                                                              c-
                                                               '-
                                                                )
                                                                t
                                                                .
                                                                '
                                                                -
                                                                '
                                                                .
                                                                -
                                                                )!
                                                                 t
                                                                 2
                                                                 r
                                                                 -
                                                                 .
                                                                 q.?
                                                                   -
                                                                   j
                                                                   )
                                                                   .
                                                                   q
                                                                   :
                                                                   ;
                                                                   )
                                                                   (
                                                                   ;
                                                                   -'
                                                                    :
                                                                    q
                                                                    (
                                                                    ;
                                                                    i
                                                                    r
                                                                    '
                                                                    )i
                                                                     ë
                                                                     ,
   '-                                                   -




   .-.




   .         -
                      )
                      .
                      '                                 --
                                                                     '
                                                                     $
                                                                     t
                                                                     ?
                                                                     ;r
                                                                      è
                                                                      :
                                                                      '
                                                                      t
                                                                      )
                                                                      .
                                                                      '-
                                                                       t'
                                                                       .-
                                                                        t
                                                                        i
                                                                        :
                                                                        t
                                                                        :
                                                                        l)
                                                                         :
                                                                         !
                                                                         t
                                                                         j
                                                                         /
                                                                         $
                                                                         kr
                                                                          q
                                                                          r
                                                                          t
                                                                          -
                                                                          .
                                                                          '
                                                                          -.
                                                                           t
                                                                           '
                                                                           .
                                                                           -
                                                                           '
                                                                           .
                                                                           g;
                                                                            ,
                                                                            .
                                                                            -
                                                                            '
                                                                            m> -
                                                                               .
                                                                               t
                                                                               qt'
                                                                                 .
                                                                                 -
                                                                                 .
                                                                                 -
                                                                                 '
                                                                                 .
                                                                                 t
                                                                                 -'
                                                                                  -
                                                                                  .
                                                                                  )
                                                                                  !
                                                                                  (
                                                                                  :
                                                                                  )!
                                                                                   7
                                                                                   r
                                                                                   è
                                                                                   q
                                                                                   r
                                                                                   ;
                                                                                   ?-
                                                                                    #
                                                                                    è
                                                                                    .
                                                                                    i
                                                                                    (
                                                                                    )-
                                                                                     )
                                                                                     :
                                                                                     r
                                                                                     !
                                                                                     t
                                                                                     i
                                                                                     p
                                                                                     )-
                                                                                      .
                                                                                      '
                                                                                      -
                                                                                      .
                                                                                      -'
                                                                                       --
                                                                                       ...
                                                                                        '-
                                                                                         '
                                                                                         .  ,
                                                                                                     .... -..- ---




    -.
     ,
     .
     t-
             -



              .....
                  -
                  .
                  -
                  .-
                   .
                   y
                   t
                   J
                   .
                   -
                   jy
                    l
                    .
                    -
                    .
                    -
                    ..
                     ,
                     -.
                      ,
                      .
                      -
                      ....
                         ,
                         ..
                          -
                          ..
                           -
                           ...
                             -
                             ...
                               -
                               .
                               -
                               ..
                                -
                                .-
                                 ...
                                   o
                                   .
                                   )
                                   .,
                                    (
                                    .
                                    n
                                    ..
                                     y
                                     -
                                     ;
                                     j
                                     ..
                                      -
                                      ,
                                      .
                                      ,
                                      -
                                      ..
                                       -
                                       ...
                                         -
                                         ..
                                          -
                                          ...
                                            -
                                            .
                                            ,
                                            .
                                            -.
                                             -
                                             .
                                             -
                                             .
                                             ,-
                                              .
                                              -
                                              .
                                              ,
                                              .--
                                                .
                                                ,
                                                .
                                                -.
                                                 -
                                                 .
                                                 ,
                                                 -
                                                 ..
                                                  ,
                                                  -
                                                  .
                                                  ,
                                                  .
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 25 of 99
                                 Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 26 of 99
                                                             1
                                                             -                                -
                                                                                              .

                                                             f




                                                       k                                                           yyy jpyg . y< (jysggu j
-'''' '''''''' '''''''''''                             )
                                  ''''''-'''''- ''''''''
                              - '''                                   -''- '' '''''-'-'                            t
                                                                                                                   ')jy'
                                                                                                                       .
                                                                                                                       j )$)Jy ij
                                                                                                                                4
                                                                                                                                r
                                                                                                                                h
                                                                                                                                i
                                                                                                                                #
                                                                                                                                :
                                                                                                                                t
                                                                                                                                $
                                                                                                                                i'
                                                                                                                                 t
                                                                                                                                 7
                                                                                                                                 '
                                                                                                                                 i
                                                                                                                                 I
                                                                                                                                 )
                                                                                                                                 -
                                                                                                                                 .''
                                                                                                                                   --
                                                                                                                                   .'
                                                                                                                                    ?
                                                                                                                                    t
                                                                                                                                    1
                                                                                                                                    rL
                                                                                                                                     !
                                                                                                                                    7r
                                                                                                                                    '?
                                                                                                                                     ,
                                                                                                                                     t
                                                                                                                                     :
                                                                                                                                     1
                                                                                                                                     r
                                                                                                                                     -
                                                                                                                                     '
                                                                                                                                     .z
                                                                                                                                      t
                                                                                                                                      -
                                                                                                                                      '
                                                                                                                                      .
                                                                                                                                      )
                                                                                                                                      -
                                                                                                                                      '1
                                                                                                                                       6
                                                                                                                                       -
                                                                                                                                       'ç
                                                                                                                                       -7
                                                                                                                                        1
                                                                                                                                        '
                                                                                                                                        !
                                                                                                                                        :
                                                                                                                                        )') r
                                                                                                                                            étiz             '           '-- '''''' '
                                                                                                                                                                            '
                                                                                                                                                                                                       - '''
                                                                                                                                                                                                                                     è
                       )
                       '
                       -
                       '
                       .                              '
                                                      )
                                                      .'
 ..-.. ..........-..... .... . .-...-... - ....-..-. ..
                                                       j)
                                                        '
                                                             '
                                                                  ... - .-.......    '
                                                                                     )
                                                                                     ..
                                                                                      ''
                                                                                       ..''
                                                                                          .
                                                                                          ''.
                                                                                            '
                                                                                            -
                                                                                            '
                                                                                            .
                                                                                            '
                                                                                            .''.'
                                                                                             '
                                                                                             .  (
                                                                                                j
                                                                                                ,
                                                                                                 :l
                                                                                                  !:
                                                                                                   l)
                                                                                                    1
                                                                                                    '
                                                                                                    t
                                                                                                 ---j
                                                                                                     )
                                                                                                     rq
                                                                                                    ,,.
                                                                                                    ;
                                                                                                       r
                                                                                                       !
                                                                                                       i
                                                                                                       ....
                                                                                                       '
                                                                                                      -,
                                                                                                       k
                                                                                                          t
                                                                                                          .
                                                                                                          -
                                                                                                          '-
                                                                                                           .
                                                                                                           '
                                                                                                           .
                                                                                                           -w
                                                                                                            ht
                                                                                                             y )
                                                                                                               $,.-,k4,-.-i
                                                                                                                ;
                                                                                                             ,-.-          (
                                                                                                                           :
                                                                                                                           (
                                                                                                                          ,,
                                                                                                                           -
                                                                                                                           .
                                                                                                                           -
                                                                                                                             ((
                                                                                                                              -
                                                                                                                              .t
                                                                                                                               $
                                                                                                                               ;
                                                                                                                               :
                                                                                                                               '
                                                                                                                               (
                                                                                                                               k
                                                                                                                               (
                                                                                                                               ;
                                                                                                                               i
                                                                                                                             - j
                                                                                                                            ..
                                                                                                                             -
                                                                                                                             ,
                                                                                                                                2
                                                                                                                                l
                                                                                                                                .
                                                                                                                                i
                                                                                                                                (
                                                                                                                                )
                                                                                                                                -
                                                                                                                                ;
                                                                                                                                y
                                                                                                                                .                    ,
                                                                                                                                                                     .
                                                                                                                                                                         ........   .
                                                                                                                                                                                                                 û'
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  è
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  k
                                                                                                                                                                                                       . ...- .....
                                                                                                                                                                                                                   )#
                                                                                                                                                                                                                    i
                                                                                                                                                                                                                    k
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    )
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    4
                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     i
                                                                                                                                                                                                                     g
                                                                                                                                                                                                                     E
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     E
                                                                                                                                                                                                                     -2
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      E
                                                                                                                                                                                                                      7
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                      --
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       7
                                                                                                                                                                                                                       T
                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       S
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                       )-
                                                                                                                                                                                                                        ).
                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                           )
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                           '')
                                                                                                                                                                                                                            )'
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              )
                                                                                                                                                                                                                              ',
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               )
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      '
                                                                                                1.:.. -t '.t)1k.
                                                                                                              .     ..

                                                                                                                      1% kv;   M.                                                                         ,.                             . - - ... .-
                                                                                                                                                                                                                                                  -'                          '




                                                                                                                   )
                                                                                                                   '-
                                                                                                                    (
                                                                                                                    '
                                                                                                                    :
                                                                                                                    .
                                                                                                                    -(
                                                                                                                     '
                                                                                                                     -
                                                                                                                     j
                                                                                                                     !7
                                                                                                                      à
                                                                                                                      .
                                                                                                                      i
                                                                                                                      '
                                                                                                                      -
                                                                                                                      '
                                                                                                                      -:
                                                                                                                       .
                                                                                                                       ii
                                                                                                                        2
                                                                                                                        '
                                                                                                                        -
                                                                                                                        .
                                                                                                                        t
                                                                                                                        -
                                                                                                                        '.
                                                                                                                         )
                                                                                                                         t
                                                                                                                         -
                                                                                                                         '
                                                                                                                         .
                                                                                                                         -
                                                                                                                                                                                                                                  ''




                                                                                   'iti;7rl!lp(;)ikt:;)-)-.'-.',
                                                                                                               -
                                                                                                               .
                                                                                                               '
                                                                                                               .
                                                                                                               '
                                                                                                               -;
                                                                                                                )'
                                                                                                                 r
                                                                                                                 !
                                                                                                                 '
                                                                                                                 ik
                                                                                                                  -                                      '
 -' '' - -'''--




  ..-...- .. . .
                   ))
                    -
                    .
                    -
                    .-i
                      l111
                         @
                         4
                         h
                         :
                         ,-
                          ,--
                            '
                            -
                            ''
                             --'
                             ''-)
                                ;
                                i
                                tq
                                 1
                                 r
                                 h
                                 i
                                 #-
                                  ,
                                  t)
                                   -
                                   1
                                   t
                                   )
                                   :t
                                    r
                                    t
                                    '
                                    .
                                    -t
                                     -
                                     '.
                                      $
                                      ï
                                      -
                                      è
                                      -
                                      .!
                                      'k
                                       -
                                       !
                                       t
                                       ()ë
                                         i
                                         t
                                         )
                                         '
                                         (
                                         2
                                         4)
                                          -
                                          '
                                          h
                                          t.
                                           1
                                           :.
                                           .)
                                            -
                                            :
                                            .
                                            t
                                            9
                                            -
                                            '
                                            )7
                                             (
                                             q
                                             l
                                             t
                                             !
                                             -.
                                              $
                                              -
                                              .
                                              !
                                              î
                                              )
                                              -
                                              '.
                                               t
                                               :
                                               .
                                               -
                                               ;kktL)T(:)q2#,4r
                                                ?
                                                t             )r?
                                                                t
                                                                )
                                                                '
                                                                -k
                                                                 '
                                                                 )
                                                                 t
                                                                 .'
                                                                 .
                                                                  .
                                                                  '
                                                                  -
                                                                  .'
                                                                   t
                                                                   .
                                                                   -
                                                                   '
                                                                   ?
                                                                   t
                                                                   q@
                                                                    2
                                                                    t
                                                                    $
                                                                    k
                                                                    -
                                                                    t'
                                                                     q
                                                                     ()
                                                                      :
                                                                      y
                                                                      i
                                                                      k
                                                                      L
                                                                      t
                                                                      q
                                                                      -
                                                                      .ï
                                                                       L
                                                                       -
                                                                       .L
                                                                        ï
                                                                        .
                                                                        ?
                                                                        3
                                                                        -
                                                                        i
                                                                        .'
                                                                         7
                                                                         -7
                                                                          )
                                                                          7
                                                                          (;
                                                                           4
                                                                           7
                                                                           .'
                                                                            )
                                                                            .
                                                                            t
                                                                            .
                                                                            '-
                                                                             .'-i
                                                                                '
                                                                                j
                                                                                L
                                                                                ïï'
                                                                                  )
                                                                                  -
                                                                                  3
                                                                                  b
                                                                                  -
                                                                                  i1
                                                                                   (
                                                                                   )                           '
                                                                                                               .  I
                                                                                                                  ?
                                                                                                                  7
                                                                                                                  )
                                                                                                                  '
                                                                                                                  .
                                                                                                                  -
                                                                                                                  --
                                                                                                                   -
                                                                                                                   i
                                                                                                                   .
                                                                                                                   '
                                                                                                                   -
                                                                                                                   .
                                                                                                                   'r
                                                                                                                    -
                                                                                                                                                         ,--,
                                                                                                                                                                 .
                                                                                                                                                                                                                                  ..   ..      - -..-.-.-.-.-.                 ...-.
                                                                                                                                                                                                                                                                                   - -   -       .




                               yujjppjy jjjy u pyj r y.             gg(1(
                                                                        .yjgy (  fAajyo/'4 tygtz
   .. . - .- .. ...-. .. . ... ......
                                    -..-          ..-... -   t-
                                                              T
                                                              î
                                                              '
                                                              !
                                                              t-
                                                               ..
                                                                ?
                                                                -
                                                                (
                                                                t.
                                                                 -.
                                                                  1
                                                                  ..
                                                                   ,
                                                                   ;l
                                                                    k
                                                                    '
                                                                    ..
                                                                     -
                                                                     ,
                                                                     t
                                                                     -'
                                                                      r
                                                                      l
                                                                      .
                                                                      i
                                                                      -
                                                                      .ï
                                                                       ?
                                                                       !k
                                                                        $
                                                                        r
                                                                        -
                                                                        .-
                                                                         ..
                                                                          -.
                                                                           '
                                                                           -
                                                                           .
                                                                           ,
                                                                           .-.
                                                                             -
                                                                             ..
                                                                             )1
                                                                              -/
                                                                               .
                                                                               k
                                                                               --
                                                                                .r.
                                                                                  -
                                                                                  ...
                                                                                    '
                                                                                    /
                                                                                    ...
                                                                                      ,,
                                                                                       :
                                                                                       1
                                                                                       :
                                                                                       9-
                                                                                        .
                                                                                        /
                                                                                        ?
                                                                                        rt
                                                                                         T
                                                                                         h.
                                                                                          h
                                                                                          ..
                                                                                           k
                                                                                           j
                                                                                           .
                                                                                           1
                                                                                           k.
                                                                                            -.
                                                                                             y
                                                                                             ..-..
                                                                                                 1
                                                                                                 .
                                                                                                 -
                                                                                                 .7..
                                                                                                    1
                                                                                                    -
                                                                                                    .
                                                                                                    q'
                                                                                                     ..
                                                                                                      ?
                                                                                                      -.
                                                                                                       I
                                                                                                       t
                                                                                                       :1
                                                                                                        -
                                                                                                        .
                                                                                                        :
                                                                                                        $
                                                                                                        .l
                                                                                                         k.
                                                                                                          -
                                                                                                          !
                                                                                                          .
                                                                                                          $
                                                                                                          .-
                                                                                                           '
                                                                                                           1
                                                                                                           .r
                                                                                                            '
                                                                                                            .
                                                                                                            1
                                                                                                            .
                                                                                                            /
                                                                                                            --
                                                                                                             ..
                                                                                                              1
                                                                                                              :
                                                                                                              ...
                                                                                                                --.-.
                                                                                                                    7
                                                                                                                    1
                                                                                                                    9
                                                                                                                    ..-
                                                                                                                      .
                                                                                                                      2
                                                                                                                      8(ï
                                                                                                                        '
                                                                                                                        s
                                                                                                                        ts
                                                                                                                         r
                                                                                                                         s
                                                                                                                         '
                                                                                                                         l
                                                                                                                         k.
                                                                                                                          -
                                                                                                                          1
                                                                                                                          $
                                                                                                                          -
                                                                                                                          ,--
                                                                                                                          . '
                                                                                                                            .
                                                                                                                            i-
                                                                                                                             ..
                                                                                                                              -.
                                                                                                                               J
                                                                                                                               k
                                                                                                                               .
                                                                                                                               '
                                                                                                                               -
                                                                                                                               $
                                                                                                                               .-
                                                                                                                                k
                                                                                                                                j
                                                                                                                                .
                                                                                                                                (
                                                                                                                                -J
                                                                                                                                 j
                                                                                                                                 -
                                                                                                                                 ...
                                                                                                                                   -
                                                                                                                                   ..
                                                                                                                                    --.-
                                                                                                                                       5
                                                                                                                                       k
                                                                                                                                       .
                                                                                                                                       ?
                                                                                                                                       4
                                                                                                                                       r
                                                                                                                                       ;s
                                                                                                                                        /
                                                                                                                                        :
                                                                                                                                        '?
                                                                                                                                         h
                                                                                                                                         b
                                                                                                                                         ,
                                                                                                                                         !
                                                                                                                                         .-t
                                                                                                                                           !
                                                                                                                                           '
                                                                                                                                           --.
                                                                                                                                           . -
                                                                                                                                             .
                                                                                                                                             -
                                                                                                                                             .--
                                                                                                                                               .
                                                                                                                                               -
                                                                                                                                               .-
                                                                                                                                                ..
                                                             lryjy.
                                                                  yu j
                                                                     ytjyyt
                                                                          u q( tju qju,uuyuy
                                                             gy ;y qyjjy juj y y qgu.u'
                                                                                      ttyy
                                                                                                         '

                                                                 '-
                                                                                                                                                                                                       q                                                                                                              .. . ...
                       -t
                        -
                        .
                        c-Z
                          -'
                           -'''
                              -
                              '
                              --
                               '
                               --
                                '
                                -
                                '
                                1
                                t
                                )))
                                  !
                                  j
                                  à
                                  )
                                  t
                                  -
                                  i
                                  )t
                                  -
                                  k''-.
                                   .  '.
                                       i
                                       t
                                       :
                                       E
                                       i
                                       -.
                                       .q
                                        !
                                        @
                                        r
                                        i
                                        )
                                        .
                                        t
                                        i
                                        r'
                                         .
                                         -
                                         '.
                                          '''.
                                             d
                                             t
                                             :
                                             (
                                             .
                                             )
                                             (
                                             .(
                                              ë
                                              .
                                              r
                                              2
                                              )
                                              .
                                              it
                                               Ii
                                               .#
                                                .
                                                Z
                                                I
                                                -
                                                .
                                                '
                                                )
                                                '
                                                t.
                                                 '
                                                 )
                                                 ç
                                                 t
                                                 k
                                                 )(
                                                  )
                                                  t
                                                  j
                                                  )
                                                  ,
                                                  .
                                                  -'
                                                   (
                                                   t
                                                   g-
                                                    '
                                                    .
                                                    -
                                                    û.'
                                                      -
                                                      (
                                                      .
                                                      -
                                                      '
                                                      .
                                                      -
                                                      (!
                                                       i
                                                       -
                                                       k
                                                       ,)
                                                       'p
                                                        r
                                                        7
                                                        è
                                                        ((
                                                         )
                                                         !
                                                         t
                                                         '.
                                                         .
                                                         ,-
                                                          '
                                                          t
                                                          '
                                                          ).-
                                                            '7
                                                             5
                                                             (
                                                             2
                                                             :
                                                             !
                                                             t
                                                             @
                                                             29
                                                              k
                                                              .
                                                              1
                                                              4
                                                              :
                                                              )
                                                              .
                                                              :
                                                              -
                                                              (!
                                                               2
                                                               .
                                                               1
                                                               ;
                                                               -
                                                               '
                                                               j
                                                               4
                                                               rt
                                                                i
                                                                q
                                                                (
                                                                )
                                                                i
                                                                r
                                                                7
                                                                è
                                                                r)
                                                                 i
                                                                 -
                                                                 .
                                                                 '
                                                                 !
                                                                 p
                                                                 ,
                                                                 :!
                                                                  .
                                                                  (
                                                                  )
                                                                  .
                                                                  ,
                                                                  -
                                                                  )
                                                                  .f
                                                                   r
                                                                   -
                                                                   ..
                                                                    -.
                                                                     -.
                                                                      -
                                                                      .
                                                                      -
                                                                      1
                                                                      k
                                                                      )
                                                                      '
                                                                      ,
                                                                      .-
                                                                       i
                                                                       q
                                                                       '
                                                                       ;
                                                                       )
                                                                       t
                                                                       (
                                                                       '(
                                                                        q
                                                                        !
                                                                        )
                                                                        k
                                                                        -
                                                                        '.
                                                                         t
                                                                         .
                                                                         t
                                                                         )
                                                                         '-
                                                                          .
                                                                          '.
                                                                           -
                                                                           ..
                                                                            '
                                                                            -.
      .




     '
         )
         '.
         .)-
           .'.
             ''
              )
              '
              .
              -'
               -
               .
               't.
                 t
                 .
                 ''
                 -.
                  ).
                   -
                   '.
                    '
                    -
                    '
                    .
                    -.
                     '
                     )
                     '
                     )
                     --
                      .
                      '
                      -.
                       -
                       t                                      . -
                                                                                                                                                                                                            '




                  p= y
                     ,..
                       -
                       t
                       .
                       -.
                       ''
                        -
                        '-'
                          -
                          )
                          -
                          .j
                           t
                           :
                           r
                           y
                           j
                           yy
                            !
                            r
                            y
                            -.
                             -
                             .
                             -.
                             .j
                              q
                              yr
                               .
                               l
                               k
                               jj
                               .y
                                -
                                ,
                                .
                                j
                                -..
                                  -
                                  q
                                  ë
                                  jj
                                  ..
                                   y
                                   r
                                   -,
                                    ....
                                    -  -.
                                        -
                                        :
                                        t
                                        .
                                        j.
                                         j
                                         q
                                         l
                                         y
                                         r
                                         j,
                                          ..
                                           j.
                                            -
                                            y
                                            :
                                            à
                                            .
                                            j
                                            .r
                                             !
                                             j
                                             (
                                             ;
                                             .
                                             j
                                             .
                                             ,
                                             -.
                                              -
                                              .
                                              -.
                                               ,..
                                                 g
                                                 j
                                                 ,
                                                 )
                                                 .
                                                 y
                                                 ,
                                                 ç
                                                 :
                                                 ;
                                                 .t
                                                  r
                                                  y
                                                  .
                                                  j
                                                  .
                                                  ;
                                                  '-j(.,(jyyyj;-r.)k.--                                                                                                                                               -..... ..          ..




      ...
        -..
          -
          .
          --
           ....
              -.
               -
               ..
                -..
                  -
                  t
                  r
                  y g                                            ..


                                                                       .
                                                                       --
                                                                      ..
                                                                       (
                                                                       !
                                                                       j
                                                                       k
                                                                       y.-
                                                                         .
                                                                         -
                                                                         .
                                                                         --
                                                                          j
                                                                          y
                                                                          l
                                                                          t
                                                                          yt
                                                                           j
                                                                           y
                                                                           .
                                                                           k
                                                                           y
                                                                           j
                                                                           --
                                                                           -


                                                                            t
                                                                            j
                                                                            y
                                                                            k
                                                                            .
                                                                            :y
                                                                             -
                                                                             j
                                                                             .
                                                                             -
                                                                             y
                                                                             )
                                                                             !
                                                                             (..
                                                                               -.-
                                                                                 ..
                                                                                  -.
                                                                                   -
                                                                                   .-
                                                                                    ..
                                                                                     -
                                                                                     .
                                                                                     -
                                                                                     .-
                                                                                      .
                                                                                      -
                                                                                      .   .


                                                                                                                                               .
                                                                                                                                                                                                            -  .
                                                                                                                                                                                                            ..., . .. . . ..
                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                       .


                                                                                                                                                                                                                                  . . ......




                                                                     ?.y
                                                                       .
                                                                       ,
                                                                       ...
                                                                         j
                                                                         (.
                                                                          -j
                                                                           tjy
                                                                            y j
                                                                              t
                                                                              -
                                                                              ...-
                                                                                 ...j
                                                                                    t
                                                                                    y
                                                                                    .
                                                                                    ,
                                                                                    i
                                                                                    -
                                                                                    j
                                                                                    u
                                                                                    y
                                                                                    .
                                                                                    k
                                                                                    ,j
                                                                                     y
                                                                                     (
                                                                                     .,
                                                                                      -
                                                                                      j
                                                                                      .
                                                                                      j
                                                                                      .
                                                                                      -....
                                                                                          4
                                                                                          k
                                                                                          -
                                                                                          4
                                                                                          .
                                                                                          -j
                                                                                           .,.
                                                                                             -
                                                                                             j
                                                                                             y
                                                                                             j
                                                                                             kj-
                                                                                              x.
                                                                                               ,
                                                                                               .-
                                                                                                .
                                                                                                ,-
                                                                                                 .(
                                                                                                  r
                                                                                                  -
                                                                                                  yj.
                                                                                                   .j.
                                                                                                     -j
                                                                                                      ,
                                                                                                      y
                                                                                                      (
                                                                                                      j(
                                                                                                       j
                                                                                                       y
                                                                                                       .
                                                                                                       -
                                                                                                       j
                                                                                                       (
                                                                                                       .
                                                                                                       g
                                                                                                       j.
                                                                                                        (
                                                                                                        g
                                                                                                        j
                                                                                                        -
                                                                                                        .
                                                                                                        ,
                                                                                                        -
                                                                                                        .
                                                                                                        q(
                                                                                                         j
                                                                                                         y
                                                                                                         .
                                                                                                         -..-.
                                                                                                             ,
                                                                                                             .
                                                                                                             -.
                                                                                                              4
                                                                                                              j
                                                                                                              -
                                                                                                              .,
                                                                                                               y
                                                                                                               j
                                                                                                               (
                                                                                                               yy
                                                                                                                j,
                                                                                                                 -
                                                                                                                 (
                                                                                                                 t
                                                                                                                 k
                                                                                                                 j
                                                                                                                 (
                                                                                                                 gj
                                                                                                                  -
                                                                                                                  .
                                                                                                                  4
                                                                                                                  j
                                                                                                                  ,y
                                                                                                                   :
                                                                                                                   .-
                                                                                                                    ....
                                                                                                                       ;
                                                                                                                       k
                                                                                                                       .
                                                                                                                       t
                                                                                                                       j(
                                                                                                                        j
                                                                                                                        .
                                                                                                                        ,
                                                                                                                        .(
                                                                                                                         j
                                                                                                                         gy
                                                                                                                          jj y
                                                                                                                             ,
                                                                                                                             j
                                                                                                                             .
                                                                                                                             g.,-
                                                                                                                                ..-
                                                                                                                                  ..-
                                                                                                                                    .
                                                                                                                                    -.
                                                                                                                                     ,..
                                                                                                                                       -
                                                                                                                                       .
                                                                                                                    ..
     ....
           ....
         ...
              --
               .
               ---
                 ..
                  ---....-.-..
                             -....--
                                   ...-y
                                                             l
                                                             ..
                                                              -yg- .
                                                                   (.
                                                                 ...
                                                                   -
                                                                   y
                                                                   .
                                                                   ,
                                                                   - j                               .              ..




                                                             t g(gyjyy       tgy; 4(g)gg g yj                   )yjyy 41y
                                                             )                                                   !
                                                                                                                 j
                                                                                                                 .
                                                                                                                 k
                                                                                                                 -
                                                                                                                 ).
                                                                                                                  -
                                                                                                                  j
                                                                                                                  .r
                                                                   j
                                                                   y
                                                                   -
                                                                   .
                                                                   t
                                                                   (
                                                                   -
                                                                   .y
                                                                    j
                                                                    ,
                                                                    .
                                                                    $
                                                                    y
                                                                    jg
                                                                     y
                                                                     (
                                                                     t
                                                                     j.
                                                                      -
                                                                      jy
                                                                       ,
                                                                       t
                                                                       j
                                                                       y
                                                                       j
                                                                       yt
                                                                        gj
                                                                         ...-..
                                                                              -
                                                                              ...-j
                                                                                  (
                                                                                  -j
                                                                                   ((
                                                                                    -
                                                                                    g
                                                                                    .
                                                                                    y
                                                                                    .
                                                                                    jjj
                                                                                    , y
                                                                                      k
                                                                                      -
                                                                                      l
                                                                                      t
                                                                                      -y
                                                                                       j
                                                                                       yjj
                                                                                         y
                                                                                         ty
                                                                                          v
                                                                                          j
                                                                                          ,
                                                                                          t
                                                                                          j
                                                                                          y.
                                                                                           -
                                                                                           j(
                                                                                            jj
                                                                                             y
                                                                                             -
                                                                                             .
                                                                                             j
                                                                                             .jj
                                                                                              -r
                                                                                               (
                                                                                               t
                                                                                               j
                                                                                               y
                                                                                               .
                                                                                               j
                                                                                               rj
                                                                                                (y
                                                                                                 (y
                                                                                                 jjj...
                                                                                                      -
                                                                                                      .r
                                                                                                       '
                                                                                                       j
                                                                                                       (
                                                                                                       y
                                                                                                       -
                                                                                                       .(
                                                                                                        j
                                                                                                        g
                                                                                                        y
                                                                                                        j
                                                                                                        y
                                                                                                        ty
                                                                                                         j
                                                                                                         -.
                                                                                                          -.
                                                                                                           ---
                                                                                                             .;
                                                                                                              k
                                                                                                              j
                                                                                                              t
                                                                                                              jy
                                                                                                               j
                                                                                                               t
                                                                                                               jy  5..t
                                                                                                                      j
                                                                                                                      yj
                                                                                                                       (
                                                                                                                       y
                                                                                                                       ,
                                                                                                                       j
                                                                                                                       .
                                                                                                                       k(
                                                                                                                        -
                                                                                                                        ,
                                                                                                                        g
                                                                                                                        -
                                                                                                                        .-
                                                                                                                         j
                                                                                                                         ;-...
                                                                                                                             --
                                                                                                                              .-
                                                                                                                               ..
                                                                                                                                -.
                                                                                                                                 -.
                                                                                                                                  -
                                                                                                                                  .-.
                                                                                                                                    -.
                                                                                                                                     -
                                                                                                                                     ..-
                                                                                                                                       .
                                                                                                                                       -
         ..--... -...- -........----...- - .-.-..- ..... .-
                                                             r.-...
                                                                  -. -. .                                                                                                                                                                ,



                   ''''''- ---''----'''' '---''''''- '
                                                     '                          '-- ''-       .            ).
                                                                                                            -
                                                                                                            '.
                                                                                                             )
                                                                                                             -
                                                                                                             '
                                                                                                             .
                                                                                                             )
                                                                                                             -.
                                                                                                              .
                                                                                                              -
                                                                                                              ..
                                                                                                               ..
                                                                                                                -'
                                                                                                                 .
                                                                                                                 -
                                                                                                                 '
                                                                                                                 ).
                                                                                                                  -
                                                                                                                  --
                                                                                                                   ')'
                                                                                                                     7
                                                                                                                     1             '          ''                                           ''- ' '' '' ' -''''             -' '                    ..            -'   ,      - -'
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                     '-
                                                                                                                                                                                                                                                                                         --'-'''' -'
                                                                                                                                                                                                                                                                                                   ''''-''---            -

                                                                                                  '
                                                                                                                                       t
                                                                                                                                       -
                                                                                                                                       .
                                                                                                                                       '
                                                                                                                                       i
                                                                                                                                       :
                                                                                                                                       t
                                                                                                                                       ')                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            '-)-
                                                                                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                             ' )
                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               )'
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                 .)
                                                                                                                                                                                                                                                                                                                  -)
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                   '-
                                                                                                                                                                                                                                                                                                                    .
            ' -'




         '' '-            j
                          .
                          -
                          ')
                          . .'
                           .'
                            .
                            -
                            .
                            )
                            -
                            '                    -                -
                                                                                                                                        '.
                                                                                                                                         )t
                                                                                                                                          '
                                                                                                                                          ..-
                                                                                                                                            '
                                                                                                                                            .
                                                                                                                                            --
                                                                                                                                             '
                                                                                                                                             )-'-
                                                                                                                                                ')-......
                                                                                .... .- --.......... . ....-..- -.... ..-.. ...... .-... ... ----.
                                                                                                                                                        '
                                                                                                                                                        ...
                                                                                                                                                          -.
                                                                                                                                                           k
                                                                                                                                                           ;
                                                                                                                                                           jjg
                                                                                                                                                             j
                                                                                                                                                             :
                                                                                                                                                             .
                                                                                                                                                             r
                                                                                                                                                             g
                                                                                                                                                             jy
                                                                                                                                                              j
                                                                                                                                                              r
                                                                                                                                                              ;
                                                                                                                                                              ..
                                                                                                                                                               (q                                     .. -... ..-...- .. )
                                                                                                                                                                                                                         .   .                                   .-   -.. -..- - ..-.....----...-........       .--      ---.




               ))
                .
                )
                -
                '
                )-
                 )
                 '
                 .
                 -
                 .-
                  '
                  )
                  -)
                  '-
                   .
                   '.
                    -.
                     -
                     )
                     .
                     -..
                       -)
                        -'
                         -
                         .
                         -
                         .
                         ')                                                                                                                                                                    t
                                                                                                                                                                                               yj,
                                                             ).
                                                              )
                                                              ..
                                                               -
                                                               .
                                                               -
                                                               ..
                                                                -
                                                                ....
                                                                   -...
                                                                      --
                                                                       .
                                                                       -
                                                                       ..
                                                                        -
                                                                        .
                                                                        -
                                                                        ...
                                                                          -...
                                                                             -
                                                                             ....
                                                                                -.-
                                                                                  .......
                                                                                        - ........
                                                                                                 -..
                                                                                                   -
                                                                                                   ..
                                                                                                    -
                                                                                                    ..
                                                                                                     -
                                                                                                     .
                                                                                                     --
                                                                                                      .
                                                                                                      -
                                                                                                      .
                                                                                                      -.-
                                                                                                        ..
                                                                                                         -
                                                                                                         ....
                                                                                                            -
                                                                                                            .-
                                                                                                             .                                                                          . . ... ... ... ..........,
                                                                                                                                                                                                                  ..       ..
          . -                                   ...           .-.

                                                             ,
                                Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 27 of 99
                                                                                        *




                                                                                                                '
                                                                                                                                                    ,.
                                                                                                           q                                                 '
                                                                                                       -'




t
.
'
.)
 '
 w
 .
 '.
  -
  .-.
    -
    '.
     t-
      .-
       '
       .
       '
       -
       ).-
         .
         '- .
            '
            )
            -
            .
            y
            -'
             ,
             ')
              .
              -
              7
              t
              i
              ,)
               -
               t
               )
               .
               -)
                .
                -.
                 '
                 -
                 '
                 -
                 .'
                  p
                  i
                  ;
                  t
                  :ë
                   l
                   ))
                    l
                    t
                    -
                    .
                    'ù
                     '
                     .
                     -'.
                       '
                       .
                       è'
                        )-
                         '
                         .
                         )
                         '
                         t'
                          .
                          )
                          .
                          -c
                           ..
                            ,i
                             tq
                              l)
                               i
                               q
                               h
                               '
                               -
                               .
                               è
                               :.
                                -
                                ,
                                ::(
                                '.
                                .t
                                 ' !
                                   )
                                   '
                                   r:
                                    4
                                    7
                                    )
                                    (
                                    :
                                    q
                                    t
                                    ,
                                    ).
                                     -
                                     '
                                     i
                                     .
                                     t.
                                      'i
                                       t
                                       )
                                       !
                                       k
                                       r
                                       -
                                       è
                                       r-
                                        t
                                        i
                                        #'
                                        t-'
                                          t
                                         ).
                                          '
                                          L
                                          ?
                                          .
                                          ,
                                          k
                                          ;
                                          ï
                                          L'
                                           .
                                           -
                                           .
                                           ?
                                           )
                                           1
                                           L
                                           ï
                                           .(
                                            -
                                            /
                                            '
                                            E
                                            t
                                            2
                                            :
                                            '
                                            .-
                                             7
                                             '
                                             .-
                                              .
                                              '
                                              )
                                              '
                                              .''
                                                .
                                                k
                                                !
                                                r
                                                7
                                                t)
                                                 '
                                                 @
                                                 -
                                                 rT
                                                  '
                                                  -
                                                  i
                                                  k
                                                  .
                                                  J
                                                  '
                                                  .
                                                  l
                                                  itq
                                                    ë
                                                    l
                                                    i
                                                    -
                                                    k
                                                    )
                                                    'h
                                                     i
                                                     -
                                                     @
                                                     .q
                                                      (
                                                      .
                                                      ;
                                                      '-
                                                       .
                                                       '
                                                       t
                                                       .
                                                       ?
                                                       k
                                                       p.
                                                        '@
                                                         t
                                                         4
                                                         )
                                                         :
                                                         (.
                                                          (
                                                          i
                                                          ,
                                                          r
                                                          )
                                                          -
                                                          '
                                                          1
                                                          .
                                                          ).
                                                           2
                                                           7
                                                           (
                                                           '
                                                           7
                                                           )1
                                                            3
                                                            t
                                                            '
                                                            -.
                                                             -
                                                             .
                                                             )
                                                             .
                                                             '-
                                                              '
                                                              .
                                                              '
                                                              .-
                                                               '
                                                               .
                                                               -
                                                               ')
                                                               ..
                                                                '
                                                                t
                                                                .
                                                                )
                                                                '.
                                                                 -.
                                                                  '-
                                                                   '
                                                                   .                               ,
                                                                                                       '


                                                                                                       .
                                                                                                                     .
                                                                                                                           js
                                                                                                                                                         .-. --


                                                                                                                                '-'
-'




t't
- -'
   -.
    -.'
     .-
      .
      t'
       -
       .
       -
       .
       )
       't
        -)
         -.
         .  C0.
          -'.
            '
            .
            '
            ? :.
              . '
                .
                f.
                --
                 .
                 i
                 t
                 -
                 :
          '' '''''




         . .. .
                  !
                  .
                  r
                  k
                  ;
                  .
                  r
                  )
                  k
                  t
                  .
                  ,-
                   '
                   :
                   .
                   -t
                    ,
                    '
                    y
                    q
                    -
                    g
                    )
                    ë
                    .
                    !
                    $
                    r
                    '
                    )-
                     '
                     .
                     t
                     -
                     .''
                       -
                       .
                       )
                       '
                       -
                       t
                       7
                       -..
                         '
                         %
                         t
                         '
                         ..
                          -
                          '
                          )
                          .-
                           ,
                           .
                           -'
                            t
                            .
                            ''
                            -.
                             -j
                              t
                              i
                              q)
                               '
                               .
                               -
                               '
                               .'
                                .
                                -
                                '.
                                 '
                                 )
                                 ..
                                 -
                                 q-.
                                   t
                                   )
                                   i
                                   k
                                   t
                                   '
                                   .
                                   -t
                                    l
                                    '
                                    -
                                    '
                                    -'
                                     -
                                     )..
                                       -
                                       '
                                       ,
                                       -
                                       r'
                                        .
                                        ?
                                        q
                                        :
                                        è
                                        )
                                        .
                                         (
                                         è
                                         !
                                         p
                                         h
                                         t
                                         k
                                         .7
                                          -
                                          ,
                                          .
                                          -
                                          .
                                          )
                                          -.
                                           1
                                           2
                                           -
                                           .
                                           -,
                                            d
                                            '
                                            t
                                            .
                                            l
                                            -
                                            li'
                                              )
                                              .
                                              -
                                              '.'
                                                )
                                                -
                                                J
                                                .
                                                ,
                                                '
                                                .)
                                                 -.
                                                 .-
                                                  '
                                                  0.'
                                                    -
                                                    /'
                                                     -''
                                                       -
                                                       .-.
                                                         '
                                                         -
                                                         q
                                                         i!
                                                          -
                                                          (
                                                          )
                                                          .
                                                          ë
                                                          '
                                                          q
                                                          -
                                                          )
                                                          7
                                                          :'C-
                                                            .'
                                                             '



                                                              -
                                                              .
                                                              '
                                                              ,
                                                              -
                                                              t
                                                              '
                                                             -.
                                                               -
                                                               '
                                                               .'
                                                                -
                                                                .
                                                                -)
                                                                 .
                                                                 -'
                                                                  .)
                                                                   '
                                                                   -
                                                                   t                                                        -;
                                                                                                                             :
                                                                                                                             -,-
                                                                                                                                .. .




                                                                 x              !   ..14-.....-   --           - - --                  - - - .
                            lq. tltlfttqj -
                                          t'
                                           tr?ê :0 (   ,3, rô-rlot
                                                   -)00C
                                                      Y rttfjtl 1 30 1 0
                                                                       .t f-ltctc'
                                                                                 tl
                                                                                  tyr
                                                                                    ,
                                                     jjj
                                                       utyyj
                                                           f
                                                           jy gs y  gyy y ygy yg m
                                                                            .




                                                         t
                                                                        ,   ck t)kyv                           :0:,'fy A ,
                                                                                                                    '
                                                                                                                    -.-,   .
                                                                                                                            -
                                                                                                                            ï
                                                                                                                            .          -..--.-..-                ...---..- -- -...-....-...-..-. ..---.
                                                                                                                                                                                                      .-

                                                                                                                                                         :.

                                                     )ot
                                                       s
                                                       )t ttq: y)c'
                                                                  y:Xf >C)f)1 (?Qzt/
                                                                                                                                                         .




                                                     (jgyg yjyS- j
                                                                 7y yy
                                                                     gyyyg gyy ykj
                                -        -       -
                                                     t-
                                                      7))
                                                        U.)
                                                          ,
                                                          -
                                                          $Z%)- % m m U: #-f,.
                                                                             N -71
                                                                                 t1.
                                                                                   2-
                                                                                    : -(
                                                                                       k$-'-,L$
                                                                                              --
                                                         ''
               - '  r
                    :
                    .
                    ë
                    (
                    '
                    -
                    (
                    '(
                     :
                     '
                     i
                     ;
                     7
                     !
                     :
                     .
                     E
                     -
                     '
                     q
                     r
                     .
                     -'
                      .
                      -
                      '
                      .
                      -.
                       '.
                        '
                        -
                        .
                        ,
                        -)
                         -
                         !
                         '
                         1
                         -
                         :
                         ,
                         .
                         -
                         )
                         .-
                          1
                          7
                          .
                          '
                          r
                          1
                          '
                          )-
                           #
                           t)
                            '
                            -
                            7
                            $
                            ë
                            ;
                            i
                            -
                            #
                            r
                            q
                            è
                            '
                            )r
                             q
                             1
                             )
                             i
                             tE
                              (
                              )
                              !
                              ë
                              :
                              #
                              .
                              -
                              '
                              f-
                               '
                               .
                               @
                               i
                               !
                               q
                               :-
                                .
                                ;
                                '
                                ,
                                -
                                ''
                                 ..
                                  '
                                  -
                                  '
                                  .
                                  t
                                  1
                                  .
                                  '
                                  (
                                  :-
                                   (
                                   '
                                   .
                                   )
                                   -
                                   (
                                   .
                                   7
                                   ,
                                   8'
                                    t
                                    i
                                    @
                                    t
                                    (
                                    )
                                    l
                                    .
                                    k
                                    i;
                                     .
                                     '
                                     -
                                     4
                                     1
                                     k
                                     )
                                     r
                                     (
                                     '
                                     -
                                     t
                                     1
                                     i
                                     )
                                     .
                                     -'
                                      L
                                      ;
                                      j
                                      t
                                      L
                                      ;
                                      ï
                                      .
                                      -
                                      '
                                      .t-
                                        .
                                        '
                                        ç'
                                         l
                                         .
                                         -
                                         è
                                         t0.
                                          .'
                                           j,-
                                             .
                                             '
                                             .
                                             -
                                             j
                                             '$
                                              4
                                              -
                                              '
                                              .
                                              t
                                              '
                                              -
                                              .'
                                               .
                                               '
                                               .
                                               t
                                               -
                                               .
                                               'q
                                                E
                                                !
                                                l
                                                .
                                                k
                                                q
                                                2
                                                -
                                                E
                                                è
                                                :
                                                .
                                                7
                                                '.
                                                 '
                                                 .
                                                 '
                                                 -
                                                 g..
                                                  t
                                                  -#.
                                                   -'
                                                    f.
                                                     ).
                                                     --
                                                      .
                                                      '
                                                      (
                                                      ;
                                                      -
                                                      )
                                                      ,#
                                                       t
                                                       !
                                                       r
                                                       ?
                                                       h
                                                       i
                                                       #
                                                       )
                                                       t
                                                       è
                                                       .
                                                       '
                                                       k
                                                       ;,
                                                        '
                                                        -
                                                        .
                                                        '
                                                        .
                                                        '.
                                                         '
                                                         .
                                                         '
                                                         .
                                                         t'
                                                          ..
                                                           ''
                                                            .
                                                            '
                                      -'''' '-'---''''' ' '''
                                                         '



     )
     .-
     '.
      '.
       -
       '
       .
       -'.
         -
         .
         '
         .'
          -''
           . .
             '
             -.
              '
              .'
               -
               .
               '
               .                     .. .......-..--..   -....-. ....

         '-

              t
              '-
               )
               t
               -
               ..
                t
                )
                t
                .t
                 '
                 .
                 t
                 -
                 .
                 '
                 -'
                  '
                  .
                  .
                  -                                          '




       't'
         -
         .
         '
         -.
          ''-
            .'
     . .. .-.




         .
             tt
             ....




            ...
                .          ..   .




                                  .-......,-...-...u .
                    .,.... .-.....,                      q
                                                         ,
                                                           '
                                                           y
                                                           j-
                                                            .'
                                                             4
                                                             :
                                                             (
                                                             )
                                                             .
                                                             .




                                                          ...j
                                                             y
                                                             j
                                                              (
                                                              '
                                                              7
                                                              .
                                                              ,
                                                              :
                                                              -
                                                              '
                                                              i
                                                             tt
                                                              j
                                                              y
                                                              j
                                                              .
                                                               t
                                                               )
                                                               r
                                                               :
                                                               2
                                                               i
                                                              jj
                                                               y
                                                               t
                                                               .
                                                                )
                                                                -
                                                                '$:
                                                                  .
                                                                  -
                                                                  i
                                                                  t
                                                                  q
                                                                  (
                                                                  -
                                                               jtty
                                                                  j
                                                                  -
                                                                   :
                                                                   t
                                                                   i
                                                                  ..
                                                                    '
                                                                    .
                                                                    ?)
                                                                     t
                                                                     !
                                                                     ë
                                                                   ,..
                                                                      r
                                                                      -
                                                                      )
                                                                      4
                                                                      :
                                                                      è
                                                                     ,.
                                                                      j
                                                                      y
                                                                       (
                                                                       )
                                                                       i
                                                                       !
                                                                       :
                                                                      jj
                                                                       t
                                                                        )
                                                                        .
                                                                        -
                                                                        4
                                                                        :
                                                                        '
                                                                        (
                                                                       jj
                                                                        t
                                                                        j
                                                                         1
                                                                         2
                                                                         .
                                                                         )
                                                                         '
                                                                         -
                                                                         k
                                                                         t
                                                                        yj
                                                                         y
                                                                         .
                                                                          )
                                                                          t#
                                                                           $
                                                                           )
                                                                           -
                                                                           t
                                                                           '
                                                                           .
                                                                           -
                                                                           ,
                                                                           :
                                                                           '
                                                                         ,yy
                                                                            -
                                                                            '
                                                                            .
                                                                            )
                                                                            .
                                                                             4
                                                                             )
                                                                             :
                                                                             (
                                                                             )
                                                                             (
                                                                            y.
                                                                              5
                                                                              t
                                                                              )
                                                                              1
                                                                              7
                                                                              -7
                                                                               :
                                                                               /
                                                                               ,
                                                                               .
                                                                               -
                                                                             y..
                                                                               y
                                                                               j
                                                                               .
                                                                               y
                                                                                :
                                                                                '
                                                                                (
                                                                                tè
                                                                                 .
                                                                                 -
                                                                               ...
                                                                                  (
                                                                                  1
                                                                                  7
                                                                                  .
                                                                                  -
                                                                                  '
                                                                                 jy
                                                                                  j
                                                                                  y
                                                                                   t
                                                                                   .
                                                                                   '
                                                                                   -
                                                                                  jj
                                                                                   t
                                                                                   .
                                                                                   ,
                                                                                    .
                                                                                    '-
                                                                                     1
                                                                                     .
                                                                                   jjy
                                                                                   .
                                                                                      :
                                                                                      2
                                                                                      r
                                                                                      -
                                                                                      .
                                                                                      '
                                                                                      -
                                                                                      t
                                                                                     jj
                                                                                      z
                                                                                      y
                                                                                      t
                                                                                      j
                                                                                       2
                                                                                       1
                                                                                       -
                                                                                       '
                                                                                       @
                                                                                       r
                                                                                       :
                                                                                       y
                                                                                       j
                                                                                       t
                                                                                       y
                                                                                       j
                                                                                        !
                                                                                        q,-
                                                                                          t
                                                                                          '
                                                                                          $
                                                                                          i
                                                                                          )
                                                                                          -
                                                                                          ;
                                                                                          .
                                                                                          ?
                                                                                          r
                                                                                       ....
                                                                                          ,
                                                                                           7
                                                                                           $
                                                                                           k
                                                                                           t
                                                                                           )
                                                                                           ;
                                                                                           4
                                                                                           7
                                                                                          (.
                                                                                            '
                                                                                            -
                                                                                            t
                                                                                            .
                                                                                            '
                                                                                            -
                                                                                            .
                                                                                           y.
                                                                                            j
                                                                                             )
                                                                                             t
                                                                                             '
                                                                                             -
                                                                                             .
                                                                                             -
                                                                                             .
                                                                                             '
                                                                                             !
                                                                                            y.
                                                                                              t
                                                                                              ;
                                                                                              -
                                                                                              $
                                                                                              .
                                                                                              :
                                                                                              )
                                                                                              (
                                                                                             y.
                                                                                              y
                                                                                              .
                                                                                              ,
                                                                                              j
                                                                                               r
                                                                                               2:
                                                                                                i,
                                                                                                 #
                                                                                                 l
                                                                                                 $
                                                                                                 è
                                                                                               ...
                                                                                                 j
                                                                                                  r
                                                                                                  t
                                                                                                  I
                                                                                                 (j
                                                                                                   -
                                                                                                   .
                                                                                                   '
                                                                                                  (j
                                                                                                    )
                                                                                                    t
                                                                                                    r
                                                                                                    -
                                                                                                    8
                                                                                                    p
                                                                                                    '
                                                                                                    .
                                                                                                    )
                                                                                                    -
                                                                                                   ..
                                                                                                   ,y
                                                                                                    .
                                                                                                    y
                                                                                                     '
                                                                                                     .)
                                                                                                      -t
                                                                                                       '
                                                                                                       .r
                                                                                                        -
                                                                                                        q
                                                                                                        i
                                                                                                        '
                                                                                                    .....
                                                                                                        ,
                                                                                                         -
                                                                                                         ëq
                                                                                                          !
                                                                                                          j
                                                                                                          -
                                                                                                          )
                                                                                                          .
                                                                                                        ...
                                                                                                          ,
                                                                                                           '
                                                                                                           1
                                                                                                           î)
                                                                                                            r
                                                                                                            '-
                                                                                                             .,.
                                                                                                               '
                                                                                                               :
                                                                                                               -!. .-
                                                                                                                    .
                                                                                                                    '
                                                                                                          ...........
                                                                                                                    ,
                                                                                                                     -.-
                                                                                                                       t'-
                                                                                                                         t
                                                                                                                         :
                                                                                                                         '
                                                                                                                         ,
                                                                                                                    ......
                                                                                                                         ,
                                                                                                                          t
                                                                                                                          .
                                                                                                                          -'
                                                                                                                           t
                                                                                                                           .
                                                                                                                         ..,
                                                                                                                             '
                                                                                                                             -
                                                                                                                             .)
                                                                                                                              '
                                                                                                                              .
                                                                                                                           ....         yyp




                                                         y
                                                         t
                                                         j
                                                         à
                                                                                                       tptt$                                        --
                                      Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 28 of 99


                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                        -..,--.-....-.-       ..... .....,..-- .. -..
.
                                                                                                                                                                                          ? -.. ...
                                                                                                                                                                                                  -                 -        -.
                                                                                                                                                                                                                             .    .




                  (c!.ç 2.g
                          ,;ttqlL4ttt) L Ai      7tC@)
                                                     r : tàkd
     '- ' '                 -'- '' ' ''' '-'        '' ' '                                                                                                            '---




                   - '' -
                        k--
                          '
                          $
                          ë
                          è
                          2
                          (
                          è
                          q
                          .:
                           -
                           2
                           h
                           '
                           .
                           t-
                            '
                            i
                            .
                            t
                            (
                            :
                            !t
                             -
                             )
                             k
                             .-
                              .
                              '
                              --
                               ''
                                h
                                .
                                #
                                :
                                q
                                @
                                El
                                 q
                                 .
                                 7
                                 j
                                 k
                                 -
                                 .
                                 '
                                 i(
                                  )
                                  .
                                  r
                                  -
                                  q
                                  (
                                  -
                                  q
                                  ?
                                  t
                                  ;
                                  -'
                                   -
                                   .
                                   d
                                   t
                                   r
                                   q.
                                   .q
                                    r
                                    :
                                    -
                                    )
                                    '
                                    .
                                    -
                                    k
                                    !
                                    è:
                                     -
                                     .
                                     (
                                     7
                                     .
                                     i
                                     k
                                     )
                                     -:
                                      .
                                      -
                                      .-
                                       d
                                       t
                                       :
                                       (!
                                        l
                                        2
                                        )
                                        -$
                                         (
                                         -
                                         '
                                         .
                                         '
                                         t
                                         (
                                         h
                                         qi
                                          -
                                          t
                                          )
                                          '
                                          .
                                          -
                                          l
                                          k
                                          q
                                          )
                                          :.
                                           (
                                           è
                                           -
                                           '
                                           (
                                           .
                                           )
                                           -
                                           '
                                           !
                                           j;
                                            ù
                                            '
                                            -
                                            T-
                                            .)
                                             .'
                                              -
                                              '
                                              k
                                              i
                                              ty
                                               :
                                               l
                                               ë
                                               .
                                               t
                                               -
                                               il
                                                )
                                                $
                                                t
                                                '
                                                ù
                                                -
                                                k
                                                .
                                                -'
                                                 .
                                                 -
                                                 '
                                                 î
                                                 .
                                                 k
                                                 ;
                                                 -.
                                                  -
                                                  '
                                                  $
                                                  L
                                                  .
                                                  )
                                                  -
                                                  4.-
                                                    '
                                                    -
                                                    .
                                                    '.
                                                     -
                                                     '
                                                     -
                                                     Y
                                                     .
                                                     -.
                                                      -
                                                      '
                                                      -.
                                                       :.
                                                       '-
                                                        1
                                                        :
                                                        q
                                                        .8
                                                         ;
                                                         -
                                                         7
                                                         .
                                                         -
                                                         .
                                                         '
                                                         $c-
                                                          -V
                                                           '
                                                           .-
                                                            .
                                                            -.
                                                             t
                                                             )
                                                             y
                                                             '
                                                             ;
                                                             -.
                                                              )
                                                              -
                                                              '
                                                              .
                                                              -
                                                              '-
                                                               '
                                                               .
                                                               )
                                                               t
                                                               -
                                                               '
                                                               .'
                                                                )
                                                                .
                                                                '
                                                                -
                                                                .
                                                                t
                                                                -
                                                                .-
                                                                 '
                                                                                                                                                                  -



                -'
                 ))
                  .
                  -
                  .
         -. .. ... .                                                                                                                                         .....- . -




                                                                jgyjj
                                                                1
                                                                    yy j (.(gjuyj yu-u ujy gyj
                                                                   ..,.    >%Kh l
                                                                                             ys (jj gyygju
.-..-.-.- -.. ..-..-.. - .. --...-.- -.-. .-. -- -. ..... -. .. .....-.. -.

                                                                                      >
                                                                                      t!
                                                                                       r
                                                                                       T
                                                                                       ?
                                                                                       ,
                                                                                       '.J
                                                                                         !
                                                                                         d.-
                                                                                           .
                                                                                           -
                                                                                           >
                                                                                           .
                                                                                           *.
                                                                                            e
                                                                                            -
                                                                                            .
                                                                                            '-
                                                                                             .'
                                                                                              $
                                                                                              #
                                                                                              ..
                                                                                               k
                                                                                               j;
                                                                                                j
                                                                                                !.
                                                                                                .-
                                                                                                 .
                                                                                                 -
                                                                                                 ..
                                                                                                  --
                                                                                                   .
                                                                                                   --
                                                                                                    ..-
                                                                                                      %
                                                                                                      h
                                                                                                      .
                                                                                                      *
                                                                                                      .-
                                                                                                       F
                                                                                                       .-
                                                                                                        l
                                                                                                        p.y
                                                                                                          !-..-
                                                                                                              =..
                                                                                                                -
                                                                                                                %
                                                                                                                n
                                                                                                                -
                                                                                                                .?
                                                                                                                 .
                                                                                                                 '.....'-4
                                                                                                                         8
                                                                                                                         ...
                                                                                                                           ,
                                                                                                                           4
                                                                                                                           :
                                                                                                                           ..
                                                                                                                            '
                                                                                                                            î
                                                                                                                            -
                                                                                                                            $.
                                                                                                                             (
                                                                                                                             j
                                                                                                                             g
                                                                                                                             jj
                                                                                                                              g
                                                                                                                              .-
                                                                                                                               r
                                                                                                                               .
                                                                                                                               !
                                                                                                                               j
                                                                                                                               .d
                                                                                                                                p
                                                                                                                                ..*
                                                                                                                                  ....
                                                                                                                                     -.
                                                                                                                                      '
                                                                                                                                      -.
                                                                                                                                       -
                                                                                                                                       .
                                                                                                                                       9
                                                                                                                                       '
                                                                                                                                       :.-é
                                                                                                                                          7
                                                                                                                                          *
                                                                                                                                          -
                                                                                                                                          J
                                                                                                                                          :.-
                                                                                                                                           -.$
                                                                                                                                             /
                                                                                                                                             ..
                                                                                                                                              -
                                                                                                                                              .-...
                                                                                                                                                  -
                                                                                                                                                  ..
                                                                                                                                                   1
                                                                                                                                                   4
                                                                                                                                                   ..
                                                                                                                                                    2
                                                                                                                                                    .
                                                                                                                                                    -.
                                                                                                                                                     1
                                                                                                                                                     k
                                                                                                                                                     J
                                                                                                                                                     k,
                                                                                                                                                      .-
                                                                                                                                                       ....-
                                                                                                                                                           .
                                                                                                                                                           -.?
                                                                                                                                                             c-
                                                                                                                                                              ..
                                                                                                                                                               h
                                                                                                                                                               -
                                                                                                                                                               .
                                                                                                                                                               -
                                                                                                                                                               *
                                                                                                                                                               '
                                                                                                                                                               ---
                                                                                                                                                                 j
                                                                                                                                                                 .
                                                                                                                                                                 ç
                                                                                                                                                                 --!
                                                                                                                                                                   u
                                                                                                                                                                   -
                                                                                                                                                                   ..
                                                                                                                                                                    2
                                                                                                                                                                    ,
                                                                                                                                                                    t:
                                                                                                                                                                     ,
                                                                                                                                                                     :
                                                                                                                                                                     .
                                                                                                                                                                     -...
                                                                                                                                                                        -.
                                                                                                                                                                         -...
                                                                                                                                                                            -
                                                                                                                                                                            ..
                                                                       gyy yyyyt
                                                                               yy y y ggyy yy yjg yg
                   )ua. ..w wt..         0 4. ,.
                                               n.y
                                                 cvg-;..
                                                       y.
                                                        /wk yaak     '
                                                                     fqmjy wwu
                   !
 - -. .. ... ... . .
                    .
                    !
                    (
                    E
                    2)
                     .
                     $
                     )
                     d
                     .:
                      -.-
                        '
                        h
                        .
                        d
                        ;
                        tl
                         )
                         -
                         )
                         z
                         h..-
                            f..-,-
                                 .
                                 -
                                 ....
                                    -
                                    /
                                    0
                                    7
                                    :t
                                     )
                                     7
                                     -
                                     '5
                                      t
                                      ,
                                      $
                                      -
                                      1
                                      k)
                                       1(
                                        2
                                        (
                                        1
                                        j
                                        )
                                        ,
                                        -d
                                         L
                                         --
                                          ,
                                          -
                                          '
                                          )
                                          h-
                                           ;
                                           ,.!
                                             k
                                             7
                                             )'
                                              -
                                              i6
                                               r
                                               7.
                                                ?
                                                k
                                                -'
                                ... -.-.-. . .. .
                                                 1
                                                 k
                                                 --
                                                  ,
                                                  1
                                                  !7
                                                   $
                                                   !
                                                   .
                                                   t1
                                                    l-
                                                     .
                                                     i
                                                     .-
                                                      !
                                                      '
                                                      k
                                                      ,-
                                                       ;
                                                       I
                                                       t
                                                       .
                                                       )
                                                       !h
                                                        (
                                                        !.-
                                                          .
                                                          2.....7
                                                - -.. -.. .
                                                                h
                                                                t
                                                                -
                                                                '
                                                                .-
                                                                 .
                                                                 k;
                                                                  .-
                                                                  -1
                                                                   i
                                                                   -
                                                                   ?(
                                                                    1
                                                                    -
                                                                    ?!
                                                                     '
                                                                     î
                                                                     h
                                                                     )i
                                                                      -.
                                                                       -
                                                                       '
                                                                       i-
                                                                        .
                                                                        r
                                                                        7
                                                                        -
                                                                        r
                                                                        è
                                                                        7
                                                                        '.
                                                                         ,
                                                                         -
                                                                         .
                                                                         -.
                                                                          ;
                                                                          -
                                                                          (q
                                                                           .
                                                                           j
                                                                           1
                                                                           .
                                                                           -..
                                                                             -
                                                                             .
                                                                             -.
                                                                              -
                                                                              .
                                                                              -U)U- '
                                                                                    U
                                                                                    .- .
                                                                                       -
                                                                                       ..
                                                                                        -
                                                                                        j
                                                                                        )
                                                                                        -,.
                                                                                         .-
                                                                                          ..
                                                                                           -
                                                                                           ..
''' -




 -
      )
      .
      -
      ).
       t
       '
       )
       .-
        .
        t
        --
         .
         )
         -
         t'
          -.
           -
           '.
            -
            '
            -
            ''
             -
             .
             '
             )')).
              .  -
                 '.
                  -'
                   j'
                    t
                    /
                    l
                    i
                    t
                    qh
                     i
                     q
                     lt-'
                        !
                        t
                        .
                        )
                        -
                        4
                        ;
                        :1
                         -
                         !
                         2
                         t
                         -
                         0
                         :
                         )7
                          !
                          -?
                           '
                           #
                           4
                           -t
                            :
                            )
                            *.
                             )
                             -..
                               t'-
                                -,
                                 .
                                 1
                                 -
                                 '
                                 3
                                 16
                                  b
                                  432
                                   '
                                   --
                                    -
                                    1
                                    /t
                                     :
                                     (
                                     .
                                     -
                                     7
                                     )1
                                      ,
                                      .
                                      2
                                      t
                                      -
                                      *:
                                       .
                                       7
                                       -
                                       1
                                       .7
                                        :
                                        t
                                        .
                                        2
                                        1-
                                         .7
                                          :
                                          1
                                          .
                                          è
                                          -
                                          4
                                          .
                                          1
                                          )
                                          24
                                           ;
                                           :
                                           è
                                           )(
                                            )
                                            2
                                            1
                                            k
                                            $
                                            !,
                                             .
                                             2
                                             7
                                             ,
                                             -
                                             1
                                             !k
                                              -.
                                               -)
                                                t
                                                ')
                                                 t
                                                 '.
                                                  1
                                                  t
                                                  -
                                                  ).
                                                   -
                                                   t
                                                   '.
                                                    i
                                                    )-
                                                     .
                                                     '
                                                     t
                                                     q
                                                     t;
                                                      4
                                                      '
                                                      )
                                                      $
                                                      :L
                                                       r
                                                       !
                                                       E
                                                       q
                                                       è
                                                       !4
                                                        î
                                                        E
                                                        )
                                                        '(
                                                         .è
                                                          (
                                                          q
                                                          !
                                                          k
                                                          l
                                                          t
                                                          -
                                                          .
                                                          .-'
                                                           ..-
                                                             '
                                                             .).q
                                                                '
                                                                ï
                                                                ?
                                                                '
                                                                qb
                                                                 ïï
                                                                  .
                                                                   .
                                                                   -:qi
                                                                      'J
                                                                       i
                                                                       #.L
                                                                       :è
                                                                        l ï
                                                                          b
                                                                          ï'
                                                                           t
                                                                           -
                                                                           b
                                                                           i
                                                                           b
                                                                           kïï
                                                                             -ii
                                                                               l
                                                                               .
                                                                               d
                                                                               i
                                                                               Et
                                                                                :
                                                                                F
                                                                                :-
                                                                                 ,-
                                                                                  .t
                                                                                   l)
                                                                                    i
                                                                                    !
                                                                                    -
                                                                                    $
                                                                                    :5-i
                                                                                    ;è
                                                                                     : '
                                                                                       5E
                                                                                        ;
                                                                                        l
                                                                                        i
                                                                                        t
                                                                                        ::
                                                                                         t;
                                                                                          :
                                                                                          F
                                                                                          -)
                                                                                           -'
                                                                                                          ' -'''-




                                                                                                          -. - .... .-.-
                                                                                                                         '                                                                        '




                                                                                                                                                                                                  - .... ..
                                                                                                                                                                                                                .

                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                        '



                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                 -


                                                                                                                                                                                                                                                                          .          - .--.-...-




    . ... -......
                ..-. ... .........-.- .... ..- ... . .

                                                                 r-
                                                                  ..-
                                                                    .-
                                                                     j
                                                                     r
                                                                     ----
                                                                        k
                                                                        -j
                                                                         .
                                                                         ---h
                                                                            .
                                                                            k
                                                                            -.
                                                                             i
                                                                             v-
                                                                             . q-
                                                                                k
                                                                                ,
                                                                                b-
                                                                                 ..
                                                                                  !
                                                                                  k
                                                                                  -
                                                                                  t
                                                                                  .
                                                                                  --
                                                                                   '
                                                                                   .-î
                                                                                     ..(
                                                                                       -
                                                                                       ,..
                                                                                         -.
                                                                                          -
                                                                                          ...-i
                                                                                              .
                                                                                              ;
                                                                                              -
                                                                                              '.
                                                                                               u.-
                                                                                                 ,
                                                                                                 k
                                                                                                 ....-
                                                                                                     $
                                                                                                     :
                                                                                                     .:.
                                                                                                       ::-
                                                                                                         r
                                                                                                         1
                                                                                                         :
                                                                                                         -.
                                                                                                          ji
                                                                                                           --kg
                                                                                                              --
                                                                                                               .
                                                                                                               !
                                                                                                               k
                                                                                                               --
                                                                                                                .-.:
                                                                                                                   !
                                                                                                                   -
                                                                                                                   .
                                                                                                                   --
                                                                                                                    .
                                                                                                                    ,
                                                                                                                    -
                                                                                                                    '
                                                                                                                    --
                                                                                                                     i
                                                                                                                     -
                                                                                                                     :r
                                                                                                                     .;.
                                                                                                                       0..
                                                                                                                         -....
                                                                                                                             -..
                                                                                                                               t
                                                                                                                               ;
                                                                                                                               t-
                                                                                                                                l
                                                                                                                                --.
                                                                                                                                  -
                                                                                                                                  .
                                                                                                                                  --..--
                                                                                                                                       1
                                                                                                                                       ,
                                                                                                                                       -
                                                                                                                                       k
                                                                                                                                       -:
                                                                                                                                        ,
                                                                                                                                        /
                                                                                                                                        ,
                                                                                                                                        --
                                                                                                                                         ,
                                                                                                                                         k.
                                                                                                                                          -
                                                                                                                                          .
                                                                                                                                          t
                                                                                                                                          ij
                                                                                                                                           t
                                                                                                                                           --
                                                                                                                                            k
                                                                                                                                            t
                                                                                                                                            :
                                                                                                                                            --
                                                                                                                                             !,
                                                                                                                                              --.
                                                                                                                                                -
                                                                                                                                                ;
                                                                                                                                                ,
                                                                                                                                                -
                                                                                                                                                t
                                                                                                                                                :,
                                                                                                                                                 -.
                                                                                                                                                  ,
                                                                                                                                                  j
                                                                                                                                                  $
                                                                                                                                                  --
                                                                                                                                                   ,
                                                                                                                                                   .
                                                                                                                                                   k
                                                                                                                                                   .
                                                                                                                                                   -.
                                                                                                                                                    -.
                                                                                                                                                     -
                                                                                                                                                     ..
                                                                                                                                                      -k
                                                                                                                                                       2
                                                                                                                                                       :(
                                                                                                                                                        2
                                                                                                                                                        4
                                                                                                                                                        r
                                                                                                                                                        :..-.......
                                                                                                                                                                  -
                                                                                                                                                                  ..
                                                                 t k/k
                                                                 j
                                                                          j
                                                                          .$ ,U..
                                                                                1.$
                                                                                  !
                                                                                  ..1U L- $1   .
                                                                                               -.
                                                                                                7-
                                                                                                 .
                                                                                                 11  .....
                                                                                                         !
                                                                                                         .JUL  .L%.   ..
                                                                                                                       k.
                                                                                                                        ;) -j. A t-    r-.
                                                                                                                                         l-
                                                                                                                                          .
                                                                                                                                          V.,
                                                                                                                                            s
                                                                                                                                            ?
                                                                                                                                            ..
                                                                                                                                             tV.  -V)...
                                                                                                                                                       t?
                             lylit: h: Aks l       ')
                                                    y 'tCT Acq    sctcts a
         ' '- '''-'                                                                      -- -     -'-                                         -
 '




    .. ..- .
           - .- .
                    )
                    '
                    -
                    .
                    '
                    )
                    .'
                     .
                     -
                     '.
                      )
                      '
                      .
                      -.
                       '.
                        ''
                        --
                         .
                         '
                         -.
                          -.
                           '
                           ).-
                             '
                             1
                             .
                             :q:
                              11
                               (
                               7
                               )
                               - ;h
                               ''.
                                 ii
                                  )
                                  -
                                  .
                                  '
                                  i
                                  -
                                  !t
                                   ;
                                   è
                                   C
                                   7
                                   -
                                   i
                                   '
                                   t:
                                    l
                                    -
                                    l
                                    t
                                    it
                                     i
                                     -
                                     rl
                                      i
                                      q
                                      l
                                      )
                                      'l
                                       ;
                                       t
                                       q
                                       -
                                       k 0-
                                        :-
                                         . )
                                           '
                                           -
                                           '
                                           .-'
                                             -
                                             1
                                             t
                                             -
                                             ')-
                                               #-'
                                                 r
                                                 .
                                                 h
                                                 k
                                                 -
                                                 r
                                                 i
                                                 t
                                                 ?6
                                                  (
                                                  t
                                                  )
                                                  t
                                                  r
                                                  )i
                                                   4
                                                   )
                                                   :
                                                   (
                                                   è
                                                   i
                                                   (q
                                                    !
                                                    )
                                                    #
                                                    p
                                                    r
                                                    t!
                                                     ë
                                                     l
                                                     '
                                                     1
                                                     )
                                                     !
                                                     (
                                                     )è
                                                      #
                                                      h
                                                      t
                                                      )
                                                      -7
                                                       #
                                                       '
                                                       t
                                                       ?
                                                       )
                                                       :
                                                       2
                                                       !i
                                                        )
                                                        '
                                                        -
                                                        .
                                                        t.
                                                         -'
                                                          .
                                                          )
                                                          t
                                                          )
                                                          -
                                                          )
                                                          '-
                                                           .
                                                           '
                                                           )
                                                           7
                                                           1
                                                           (.
                                                            7
                                                            (
                                                            :
                                                            1
                                                            )$
                                                             -
                                                             .
                                                             ?
                                                             '
                                                             4
                                                             ;
                                                             7
                                                             4!
                                                              2
                                                              :
                                                              !
                                                              8
                                                              t
                                                              ,4
                                                               )
                                                               (
                                                               7
                                                               è
                                                               (
                                                               q:
                                                                !
                                                                .
                                                                -
                                                                7
                                                                t
                                                                :
                                                                .-
                                                                 q
                                                                 è
                                                                 .
                                                                 -
                                                                 2
                                                                 !
                                                                 E
                                                                 -:
                                                                  .
                                                                  9
                                                                  -
                                                                  $'
                                                                  . -=.
                                                                      -'.
                                                                        7
                                                                        '.
                                                                        --'
                                                                          -
                                                                          .
                                                                          -
                                                                          .
                                                                          -'
                                                                           .
                                                                           -
                                                                           '
                                                                           .
                                                                           -'
                                                                            .
                                                                            '
                                                                            -.
                                                                            .-
                                                                             '
                                                                             .
                                                                             )
                                                                             -
                                                                             '
                                                                             .-
                                                                              )
                                                                              '
                                                                              -
                                                                              .)
                                                                               '
                                                                               .
                                                                               -
                                                                               '
                                                                               .
                                                                       .- .-.......
                                                                                             --

                                                                                        . . ...    .-
                                                                                                  .,
                                                                                                                                  -.. -. ..                           .




                            yy.1
                               4pyt  jjjjy '           j
                                                       ygpyygt yj(jy qygj jjy.        .
                                                                                      g yj
                                                                                                                                                                                                                                      ---'

                               f
                               $1
                                -
                                n -'tè'-ir:-:-:.r?-'
          ' ''-' '- '---'' ''- '' ''-' ' - ' ' '
                                               - ' -'



                                                   7
                                                   (
                                                   -
                                                   ;
                                                   .
                                                   $
                                                   k
                                                   i
                                                   t::
                                                     )
                                                     ''t
                                                     t'
                                                      t
                                                      .k
                                                       ;
                                                       -q
                                                        ;
                                                        -
                                                        r
                                                        ?
                                                        !
                                                        i .
                                                          :
                                                          -
                                                          ;
                                                          !
                                                         tt
                                                          )-
                                                           .
                                                           '
                                                           T;
                                                            ?
                                                            -
                                                            r
                                                            :
                                                            (
                                                            )
                                                            t
                                                            ql
                                                             !
                                                             ?
                                                             i
                                                             2
                                                             -
                                                             .r>i
                                                             :  t
                                                                :!
                                                                 r
                                                                 è
                                                                 (&.
                                                                 qè
                                                                  :
                                                                  )
                                                                  ù
                                                                  - -
                                                                    t
                                                                    .
                                                                    '.
                                                                     '-
                                                                      .
                                                                      '
                                                                      -
                                                                      .
                                                                      '
                                                                      -.
                                                                       -
                                                                       .
                                                                       '
                                                                       -
                                                                       1
                                                                       L
                                                                       )
                                                                       -
                                                                        $
                                                                        .
                                                                        /
                                                                        s
                                                                        7
                                                                        )
                                                                        -
                                                                        -
                                                                        '.
                                                                         1
                                                                         k
                                                                         2
                                                                         .
                                                                         :
                                                                         ;
                                                                         ,
                                                                         -
                                                                         .'
                                                                          $
                                                                          .
                                                                          ï
                                                                          :
                                                                          r
                                                                          !i
                                                                           (
                                                                           è
                                                                           ;
                                                                           :
                                                                           )
                                                                           4
                                                                           t
                                                                           '
                                                                           -:
                                                                            (
                                                                            è
                                                                            (
                                                                            -
                                                                            .
                                                                            '
                                                                            t
                                                                            .
                                                                            -
                                                                            '
                                                                            -ë
                                                                             t
                                                                             !
                                                                             k
                                                                             .
                                                                             .
                                                                             ''-
                                                                               t.
                                                                                -.
                                                                                 -
                                                                                 .
                                                                                 '
                                                                                  -'



                                                                                  2t
                                                                                 .-
                                                                                  .
                                                                                  t
                                                                                  1k
                                                                                   4
                                                                                   '
                                                                                   t,
                                                                                    #
                                                                                    k
                                                                                    ;
                                                                                    t
                                                                                    L
                                                                                    I
                                                                                    -
                                                                                    r)
                                                                                     t
                                                                                     -.
                                                                                      t
                                                                                      )
                                                                                      -
                                                                                      .'
                                                                                       .
                                                                                       -
                                                                                       '
                                                                                       -
                                                                                       v.-
                                                                                         '
                                                                                         t
                                                                                         r
                                                                                         lk
                                                                                          i
                                                                                          h
                                                                                          f
                                                                                          r
                                                                                          h
                                                                                          lt
                                                                                           ë
                                                                                           l
                                                                                           i
                                                                                           /
                                                                                           r
                                                                                           .
                                                                                           '-
                                                                                            .'
                                                                                            '--
                                                                                              '
                                                                                              -
                                                                                              .
                                                                                              '
                                                                                              -.
                                                                                               '
                                                                                               -
                                                                                               .
                                                                                               '
                                                                                               -.
                                                                                                '
                                                                                                -
                                                                                                '
                                                                                                )
                                                                                                .
                                                                                                '
                                                                                                t-
                                                                                                 '
                                                                                                 t
                                                                                                 .
                                                                                                 -.
                                                                                                  -
                                                                                                  a
                                                                                                  '
                                                                                            .- ....
                                                                                                  -.
                                                                                                          '
                                                                                                                -       --
                                                                                                                           .    ''--' '




                                                                                                                                 -
                                                                                                                                     .


                                                                                                        . -.-.-..---. ...-. ..-.-. .. -. ....
                                                                                                        .                                   . -.-..
                                                                                                                                                         '




                                                                                                                                                  .. .. .. ..----. .
                                                                                                                                                                   -- --.
                                                                                                                                                                        ...-- ...
                                                                                                                                                                                     -




                                                                                                                                                                                - -....
                                                                                                                                                                                                          -'




                                                                                                                                                                                                      .......       .....-            -.....




                '     ''''''''' '' '' ''' ' '''''''''''''''''   ' ''
                                                                 '
     .     ..       . ......... .. .... ........... .... . .
                                                                 4
                                                                  j
                                                                  )
                                                                  '
                                                                  .
                                                                  (
                                                                  '
                                                                  .
                                                                  '
                                                                  .
                                                                 ;('
                                                                   .
                                                                   '
                                                                   .
                                                                   )
                                                                   '.
                                                                    '
                                                                    t
                                                                    .
                                                                    '
                                                                    .'.
                                                                      '
                                                                      .
                                                                      '
                                                                      .
                                                                      '.
                                                                       )
                                                                       '
                                                                       .
                                                                       )
                                                                       '
                                                                       .'
                                                                        ..
                                                                         ''
                                                                          ..
                                                                           '
                                                                           .
                                                                           ''
                                                                            .
                                                                            '.
                                                                             ''
                                                                              :
                                                                              i
                                                                              !
                                                                              .
                                                                              8
                                                                              :
                                                                              .
                                                                              t
                                                                              '
                                                                              ;
                                                                              i
                                                                              !
                                                                              1
                                                                              .i
                                                                               @
                                                                               è
                                                                               .
                                                                               !
                                                                               2
                                                                               k
                                                                               '
                                                                               -
                                                                               .
                                                                               i
                                                                               :
                                                                               t
                                                                               1
                                                                               è
                                                                               l'
                                                                                .
                                                                                i
                                                                                :
                                                                                E
                                                                                .
                                                                                i
                                                                                :
                                                                                '
                                                                                -
                                                                                *
                                                                                2
                                                                                .
                                                                                E
                                                                                :
                                                                                ,
                                                                                1'
                                                                                 .
                                                                                 '
                                                                                 )
                                                                                 .
                                                                                 '
                                                                                 ).
                                                                                  '
                                                                                  .
                                                                                  ''
                                                                                   .
                                                                                   )
                                                                                   t
                                                                                   .
                                                                                   '
                                                                                   .
                                                                                   '
                                                                                   ).
                                                                                    '
                                                                                    .
                                                                                    '
                                                                                    .
                                                                                    '.
                                                                                     '.
                                                                                      '.
                                                                                       )'
                                                                                       '.
                                                                                        )
                                                                                        .'
                                                                                        '..
                                                                                          ''
                                                                                           .
                                                                                           )
                                                                                           ''
                                                                                           ..
                                                                                            '
                                                                                            .
                                                                                            '
                                                                                            .'
                                                                                             .
                                                                                             y
                                                                                             r
                                                                                             '
                                                                                             .
                                                                                             '
                                                                                             .,
                                                                                              '
                                                                                              .
                                                                                              '
                                                                                              .
                                                                                              '
                                                                                              .'
                                                                                               .
                                                                                               '
                                                                                               .'
                                   Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 29 of 99


                                                               '
                                                               i


    )t'.)-'..t-'-'-t'-.'-.').'
     -




     ...
                             -
                             .
                             '
                             -
                             )
                             .
                             -..
                               -
                               '
                               -
                               .
                               ''
                                -
                                t
                                (
                                C
                                iii
                                - !
                                  i
                                  k
                                  -
                                  @--.
                                   .
                                     '
                                     -
                                     +..
                                       ).
                                        '
                                        -'
                                        .(
                                         .
                                         -
                                         7
                                         -
                                         7
                                         .1
                                          :
                                          77
                                           -
                                           4
                                           :
                                           -
                                           (
                                           t
                                           q
                                           !t
                                            l
                                            i
                                            t
                                            '
                                            -
                                            .
                                            i
                                            h
                                            tl
                                             i
                                             k
                                             '
                                             .
                                             l
                                             t!
                                              k
                                              z
                                              t
                                              -
                                              ûq
                                              . -
                                                .
                                                d
                                                ;
                                                t
                                                :
                                                ll
                                                 !
                                                 r
                                                 t
                                                 -
                                                 !
                                                 t
                                                 :(
                                                  4
                                                  -
                                                  .
                                                  !
                                                  1
                                                  q#
                                                   2
                                                   -
                                                   .
                                                   -
                                                   '
                                                   .'
                                                    t
                                                    --
                                                     '
                                                     t
                                                     -
                                                     .
                                                     -
                                                     '
                                                     r
                                                     ti
                                                      k
                                                      l
                                                      -
                                                      ..
                                                       k
                                                       t
                                                       '
                                                       l
                                                       t
                                                       (
                                                       t
                                                       )2
                                                        t
                                                        k
                                                        )
                                                        .
                                                        '
                                                        ,
                                                        .)
                                                         '
                                                         .
                                                         '
                                                         -t
                                                          -
                                                          '
                                                          .
                                                          -'
                                                           (
                                                           /
                                                           1
                                                           2
                                                           .
                                                           7
                                                           t
                                                           #
                                                           :)
                                                            ;
                                                            4
                                                            1
                                                            t!
                                                             .
                                                            77
                                                             1
                                                             2
                                                             '
                                                             )
                                                             -
                                                             t
                                                             -q-
                                                               $.
                                                               ' 7
                                                                 $
                                                                 ).
                                                                 -..
                                                                   .
                                                                  -t
                                                                   r
                                                                   l
                                                                   ,
                                                                   j
                                                                   .-
                                                                    .
                                                                    .
                                                                    ? .
                                                                      (.
                                                                     -.
                                                                      -)
                                                                       t
                                                                       r
                                                                       2
                                                                       !
                                                                       i
                                                                       t.
                                                                        )
                                                                        ?
                                                                        t
                                                                        )
                                                                        :
                                                                        !
                                                                        i
                                                                        ()?
                                                                         q
                                                                         )
                                                                         r
                                                                         .-
                                                                          ,
                                                                          .
                                                                          .j
                                                                           y
                                                                           )
                                                                           -
                                                                           .
                                                                           -.
                                                                           ..
                                                                            -
                                                                            .
                                                                            -, -
                                                                               .
                                                                               -
                                                                             ...
                                                                               .
                                                                               ..
                                                                                -
                                                                                .
.- . - . ..-.- .. .... ..........- ...-...-.- -..- .. .



                                                               (.j
                                                                 t
                                                                 k
                                                                 jt
                                                                  jj
                                                                   -,.....-..
                                                                            -
                                                                            p..-
                                                                               y
                                                                               .-
                                                                                .
                                                                                jj
                                                                                 k
                                                                                 t
                                                                                 y
                                                                                 .
                                                                                 j
                                                                                 y
                                                                                 k,
                                                                                  j
                                                                                  y
                                                                                  ;
                                                                                  -
                                                                                  j
                                                                                  .t
                                                                                   j
                                                                                   (
                                                                                   j
                                                                                   tjt
                                                                                     j
                                                                                     q
                                                                                     t
                                                                                     .-.
                                                                                       -
                                                                                       ...
                                                                                         j
                                                                                         t
                                                                                         jg
                                                                                          k
                                                                                          y
                                                                                          j
                                                                                          g
                                                                                          .
                                                                                          jt
                                                                                           k
                                                                                           jj
                                                                                            --
                                                                                             (..
                                                                                               -.
                                                                                                j
                                                                                                .-
                                                                                                 j
                                                                                                 y
                                                                                                 .
                                                                                                 x
                                                                                                 y
                                                                                                 ty
                                                                                                  j
                                                                                                  y
                                                                                                  .
                                                                                                  -
                                                                                                  t
                                                                                                  jk
                                                                                                   j
                                                                                                   g
                                                                                                   yy   j
                                                                                                        1 ,
                                                                                                          '7 j
                                                                                                             tt yjg-
                                                                                                                   q
                                                                                                                   jy  j
                                                                                                                       g tj.
                                                                                                                          )
                                                                                                                          . t) j.  j
                                                                                                                                   -
                                                                                                                                   .-
                                                                                                                                    ..
                                                                                                                                     -.(
                                                                                                                                       .
                                                                                                                                       -
                                                                                                                                       j
                                                                                                                                       g
                                                                                                                                       jjt
                                                                                                                                         j
                                                                                                                                         (
                                                                                                                                         4
                                                                                                                                         (
                                                                                                                                         y
                                                                                                                                         j(4
                                                                                                                                           j
                                                                                                                                           (
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                           g;..
                                                                                                                                              y
                                                                                                                                              .
                                                                                                                                              ,
                                                                                                                                              j
                                                                                                                                              -.
                                                                                                                                              .-
                                                                                                                                               j
                                                                                                                                               t
                                                                                                                                               j
                                                                                                                                               y
                                                                                                                                               tjyy
                                                                                                                                                  j
                                                                                                                                                  y
                                                                                                                                                  jj
                                                                                                                                                   yj
                                                                                                                                                    t
                                                                                                                                                    j
                                                                                                                                                    y
                                                                                                                                                    t
                                                                                                                                                    jt
                                                                                                                                                     j
                                                                                                                                                     t
                                                                                                                                                     j
                                                                                                                                                     y
                                                                                                                                                     jj
                                                                                                                                                      tj
                                                                                                                                                       y
                                                                                                                                                       t
                                                                                                                                                       jt
                                                                                                                                                        y
                                                                                                                                                        .
                                                                                                                                                        -
                                                                                                                                                        j
                                                                                                                                                        4(
                                                                                                                                                         y
                                                                                                                                                         4y
                                                                                                                                                          (
                                                                                                                                                          .
                                                                                                                                                          -
                                                                                                                                                          .
                                                                                                                                                          -.
                                                                                                                                                           ,
                                                                                                                                                           .-
                                                                                                                                                            ..
                                                                                                                                                             -
                                                                                                                                                             .
                                                                                                                                                             -
                                                                                                                                                             .
                                                                                                                                                             -
                                                                                                                                                             ,
                                                               lgy ys jgyjy y gy ytyg y j y-t-jty
                                                                                   -                      ''''                     z          '''   '        '''        -                       '-'' '                             '''''''
                                                                                                                                                                                                                                        - -        ''''''''''''          '-                       -




                                                                                                                  .
                                                                                                                  y
                                                                                                                  j
                                                                                                                  -
                                                                                                                  ;
                                                                                                                  k
                                                                                                                  ,
                                                                                                                  j
                                                                                                                  t
                                                                                                                  k
                                                                                                                  y
                                                                                                                  .
                                                                                                                  (..
                                                                                                                    i
                                                                                                                    .
                                                                                                                    :
                                                                                                                    l
                                                                                                                    '
                                                                                                                    (
                                                                                                                    ?
                                                                                                                    F
                                                                                                                    )
                                                                                                                    k
                                                                                                                    p
                                                                                                                    j
                                                                                                                    (1
                                                                                                                     l
                                                                                                                     C
' ' ' '- '''''' ' ' '''' '''' ' '-- ''' '-''''            ''' '''''''''




                                                                                               - ).ryjkt;'jrykjtjg;jkt;yjgy'yj'y-j'y)'jg:.-y-' u' t,yjtsJ--
                                                                                                                                          '



))'
' )
  t
  .
  -
  ........... ... -................- .-.....-........-
                                                     . .... ..
                                                                 y
                                                                 j
                                                                 k
                                                                 y
                                                                 jg
                                                                  j
                                                                  (
                                                                  k
                                                                  -.''.
                                                                   y- ,
                                                                      j
                                                                      r
                                                                      t
                                                                      g
                                                                      y
                                                                      -
                                                                      .
                                                                      -j
                                                                       g
                                                                       y'
                                                                       'j-
                                                                         .
                                                                         y'''-.. A          .
                                                                                            -
                                                                                            j
                                                                                            '
                                                                                            y
                                                                                            t
                                                                                            j
                                                                                            (
                                                                                            '
                                                                                            ,-
                                                                                             y
                                                                                             '
                                                                                             .
                                                                                             ;
                                                                                             '
                                                                                             j
                                                                                             .y,
                                                                                               .
                                                                                    . . ............. .
                                                                                                                                           u  . .   .-
                                                                                                                                                                   -     - ...-. ...

                                                                                                                                                                                        ,
                                                                                                                                                                                                ..- . .....- .. ......

                                                                                                                                                                                                                            ..,
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                   . -..-.. .-.-

                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                  .- - .....-.--              . -.- ..-...
                                                                                                                                                                                                                                                                                        -.....-




   . ..    ....     . ... . .. .                 ..... . .,.... .         .        --    . .. ...,. .        ...                          ..    .   ... .          y.
                                                                                                                                                                   , . ,,............       .                  .. ,. ..
                                                                                                                                                                                                . . ...........,                      . ..... ..                    . ...........       ..,. ....,...,..
                                                                                                                                                                                                                                                                                                       ,. ..




                                                              q fout sèttr -
                                                                           > iy rphv hoîlttCILI)                                                                                                                                                                                    -



                                                              tgyy ygyy yggg ,y yjj
                                                                                  yj ygjyyyyygj
                                                              (gy ug uuy yy yuuy ygtyy
                                                                co k
                                                                   y c't ctq)l l'
                                                                                tmz, ttlftcy
                                                               )qUoqj 90)O j )2îti)
                                                                                  'Qtfl
                                                                                      t,Y -
                                          Utcpr Flv tu; ûf)1 Y X OVVQV ,
                                        )                               .
                                   't'
                                     .
                                     -
                                     '.
                                     .''
                                       ..
                                        '
                                        /
                                        )
                                        .
                                        t'.
                                         --'
                                           c..
                                             t
                                             i
                                             k
                                             t
                                             q
                                             7
                                             q
                                             rT
                                              q
                                              )
                                              i
                                              t
                                              '
                                              .
                                              4
                                              ,
                                              ;
                                              ::
                                               4
                                               1
                                               )
                                               !
                                               8
                                               1
                                               k
                                               -'.
                                                .'.
                                                  '
                                                  -
                                                  '.
                                                   '
                                                   -
                                                   .
                                                   '
                                                   .
                                                   (
                                                   @
                                                   ik
                                                    ;
                                                    )
                                                    .
                                                    -
                                                    4.'-
                                                       '
                                                       )
                                                       .
                                                       '
                                                       .'
                                                        .
                                                        '
                                                        .
                                                        t
                                                        r
                                                        l-
                                                         t
                                                         i
                                                         :
                                                         i
                                                         r
                                                         l
                                                         ti
                                                          '
                                                          s
                                                          .
                                                          f
                                                          F
                                                          :
                                                          L
                                                          )
                                                          (
                                                          -
                                                          l)
                                                          '(
                                                           l
                                                           !
                                                           h
                                                           t
                                                           '
                                                           I
                                                           7
                                                           -
                                                           .
                                                           'i
                                                            k
                                                            t
                                                            -
                                                            ;
                                                            .
                                                            ,
                                                            #
                                                            '
                                                            i
                                                            k
                                                            .
                                                            t-
                                                             C
                                                             )
                                                             !
                                                             .
                                                             -
                                                             '
                                                             )
                                                             .
                                                             '-
                                                              '
                                                              .
                                                              '
                                                              -
                                                              .-
                                                               t
                                                               :
                                                               .
                                                               -
                                                               1
                                                               !
                                                               (
                                                               )
                                                               -
                                                               .œ
                                                                ...-
                                                                   ...
                                                                     -
                                                                     t
                                                                     i
                                                                     ?
                                                                     !
                                                                     q
                                                                     it
                                                                      '
                                                                      k'
                                                                       -
                                                                       )
                                                                       .
                                                                       '
                                                                       -
                                                                       .
                                                                       '.
                                                                        '
                                                                        .
                                                                        -
                                                                        'tA;'
                                                                         -  )
                                                                            .
                                                                            t
                                                                            '
                                                                            1
                                                                            -
                                                                            7
                                                                            .!
                                                                             7
                                                                             1
                                                                             .
     ' ''--'''''''''''' '''''' '' ''-'-'- ''




      ... . ..... ......           '
                                   t
                                   .
                       .... . . -- .-.-.                                     )
                                                                             '
                                                                             -
                                                                             .
                                                                             @4
                                                                              )
                                                                              t
                                                                              )
                                                                              .
                                                                              -
                                                                              ;
                                                                              ,
                                                                              (
                                                                              '
                                                                              !p
                                                                               j
                                                                               '
                                                                               .
                                                                               '
                                                                               .
                                                                               -
                                                                               ..
                                                                               '''
                                                                                ,-
                                                                                 '
                                                                                 .
                                                                                 '
                                                                                 .-
                                                                                  '
                                                                                  .
                                                                                  '
                                                                                  .
                                                                                  -
                                                                                  '--
                                                                                   ..
                                                                                    '
                                                                                    .
                                                                                    -
                                                                                    ..
                                                                                     '-
                                                                                      '
                                                                                      t
                                                                                      .
                                                                                      '
                                                                                      .
                                                                                      '
                                                                                      -'
                                                                                       .
                                                                                       -
                                                                                       '
                                                                                       .
                                                                                       '
                                                                                       .'
                                                                                        -
                                                                                        .
                                                                                        -
                                                                                        '
                                                                                        .-
                                                                                         ''
                                                                                          .
                                                                                          -
                                                                                          '-
                                                                                          .'
                                                                                           )
                                                                                           .
                                                                                           '
                                                                                           ..
                                                                                            '
                                                                                            -
                                                                                            '.
                                                                                            .'
                                                                                             t
                                                                                             -
                                                                                             .
                                                                                             '
                                                                                             .'.
                                                                                               '
                                                                                               -.                                                                                                                    ....




     '       '               ''-''''' ' ''
                                         -'
                                          - '--'-'




                 ).-
                   '
                   -
                   .
                   t.
                    ).
                     t
                     '
                     .
                     j
                     ,
                     :,;j )
                          '
                          .
                          J
                          )
                          .I
                           .
                           ,
                           k
                           .
                           y
                           -y
                            .
                            -
                            r
                            ;
                            .
                            :
                            j
                            -.
                             )
                             k
                             -
                             .
                             j
                             -.
                              ,
                              -
                              j
                              k
                              -
                              .
                              j.
                               y
                               -
                               .
                               j
                               --
                                #
                                ;
                                .
                                -
                                ,
                                k
                                y--
                                  ,
                                  j
                                  -
                                  .
                                  ;
                                  j
                                  g
                                  .
                                  yr
                                   y
                                   -
                                   .
                                   (
                                   j                                                                        ,-......--.....     -.. .                    .
          .-..--.

                      tj
                             = -''-- -7,
                                        .

                                                  '
                                                         --



                                                                                                                 -..-.---.
                                                                                                                        .. . .. .. . ..
                                                                                                                                       j
                                                                                                                                       y
                                                                                                                                       (
                                                                                                                                       k
                                                                                                                                       y
                                                                                                                                       jr
                                                                                                                                        yg
                                                                                                                                         j
                                                                                                                                         .
                                                                                                                                         jyyt
                                                                                                                                         ,  y
                                                                                                                                            -
                                                                                                                                            j
                                                                                                                                            ty
                                                                                                                                             ;
                                                                                                                                             ,
                                                                                                                                             .
                                                                                                                                             -j
                                                                                                                                              g
                                                                                                                                              .
                                                                                                                                              j
                                                                                                                                              yy
                                                                                                                                               t
                                                                                                                                               j
                                                                                                                                               ,
                                                                                                                                               yj
                                                                                                                                                ,
                                                                                                                                                jt
                                                                                                                                                 yj
                                                                                                                                                  ..
                                                                                                                                                   -
                                                                                                                                                   ,
                                                                                                                                                   ..
                                                                                                                                                    l
                                                                                                                                                    j
                                                                                                                                                    y
                                                                                                                                                    jj
                                                                                                                                                     yy
                                                                                                                                                      .
                                                                                                                                                      j
                                                                                                                                                      r
                                                                                                                                                      t
                                                                                                                                                      y
                                                                                                                                                      jjj
                                                                                                                                                        t
                                                                                                                                                        .
                                                                                                                                                        j
                                                                                                                                                        k
                                                                                                                                                        y
                                                                                                                                                        j
                                                                                                                                                        .y
                                                                                                                                                         .
                                                                                                                                                         -
                                                                                                                                                         .
                                                                                                                                                         ,
                                                                                                                                                         jr
                                                                                                                                                          y
                                                                                                                                                          g
                                                                                                                                                          yj-
                                                                                                                                                            )
                                                                                                                                                            jty
                                                                                                                                                              jj
                                                                                                                                                               .
                                                                                                                                                               ,
                                                                                                                                                               .-
                                                                                                                                                                ..
                                                                                                                                                                 -
                                                                                                                                                                 .
                                                                                                                                                                 -
                                                                                                                                                                 j
                                                                                                                                                                 tyyr
                                                                                                                                                                    j
                                                                                                                                                                    t
                                                                                                                                                                    y
                                                                                                                                                                    p
                                                                                                                                                                    -
                                                                                                                                                                    y
                                                                                                                                                                    j
                                                                                                                                                                    .yyt
                                                                                                                                                                       j
                                                                                                                                                                       y
                                                                                                                                                                       j
                                                                                                                                                                       t
                                                                                                                                                                       y;
                                                                                                                                                                        y
                                                                                                                                                                        j..
                                                                                                                                                                          -...
                                                                                                                                                                             -
                                                                                                                                                                             j
                                                                                                                                                                             )
                                                                                                                                                                             ;
                                                                                                                                                                             q
                                                                                                                                                                             j
                                                                                                                                                                             )
                                                                                                                                                                             fj
                                                                                                                                                                              L
                                                                                                                                                                              ?
                                                                                                                                                                              :
                                                                                                                                                                              j
                                                                                                                                                                              q)
                                                                                                                                                                               j.
                                                                                                                                                                                -.
                                                                                                                                                                                 -.
                                                                                                                                                                                  -.
                                                                                                                                                                                   --
                                                                                                                                                                                    .
                                                                                                                                                                                    ,
                                                                                                                                                                                    .
                                                                                                                                                                                    -
                                                                                                                                                                                    .
                                                                                                                                                                                    -.
                                                                                                                                                                                     -
                                                                     j
                                                                     t
                                                                     '
                                                                     .
                                                                     -
                                                                     '
                                                                     .
                                                                     '-
                                                                      .
                                                                      )
                                                                      '
                                                                      .
                                                                      -
                                                                      '
                                                                      .'
                                                                       :
                                                                       -.
                                                                       .-
                                                                        '
                                                                        --
                                                                         ...
                                                                           ''
                                                                            -'
                                                                            ..
                                                                             '
                                                                             -
                                                                             .
                                                                             1
                                                                             ,'
                                                                              .'
                                                                               .
                                                                               -
                                                                               1
                                                                               ''
                                                                               ..t
                                                                                 ë
                                                                                 )
                                                                                 ..-
                                                                                   ...
                                                                                     -
                                                                                     )g..jj.-..tj:,;.-..-..,...............-........-.......--.,.,.-.-.-..,..,.-...-.-...-.-.-
     '                 ''''''-      '                      ''' ''' ''

                                      ).
     '
     t
     -
     .
     '
     -
     .
     '
     .-.
       -
       '
       .
       -.
        '''          . .......................... . - . ... .- . .
                                                                                                                                                                   .




                                                                                                                                                                   .
     '' '''         '''' ''' '''       '''''-''''''' ''''''''' '

            ..'
              )
              '.
               ').
                 '
                 -
                 ..    -......
                    . ..               ......-........




                                                               g
                                                               .
                                                               '
                                                               )
                                                               1
                                                               -
                                                               .
                                                               '
                                                               )
                                                     - .........




                                                                .
                                                                '
                                                                )
                                                                '
                                                                -
                                                                .
                                                                )
                                                                '
                                                                -.
                                                                 '
                                                                 -
                                                                 .'
                                                                  .
                                                                  -
                                                                  .'
                                                                  '-
                                                                   '
                                                                   .
                                                                   -
                                                                   '
                                                                   )
                                                                   .'
                                                                    -
                                                                    .
                                                                    '
                                                                    .'
                                                                     -
                                                                     .
                                                                     '
                                                                     .
                                                                     '
                                                                     -
                                                                     .'.'
                                                                        -
                                                                        ..'.
                                                                           '.
                                                                            '...-
                                                                                .....-
                                                                                     ..
                                                                                      -
                                                                                      .
                                                                                      -
                                                                                      .....
                                                                                          -
                                                                                          ...
                                                                                            -
                                                                                            .-
                                                                                             ......
                                                                                                  -
                                                                                                  .....
                                                                                                      -
                                                                                                      .
                              Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 30 of 99




                                                        tAtl yyta gy y yyjyuyujyty
                                                        j((:yt
                                                             7
                                                             y(j);y ylF/,
                                                                        yyg gjytjgq.j
                                                                                    ,.gj'
                                                                                        gy
                                                                gjyjtyk.t qgyypuuu -j
                                                                                    -tlq ut
                                                                                          qtr
                                                                                            gy

                                                                                                             ,
                                                                                                             4,,
                                                                                                               '-
.... ...- -.--...-.. .---.-.. ----..-.- ...---......-..




 .. ..... ..... .....,... .... , ..
                                                        k
                                                        .
                                                        -
                                                        yyg.
                                                      ...




                                                        /  .
                                                           y
                                                           ..
                                                            -
                                                            j
                                                            .
                                                                  -




                                                                  ..
                                                                       j.
                                                                       . .
                                                                         ,   ;
                                                                              ... . . ....,. ....
                                                                             ..
                                                                                                    .
                                                                                                        ..          ..-

                                                                                                                      h
                                                                                                                      t
                                                                                                                      :
                                                                                                                      ;
                                                                                                                      ë
                                                                                                                      @t
                                                                                                                       :
                                                                                                                       y
                                                             q jygj(jg)j.gj(tytyjg.(gkjgj(j(..kjgjyjyjjg;jy.-....y-...- j
                                                                         . -.......-.-.....- -                             ....-




                                                                                                                        tjjj
                                                                                                                           .
                                                                                                                           -
                                                                                                                           (
                                                                                                                           j
                                                                                                                           -.
                                                                                                                            j.
                                                                                                                             g..;
                                                                                                                    ,........ ....
                                                                                                                                 (
                                                                                                                                 j
                                                                                                                                 g
                                                                                                                                 )
                                                                                                                                 .
                                                                                                                                 :
                                                                                                                                 j....
                                                                                                                                     -
                                                                                                                                     .y
                                                                                                                                      .
                                                                                                                                      j
                                                                                                                                      ,
                                                                                                                                      (
                                                                                                                                      .
                                                                                                                                      k
                                                                                                                                      .(
                                                                                                                                       j
                                                                                                                                       y
                                                                                                                                       j
                                                                                                                                       y
                                                                                                                                       (g
                                                                                                                                        j.
                                                                                                                                         -.
                                                                                                                                          -
                                                                                                                                          .
                                                                                                                                          ,
                                                                                                                                          ..
                                                                                                                                           -
                                                                                                                                           .
                                                                                                                                           ,-
                                                                                                                                            .
                                                                                                                                            ,
                                                                                                                                            .
                                                                                                                                            -
                                                                                                                                            ..
                                                                                                                                             -
                                                                                                                                             .-
                                                                                                                                              .
                                                                                                                                              -
                                                                                                                                              ...
                                                                                                                                                -.
                                                                                                                                                 -
                                                                                                                                                 ..
                                                                                                                                                  ,.
                                                                                                                                                   -
                                                                                                                                                   ,
                                                                                                                                                   .
                                                                                                                                                   ,
                                                            QVQQY
                                                            1
                                                                a :%y:
                                                                     y2t
                                                                       X
                                                                       jyi
                                                                         'ytcyjj
                                                                               gjyq j
                                                                                    yttt
                                                                                       ry
                                                            guyyqj
                                                                 t
                                                                 yijjtu yjqyoouqy yyt
                                                                                    ,yuy usu

                   ùè. AII/CQrOC; %)
                                   X r Cl
                                        c Ttltt:tgtl>)
                                                            wts y o ojtjj ysy Ao yys , y
                                                            lc.
                                                              G yY #ktt) btct4o osrnyjx yu

                                                       j
                                                       Y
                                                       j
                                                         mùt
                                                           tt
                                                            h
                                                            ûtAft
                                                                l
                                                                trm
                                                              ggo;
                                                                   z/s-
                                                                       r
                                                                       ,n
                                                                        J
                                Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 31 of 99



                                                       ll                                          '- y)                                          ' ((
                                                             l
                                                             ttflt
                                                                 : ttSt/sqt cqt t)yj.jtjy-jq
                                                                                           'tyy)y
                                                             jz)
                                                               q)ya or tyj y,( gy tyyyjyyy
                                                                                         jyyu
                           -                         ,       t0? ) $t
                                                                    1'
                                                                     A'fpf; .    tl-gt (' 7>
                                                             :tltfi.t'
                                                                     lrf)t:, t$t
                                                                               -
                                                                               Tm '
                                                                                  iy't(lçlkltt
                                                                                             ) it)e,
                                                                 éyyys (y y q tyygg gyS (g
                                                                                                                            l-.1......ta ..
                                                                                                                                          j
                                                                                                                                          -
                                                                                                                                          $
                                                                                                                                          ï
                                                                                                                                          -.
                                                                                                                                           -ç
                                                                                                                                            ..
                                                                                                                                             -.-...
                                                                                                                                                  ,
                                                                                                                                                  x-.
                                                                                                                                                    ,
                                                                                                                                                    k
                                                                                                                                                    .-
                                                                                                                                                     j(
                                                                                                                                                      :
                                                                                                                                                      .-
                                                                                                                                                       ;
                                                                                                                                                       k
                                                                                                                                                       :
                                                                                                                                                       ?
                                                                                                                                                       j.
                                                                                                                                                        -
                                                                                                                                                        .
                                                                                                                                                        -
                                                                                                                                                        j,
                                                                                                                                                         -
                                                                                                                                                         ,
                                                                                                                                                         -
                                                                                                                                                         ,
                                                                                                                                                         -:
                                                                                                                                                          r
                                                                                                                                                          ,
                                                                                                                                                          -
                                                                                                                                                          .
                                                                                                                                                          ;
                                                                                                                                                          ,r
                                                                                                                                                           -
                                                                                                                                                           ,
                                                                                                                                                           .-
                                                                                                                                                            .
                                                                                                                                                            -
                                                                                                                                                            .
                                                                                                                                                            1
                                                                                                                                                            )
                                                                                                                                                            !
                                                                                                                                                            k)
                                                                                                                                                             -.--,.---;?-,---,:,,j,--,-.r!kyj.--.--.-.-.-..-...-.-.
                                                             '
                                                                                                                                             ,4''
..
 - ---- -..-..- -..--.... .. . - ...-.. ..-....-...- -.
                                                             -
                                                             .j
                                                              -j
                                                               t
                                                               --
                                                                ;;
                                                                 )
                                                                 --
                                                                  ;
                                                                  ï
                                                                  k
                                                                  :--1
                                                                     k
                                                                     --.
                                                                       -
                                                                       .-.-
                                                                          ..-
                                                                          , .-
                                                                             ,
                                                                             (
                                                                             g
                                                                             r:,k
                                                                                -,
                                                                                 :
                                                                                 r
                                                                                 -.
                                                                                  -,-
                                                                                    ,
                                                                                    -
                                                                                    .q
                                                                                     ,,
                                                                                      k
                                                                                      .
                                                                                      (
                                                                                     .--
                                                                                       ,..
                                                                                         -
                                                                                         j
                                                                                         .
                                                                                         -
                                                                                         .,
                                                                                          d
                                                                                          ,
                                                                                          '
                                                                                          ,
                                                                                          yr
                                                                                           !
                                                                                           ,
                                                                                           y
                                                                                           ..
                                                                                            -
                                                                                            k
                                                                                            ,,
                                                                                            .-
                                                                                             .
                                                                                             :
                                                                                             E
                                                                                             .:
                                                                                             yq
                                                                                              j..-..-...;;--.-kg;.
                                                                                                     .
                                                                                                                 j.
                                                                                                                 -kj
                                                                                                                   -.
                                                                                                                    -;.
                                                                                                                      t
                                                                                                                      -;;-
                                                                                                                         k::;        -
                                                                                                                                         ..-..

                                                                                                                                                       .
                                                                                                                                                                                     .




                                                                                                                                    r41
                                                                                                                                      8
                                                                                                                                      -
                                                                                                                                      ..
                                                                                                                                       -
                                                                                                                                       .
                                                                                                                                       -
                                                                                                                                       2)
                                                                                                                                        4
                                                                                                                                        .
                                                                                                                                        4
                                                                                                                                        k.
                                                                                                                                         -
                                                                                                                                         (
                                                                                                                                         )
                                                                                                                                         '
                                                                                                                                         .-.
                                                                                                                                           --
                                                                                                                                            .-.(
                                                                                                                                               .-
                                                                                                                                                .
                                                                                                                                                j
                                                                                                                                                I
                                                                                                                                                '--
                                                                                                                                                  )
                                                                                                                                                  7
                                                                                                                                                  ?
                                                                                                                                                  ,I
                                                                                                                                                   k
                                                                                                                                                   I
                                                                                                                                                   T9
                                                                                                                                                    h
                                                                                                                                                    ---
                                                                                                                                                      r
                                                                                                                                                      ?
                                                                                                                                                      L
                                                                                                                                                      -.
                                                                                                                                                       I
                                                                                                                                                       Z
                                                                                                                                                       -
                                                                                                                                                       .-
                                                                                                                                                        i
                                                                                                                                                        h
                                                                                                                                                        .-
                                                                                                                                                         ,.
                                                                                                                                                          -
                                                                                                                                                          :
                                                                                                                                                          p
                                                                                                                                                          q
                                                                                                                                                          .?
                                                                                                                                                           i
                                                                                                                                                           h.
                                                                                                                                                            -
                                                                                                                                                            .-
                                                                                                                                                             .(
                                                                                                                                                              1
                                                                                                                                                              :
                                                                                                                                                              ..
                                                                                                                                                               -
                                                                                                                                                               ,
                                                                                                                                                               4
                                                                                                                                                               r:7
                                                                                                                                                                 )
                                                                                                                                                                 -
                                                                                                                                                                 4
                                                                                                                                                                 ?-
                                                                                                                                                                  !
                                                                                                                                                                  .
                                                                                                                                                                  h
                                                                                                                                                                  '-
                                                                                                                                                                   :
                                                                                                                                                                   !!k
                                                                                                                                                                     t
                                                                                                                                                                     4
                                                                                                                                                                     !
                                                                                                                                                                     k,
                                                                                                                                                                      !
                                                                                                                                                                      ,
                                                                                                                                                                      -
                                                                                                                                                                      .
                                                                                                                                                                      4d
                                                                                                                                                                       p
                                                                                                                                                                       '
                                                                                                                                                                       -
                                                                                                                                                                       .-..--
                                                                                                                                                                            .
                                                                                                                                                                            -
                                                                                                                                                                            .-.-...
                                                                                                                                                                                  --
                                                                                                                                                                                   .
                                                                                            ,

                                                                                                                             !
                                                                                                                             ?
                                                                                                                             y
                                                                                                                             -
                                                                                                                             ?.
                                                                                                                              r
                                                                                                                              ?
                                                                                                                              #
                                                                                                                              :)
                                                                                                                               1
                                                                                                                               7
                                                                                                                               t
                                                                                                                               l-
                                                                                                                                lt
                                                                                                                                 -
                                                                                                                                 .
                                                                                                                                 jd
                                                                                                                                  f
                                                                                                                                  s
                                                                                                                                  tt
                                                                                                                                   -
                                                                                                                                   t
                                                                                                                                   ll
                                                                                                                                    k                      -

-- ....-..-....-.-... ....-...- . .-.-... ..-.
                                             ..--..-.--.
                                                       .-.

                                                             j
                                                             .)
                                                              t
                                                              ,
                                                              J
                                                              4
                                                              -4
                                                               !
                                                               .
                                                               -
                                                               !
                                                               r
                                                               -,
                                                                ;
                                                                .
                                                                !
                                                                --
                                                                k/
                                                                 l
                                                                 --
                                                                  ...
                                                                    -.
                                                                     -..
                                                                       -
                                                                       ,
                                                                       4
                                                                       :
                                                                       1
                                                                       (
                                                                       2
                                                                       :2
                                                                        7
                                                                        4
                                                                        ,
                                                                        .
                                                                        -
                                                                        1
                                                                        .k.
                                                                          -
                                                                          .
                                                                          $
                                                                          1
                                                                          2
                                                                          .
                                                                          ë
                                                                          g
                                                                          -j
                                                                           .
                                                                           !
                                                                           )
                                                                           -
                                                                           )t
                                                                            p
                                                                            --
                                                                             .(
                                                                              ?
                                                                              -
                                                                              '
                                                                              -
                                                                              $
                                                                              .
                                                                              î
                                                                              -.
                                                                               !
                                                                               t
                                                                               :
                                                                               .
                                                                               ;
                                                                               -
                                                                               '.
                                                                                1
                                                                                $
                                                                                -
                                                                                ..
                                                                                 ë
                                                                                 (
                                                                                 i
                                                                                 !                       -
                                                                                                              . .. . . . .


                                                                                                                                ,-
                                                                                                                                         .-.........




                                                             J1
                                                              3tj VYU )
                                                                      /0fV'OY .
 ''-




  ..)
    -
    .
    '
    -
    '-
     '
     -
     k
     'i
      t
      1
      q
      E
      i
      5
      -
      )
      (t
       -
       i
       li
        l
        q
        --..
           '
           -
           .
           '.
            t
            (
            q(
             q
             !
             i
             ;
             q
             ))
              q
              .tl
                --.
                  -
                  '
                  ç-
                   Ct
                   '..-
                      #:-
                        .
                        4.
                         1
                         q
                         4
                         77
                          t
                          $
                          8
                          -
                          (
                          '
                          i
                          /
                          )
                          -)
                           t
                           -
                           .
                           '
                           t'
                            -
                            .
                            '
                            -
                            .
                            )
                            ?-.
                              t
                              '
                              -
                              )
                              '
                              -
                              ?
                              '#
                               t
                               7
                               T
                               q
                               T
                               7
                               !i
                                )
                                4
                                C
                                :
                                ë
                                (
                                .
                                -
                                '
                                (
                                q!
                                 '
                                 k
                                 )
                                 $
                                 4
                                 7
                                 :7
                                  )
                                  0
                                  2
                                  7
                                  '
                                  9
                                  )
                                  :
                                  1r
                                   -
                                   7
                                   .
                                   '
                                   -'
                                    -'
                                    .-
                                     .
                                     i
                                     4
                                     :
                                     (
                                     q)
                                      -
                                      '
                                      .
                                      t
                                      :
                                      E
                                      -
                                      :
                                      .7
                                       -
                                       .
                                       1.)
                                       ' 4
                                         ;
                                         (
                                         )
                                         2
                                         7)
                                          -
                                          .
                                          pè
                                           -
                                           :
                                           .-
                                            .
                                            '
                                            .'
                                             .
                                             t
                                             -
                                             .
                                             '
                                             (
                                             è(
                                              2
                                              l
                                              h
                                              #
                                              -
                                              .'
                                               -.
                                               .t
                                                -
                                                '
                                                .
                                                t
                                                '
                                                -y
                                                 '
                                                 .
                                                 -
                                                 '
                                                 .)
                                                  -
                                                  .'
                                                   -
                                                   )
                                                   .
                                                   -.
                                                   ''
                                                    -
                                                    .
                                                    '
                                                    -
                                                    '
                                                             'r /l Csmtj hûTC)& ltt'
                                                                                   mgtv
                                                             t
                                                             Mf /:/7 Or $;?V =t))
                                                                                '
                                                                                OAl
                                                             f
                                                             jlël1'
                                                                  ûf?.
                     VqkJWV Y 0 OICMIYl
                                      OLIS 0/ O)$C
                                                                                                                                 y tuy
                                  Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 32 of 99




 -. .- .. .. .-.--.....- . .. .... ..............-.
                                                                 y
                                                                 o
                                                                 -çiC-lqt'
                                                                         qcf
                                                                           t)
                                                                            t'
                                                                             )f-
                                                                               c.
                                                                                'tott
                                                                                    èr)?t
                                                                                        )
                                                                                        -g
                                                                                         ,t?ct)t):,'
' --'- '''--'



                      '
                      .
                      t
                      '
                      .
                      '.
                       ''.
                         '
                         .
                         '
                         .'
                          .
                          '
                          .
                          -'
                           .
                           t
                           '
                           .
                           -
                           '
                            j
                            -
                            .
                            '
                             .
                             .
                            ..
                              -
                              k
                              .
                              :
                              r
                              y
                             Ct
                               .
                               g
                               ,
                               j
                               -
                               .
                               -
                               .-
                                .
                                -
                              ):'
                                -
                                 .
                                î'
                                 1
                                 -
                                 7
                                  j
                                  y
                                  .
                                  r
                                  y
                                  .
                                  jq
                                   .
                                   -.
                                   .A
                                 lL-
                                   '
                                   -
                                   .
                                   '
                                     ,
                                     !
                                     ;
                                     -
                                     y
                                     j
                                     t
                                     y
                                     ,
                                     .
                                     r
                                     '
                                     -
                                     .
                                     t
                                     '
                                      -
                                      ,
                                      -
                                     .-
                                      '
                                      .
                                      !
                                       k
                                       j
                                       r
                                       y
                                       k
                                       -
                                       !
                                       .
                                       k
                                      ii
                                       !
                                       )
                                       @
                                       ;
                                       q
                                       r
                                       ?
                                       $
                                       t
                                       '
                                       :
                                       (
                                        ;
                                        !
                                        j
                                        y
                                        g
                                        j
                                        .
                                        -
                                        )
                                        !
                                        q
                                        :
                                        r
                                        .
                                        )
                                        '
                                        ;
                                         ,
                                         .
                                         ,
                                          ,
                                          (
                                          .
                                         .)
                                           ;
                                           t
                                           -
                                           .
                                           ,
                                           !
                                           j
                                           -
                                           .
                                          '.
                                           '
                                            ;
                                            (
                                            :
                                            g
                                            y
                                            .
                                            j
                                           q'
                                            -
                                            .
                                             ;
                                             t
                                             y
                                             -
                                             ,
                                             .
                                             y
                                             !
                                             j
                                             g
                                             .
                                             (
                                             r
                                             y
                                             j
                                             $
                                            pL
                                             -
                                             .
                                             '
                                              -
                                              .
                                              y
                                              ;
                                              ,
                                              -
                                              !
                                              5
                                              i
                                              k
                                              t
                                              .
                                              !
                                              )
                                              '
                                              7
                                               y
                                               j
                                               t
                                               (
                                               y
                                               .
                                               )
                                               '
                                                .
                                                -
                                                ,
                                                ;
                                                r
                                                y
                                                .
                                               ..
                                                '
                                                 -
                                                 ,
                                                 j
                                                 .
                                                 ;
                                                 (
                                                 ,
                                                 j
                                                 y
                                                 .
                                                .'
                                                 .
                                                 '
                                                 t
                                                 -
                                                 .
                                                  r
                                                  .
                                                  )-
                                                   :
                                                   y
                                                   .
                                                 ''-
                                                   .
                                                   '
                                                   )
                                                    g
                                                    -
                                                    y
                                                    .
                                                    j
                                                    ,
                                                    -
                                                    )
                                                    .
                                                    r
                                                   ..
                                                    -
                                                     -
                                                     .
                                                     '
                                                     y
                                                     ,
                                                     ;
                                                     -
                                                     .
                                                    t'
                                                     -
                                                     t
                                                     .
                                                      ,
                                                      .
                                                      -
                                                      ,
                                                      .
                                                      -
                                                     7-
                                                      .
                                                      '
                                                      -
                                                      q
                                                      l
                                                      p
                                                      r
                                                      !
                                                      t
                                                      i
                                                       j
                                                       ;
                                                       y
                                                       .
                                                       -
                                                       ,
                                                       q
                                                       p
                                                       ;
                                                       l
                                                       t
                                                       )
                                                       '
                                                       .
                                                       -
                                                        .
                                                        ;
                                                        :
                                                        y
                                                        -
                                                        .
                                                        #
                                                        .
                                                        '
                                                         n
                                                         -
                                                         -




                                                        ..
                                                         '
                                                         1
                                                         t
                                                         :
                                                         .
                                                         )
                                                         è
                                                         l
                                                         .
                                                         '
                                                          -
                                                          .
                                                          ,
                                                          -
                                                          q
                                                          .
                                                          )
                                                          2
                                                          (
                                                          ,
                                                          q
                                                          l
                                                          i
                                                          -
                                                          ë
                                                          '
                                                          .
                                                          ,
                                                           k
                                                           -
                                                           .
                                                           '
                                                           .
                                                           ?
                                                           '
                                                            )
                                                            .
                                                            -
                                                            '
                                                            ,
                                                            .
                                                            t
                                                           ..
                                                            '
                                                            -
                                                            '
                                                            ?
                                                            8
                                                             )
                                                             j
                                                             4
                                                             ;
                                                             y
                                                             i
                                                             /
                                                              r
                                                              ;
                                                              :
                                                              !
                                                              y
                                                              .
                                                             --
                                                               -
                                                               ,
                                                               .
                                                               -.
                                                                .
                                                                -
                                                                . , -.-
                                                                      .
                                                              ' )'.-'.'
                                                                       ..
                                                                        -                              '''               ' ' ' ''' '''''




                                                                                                                                   .
                                                                                                                                                                         '- '- '-'''''''''. ''''''- ''




                                                                                                                                                                       ...... -- ..-..
                                                                                                                                                                                         -:
                                                                                                                                                                                     ,....
                                                                                                                                                                                         )
                                                                                                                                                                                          ''
                                                                                                                                                                                                     '''' '''''




                                                                                                                                                                                             ....-.-..--.........
                                                                                                                                                                                                                    ''''''''' -'''''''''



                                                                                                                                                                                                                    . .......-.-.........
 . . . . ......                                                                                   ... ...

                                                                                                                         j,
                                                                                                                          '
                                                                                                                          .
                                                                                                                         -.
                                                                                                                              .          ..




                                                                 ------ '
                                         '
                                         h
                                         t
                                         -;
                                          ?
                                          '
                                          r
                                          $
                                          t
                                          (
                                          !'
                                           $
                                           -
                                           .
                                           '
                                           j
                                           .
                                           '.i
                                             r
                                             q
                                             .
                                             l
                                             r
                                             -
                                             qz
                                              t
                                              r,
                                              0-
                                               '-
                                                ..
                                                 '
                                                 -
                                                 .
                                                 '
                                                 ).
                                                  '
                                                  -
                                                  18
                                                   ;
                                                   -
                                                   7
                                                   .
                                                   è
                                                   '
                                                   .
                                                   ;
                                                   1
                                                   )
                                                   k
                                                   '!
                                                    ,
                                                    k
                                                    :
                                                    -(
                                                     è
                                                     -
                                                     .
                                                     q
                                                     2
                                                     !
                                                     ;
                                                     '
                                                     .
                                                     -d
                                                      l
                                                      ;
                                                      :
                                                      l
                                                      q
                                                      r
                                                      kl
                                                       -
                                                       .
                                                       i
                                                       t
                                                       r
                                                       j
                                                       iq
                                                        k
                                                        r
                                                        7
                                                        i
                                                        (
                                                        !)
                                                         -
                                                         '
                                                         (
                                                         :L
                                                          .
                                                          '
                                                          -
                                                          (
                                                          è
                                                          )
                                                          '
                                                          (!
                                                           1
                                                           .
                                                           -'
                                                            .
                                                            -
                                                            '.
                                                             '
                                                             t
                                                             -
                                                             .-
                                                              '
                                                              .i
                                                               t
                                                               E
                                                               -
                                                               (
                                                               '
                                                               E-
                                                                q
                                                                (
                                                                '
                                                                )
                                                                .
                                                                -
                                                                ,q
                                                                 .
                                                                 ;
                                                                 i
                                                                 k
                                                                 -
                                                                 t
                                                                 .
                                                                 :
                                                                 L
                                                                 )
                                                                 '
                                                                 -.
                                                                  N
                                                                  .....
                                                                      -:>'
                                                                         -
                                                                         .
                                                                         è
                                                                         -
                                                                         .
                                                                         '
                                                                         )
                                                                         -.
                                                                          '
                                                                          --
                                                                           ...
                                                                             -
                                                                             ''
                                                                             .)
                                                                              .
                                                                              -
                                                                              .
                                                                              )
                                                                              't
                                                                               -
                                                                               .
                                                                               t
                                                                               '
                                                                               .
                                                                               -
                                                                               .
                                                                               )'
                                                                                -                                             ' --- ''
                                                                    - ' ''    '        -'                         '-'-                        ' - -' '''
' '-'           -' '
                                                                      --                                                               -

      -'t
        '.
         -''-'''''
         '       -
                 ''
                  -
                  '-1!
                     ,
                     )    t'
                           i
                           :
                           L
                           ((
                            q
                            ?
                            l
                            k))
                              1
                              -
                              ::7-,)
                                :!
                                 1
                                 7 '
                                   .
                                   t
                                   )
                                   .
                                   -'
                                    .
                                    -
                                    )
                                    !
                                    iè(
                                      ;
                                      L
                                      7
                                      '
                                      i
                                      (
                                      :((i
                                         2
                                         k                                                                                             -
                        -ï î r
                             -
                             k
                             t
                             -:
                              t
                              k
                      - -'l
                          j                                                                           --...--.----
.. .  t
      .
      '
      .     . ... .                                              .....
                                                                         .
                                                                         ..   . -. . .. . . ..-. ... ... . ...-      .        ----.. .-..- .         ..




                  IJry
                     'ytr o yfyou o x ,rjésj p s.q.      /lla o
                   qt. ï.kJ'; Ok%V l1!)
                                      q 7s U Jkk'
                                                U Lp
                                                   J k;Ut!.
                                                          /U .k1 ) )
                                                                  fèot/r tf'
                                                                           )y
                                                                            w? Qtto uyty-
                                                                                        u jyyjgg
                        ,
                        '
                        r
                        )
                        q
                        .
                        (
                        -
                        :
                        '!
                         ,
                         p
                         '
                         -
                         .
                         -'
                          L
                          .
                          L-
                           .
                           L
                           I
                           .
                           L.
                            '
                            )
                            .
                            -.
                             -
                             '
                             -
                             .
                             t
                             .-
                              7
                              :
                              -
                              7
                              -
                              '
                              .t
                               :
                               q
                               -
                               .
                               )
                               (
                               5
                               .
                               !-
                                )
                                T
                                .
                                ,
                                -.
                                 -
                                 '
                                 r
                                 .
                                 -
                                 't
                                  .t
                                   -
                                   '
                                   -.
                                    t
                                    '
                                    .
                                    -
                                    '
                                    t.
                                     )
                                     .
                                     '
                                     -
                                     y
                                     ,-
                                      )
                                      t
                                      .
                                      -
                                      '
                                      .)
                                       '
                                       -
                                       t
                                       .
                                       '
                                       .
                                       -
                                       0-
                                        .-
                                         ..
                                          -)
                                           r
                                           q
                                           t
                                           ë
                                           i
                                           q
                                           t
                                           k-
                                            '
                                            t
                                            .
                                            '
                                            -t
                                             .
                                             '
                                             -
                                             '
                                             wl-
                                               )
                                               s
                                               q
                                               7
                                               q!
                                                7
                                                ;
                                                r
                                                ?
                                                t
                                                )
                                                '.
                                                 7
                                                 t.
                                                 -C
                                                  l
                                                  i
                                                  -
                                                  .
                                                  '
                                                  -'
                                                   -
                                                   .
                                                   '
                                                   -
                                                   .'
                                                    .
                                                    -
                                                    '
                                                    -
                                                    .
                                                    '
                                                    u--
                                                      '
                                                      t
                                                      -
                                                      .
                                                      t
                                                             '                                                                             ''




           '':
             t
             i
             (
             )
             (
             q
             :!
              t
              k
              )
              '
              h
              -
              i
              .
              k
              /
              -'
               -
               .
               r
               2
               )
               .
               :è
                )
                -
                7
                (
                1
                .
                7-
                 '
                 .
                 h
                 i
                 /
                 -
                 .
                 '
                 -
                 i
                 t.
                  r
                  )
                  8
                  -
                  .
                  '
                  1
                  ;
                  ,.
                  --
                   t
                   :
                   7
                   .
                   1-
                    '
                    t
                    '
                    .
                    -
                    t.
                     -
                     i
                     '
                     t
                     :
                     .
                     -)
                      .
                      ?
                      ,
                      .
 -              ''-                                 ''
                                                     -           '''




  '
  ttt.
  .-
  .. ''
      -
      t
      --'
        -
        .
        '
        -
        '
        t'
         t''
           t
           -
           . ..
                      4
                      :7
                       è
                       (
                       1
                       2
                       :
                       )                   . . ..
                                          ..        . .... ....                                                                            . . ...-. ..
                                                                                                                                                           -



                                                                 ()2.
                                                                    th7 t))
                                                                          >'
                                                                           t
                                                                           yt7
                                                                             )::M?è 01
                                                                                     ))t'
                                                                                        )4T
                                                                                          -'t
                                                                                            ,t
                                                                                             :,
                                                                                              ).
                                                                                               ,7:.
                                                                                               4  j

                                                             l-...
                                                                 --
                                                                  .
                                                                  -
                                                                  ..
                                                                   -
                                                                   .
                                                                   -.
                                                                    -.
                                                                     -i
                                                                      -
                                                                      ,
                                                                      /
                                                                      #
                                                                      )h
                                                                       'I
                                                                       t
                                                                         uk g.
                                                                        k;
                                                                         ,
                                                                         h
                                                                         .
                                                                         -s
                                                                          .-
                                                                           ?r
                                                                            h
                                                                            '
                                                                            r
                                                                            i
                                                                             jqg yq j
                                                                            ---'
                                                                               -
                                                                               r...
                                                                                    uu y jayy
                                                                                    ..
                                                                                            sypu ur
                                                                                                  as yuuy
      .. .- -.         .. ....-..-- - -.-----..-- .- ..,...                       .i'j
                                                                                     k.
                                                                                      -
                                                                                      .....
                                                                                          w..-
                                                                                             j
                                                                                             -'
                                                                                             ;î
                                                                                              --
                                                                                               w--
                                                                                                 i
                                                                                                 p.-
                                                                                                   .
                                                                                                   :
                                                                                                   .
                                                                                                   (2
                                                                                                    ;
                                                                                                    2
                                                                                                    .-...
                                                                                                        !
                                                                                                        k
                                                                                                        ;
                                                                                                        -p-
                                                                                                          ..
                                                                                                           -
                                                                                                           $
                                                                                                           .
                                                                                                           -.
                                                                                                            --
                                                                                                             .
                                                                                                             -
                                                                                                             .-
                                                                                                             /.
                                                                                                              $
                                                                                                              .
                                                                                                              k
                                                                                                              ::
                                                                                                               -
                                                                                                               .;
                                                                                                                .
                                                                                                                '
                                                                                                                .
                                                                                                                --
                                                                                                                 I.,
                                                                                                                   -
                                                                                                                   .
                                                                                                                   '
                                                                                                                   t
                                                                                                                   ,
                                                                                                                   .-
                                                                                                                    h
                                                                                                                    k
                                                                                                                    ...-.
                                                                                                                        -
                                                                                                                        .
                                                                                                                        )
                                                                                                                        r'
                                                                                                                         r.!
                                                                                                                           î
                                                                                                                           $
                                                                                                                           ,
                                                                                                                           -.
                                                                                                                            -
                                                                                                                            .
                                                                                                                            -.
                                                                                                                             -.-
                                                                                                                               /
                                                                                                                               )
                                                                                                                               t
                                                                                                                              ,à,
                                                                                                                                .
                                                                                                                                1
                                                                                                                                -
                                                                                                                                .
                                                                                                                                -.
                                                                                                                                 ,
                                                                                                                                 --
                                                                                                                                 /.
                                                                                                                                  -
                                                                                                                                  !
                                                                                                                                  -.
                                                                                                                                   --
                                                                                                                                    .
                                                                                                                                    -...
                                                                                                                                       -
                                                                                                                                       .-
                                                                                                                                       -r
                                                                                                                                        h
                                                                                                                                        !
                                                                                                                                        ,-
                                                                                                                                         ,
                                                                                                                                         -,,
                                                                                                                                           :
                                                                                                                                           -
                                                                                                                                           .
                                                                                                                                           -?
                                                                                                                                            h
                                                                                                                                            ,
                                                                                                                                            '
                                                                                                                                            -..)
                                                                                                                                               L
                                                                                                                                               .
                                                                                                                                               --
                                                                                                                                                1
                                                                                                                                                -..
                                                                                                                                                  --.
                                                                                                                                                    -
                                                                                                                                                    .-
                                                                                                                                                     ..
                                                                                                                                                      -
                                                                                                                                                      ..
                                                                                                                                                       -
                                                                                                                                                       .
                                                                                                                                                       -..
                                                                                                                                                         -
                                                                                                                                                         .-
                                                                                                                                                          ..
                                                                                                                                                           -.
                                                             (


                 ,:    .#y'
                                                                                                                                                                               y
                                                               q
                                                               l
                                                               '
                                                               .
                                                               '
                                                               .-
                                                               -.-
                                                                ''
                                                                 .
                                                                 t
                                                                 '
                                                                 -
                                                                 ..
                                                                  -
                                                                  .t
                                                                   .
                                                                   '
                                                                   -.
                                                                    '
                                                                    ...
                                                                      -
                                                                      '
                                                                      .
                                                                      -
                                                                      .--
                                                                        ..
                                                                         -
                                                                         ....-
                                                                             ...-
                                                                                .-
                                                                                 ...
                                                                                   t
                                                                                   -
                                                                                   '
                                                                                   .
                                                                                   -....
                                                                                       -
                                                                                       ...
                                                                                         -
                                                                                         ..
                                                                                          '
                                                                                          t
                                                                                          .
                                                                                          -
                                                                                          '
                                                                                          .-
                                                                                           .
                                                                                           '
                                                                                           -
                                                                                           .-
                                                                                            .
                                                                                            -
                                                                                            ...
                                                                                              -
                                                                                              .
                                                                                              t
                                                                                              '
                                                                                              --
                                                                                              ...
                                                                                                -.
                                                                                                 -
                                                                                                 .
                                                                                                 -
                                                                                                 )
                                                                                                 '
                                                                                                 .'
                                                                                                  .
                                                                                                  t
                                                                                                  '
                                                                                                  -.
                                                                                                   -
                                                                                                   ..
                                                                                                    -
                                                                                                    .
                                                                                                    -
                                                                                                    .-
                                                                                                     '
                                                                                                     )
                                                                                                     .
                                                                                                     -
                                                                                                     '
                                                                                                     %
                                                                                                     .-
                                                                                                      .
                                                                                                      '
                                                                                                      t
                                                                                                      -
                                                                                                      .
                                                                                                      '
                                                                                                      -)
                                                                                                       .
                                                                                                       '
                                                                                                       -t
                                                                                                        -
                                                                                                        .
                                                                                                        )
                                                                                                        t
                                                                                                        -
                                                                                                        .
                                                                                                        )
                                                                                                        '
      '                                                  -''
                                                         '




          '
          t t
            )
            .)
        . ...
             -'
             '-'
               ..-
                 .
                 -
                 .
                 -.
                  -
                  .
                  -..
                    -..'
                       -                            ---. .- .




                                                             t
                                                             l
                                                             (-
                                                             ,                                                                                                 o-(n)       -- -
       I
  Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 33 of 99



                                                                               .


                                                            tO
                                                             ,                                                               -
                                                                                                                             '
                                                                                                                             Njy'
                                                                                                                                h ' q i.u '                                                                                                    . yJ
                                                                                                                                                                                                                                                  ' ,..
       1    â                                                                                         .
                                                                                                                      -''''x -       ,                                                                                     .
                                                                                                                                                                                                                                   -n            .                     oe               .
                      ,
                              <.
                                  ,

                                                        e
                                                                                         ,
                                                                                         ,
                                                                                                                       65
                                                                                                                       ..  p-     -.
                                                                                                                                   j) (--'
                                                                                                                                   p     .                                  'l            NXJ                                      '            'j-
                                                                                                                                                                                                                                                / h '
                                                                                                                                                                                                                                                    j                   $

                                                                                                                                                                       %.                                                  .
                                                                                             #
                                                                                   --7$
                                                                                      '
                                                                                        .
                                                                                                                                       mN                 '.                                                           '       -       J *
                                                                                                                                                                                                                                       '             '$                 '
                                                            '
                                                                ,
                                                                .
                                                                                     -
                                                                                       .
                                                                                             1                             ,                          ,
                                                                                                                                                      . v.
                                                                                                                                                         -z                                         .

                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                   : .c
                                                                                                                                                               *                                    o
                                                                                                              >                                  '                           ..w
  e
                                                            L. t--                                                -
                                                                                                                                 j t
                                                                                                                               t.-                                                                  .                                           wvr
                              C                                                    ,                          (
                                                                                                              w                                                ,
                                                                                                 .                                                                               Y
                                                                                                 à                                                                                                                                 *
                                                                        i                                                                                                                  '                                                         .             '
                      (-              t.                                                                      '                                       ?* *                                                                 '           '


        j
        I
                              '
                              i                             '                                             t
                                                                                                          l.' (.
                                                                                                               -p
                                                                                                                'l
                                                                                                                 Io),
                                                                                                                    /
                                                                                                                    '( N
                                                                                                                       t.p                       '
                                                                                                                                                                                                                  Jf ( c,
                                                                                                                                                                                                                        z                                                       '
        l/*O                  ' $                                                  #             X                         '
                                                                                                                           T-Y'
        j
                      j
                      , .w                                                                            u                                ,
        I
        y
       !p
        1
        !
        .             *
/-5.    .                             ,                 a                                                                      .                     w.                                   . .  1            -..                            .                            .

C7a e1 -
  ,
                                                        t,                                   ., y-                                               f't      ..
                                                                                                                                                                                           t                                               t                   uf
        l
        I                                                                                                                                                 z
                                                                          . * ,                                                .                                                                                                                                   >#
        I :                       .                                                                                                                                                                                        l           >                 ''    '
                          $                                                                      ,                                                                           .        ,
                                                                                                                                                                                                                    kj ,
                                                                                                                                                                                                                                           ,

        I
                '
                                                                     . --. ,                                           .
                                                                                                                           ,            ,
                                                                                                                                                                                                        .
                                                                                                                                                                                                             $- -
                                                                                                                                                                                                              J
                                                                                                                                                                                                                , . '
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                    (                                 .            .
                k                                                                                                                                                                                                                                                               .
                                                    %                                             4               '$                                           w
                                                                                                                                                                                          .*
                                                                                                                                                                                          '

        1
        ,
        :
                                              j
                                              ka'
                                                                               . '' fr
                                                                                     -),                                                                                                           --                                                                               .
                                                                                                                                                                                                                                                                                    .
        j                                                       ,
                                                                .                                                                                                      '
        ;
        !                                                                                                 .                                                        U

        g                     c'                             j
                                                             l
                                                             t
                                                             (,
                                                              --                                      ,.                           ) ! g)                                                 .                       .: '('-'                                    a.xjj,.
        I                                                       q
                                                                !
                                                                k .
                                                                -.                                                                 -
                                                                                                                                   )             .
                                                                                                                                                 î                 j
                                                                                                                                                                   (
                                                                                                                                                                   ,
                                                                                                                                                                   .
                                                                                                                                                                   -1
                                                                                                                                                                    t
                                                                                                                                                                    -.,
                                                                                                                                                                      ;
                                                                                                                                                                      ,                                 f
                                                                                                                                                                                                        :
                                                                                                                                                                                                        '
                                                                                                                                                                                                        L                  .
                                                                                                                                                                                                                           !                                  !
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                              .-''
                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 $              ,
                                                                                                                                                                                                                                                                                k
        !                                                                                                                                                                                                                                                                   ê
        I
                                                                                             ,.                                                                             I.                              '*'                    &                      'x
                              6                                 '                                                              *' t-                                        to                              .                          X            '
                                                                                                                                                                                                                                                    -
        I                                 .

        I                                       ï/
                                                                               .
                                                                                                 $j                    #               *j
                                                                                                                                        :
                                                                                                                                        'Njjuitzse...
                                                                                                                                        ''                                                 '
                                                                                                                                                                                           .       ,j
                                                                                                                                                                                                    :        .-',
                                                                                                                                                                                                                .                  j
                                                                                                                                                                                                                                   '            g,
                                              xw
        1:                                                                  )                                                                                                                      Y              ,/ w
        l                                                                                                                                                                             q                                                        .j
                                                                                                                                                                                                                                                ,p
        !                                                                                                                                                 z                                                                                                        p ;. .?.

        1                                 t                                                                                            '' 5 @                                                      '
                                                                                                                                                                                                   CWW
                                                                                                                                                                                                     1MYV
                                                                                                                                                                                                                   .Uq.qk
                                                                                                                                                                                                                        l
                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         -j
                                                                                                                                                                                                                          1
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          !t
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           (
                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                             ,-'
                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                              .l
                                                                                                                                                                                                                               r
                                                                                                                                                                                                                               '
                                      '                                                                                                     ''
        !
        ;
                -''           .
                                      .
                                                        .
                                                                                       ...                    ,                                  1
                                                                                                                                                 '
                                                                                                                                                 k
                                                                                                                                                 i
                                                                                                                                                 .
                                                                                                                                                 d
                                                                                                                                                 $
                                                                                                                                                 i,
                                                                                                                                                  -
                                                                                                                                                  I
                                                                                                                                                  '
                                                                                                                                                  .                                                         d
                                                                                                                                                                                                            4
                                                                                                                                                                                                            -
                                                                                                                                                                                                            '
                                                                                                                                                                                                            !
                                                                                                                                                                                                            -.
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             -
                                                                                                                                                                                                             ,-
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              -
                                                                                                                                                                                                              .,-, , '
                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                     -,                                        ,

        i                                                                                                                                                              se
        !                                                                                                                                                          '             .,

        I
        i
        i
        !
       tj'
d
'

             iI(
               I
        Case 1:20-cv-23696-KMM
              1j
               I               Document 1 Entered on FLSD Docket 09/04/2020 Page 34 of 99
              I

             l
             1
             (l
                                                                  '
                       .                                                                                                         .
                                                                                                                                                                                                                              1
              1                                                       ....                                                               '                                                                                    x '                        .                       .            --
                                                                                                                                                                                                                                                                                               >h f
              i'-
              ! , '                                                       .      .                  .                                    /                      .
                                                                                                                                                                                                             .
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                              lp
                                                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               t(
              .                                                                                                                                              .'
                                                                                                                                                              .1
                                                                                       ,.       k '
                  ''
                  -

                       )j
                        k  .'
                                                                                                                '
                                                                                                                -
                                                                                                                t
                                                                                                                k
                                                                                                                ..
                                                                                                                 ,
                                                                                                                 /
                                                                                                                 -
                                                                                                                 p 1 h.'?1
                                                                                                                         -
                                                                                                                         /
                                                                                                                         ''
                                                                                                                          ----
                                                                                                                             1
                                                                                                                             8
                                                                                                                             .               .                      -                                  .                                     ..'
                                                                                                                                                                                                                                               .!1'
                                                                                                                                                                                                                                                 .r-.
             1I

              -7
              1            .                                          4a              .!                                  ,                  k
                                                                                                                                             .!. -
                                                                                                                                                 '
                                                                                                                                                 -                                                 .                     ?l!i .j                                             .                            )
                                        #
                                                                                                                                                                                                                 .                 .1                                            x            o       e
              I                                                                                                                                                                                                                                              l                   I

              I                     '                   )                                               i                                                                                               -A                    '              ï                                            J
                                                                                                                                                                                                                                                                                          .
              .                                     .,
                                                        t                 t                                      t,l                                                                       ,
                                                                                                                                                                                           >                             .

                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         u-,                                                      c
              1j
              I                                                           %
                                                                          .                                          1
                                                                                                                                 9
                                                                                                                                                                                   .
                                                                                                                                                                                   :à.,,                                                t


              I
              1
              :
              I .t                                          ..
                                                            ,A                                      .              -,p
                                                                                                                      g                      .
                                                                                                                                             t'
                                                                                                                                             '
                                                                                                                                                                %-./r                                            i            'i   '             ;
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                             G2
                                                                                                                                                                                                                                                              h
                                                                                                                                                                                                                                                              à
                                                                                                                                                                                                                                                              ''ky,
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              .                      .e
              :                                                                                                                                                                                                               '

              !             r.                                                                                                                                                                                                                                                                9
              i1                                                                                                    ,''''-..'.               '' j --'b-,.-..u     'ï
                                                                                                                                                                   i'                  ,'
                                                                                                                                                                                        l '                                                                                  .
             p!i                                            ..
                                                             -.
                                                              .                  ..
                                                                                 .                                                                          ....
                                                                                                                                                               -,
                                                                                                                                                                ''
                                                                                                                                                                 --             ...                                                                                                       .
              i
              !i
               )                                                                        '                                                                                 '                                                                                                                   t
             1lj
             1I
              '                                                                                                                                         z)                                                                   j
                                                                                                                                                                                                                             I x.                    .
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                         .                                    .
              j                     '                                                                                  A                              ? !                                                                     1 .'
                                                                                                                                                                                                                              '                                                                   5

              !
              .
                                                        .                                       o               k
                                                                                                                                       .
                                                                                                                                       r' t
                                                                                                                                         r
                                                                                                                                         .
                                                                                                                                          . '          ' '
                                                                                                                                                         il
                                                                                                                                                          k..                                                    .
                                                                                                                                                                                                                 $.,,k        (!
                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                     .                            î
                                                                                                                                                                                                                                                                                                  -' .
              j1
               '                r                                                                                                                                              f :
              I


              i '
              I
                                                                                                !/--                                                                               .
                                                                                                                                                                                   -                                                               zF
                                                                                                                                                                                                                                                             '                            t .t.
              '
              j                                                       .      u              ,                                    *
                                                                                                                                 -
                                                                                                                                 .                                                                                       v              'î   P 1ê......
                                                                                                                                         @. ,



              I
              i
                                                                  , (.
                                                                     ) '                                                             -                                                <
                                                                                                                                                                                                                 ,                                           .,                                       ' -
                                                                                                k                                                                                          '
                       .h                   -.'>t                                                              '             # t                                                           .e                            i '
                                                                                                                                                                                                                           #                                                     C' ?
                                                                                                                                                                                                                                                                                 '                            .
                                        k                                                           ,         /                                                                                                          .                                       , (j                                     w.,
                                                                                                                                                                                                                                                                                                            p! ,--.
                                    l/                                                          f             (                              (                   )                                                                 '                              j ,j
                                                                                                                                                                                                                                                                  ,  zjv,                                 kg', i
                                                                                                    z                                                                                                   ;/
              :
              I                                                                                                                                                                '                   &'
                                                ht                                                      '                        ,                                  e-                 t       '                 h                                                                   >
                                                    k       -,.               !''      ':                   ) .
                                                                                                              ,.
                                                                                                            , .,,,j ,,j,;
                                                                                                                  ,,j   i.                                      ,-'îhq,       '$
                                                                                                                                                                               I                '1d
                                                                                                                                                                                                  !jk    ,,-,
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 /                                                       .


              I
              I
                j                                                                      j
                                                                                       s                        jy                                    , $           jy
                                                                                                                                                                     j
                                                                                                                                                                                                 hw
                                                                                                                                                                                                  .                                              J
                                                                                                                                                                                                                                                     , t
                                                                                                                                                                                                                                                       y                                      . ;
              j'C'
                 xyw                                    >l .                          >j                         e               ...     j                       h .
                                                                                                                                                                   %                                                     '.        f         Il                          4
                                                                                                                                                                                                                                                                         .                                        'xy
                                                                                                                                                                                                                                                                                                                   .

              :
              I
                                                        -                                   . - ..t, -                                                                                                           ,,
                                                                                                                                                                                                                  ..z,
                                                                                                                                                                                                                     ( t-,                                                                    ,                    .
              1I                                    4                                                                                                                                 h
              i                 $'k),' / I
                                         j
                                         .                                                      y/ ,j
                                                                                                    ,j
                                                                                                     ahj
                                                                                                       .                                                                       , :GA (q j                                                                    kp. -

              :                                                   '..
              i
              I
              I
              i
              I
    .         I
              i
              I
              '
              j
        ll
         p)
         .
   Case 1:20-cv-23696-KMM
          f
                          Document 1 Entered on FLSD Docket 09/04/2020 Page 35 of 99
        lf
         t
         #
        lI!
          l
         q
         !
         l                                                                                           ry
         .           #                                                              .

         J                                                                                                u/
         i
         i                             .                                  r
                                                                          %             %                            4
         !

         I
         iI



/N '-                                                                               -                     î                                   '                                      ''                       -'
    /- .,k                                          '-.
                                                      '
                                                      J                                          '
                                                                                                 L-'
                                                                                                   7t wt
                                                                                                       F-
                                                                                                        ,(                                                              -                                          -v $
                                                                                                                                                                                                                      l.'                                     t'/
                                                                                                                .i                                 $                                                                                               7.-
             .               .                                      .a
                                                                                                               J'
                                                                                                                .                                      '
                                                                                                                                                                                         j
                                                                                                                                                                                                               m                     li                                T    g
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            -

                                       j                                            .                                                              .                    .                             ''
                                                                                                                                                                                                      j                                  .                    jj
                                                                                                                                                                                                                                                               l
                                                        l                                                                                                                    /
             i

                                          e h *                                                                                                                                                                                          -
                     '
                                           t                                        (                                     -''M M -'                     .*= .                                          --                                 .' b                     '

             Ih
              tî
               ::
                k
                .
                -
                / '-7-i              -.         .       ,                 ,                 -             .--. Fy        l' (
                                                                                                                            r-.
                                                                                                                              (0irp.--g2) j
                                                                                                                                          ;-'v
                                                                                                                                             y-h h
                                                                                                                                            ....
                                                                                                                                                 r
                                                                                                                                                 l'
                                                                                                                                                  7 x,-.--,
                                                                                                                                                       .,
                                                                                                                                                        k..,                                                                         k,
                                                                                                                                                                                                                                      -                            .(
                                                                                                                                                                                                                                                                   1?'
                                                                                                                                                                                                                                                                     -h
                                                                                                                                                                                                                                                                      jl
                 /
                                                                                                          '
                                                                                                                         $
                                                                                                                                                                                                                                                              (2
                                                                    .           4a,                                                                                                          .
                     '
                             ,,,k'
                                                                         v-.--'
                                                                              -''
                                                                         hy$$ b$,   .
                                                                                    t '
                                                                                      )                              .
                                                                                                                     'b '                   .
                                                                                                                                            !
                                                                                                                                            j
                                                                                                                                            ,          -
                                                                                                                                                       ' ,                                            '            .
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   ;            f
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                #
                                                                                                                                                                                                                                -'
                                                                                                                                                                                                                                 -                       k
                                                                                                                                                                                                                                                         ;                  .
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                            ....,
                                                                                                                                                                                                                                                                                -
         ' -î-- ) )
         f
         !1
                 .       .                                                 .                k                        lt k                                  .                                          l -t
                                                                                                                                                                                                         ..h,
                                                                                                                                                                                                           f
                                                                                                                                                                                                                   .                     .
                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                              ..           t,
         ri
          t                                             !                                                                                                                            .
         j)                                         5 *
                                                      '                                                                      YC                                                          *                                                   ' ..,--'-.,-..
         i
         1
         -1 '''
              1,
               . -
                 i
                 '
                 F
                 -
                 '                         .
                                                                                                                             f' , -
                                                                                                                             j    -;:,,,,
                                                                                                                                        ..'
                                                                                                                                          ,'
                                                                                                                                          ..'
                                                                                                                                           ,,'
                                                                                                                                            -!'
                                                                                                                                             -p'
                                                                                                                                              :.
                                                                                                                                               -                    -.. .
                                                                                                                                                                    .
                                                                                                                                                                                 '
                                                                                                                                                                                                 ,-
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                              h
                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                              k,
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                               .
                 c/ h                                   ,
                                                                                                                                                                        '

         Ik
         Ij .                                                                           .                 t:                 .                                              .x.                    v,
                                                                                                                                                                                                 ' j,:
                                                                                                                                                                                                     .                               '(
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      dj
                                                                                                                                                                                                                                         ,t t-.'
                                                                                                                                                                                                 '
         1j ,
            f
            '
            . j
              .
              '
              jyi
                j
                l
                ,                                                                                .'4.
                                                                                                  1,
                                                                                                   j                                 ,'
                                                                                                                                      q
                                                                                                                                      (
                                                                                                                                      r
                                                                                                                                      j
                                                                                                                                      !                .                    . j
                                                                                                                                                                              .
                                                                                                                                                                              r
                                                                                                                                                                              '
                                                                                                                                                                              .'''I
                                                                                                                                                                                  .
                                                                                                                                                                                  k  ..
                                                                                                                                                                                      ..
                                                                                                                                                                                                 .



         l
         '                           ..
                                       .            , ,                             ,            t !.
                                                                                                    - ,                                                        -                     k.
                                                                                                                                                                                      1t(
                                                                                                                                                                                        1                          ,
         !,l
         i'                       /                                                                  ys                                                             f                                 ,-'-.
                                                                                                                                                                                                          j
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    -
                                                        .
                                                                                            ..
                                                                                                 .         j
                                                                                                           r y .                                                            , j!                                       ,
                                                                                                                                                                                                                       . j,                                   . ,.
         JI                      '4                             .                                         .y                                                            t                              .               KJ
                                   t                -                                   (                    1                                                               w .'.                         N           I ,'
         1
         .


         '

                                 '
                                 k                                         f u.
                                                                              ' jy y
                                                                                   .
                                                                                   -
                                                                                   s
                                                                                   -.4' e                                       ..
                                                                                                                                                                             j
                                                                                                                                                                             '                   '
                                                                                                                                                                                                      /,(                   ,' l
                                                                                                                                                                                                                               j-h
                                                                                                                                                                                                                                 ' ' V'
                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                       v
                                                                                                                                                                                                                                       '
         I
         1I                                                     !
                                                                .'                                   ! .                                           .                                                           '
         I
                             *
                             7
                             N                                                                                                     j                                    1 * '                            ' %                    j 1'
         !
         I                                                              hl
                                                                         )'                                          .f !x
                                                                                                                        %/ '           ..
                                                                                                                                                           ,
                                                                                                                                                           l' l
                                                                                                                                                              /'
                                                                                                                                                              I
                                                                                                                                                                 )(j
                                                                                                                                                                 i                       .                         ts .
         !!                                                                                                                                                                                      C
                                                                                                                                                                                                 W                                       '
         /                                                                                                                                                                                                              pv-
         .                                      . ,.                                                                           j.                      ) )                  h #j x.
                                                                                                                                                                                  ) .
                                                                                                                                                                                    )                                                                         ( j.
         f
         ,                                     ,)3(j
                                               ..  t - j
                                                                                                 5                       (
                                                                                                                             ,
                                                                                                                             .
                                                                                                                             t
                                                                                                                             .'.


                                                                                                                                   s
                                                                                                                                                           ?t 1
                                                                                                                                                              t tsj ,
                                                                                                                                                                '
                                                                                                                                                                    -,
                                                                                                                                                                    '
                                                                                                                                                                    1.1t                               .
                                                                                                                                                                                                                                (*
                                                                                                                                                                                                                                 ,                                 '
         Il
          j'                                                                                                                                                                                                                -
         I                                                                                                           $'

                                                                                                                               .X'W j
                                                                                                                     '
         I                                     :                        fxxy
         .
                     j
                     ,
                                                            #
                                                                                        )                 .          q

                                                                                                                               I
                                                                                                                                    -(
                                                                                                                                     q, .
                                                                                                                                                                        *
         j
         I
         Ii
         !                                                                                                                                                     /'                *
         k
         !)
         I


         r
             j
         Il
         1.
         j/)     .
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 36 of 99




                                                             '   '
                                                                 !
                                                                 -
                                                                 j
                                                                 '
                                                                 y
                                                                 g
                                                                 '
                                                                 (
                                                                 r
                                                                 y'
                                                                  (
                                                                  r
                                                                  '
                                                                  :
                                                                  -
                                                                  r
                                                                  2
                                                                  ':
                                                                   r
                                                                   F
                                                                   '-
                                                                    1
                                                                    k
                                                                    r
                                                                    j
                                                                    ''
                                                                   /k
                                                                 . -
                                                                     ,'
                                                                      ,
                                                                      .
                                                                      ;
                                                                      q
                                                                      j
                                                                      ,.'
                                                                       -
                                                                        -.-.. f
                                                                              i:::
                                                                              l  '
                                                                                 ,,
                                                                                 l
                                                                                 :
                                                                                 j,--
                                                                                    ,-
                                                                                     ,-,,




                                    #'
          11
           .
           ,
     Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 37 of 99
          I                          '

          j                                                                            '                                        . .                                                 )                                                         #.
                               (-'
                                 A(.
                                   3                                                   a/ y,h
                                                                                            f'''''
                                                                                                 s                                         (A -.                                                    x
                                                                                                                                                                                                    ...
                                                                                                                                                                                                      4(q'
                                                                                                                                                                                                         - ky'' ,l
                                                                                                                                                                                                                 y
           '
                               $ <)           '                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                      hu
           I                                                                                                     /                               .
           f                                                                                                                                     k'
                                   ''''-'''                                   ''
                                                                              .
                                                                              '
                                                                                           jj                                                    yq.                                                                                                                  ,
                                        ''.
                                          $
                                          ,
                                                                -..
                                                                                           '
                                                                                           y'
                                                                                            d                         -
                                                                                                                      .....j                   -
                                                                                                                                               .
                                                                                                                                               -
                                                                                                                                               ..-'                                  '                                                                    .
           I
           l
           i                                                                                                                               Z         e'                                                         l                                                 1             *
           I C--N -                                                                    UN7,                            'à(2 f(-3 t h'                                               *--<'.%      j !(
                                                                                                                                                                                                 '  /e',
                                                                                                                                                                                                       t'                                                                        h:.
           l '.                                                                        k..,/                          g'
                                                                                                                      '
                                                                                                                      -k.;jQ ,j ' .                                                  I
                                                                                                                                                                                         (u j
                                                                                                                                                                                            ' (u jg yw jxg                                                                      .jy.,
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                    ).
                                                                                                                                                                                    .

                                                                                                                                                                                                                     1                                * r                       '
                                                                                                                                                                                                                                                                                l
           l1''(e'7/,;=$,'',
                           r
                           .

                               .                                                       , 't/  .
                                                                                                 '
                                                                                                     $

                                                                                              '-- .--.----. ,$(-'#k /'-<',        Ts '>,
                                                                                                                                       .
                                                                                                                                                                      v
                                                                                                                                                                                    ' '%'
                                                                                                                                                                                     1 h1 Iy '             C
                                                                                                                                                                                                            .
                                                                                                                                                                                                                     -''                          '
                                                                                                                                                                                                                                                       jt k .
                                                                                                          -- '
                   .
                       '
                            .I    $-$..----''
                               l ('                    .                      ..
                                                                              .
                                                                                           hk
                                                                                         -k.h
                                                                                            .
                                                                                              !
                                                                                              k
                                                                                              $-
                                                                                                 ht
                                                                                                  -       ,.  t
                                                                                                              h
                                                                                                              -
                                                                                                                  h-
                                                                                                                   -
                                                                                                                   --
                                                                                                                    --
                                                                                                                     t
                                                                                                                     .-
                                                                                                                      ?
                                                                                                                      $,
                                                                                                                       . ....,,-
                                                                                                                                '
                                                                                                                                .
                                                                                                                                               4
                                                                                                                                               'hhk. u---
                                                                                                                                                        )                            y- t :
                                                                                                                                                                                          ..-
                                                                                                                                                                                            )
                                                                                                                                                                                            '$ .
                                                                                                                                                                                               -                                                      '/'
                                                                                                                                                                                                                                                        t .
                                                                                                                                                                                                                                                          -.
                                                                                                                                                                                                                                                           '
               (
               h
               1                                                      :                        .-.
                                                                                                 x                                                           &,                          j         -.                    .                            .k
                               ( ..-                             '.                                  .                      ..t
                                ('
                                 -.)                              '
                                                                    s
                                                                      '
                                                                          .

                                                                      b.....
                                                                                   j         lk-..       j                  )
                                                                                                                            !
                                                                                                                            i -
                                                                                                                              .
                                                                                                                                               ('
                                                                                                                                                -v z
                                                                                                                                                   yjj
                                                                                                                                                  k. .
                                                                                                                                                     ;
                                                                                                                                                                                     r,
                                                                                                                                                                                      j .q
                                                                                                                                                                                     .,
                                                                                                                                                                                      . -..,
                                                                                                                                                                                           z
                                                                                                                                                                                            p                                 i -
                                                                                                                                                                                                                                        v ,--g
                                                                                                                                                                                                                                          ' .
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                             z'
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               kz
                                                                                                                                                                                                                                î       p

               l                                                q                            .                              -                                               .                                            x? ,
               $
               p                                            /
                                                            /                      f-'i( z,F                               ;).,'
                                                                                                                               kp-.à                                                     ..                jj
           Il                          è                    .$s .. l.                                                                 k'
                                                                                                                                       j ,.                                                                 .                               8
           I1
           .1
           I1
            il
             !                                                                                                                                                                                                                                                    /
           .1
           1i                                                                                        .                                                   j                  4                                                               ,
*.
.M ?.

..
               ,
                                        j                        j-
                                                                  (
                                                                  - -..*'
                                                                  sn-
                                                                    .   > ,-'
                                                                            -t
                                                                             -
                                                                             q- vJ
                                                                                 'j
                                                                                  sy gj
                                                                                      ,
                                                                                      yj
                                                                                      ,
                                                                                      .-j# j
                                                                                       t   (s ,
                                                                                              -..-
                                                                                                 '.. ) .
                                                                                                       j .,      *'
N-
               i
               T                                                          -
                                                                                       j
                                                                                         t               .î
                                                                                                             .
                                                                                                                                  /'
               l
               I
                                                                                            jj t P        ,' $x.u/ .'
                                                                                                                    j                                    '
                                                                                                                                                             !
                                                                                                                                                                      '                                                       . Xj)                                '
                                                                                                      v ,     V  ,
                                                                                                                 f
               I                     . <-..''k                                             -
                                                                                           ,!'kktsx; .s. 1
                                                                                                         .
                                                                                                             -
                                                                                                                      ..          ,
                                                                                                                                                u
                                                                                                                                                     '
                                                                                                                                                          y ky
                                                                                                                                                             , r;. . . .j o-' .j , '.
                                                                                                                                                                                                    .                        z..w                     .
                                              ,. .                                                                                               L                                                $'
                   :
                   /                       ,                 ,')h .
                                                                  QN.-
                                                                     .XL                                                                             ?)                         t
                                                                                                                                                                                lgp ! - j                                ?.,,
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         i  7--.'
                                                                                                                                                                                                                                . f                                     ,,
           ù r ..
           j
           j    .                  )-j
                                     ' x-o'(.) y                                                                 . -y ,
                                                                                                                      C-'./
                                                                                                                      1   ç) , J
                                                                                                                               .
                                                                                                                               ,(,,,y-
                                                                                                                                 '   )'                                                                                  ..
                                                                                                                                                                                                                         ',.ht
                                                                                                                                                                                                                             ,q '
                                                                                                                                                                                                                                kk
                                                                                                                                                                                                                                 . xh-
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      ..
           1                                                                                                                                                                '        j                                                            ê   .                     f
                                                                                                                                                                                                                                                                            $
                                           4,                             ,
                                                                                                                                                                                                        -
                                                                                                                                                                                                                                              .(.(
                                                                                                                                                                                                                                              j
                             4/4 $                                                                                                    . cy
                                                                                                                                         ,.../
                                                                                                                                             ,(
                                                                                                                                              ,
                                                                                                                                              .;                                                                                                                  . ,
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                  . - ,,
                                                                                                                                                ,jw.j ,kw
                                                                .
           /               - -                                                                                                                                                                                  ,,       ,
                                                                                                                                                                                                                                       y,-,
           ,               x
                           .y)         .
                                        ,
                                                       ,

                                                                                                                                         ow                       .             .
                                                                                                                                                                                             -.                                               ,               . . ,. ,
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                      ,.



           I!                                                                                                                                                                                                                                                                   g
           i!
           f                        'ù                                                                   .
                                                                                                         ,
                                                                                                         .
                                                                                                         s              ,                                              .
                                                                                                                                                                       -,                       .                                                     f                 -.
                                                                                                                                                                                                                                                                         -. r           ; .-.
           (                       . ' '' '                               t
                                                                          .                                      .
                                                                                                                 4
                                                                                                                 1
                                                                                                                 ! ' .
                                                                                                                     ,
                                                                                                                     1
                                                                                                                     . ' .,
                                                                                                                          ;                                           '                  '
                                                                                                                                                                                         4 .
                                                                                                                                                                                         , '
                                                                                                                                                                                           !
                                                                                                                                                                                           k I'p1
                                                                                                                                                                                           )                                                              j
                                                                                                                                                                                                                                                          .             .
                                                                                                                                                                                                                                                                        ',
                                                                                                                                                                                                                                                                        2 ' $           Ij
                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                         ' j
                                                                                                                                                                                                                                                                                         i
           .
           ,           /
                       .
                        *
                        '           ,'             )4 I'/ '.
                                                       ..
                                                              .
                                                           Nxqp -
                                                              qp. r -
                                                                ..j . .'.
                                                                        ,-J)s'
                                                                             k
                                                                             l          ;4j,
                                                                             kx..,...g.''  ....v ?!;
                                                                                               .l' .
                                                                                                   l
                                                                                                   j(
                                                                                                    ''.x>
                                                                                                        .s..e.
                                                                                                             J.
                                                                                                             $ ? k
                                                                                                                 ..
                                                                                                                  ,-
                                                                                                                   $'
                                                                                                                  .â  .
                                                                                                                      k..j , '
                                                                                                                             ï'i
                                                                                                                              .
                                                                                                                             ;'
                                                                                                                             . î.;',lf
                                                                                                                               p     '
                                                                                                                                     t
                                                                                                                                     ;$r,
                                                                                                                                     f   k
                                                                                                                                        ,y
                                                                                                                                         j ;
                                                                                                                                           '),/ .(,
                                                                                                                                              I ,-
                                                                                                                                                 !   '
                                                                                                                                                     .
                                                                                                                                                 k....
                                                                                                                                                     .x
                                                                                                                                                      z'
                                                                                                                                                     .. '
                                                                                                                                                        (
                                                                                                                                                        ,:
                                                                                                                                                        k
                                                                                                                                                        j 2'N.xa.,..;,t
                                                                                                                                                                      -k
                                                                                                                                                                      xx  -
                                                                                                                                                                          :..'
                                                                                                                                                                       s,q.
           .       I                                                                                                       ye                                                                                                                                              ht
           j'                                                                                                                          '
                                                                                                                                       t.
                                                                                                                                       ,

                                   j 'k
                                      yq v
                                         ..
           I
           I
           i
                                   .
                                                      .u' 'jj$
                                              j!.>-a/7'      !y
                                                              :e
                                                               ,-
                                                                '
                                                                j Ay s
                                                             y(' )
                                                                         h
                                                                         '
                                                                         .kk( , : z,
                                                                   v-w.-.r./
                                                                           k))k-,
                                                                           .e   )t. -.,.,!
                                                                                  su.
                                                                                    .    $j,                                                                              ' ..
                                                                                                                                                                             -w j
                                                                                                                                                                            .-
                                                                                                                                                                                t
                                                                                                                                                                                '-'
                                                                                                                                                                                ( --xx
                                                                                                                                                                                ,' j
                                                                                                                                                                                   ,
                                                                                                                                                                                  'k
                                                                                                                                                                                   p                            ç/4.,.)ç,-
                                                                                                                                                                                                                s
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         j,
                                                                                                                                                                                                                          ?f$
                                                                                                                                                                                                                            4.
                                                                                                                                                                                                                            /(
                                                                                                                                                                                                                           x-.
                                                                                                                                                                                                                              Mh
                                                                                                                                                                                                                               -zl!
                                                                                                                                                                                                                                  î1$
                                                                                                                                                                                                                                 -..
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                  - .
                                                                                                                                                                                                                                    hx-
                                                                                                                                                                                                                                    w                                               w
           I                           !.,
                                         . .                                                                                                                                 '
                                                                                                                                                                             j
                                                                                                                                                                             g
                                                                                                                                                                             , .
                                                                                                                                                                               /'
                                       .          ..
                                                   ,
           I1                                                                                                                                                                .
           Il
           '
           ' m,wz/s5 (-'-.I-u  )yq-o                                                                             , R. t
                                                                                                                      '..
                                                                                                                        x.
                     kN.1',
                          i -v-
                          'k. .
                              , , .-x$
                                   ,
                                                                                                                       -J - -
                                                                                                                   =) *-                                                        r $N                                 ç
           I                                                )
                                                            'l
                                                            -..-#                                                                                             . .
           ;

           I

           'j
           i
           I
           .
           1;
                      I
                Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 38 of 99

                      I
                              '                                        %

                6 )- I!.      I
                                                   .
                      I
                      i
                      ):                                                       'fï'               k;t
                          '
                              1
                              j                                                                                                    l

                                                                                                                                            y
                              <

                          !
                          I
                                               t                                                                i       l$N
                                                                                                                        11                  .       -
                          .l
                           !
                           ,
                          !                                                                                                   IN       '-
                                                                                                                    t   .
                                                                                                                         .



                                                                                                                             (- :
                          ,
                              r       ,
                          ,.              ,                                                                 .

                      I I!
                         ;
                         ,
                                                                                      I   '                                   $
                                                                   .

                          j                        I
                                                   .                                                                                    , '
                      1                                                                       .
                      1
                                                                                                        '
                                               .               .                                                                            .


                                              j.                               ,          .,
                                                                           .




                      I
                      I
                      '                                #

                                                           ,               ,
                                                                                                                              -
                                                                                                                                                U
                                                                                      f




                      1 ,:
                      .

                              '
                                  I
                              F
                      )
                                  :
                      d 1
                      j ',
'                     I
                      r!
                       !
                         (
                      1:
                       ii         .
                      f ''
                         ;
                      j '
                        ,'
                      I iI
                         :

                      I
                      (
P                     I           .                                                   *
                      f
                      I

                      1
                      I

                      f

                      j'
    -       -



        .
                   * - - - - - - -%5 CQ )
                      J




                      k
              i
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 39 of 99
.
              (
              I
              :
              i
              I




              l




                                                                                                                                                   e



                                                                                               '                .        .    (y, j
                                                                                                                                  -h
                                                                                                                                   s
                                                                                                                                   jk,r                                    .    :         .               $
                                                                                      .                                                    $y                                                             hu
                                                                    y                          i
                                                                                                           v'                         Q-, )                                                      '.
                                                                                                                                                                                                   /              $
                                                                        A<                .x                    *
                                                                             y                ?                      fy
                                                                                               3                         k.



              i
                  f
                  1                                    :   .                                           ,
                                                                                                                                  .                                                                                                        '


    t
           * j9C'                                  /            t'rc-y' '
                                                                        .,
                                                                             ?                      .'
                                                                                                    ')
                                                                                                     v
                                                                                                     .
                                                                                                     jh< Dw)'
                                                                                                     z'       7 .e'x
                                                                                                            jv'
                                                                                                              t
                                                                                                              k
                                                                                                              >y                                                               '
                                                                                                                                                                                            b                 ' j'
                                                                                                                                                                                                                      (s,. x..'                          -,
                                                                                                                                                                                                                                                          vy
                  1
                  1                                                          '                                                    ,                                        r                  C-'s             e          .!                   - /'-
                                                            ,

                      /                     ,
                                                1 C'
                                                  ï .-
                                                     ))                                                     '
                                                                                                                                      -
                                                                                                                                      . /
                                                                                                                                        x-3
                                                                                                                                          .; ,.                                                           jst
                                                                                                                                                                                                          t '
                                                                                                                                                                                                            (, kq
                                                                                                                                                                                                                u                                                -
                                           .g                                                              k
              1                                        *                                                                                                              .        ê.
    .

              j z
              / ;
                ,
                .
                )'yQj'
                     s..
                       , ,'.z .tç                                                                          y)
                                                                                                                                                   .h
                                                                                                                                                    r'
                                                                                                                                                     %
                                                                                                                                                     *                                                   y,
                                                                                                                                                                                                          ;),
                                                                                                                                                                                                            .t.
                                                                                                                                                                                                            ) r'
                                                                                                                                                                                                               *
                                                                                                                                                                                                               p
                                                                                                                                                                                                               jUl
                                                                                                                                                                                                                r v-.
                                                                                                                                                                                                                    e
              l                                             !
                                                            -                                                                                                                                                 '
                                                                                                                                                                                                              k
                                                                                                                                                                                                              -
                                                                                                                                                                                                              .
                                                                                                                                                                                                              t
              I
              I
                                                                                                   c                                                                                                              '                                                  o

              !
              :
                                  .                        ,
                                                           e2 .
                                                              1                                .   F
                                                                                                                                                                      ....i
                                                                                                                                                                          wj
                                                                                                                                                                          w          ,
                                                                                                                                                                                                      q
                                                                                                                                                                                                      t,. j
                                                                                                                                                                                                          ,t ,
                                                                                                                                                                                                             I,                                  -,
                                                                                                                                                                                                                                                  tj,
                                                                                                                                                                                                                                                    ... 1
                                                                                                                                                                                                                                                        4,,
              p
              :                                                                                                                                                                                                               s
                                                                                                                                                                                                                              -                      -
              :                                    :            ,                              .                                                                      y js
                                       , x,                         .
                                                                    )
                                                                    ..
                                                                     w                                          ,
                                                                                                                tr-                                    .
              j
                       ..
                                  .

                                       i
                                       l
                                       -
                                       k   -.-;
                                              -,
                                               .
                                                                    ï
                                                                    .
                                                                    '
                                                                    -                     .    -,
                                                                                                       ,        '   -:
                                                                                                                             '-
                                                                                                                                  .
                                                                                                                                          k
                                                                                                                                          t
                                                                                                                                          -'
                                                                                                                                                       '
                                                                                                                                                       l;
                                                                                                                                                       h
                                                                                                                                                        '''
                                                                                                                                                        ' i
                                                                                                                                                       k hhk.
                                                                                                                                                        -,
                                                                                                                                                        $-
                                                                                                                                                         .       i,.
                                                                                                                                                                 .
                                                                                                                                                                 1             j
                                                                                                                                                                               r.
                                                                                                                                                                                ,
                                                                                                                                                                                jj -'
                                                                                                                                                                                    tj#-
                                                                                                                                                                                    l
                                                                                                                                                                                    t
                                                                                                                                                                                    i
                                                                                                                                                                                    r
                                                                                                                                                                                    ,,,
                                                                                                                                                                                    ..
                                                                                                                                                                                      ---
                                                                                                                                                                                        ,,-- --.-.,,-.                    -
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                j                        '.--
                                                                                                                                                                                                                                                            '--,
                                                                                                                                                                                                                                                               ------
                                                                                                                                                                                                                                                                    ''''



              I
              I                       v                                                                             .p                                      r'

              I(''
              I
                 7-.6
                    <-
                   :l
                     7' /
                     -       , x,                                                     ,'
                                                                                       tuy '
                                                                                           jNf '                                                                 )kt.,
                                                                                                                                                                     /                                   .('
                                                                                                                                                                                                         ) u.J)
                                                                                                                                                                                                              : i
                                                                                                                                                                                                                t, J,kw.
                                                                                                                                                                                                                       x,
                                                                                                                                                                                                   w.
              y
              1                                                                                                              .
              j            ..:                                                            #.                                                                     ''            %
                             ..
                             '
                                      y?
                                                                                               lI
                                                                                               .'               '$
                                                                                                                 -                    .
                                                                                                                                          .,
                                                                                                                                           .                          1)
                                                                                                                                                                      '.                        '' -
                                                                                                                                                                                                   :                  .
                                                                                                                                                                                                                          '        ''.''       .
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               ,9
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                -
              '
              .       cl
                      ..                                        - ,t                                                                                        r)                                           . -
              '                                                p                                                                               >                                                                                               J#?
              I

                      c.r'
                      .
                                                           '                     3
                                                                                 ,.
                                                                                                           t     . 9
                                                                                                           t.. . . - .                                                 - w .
                                                                                                                                                                               vu '                                       i                .             '
              :




              iI
          l
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 40 of 99




                                   j--y
                                      (-)
                                        v r
                                          u ,
                                            ) )t tu       .




          I                                               #,    .                                                 .
'
                                                                                                              %
R9 4)
W   ,
    1
    I     l
                                   j'
                                   '                                                         .
                                                                                                                                                              .z
         1i                         o                                                                                         .
          j
         j'
                                            -     p                                                                               '
                                                                                                                                                  .           .               g

          t
                                                                               t'                                     k                                           t.
          I                             *                                                                                                                         x.
                                                                                                                              ,
          j                                   .                .                   '         .                                                                    &
          )                                                                                           '
          ,                                   >

                                                                                                          *

              j                         ' .                                         ,
              1
              j                         .                              v '                        t                   ,                                                           $
              i
              !
                                                                                                                                          .
              k
                              ''                                                                                                                      .
              1
              ,

              )                                   x. '                                           y'           /
                  C


              l
                                                      '        .
                                                                   t                                                                          @
                          ,                                                             .>




              1
                                                                                                                                                                  e               K
                          ê                                            .                                                          w               4                                   ...
          j                                                    '

          I                                                                                                                                               -   t
                      J                                                                                                               Y                                           x

          i
          j
          i                                                                .             '.#                      .       .                                   )
                                                                                                                                                              -       ,
                                                                                                                                                                      i
          !
          I
          Ii
          I'                                                                   @                                      < ** r
          !



          !
          I
          I                                                            .

          I
          .
              I
              l
              ,
                                                                                               GY û()X
                                                                                               +7    )
          !                                                                                                                                                               '
          I
          '(I
            i
'




        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 41 of 99




              !                        1                                t
                                                                        h-                              oo                                              ï, .
              J                                                          ê                                          .
                                  '
                                                 ,
                                                 .
                                                         G.$(; j                                        '
                                                                                                        t U) - . '
              I                                                                                                                                     s    '
              g


                  @                                      :- (y                    '
                                                                                               t,                   .. ,          f
                                                                                                                                                    jqj
              ,




              t O N CX
                  !
                                                                                  Q                         't                                  Q
              I:

              fQ                                              U                                .
              I                                                                                                     ,
                                                                                                                    t
                                                          q


              I                        %O                - 0
                                                                                      @                 #
    '


              j. t                                                               , .                .           .       .; )                .       j
                          '
                              ,



              lr
              1
                                          -'h
                                            î
                                            ui
                                             ,f                       .I . '
                                                                           tp - '                               l
                                                                                                                .             '-
                                                                                                                               L.
                                                                                                                                ?
                                                                                                                                $- ''
                  !

    -
              I
              I ((
                 ' 7                                     r ,                                  u.'               à       k         .
              1                                      '        -                           '         .   ,                     ,
                                                                                                                                            ,


              I; -
              j
                                                 )                    l -
                                                                        ''
                                                                                                                        C
              I                            ç''
              i
              j.. ?
              p,                      ,     -                     .
                                                                      ()p !
                                                                          .                                 -           '.j                         ,
              l                                                          q                                                    x
                                                                                                                                        .
                                                                                                                                      ...


              I
              j
                  '
                      -
                                          3-
                                           . :                               t                              -(M
                                                                                                            '           0
                                          h7 tp                               C;II                              3
                                                                                                                Q'
                                                                                                                 ,
                                                                                      % (ct)
              I
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 42 of 99

           I
           1.
           i,          -             .                '   ,       ---
           j'
            I
            !
           i!
                                                                                        .

                                                                                                                                                              j                                                 ,.
           'l                        .e                                                                                                                                                   ?
           ji           ,
                                                                                *           .           1                                    '                                                              .                        w
           1
           I:
            i                                                                                           .                                         '                .                .               P
           !
            :
       '                    @                                                                                                                                                                      <    .
            1                                                               :                                                .                                         *
            J                                                                       .                                                                                  .                       j
            I                                                                                                                    .
            I
            $
            !

            j                                                           %                                                    '

               !
                                                                                    '                                                            ()
               1
               :       k:       .>        *                                                                                      .                                 . ip             ,
                                                                                                    ,                                                                   r
                                                                                                                                                                        '            .



               :
                                     #                                                              !N      .                                                                                                       .<




               .                                          #                                                                 4                                                             *'                             #
                                                                                                                         I                                .
   '                                                                                                                         /


           ;:
            I                                                      .                j.
                                                                                     $                          4                                                  ,b           j,
                                                                                                                                                                                 .'.x za                ,                    -
                                                                                    ' 0.-
                                                                                                                x0,)t -) -,j,
           '
           ;!
           1,
           '
               :
                                              ,
                                                          .                                 o
                                                                                            z               4   -<      v
                                                                                                                            '
                                                                                                                            >-
                                                                                                                             jw xw-
                                                                                                                                .
                                                                                                                                ''$
                                                                                                                                  ,
                                                                                                                                  .k
                                                                                                                                   J
                                                                                                                                    ) (
                                                                                                                                     '
                                                                                                                                      ,
                                                                                                                                      Q
                                                                                                                                      u
                                                                                                                                      wi.k(
                                                                                                                                          .'
                                                                                                                                           ht
                                                                                                                                            i
                                                                                                                                            o
                                                                                                                                            -
                                                                                                                                            w..'
                                                                                                                                            x  që'
                                                                                                                                                 y'
                                                                                                                                                 .
                                                                                                                                                  -'
                                                                                                                                                   î4
                                                                                                                                                    1-
                                                                                                                                                    v7'
                                                                                                                                                     -'.
                                                                                                                                                       ?       .
                                                                                                                                                                                v        N.w
           i.
           y                                                                                                                             -
           h            :                                                                                           .
           1                                              .           '             h                                                                              r            .
           1;                    .                                                                                                                                               .                                                   .
           1                                                                                                                                                                               )
           jl
           .
           I:                                                                                                                                             .
           I;                                                                       '
           r'
            .                         ,
                                      1
           h2
           iI                                             '                                             :
           ;I ;
            (.
           E'I
           j'
           1i                                                                                   m                                                                                                  z.
           1E
           :
         j
         i' ;      .
                                                                                                                        .                    .                              v
                                                                                                                                                                            .
                                                                                                                                                                            x
       ' !t
       K j                                    '                   &         '                   I                       ï Q                           :
                                                                                                                                                      ?
           I'
            ,
           I;
            .
              .                                                                                                                                                                                                          *
           ';                                                 b                                                          r                                                  Y              ''
                                          .       (                                                                                      J.
                                                                                                                                         -
           :                                                                                                                                                                                                    .
                                                                                                                                                                                                                r                (


           '
               '
                                                                                                                                             1        .
                                                                                                                                                          zè

            !!
           I:'
           :'
      Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 43 of 99
             !

                                                                                                                  .
                                                                                                                  .
                                                                                                                                  .*
            .



            j.
            I
            .!
            I
                                 ï                           -                ' '                         '' t
                                                                                                          ï  ' '-
            y!           *                                                                                            e                           <

                )                                                        )                                v               g                       (
            j, .             *                                                                                                                +
                                                                                                                                              ,
            .




            #) O
            l                                                                      t '
            (2
            :j       :                       ,                       '

.-.
            :1
            'jI                  '           '
                                                                                         tV                           .
                                                                                                                                                      -
             $l
             7k                  '
                                                                              o.                          .
            2(y
              '. '                                       ,           , ,t                             -t. ,                                           lt
                                                                                                  p                                       *
            1
            I.                                                                                                                i                        >
            j .                      -       -                                                .
                                                                                                  t
                                                     N                              =


                 I
                                                         N
                                                         .
                                                                         $                                .                       j
                                                                                                                                  '                   t
                                                                                                                                                      '
            I
            i
                                                                                                                                      ,                     6




            i
            !

                                                                                                                                              1
                                                                                                                                              .
            !                        .

            ! '
            l ,
                                                                     *
                                                                                                              '                   &
            '
            .    l
                                                                         t'
            l
            .
                 ,
                             .
                                             .
                                                 ,
                                                                 ,

                                                                                          !
                                                                                                                                  j,
                 I
                                                                                                      <



                                                                 R                                        N                                                -=
            I
            j            .                           *                             ...                                                            *
            r                                                    ï'                                       -                                           (
                                         -                                    ê                                           t


                     q ,                                 qj                       , y                         g                                   g
            I
            !
            f
            J
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 44 of 99

                                                                                                                           #
          i                                             4
                                                                                                                                                                                         ---


                                                                                                                                                                   jj$j---y
                                                                                                                                                                                               ,.---*-
              '
                                                    -
                                                                !
                                                                    é
                                                                                         .                                 (               i'                   (
                                                                                                                                                                ' J
                                                                                                                                                                  'F
                                                                                                                                                                   .            ...s

                                                                                                                                   f A              ,
                                                                                                                                                                            .

                      Q                            .>                                                                              .
          'i     . yj .g..                                                                           q                                     .                                        c
          !
          1:
             !..tr,,
                   aL   .1                                          O                                                              l
              i                                                 #
                                       - 1 '(.
                                             j U$                                                              U                                                        -
              i
              I
                                                                        v                                                  ,                                -

              1                                q                                                                           .                                                                             -
          .$                                                                    <.                                                                                  p
           !                                                                                                                                                                    x



          E0                                            U               )                                                                                           t
          1.                                                                         #                                                                  r

                                                        t ,                          gN . O      /
                                                                                                                                                                                ).
                                                                                     -                                             '                            '       ' -
              E           '                                             i
                                       .                    -

                                                                                 j                       N
              ;                                                                                                s


          ! . '
              x                                                                                           j                        $            .
              '

           j                                                        *                                         w'                                                        7


                  f
                                       '
                                           ,
                                               -
                                                                                             -

                                                                                                          t. '                                      ''                                 e
              7:                                                                                 z                                          .,              q           ,

          i'i !                                O Ut '                                                     0
          l
          I
          j
           'k '                                                                                                                        '
                  .


          j
          /'
           .j
            ;                  .                                                     '                                 .       .                        $.              t           /-
              I                                                             .


          li                       ,
                                                                        t'                       1                 e                       ç'



'
          j'
          1
             j
             y
             q
             j
             ;
           . j
             y'
              g           -,
                                               ' 1
                                                 :
                                                 4
                                                 (
                                                 44
                                                 j1
                                                  j
                                                  (
                                                  :
                                                  4
                                                  , :
                                                  1 j
                                                    4
                                                    q'
                                                    '1'
                                                     --
                                                      '
                                                      -':
                                                        1
                                                        --
                                                        ,,
                                                         ..
                                                          '
                                                          d
                                                          j
                                                          ;
                                                          ,                                                                        .                     -
                                                                                                                                                         ,.
          ?.                                                                                                                                            #

                                               ygj                               g                                                                      j
          1
          I
                                                                                                          -            ;
                                                                                                                               .
          !
          i                                                                                          ze                '
          !
          J
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 45 of 99

             i
-




         '
             q g            %         '; (
                                         y           .
                                                                      %
                                                                      , j'j D
         )                                      t                                  2700
             )                                                                o                                    C
                                                                                                        '-.            ','
         )l
          1 Ct -                              '
                                              q
                                              jjj
                                                g
                                                r
                                                ;
                                                ,
                                                - ,
                                                  .                       ,
                                                                          j
                                                                          g
                                                                          y
                                                                          q
                                                                          !
                                                                          jk
                                                                           .-
                                                                           -j
                                                                            ;  ,
                                                                                                                       ,-,
                                                                                                                                 ---,,-
                                                                                                                                      ,-,
                                                                                                                                        ----,,,.




    @    :   )                   d*                          '-
             (<-
             j                                          nJ
                                                        V                                                     .
                                                                                                                  uo
             l                                                                         v                               .     ,
         :l                                                  .   g                                 w
             ,             t. -       ,
                                          -
                                                             ,
                                                                  .

                                                                           j ),                                   ,tj'
                                                                                                                     -,
                                 i               j                    uq
                                                                       j                               tj          g (jg                           -
                       #                                                   *
                                                    .




             i 0 .$O N '
             .                                                             ) lk                               >-- *. > '
                                                                                                                       k

             ;    C                  '          O                         ït5
             i
                                                                                   -
                   .
                                                                      ,
                                                                                               g qg J                                    y
             I                                           .                                                    -



          l
          ;i                 tj . gq
                             .                                        ,'
                                                                       ,                               (
                                                                                                       j) o trp
             j.        '
          l                      .                                                             .




             1
             (-        T                       é)                         Q                                       gy
             p                                                                                                                   /'
             I ï -                                                             tq . f                                  .
                                                                                           -
                                                                                       .



                  T          .                                                                          N              (jtkt.
                                                                                                                            '-tt
                                                                                                                               ih)?.               '
                                                                                                                                                       ..   :




                                                                 G:CQ)
      t
Case 1:20-cv-23696-KMM
     .
      ;(
       !               Document 1 Entered on FLSD Docket 09/04/2020 Page 46 of 99
      l:
      4i
       l
     k!T
       !


     ;
     lI
      !
      i
      1
     I)
                                                             '
                                                             j'                                 (Y                       .
     1!                                                                       4                                          p
         j    w        '. ç                          .
     .
     !,                              N                                                                                   ytcq
                                                                                                                            ,
     j!
     1
     -l



     !1                       f:             A#
                                              .
     11
     i
     ii
     jI                                              f
                                                     ,
     kf

 p (1                   t                                        ,                              O
     i
     li
      .                       tt:l                           ,
                                                             '                                                           ..
                                                                                                                          e

      '1
      !! () ttyl,'                               .           t                                 r) ,                      à
     k1
     11 6)                                                                                                   5                     O
     i1
      ij                                                 ,   ,
                                                                                                     .
                                                                                                                 ,
                                                                                                                 .
                                                                                                                                   ) e-
      il
      1                                                  '           '                                                                      ,'
                                                                                                                                             -
                                                                                                                                             '       -
      Ij.
        -
        '                     i
                              ry                                                  ;
                                                                                  :                                           *'           -'
      i!
      I
      )
       i
       (
        (                     t .
                                ,            (
                                                 .                            j-
                                                                               ;t . j t t
                                                                                        '
                                                                                        , -
      i1                             .                                                          -
      1I               ' ... '
                             .                                                        ..             ..                       -
      1l                                                                                                             '
      l(                                 .                                                                           ,
      jq                                                         4                                           .

      jj h
         .                    W          ç                       '            '            'j                        ,
      iI
      1'
                                                                         ,-



          1t( 'c. )
          J                                      1                                    y
                                                                                      )                                  r)                          ,
      l
      j
       1                                                                      e

      ;
      i
      1
      y
      g
      '
      j
      I
                                     -    .
                                          /
                                             'f
                                              I
                                              J-             '                .r
                                                                               '
                                                                                                                                   (             '
          .                                                                                     ..
      l'
      i           .
                                         .                               f7       '             -        '                             .
      l
      i
      !
      (
      -
                       . -                       t       ,                                 -         'r                        $ j,
      4           *'                                                                  2
                                                                                      .                          z             s
      ;'
      i. t -. ,                                  .
                                                 ,           , .                      ...j                       j                                   ,
                                                                                                                                                     -
                                                                     ** .         ,   .
      j.
      i'                                                                                                                 .
      1i
      J,
         -
          l
    Case 1:20-cv-23696-KMM
          -                Document 1 Entered on FLSD Docket 09/04/2020 Page 47 of 99




          i:                                                         '                                t


              '
          ,

,


          ,q
          '
          ;r                                .                                             y                                                              ,,
          Ji                  $                 .f                                                                    ,
                                                                                                                      '
                                                                                                                      ô
                                                                                                                      -                    -
              2'                                                                                                                           :'
                                                                                                                                            J
              l
                              l
                              '
                                                )
                                                -
                                                                     67                       $ ',
                                                                                                 '
                                                                                                                  '       -
                                                                                                                          .
                                                                                                                              $               C)
          -   t
          .                                 js               ..                       l               t o                                 q
          1.                                                                                                                                                     p
                                        P
                              ' '
                  .
                                        (                        y(j-                             jg.                                                    t
                  w       .

                              C.                                              -                           p . j
                                                                                                              r. ' .
                                                                                                                   ,.
                                                                                                                    !('s
                                                                                                                       jj
                                                                                                                        '
          .                                          ,                        *


                              O 0,                                                                        *                   U
                                                                                                                              (
                                                                                                                                                !                        '

                                                                                                                                                                             - - -
                                            .                                                                                                                ,
                                                                                  .



          (                         $j                           tj- ,                                    '                                              j )y
                                                                                      t                                                                  ,
              g               ,                                                                                   .                        g, j
              '                                  j
                                                                                                          '                           ,                              *
              k
                              '                                                                                                                     ..
                      ,
                                                     ,
                                                                                                                                  '   /

                                                                          %
                                                             ,
              .               ,,                                                                  y

                              )%                             ,t ,                             .                       y
                                                                                                                          O j
                                                                                                                            ?-
                                                                                                                             ...-
                                                                                                                                t
                                                                                                                                (3:
                                                                                                                                 . '-
                                                                                                                                 ,              -
                                                                                                                                                                         .   -

                                                                                                                                      l-
                                    t




                  Q1-f(
                      >)t
                        -
                        .
                        -OtC C'
                              ,ttpN ' jqq@b
                                         , @ j7-&(n)-
                  1      -;)
                  '6 4.(Qz .                                 c
                                                             o(  -   -   - . .   4,z;- -k)s                                   a -                                                -



                                                         .                                .                   '                                                                      .
                                                                                              .
      f
Case 1:20-cv-23696-KMM                                                & 48 of 99
                       Document 1 Entered on FLSD Docket 09/04/2020 Page


          i                                                                                                                    '
                                                                                                                                                    ,
      ,;                                                                  ,

      .   I (,
          !
          i
                                                '                                             -                                                                      .
      j'                                                  o
          ;X              9        **
      :r          .                                                                                                                     '                                              '
      t
      j
      ;'
       !
          t               1                                                                                        '. ' --                                                            /-
      I:
      ?                                                                                                                        >
      l)                                                              ' '                          '                            '                           A*
      jj              1                                                                           y'               .                                    c
                                                                                                                                                        .            J
      r'                                                      7   #       G           ê
      j!
       '
      k1                                                                      @                        :                                        9                '           Q
          I                             '                                                                                           .                                            q


          t
          (y ,
          :
                                                              a                '                       j                            .                                                 ,

      :(
                                                 .
                                                     j
                                                     . -                                               -                                                j                             -
      1
      *

      ;                                                               .                                (                                                                                   >-
      $i                                                                                                               o
      1
      *
      ;
                                                                               .>         o                                                             .
                                                                          '                                                                                          i
                               .                                                                           ,                                    j
      i
      ?/ :
      ,
      ;r
                                                              -:                  j.                                                                                                                '
                                                                                                                                                                                                    -*
                                                                                                                                                                                                     -
      I
      .
      ;!
      '


      ?ùl
          (,               . .o                                                               jl                                   '
        1
        l                                                                         >       .                                                                      r .
                                                                                                                                                                   )
          ,



      f
      ;   .
          y
                                        I                                           ''                                                                                   )                      1
      I-:
      I!                                            1.
      ;                                                                           N           '                                             .
      '

      !'i
      :i'
          !1
           j              /                               ,
                                                                                    .
                                                                                                                                                            ,
                                                                                                                                                            '            '
                                                                                                                                                                                 .
                                                                                                                                                                                 -( ,
                                                                                                                                                                                    . ,
      Ii
      ! 1
       iI                                                                         '                    ''                                                            A v.
              i                                                                                                                                                              !
      !:k
        .                                                                                                              .
      jI1                                                             1                                                            i                                         I
      .       !                                                                                                    ?           r
      i.
       ;E
      f
      1
       r!                               4                                 <?
      I, : '                                    i                         t                                                .                    i
                                                     v.
                                                                                                                                            .                                        zkt
                                                                                                                                                                                       #
      i                   .y
                                            4                                                                  7



          q' t!
                                                l                     rxx)
              i



                                                                                                       h
                                                                                                       -lti
                                                                                                          ;
      (
      I
      1
                    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 49 of 99




                                                    0,jm                          q.q                                                                       g g'                  .             -
                                                                          u                                     .
                                                                                                                               k
                                                                                                                                       j'
                                                                                                                                        tï              (; (.
                                                                                   # &                              '                                       !'-
                                        '               $                                %
                                                        x
                                                                                   l     jt.m
                                                                                                        -                                           .
                                                                                                                                                            j
                                                                                                                                                            m .
                                    j '                                                         '
                                                                              l.                U
                                    i                                                                           .

                                    i

                              :!    .                                                                                          f1 '                     ' 'Q                          -
                                    1
                                    I               .
                                                                                                                                               ..
                                    j                       .                                               j
                                                                                                                                                                                  .
                                                                                                                                                                                          )..
                                    .
                                    I
                                                    f       ,

                                                                                  tî
                                                                                   ,'
                                                                                    O8                      t                      i
                                                                                                                                   '
                                                                                                                                               f                  !
                                                                                                                                                                              t)tl
                                    7                                                                                                                                     *
                                        +                                                                               r. .

                                    l(
                                    i                           t                                   . ''
                                                                                                       v                                                                  '                -
                                    I                                                               .                                      e                                  *
                                    I           .
                                                    ..                            k                         .
                                                                                                                               ''
                                                                                                                               -
                                                                                                                                p
                                                                                                                                (              y .                .           j j.
                                    !                                                                                                                                         *                 ,
                                            .                                                                                          .
-



                                    I 0t.
                                    :                                             ' qfl                         t'                                                    t, t /
                                    l.                                .
                                                                                                                                                        *             .       ,
                                    l t(
                                       :
                                       ,1                                          '                t)0
                                                                                                    '                          t
                                                                                                                               '
                                                                                                                               7,t)t                                  (5)
                                    l .                           #           *                                                e
                                    l $Q - k tL;                                                .% l kt ' ' At                                                            t t $--
                                    j
                                    I       ?'
                                                                                  k
                                                            .         )
                                    i-                          cy(

' ' ' ' ' ' ' ' -   ' ' ' -   ' '
                                    I
                                    '''-'-'-'''''''-'''-'''''''-'''''''---'-'-'-'''''-'''''-----'''''''- ''-''''''-''---


                                                                                                                          s o Nu

                                    ;
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 50 of 99


                                                                                       *                                                          -       .   -                                 .

              I
                                                                                               t




                                                          k
                                                          jyj                     ..j
                                                                                    k
                                                                                    '
                                                                                    -
                                                                                    l -
                                                                                    . ..
                                                                                       j'
                                                                                        -
                                                                                        .
                                                                                        :ç. .                  .
                                                                                                               .            .           j
                                                                                                                                        k
                                                                                                                                        j
                                                                                                                                        (
                                                                                                                                        y, -. .       j           f
                                                                                                                                                                  jj
                                                                                                                                                                   ,
                                                                                                                                                                   b ',, .-
                                                                                                                                                                          ..
                                                                                                                                                                           -
              '
              j                                               .                   Mr,.                                 tj                   (, 'g., cqà                                 !- .
                                                ..
                                                 --   -
                                                      )
                                                      k
                                                      --.j,           l
                                                                                           .           -
                                                                                                           .
                                                                                                               $
                                                                                                               (:
                                                                                                                -
                                                                                                                I
                                                                                                                                .             -,l
                                                                                                                                                (z (-
                                                                                                                                                                  -llr
                                                                                                                                                                     --.j
                                                                                                                                                                   k) l         c   4

                  )                                    Q ïQ O ' t    tl , ' '                                                                                                       t- ,
                                                      0.          %. :    ;, c)                                                                                                      -
                                                 Nt



              E                                                                                                                             e ,                    *
                                            '                     '       *
    .
                                                          ct      .   t7
                                                                                                   -
                                                                                                           S
                                                                                                           k,t                  '                                  tçkL
                                                                                                                                        1

                                *                                                          .
              ' 41                  1                                                                                                                                  .

                           jp j                               (
                                                              ùtqj
                                                                 çx                                    t,,
                                                                                                         )('
                                                                                                          s,u:
                                                                                                             -/
                                                                                                              '
                                                                                                              ki;                                 y>$
                                                                                                                                                    j'kj )                      '
                                                                                                                                                                                t (
              j                 '       ,
                                                                                                                                                          >
                                                                              w    x                                            .                                          .

              j .-x
              1   j
                  '
                  gj-!' .                                     .,                  t
                                                                                  r-
                                                                                  .'
                                                                                   .
                                                                                   z
                                                                                   qt
                                                                                    '
                                                                                    s
                                                                                    j' '
                                                                                       $Jt
                                                                                         IV ) t
                                                                                              $                                                   (,
                                                                                                                                                   jj(r4 -.
                                                                                                                                                          ,j .
                                                                                                                                                             ---
              I                                         .                              >                                                          .                ,        '           -
                          ('>j(.
                               -Q;' jitj':,'-'
                                             )j                                                        q
                                                                                                       ' .
                                                                                                         u(h
                                                                                                           'j )(,
                                                                                                                .
                                                                                                                )'
                                                                                                                 (                                    (,X tx
                                                                                                                                                           y
                                                                                                                                                           .
                                                                                                                                                           cj                               ,
              1
                      '


                      j
                      ....( ''-                               .. j                                 $                        yUy, u,jj
                                                                                                                                    ''
                                                                                                                                     j !
                                                                                                                                       (j
                                                                                                                                        /
                                                                                                                                        '4 éjq.
                                                                                                                                              ---
              f
              .




              J1 q .y
                    tj
                     '                                            .
                                                                  -('
                                                                    r
                                                                    s
                                                                    ..
                                                                     j(,
                                                                     , -..                                             j uv j
                                                                                                                            -.ljt
                                                                                                                                s'-,. .
'             I
              I j                       '                                                          .                                .


              i!
              j <)r3, ' py y,
                  .
                            .'()o
                           j'
                            %                             '% ''
                                                              U                    'U '>           '                            '';
                                                                                                                                  c)g                 /) q ,'
                                                                                                                                                            j
                                                                                                                                                            e'
              1. -                                                                                         -
                                                                                                           .
              I lt'
                  ()(                                                     ('
                                                                           jj 't
                                                                               f
                                                                               s$1q
                                                                                  '-
                                                                                   '
                                                                                   lj .
              I
              ;                                                                                                    -    .




              l
              à
          I
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 51 of 99


                          .
                                                           ,
                                                                                                                                   --                   j       ..



          ! Ik
             ,'t                                   q h
                                                     ''
                                                      lg' j
                                                          k                                                      j/
                                                                                                                  y,()
                                                                                                                     ,,q (( .v 1
          i
                                                       $       -               ?                                                                            .
              '
              ' ht
          i
          I
                              ..
                                       .
                                           q
                                           k
                                           p .kj
                                               :
                                               y
                                               j
                                               ((
                                                j
                                                I
                                                ,..
                                                  ,. ,d
                                                      $
                                                      '
                                                      -
                                                      ,
                                                      w
                                                      '
                                                      -'
                                                       .
                                                       -
                                                       ,
                                                       k
                                                       j
                                                       -
                                                       ,
                                                       ./
                                                        ,
                                                        -
                                                        ;                      L
                                                                                                    W
                                                                                                                /
                                                                                                                ;
                                                                                                                p
                                                                                                                ',/
                                                                                                                  -
                                                                                                                  ;
                                                                                                                  './
                                                                                                                    r
                                                                                                                    4
                                                                                                                    .yk'
                                                                                                                      rjt
                                                                                                                       tlg
                                                                                                                         j
                                                                                                                         y
                                                                                                                         l
                                                                                                                         j ',-
                                                                                                                             .t1j
                                                                                                                                ;
                                                                                                                                ,,
                                                                                                                                 .
                                                                                                                                 ''i
                                                                                                                                   (
                                                                                                                                   ,
                                                                                                                                   ''
                                                                                                                                    -i
                                                                                                                                     '
                                                                                                                                     k
                                                                                                                                     ..
                                                                                                                                     -,
                                                                                                                                      y
                                                                                                                                      j
                                                   e           y
                                                                                            .




                  (.
                   -- (-
                       J :
                         .-k
                           l-l.1
                               .                                                            -y
                                                                                             ,.t
                                                                                             . s' 1
                                                                                                  .., ,                                     ,>
                                                                                                                                            J                           v
                                                                                                                                                    A                            h

                  yy
                   s . ,x ?
                          '                                            j-
                                                                        t-
                                                                         j-j           ,                y

          ' )') ktt                                                    t ,ut Q . hu
                                                                                  j
                                                                                  l
                                                                                  '
                                                                                  -
                                                                                  hjj
                                                                                    tt
                                                                                     z
                                                                                     m
                                                                                     k
                                                                                     .
                                                                                     m
                                                                                     .,,
                                                                                       to-
                                                                                         y
                                                                                         '
                                                                                         tj
                                                                                          -Q-
                                                                                           #
                                                                                           4444u
                                                                                               j
                                                                                               I
                                                                                               -
                                                                                               S
                                                                                               y
                                                                                               A
                                                                                               j;j
                                                                                                .

                                                                                                 gt
                                                                                                  yy
                                                                                                   j,
                                                                                                   .j
                                                                                                    s
                                                                                                    .
                                                                                                    ,yy'j
                                                                                                        t
                                                                                                        y
                                                                                                        tt
                                                                                                         j'-.
                                                                                                            4
                                                                                                            (j
                                                                                                             t
                                                                                                             d
                                                                                                             y
                                                                                                             p
                                                                                                             s.j
                                                                                                               yy
                                                                                                                jyy
                                                                                                                  s
          I           a                                                                                     -
                                                           1
                                   ,                                                c...x
          j j                                  C,
                                                4 j                                      y
                                                                                            u1
                                                                                             yt
                                                                                              jx, ' j.zï yj
                                                                                                          ' ) ,(s(yy ..
                                                                                                                  a(                                            .


          I                                    .
          1t-z () ,                                1 z -                                                             - . -                                          .                ..



          I
          I
          I                                                                        , .                                                                          e


      .1                                       ,j)
                                                . o (.
                                                     )-                                         (-
                                                                                                 .
                                                                                                 >
                                                                                                 -
                                                                                                 37)
                                                                                                   wt
                                                                                                    (
                                                                                                    J)-                       '(
                                                                                                                               ) J
                                                                                                                                 r''
                                                                                                                                   h
                                                                                                                                   t'
                                                                                                                                    D '(-t
                                                                                                                                         6) '
          '                                                                                                                        *            .



          i - ..lj,                                                            j .Jj-kw
                                                                                      q                              '        1 t ;Q;                           ()
          I
          I


          1                   ,            '       z' ;                        'kjq ,r . .                            q,
                                                                                                                       y.j( kg è                        k                    .p.
                  .
                                  tj                   $..
                                                         '               -VJ ),.                                     ' 7-t-
                                                                                                                          .
                                                                                                                          )ï '
                                                                                                                             -
                                                                                                                             ,-.
                                                                                                                               )                . , j.
                                                                                                                                                     ,..
                                                                                                                                                       ,4 -
'


          i '                                                      .
                                                                                   .                                                                                !
                                                                                                                                                                    .
                                                                                                                                                                    ,

          I ' QU t!
                  ,
                  'f1?,tf
                        .
                        ') '                                                                                    '
                                                                                                                ï'
                                                                                                                 r
                                                                                                                 .
                                                                                                                 xl-)' t
                                                                                                                       f
                                                                                                                       ,Q'
                                                                                                                         'o-C
                                                                                                                            %.
                                                                                                                            -7Q 9r
                                                                                                                                 k'
                                                                                                                                  bQ
                                                                                                                                  -
          j                                                                                                           '
          !                                    ,                           .'                                    ;



          :% .
          j  o
             < Q'kzz(7C>()                                                                      r
                                                                                                o ,.
                                                                                                   Oikky 4 oR-                                              /fk.p       'k
                                                                                                                                                                        1
          I                                                    *                                                          >    e            T                                >
                  ,



          1 .
            ''
             >é
              Jl. j-?C/'1
                        .
                        ,l
                         g(
                          7                                                                 '
                                                                                            )-'-- ' v(
                                                                                                     tO
                                                                                                      o '
                                                                                                        r
                                                                                                        .'
                                                                                                         f)1*
                                                                                                            '
                                                                                                            :
                                                                                                            -'0
                                                                                                              -
                                                                                                              '                                                 .            l'
          1                                                                                                                             .   <


          1 <-''
               -'
                ; (;'                                          ' ( r
                                                                   q
                                                                   '
                                                                   D
                                                                   .
                                                                   Nj q'-(y (''ù .
                                                                   ,                                                                            wj
                                                                                                                                                 kjo;(-jCt
                                                                                                                                                         'q
                                                                                                                                                          ,Jjj
                                                                                                                                                             .'
                                                                                                    <

          !
          i
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 52 of 99


      .                                                                                                                                                    +             :
                                                                                                                                                                                      '
                                                                                                    ,
                      '

                  h                    .
                                                                 9-                            %o'$ Ut()h
                                                                                                        '                                          '' ('
                                                                                                                                                       l                 j
                                                                                                                                                                         ', -
                          C                                              ,
                          !

                                                                                           r??h .î4
                                                                                                  (-)Gox?
                                   ,
                          t@,q .. ,                                                                     i (
                                                                                                          .s
                                                                                                           .
                                                                                                           :ig(
                                                                                                              ,-.                 .


                                                                                                                                                       sw t
                                                                                                                                                                t

              j
              ztiQtoC
                    kl , --                                                           ,j
                                                                                       )
                                                                                       Yï,,
                                                                                          ! $
                                                                                            .
                                                                                            ro
                                                                                            swj( ( ( .rr
                                                                                                       .-
                                                                                                        p
                                                                                                                i



                                                    J-1 ().' ,(u$N) ' o
                                                   'C                 QQ 2                 .                                                               ()           ,'
                                                                             .
                                                                                                        S
                                                                                                        T
                                                                                                        L/
                                                                                                                             '$
                  -                    .           .



                      4tx                              hjQxy j
                                                             vn
                                                              sjf
                                                                Nu
                                                                 =
                                                                 ,
                                                                 j
                                                                 .
                                                                 ,
                                                                 e1j
                                                                   '
                                                                   .G
                                                                    '
                                                                    N
                                                                    I
                                                                    x
                                                                    .R
                                                                     ;$ Q
                                                                        N..
                                                                          a
                                                                          J                                                                    :,c !
                                                                                                                                                   (. ,Q
                                                                                                                                                       y
                                                                                                                                                       j
                                                                                               <


                  '
                  jjQ'
                     1 ! j'
                          .
                          -.
                           yt j                                                                             j)
                                                                                                             k<
                                                                                                              )
                                                                                                              ?
                                                                                                              .
                                                                                                              j
                                                                                                              t,
                                                                                                               A
                                                                                                               .y((,
                                                                                                                   )
                                                                                                                   (t''
                                                                                                                      k,jl
                                                                                                                         j t j(,
                                                                                                                               y
                                                                                                                               â;I
                                                                *'   .
                                           ,

          .                   :l
                               --xst
                                   ''
                                    -.
                                     -,
                                      k i                   )
          :
            tq ?' w,/ )'t) t$


                  '

                  (,$'
                     -                                      '
                                                            $
                                                            j'-k)oO
                                                                  y
                                                                  b
                                                                  vjxpyu ,       ..                     r--yj
                                                                                                        i                             .   j
                                                                                                                                          y            c.y'        j'
                                                                                                                                                                    4- -
                                                                                                                                                                       .
                                                                                                                                                                       >jz
                                                                                                                                                                       > '
                                                                                                                                                                         -t(j/j
                                                           q hag                 a                                      *                                                         g
              t'
               j!ki( !J 'j
                         i .
                           j
                           I j
                             l                                                        j
                                                                                      l'                ,                    g
                                                                                                                             l.
                                                                                                                              /
                                                                                                                              jj
                                                                                                                               '
                                                                                                                               -
                                                                                                                               .
                                                                                                                              V.
                                                                                                                               J,ï
                                                                                                                                 (
                                                                                                                                 k.
                                                                                                                                  :s(
                                                                                                                                  ''
                                                                                                                                   . t-
                                                                                                                                     D)(
                                                                                                                                       x-y
                                                                                                                                       î -
                                                                                                                                         ) j ., aj ,j
                                                                                                                                         )
                                                                                                                                         '          ,
                                                                                       l
                                                                                                                o                                      ,                 fc



                          .                                %.                                   '                                         11                                  !



                          (
                          ')J
                          '
                          2                                     (> (
                                                                   7o-'y'jjoJ..'('
                                                                     .
                                                                     .           h
                                                                                 k j(,)$
                                                                                       , y/)c.
                                                                                             -l
                                                                                              )/()(->)
                                       *                                                       *            *       '                              '       .
                                                                         w
                                                                                                                                      ,        .   )
                                                                                                                                                   '                ,    .



                              Ot Q )qti
                                      ,J- '
                                          f-)t i) t rot.                                                                                                       Q         t7x-
                      .                        .
                                                                                                                4   .
                                                                                                                        .n                     i
                                                                                                                                                                   :'
                               '                       '
              .                                1            .


                      ,/L'
                         r
                         ?                             Jtj
                                                         .(... o w
                                                                 kyz
                                                                   y                                        ..j jxrgg
                                                                                                                    l.(
                                                                                                                      j->:
                                                                                                                      -  l-0o
                                                                                                                            jjl ïj-
                                                                                                                                  ux
                                                                                                                                   jj
                                                                                                                                    '
                                                                                                    M
'




        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 53 of 99


                                    *                                                                                                                                                                                '        ' --
                                                                      '                                                                         -
                                                                                                                                                             .             w
                   (
                   &>,-à t
                         '
                         j$
                          .à
                           -:3
                             No 7!
                                                                                           .
                                                                                                                    .


                                                                                                             h.)uj to t t
                                                                                                            p(          hj/k
                                                                                                                           ç
                                                                                                                           :
                                                                                                                           'o
                                                                                                                            ')()k
                                                                                                                            Nj  r)
                                                                                                                                 ,%'  i%
                                                                                                                                                                 -

                                                                                                                                                                                                                  .(.- .t
                                                                                                                                                                                                                 :y      '

                                                                                                                                                                                                                  . wk  ô
                                                                                                                                                                                                                        j .
                                                                  .                                                                                                  .
                                                                                                                                                                     .                                                   ,
                                                      x                                                      I j x jw   x . w j x j w.v u.                       .        jti                                                   1i.''''
                                                                                                                                                                                                                                '     $




               E            ,                                                                               #           *t                              .
    '
               '                                          <....- .                                                                                  .


                            --jj$kù t
                                                                      '


              ; -l
            , E  j
                 d
                 '
                 --
                  '
                  $
                  .,t
                    .
                    p
                    -
                    ,
                    ;
                    )
                    7'j
                      t;
                       '
                       -'.l j
                            r       q
                                    .
                                    -,
                                     -
                                     . ')
                                        j-j
                                          k
                                          ,4k
                                            44
                                             )
                                             j
                                             4
                                             .(,
                                               4
                                               p
                                               j
                                               '
                                               --
                                                h
                                                -
                                                j
                                                -
                                                .                         ---,
                                                                                -..
                                                                                y
                                                                             -, -
                                                                                  ,   y:

                                                                                                                                  t
                                                                                                                                                                         .,
                                                                                                                                                                          -
                                                                                                                                                                          .-(
                                                                                                                                                                            g
                                                                                                                                                                            --h
                                                                                                                                                                            J k
                                                                                                                                                                              j.'4
                                                                                                                                                                                 y
                                                                                                                                                                                 '
                                                                                                                                                                                 q
                                                                                                                                                                                 (
                                                                                                                                                                                 q
                                                                                                                                                                                 D!
                                                                                                                                                                                  q
                                                                                                                                                                                  2
                                                                                                                                                                                  )j
                                                                                                                                                                                   '
                                                                                                                                                                                   r
                                                                                                                                                                                   .
                                                                                                                                                                                   i
                                                                                                                                                                                   --'
                                                                                                                                                                                   j i
                                                                                                                                                                                     y
                                                                                                                                                                                     :
                                                                                                                                                                                     .
                                                                                                                                                                                     q
                                                                                                                                                                                     i
                                                                                                                                                                                     L
                                                                                                                                                                                     -l
                                                                                                                                                                                      ,
                                                                                                                                                                                      )4
                                                                                                                                                                                      jy
                                                                                                                                                                                       /
                                                                                                                                                                                       -
                                                                                                                                                                                       '
                                                                                                                                                                                       .
                                                                                                                                                                                       (
                                                                                                                                                                                       !j
                                                                                                                                                                                        ((
                                                                                                                                                                                         j
                                                                                                                                                                                         y
                                                                                                                                                                                         ;
                                                                                                                                                                                         j 'y
                                                                                                                                                                                            j
                                                                                                                                                                                            -y
                                                                                                                                                                                             jj.y
                                                                                                                                                                                                j
                                                                                                                                                                                                g
                                                                                                                                                                                                -
                                                                                                                                                                                                '
                                                                                                                                                                                                -ï
                                                                                                                                                                                                 p                       ..

               i                                                                                                                  <
               j                                          '
               ' t  'i
                     '(-'                              - l's)                                  ï-11kl
                                                                                               -                                       7   i 7 C'C' -' 'ih-'
                                                                                                                                                           :-''A' ty
                                                                                                                                                                   r- f7'
               ! ..
               '
                  -.$$z'                              ..) Ns-
                                                            ..p                                i tik
                                                                                                   'l                                 .'
                                                                                                                                       z 7 $ *.k
                                                                                                                                               xl1
                                                                                                                                                 ,) . UJ  hM'*'
                                                                                                                                                              -''
                                                                                                                                                                *'V '2D
                                                                                                                                  .
               :
               '                                          ,                                                                                                 o
                            p




               E
                                    (t tt')Qr
                                            p, Q .
                                                 , $
                                                   /--to yt$-                                                                                                                                       ,       tk,
                                                                  .       4                                                                                                                 '


                            f,
                             '
                             3t%'0,'
                                   t7' ttz((-                                                                      ir
                                                                                                                    kv
                                                                                                                     '
                                                                                                                     h
                                                                                                                     .
                                                                                                                     /t
                                                                                                                      l'
                                                                                                                       -Q
                                                                                                                        w,Q 'b
                                                                                                                             '
                                                                                                                             - k >(-t
                                                                                                                                    v)
                                                                                                                                    '.(.C:k- (w
                                                                                                                                              )t
                                                                                                                                               ,)-.
                                                                                                                                               C                                                            w


                                                                                                                          .
                                                                                                                                                                                                             *
                       /                                      z                                #                                            v


                        .   O(>
                              j
                              '
                            0. ( .                            ,,t-
                                                                 .
                                                                 ' ')tk(
                                                                       -'o,                                                                 (t(tl'l
                                                                                                                                            j                             à,
                                                                                                                                                                           $j.
                                                                                                                                                                             9.k
                                                                                                                                                                               .
                                                                                                                                                                               $
                                                                                                                                                                               3C.
                                                                                                                                                                                 -tt
                                                                                                                                                                                   $,
                                                                                                                                                                                    -,
                                                                                                                                                                                     .
                                                                                                                                                                                     ,(lh.                       ,   .
                                                                                                                                                                                                                         .




                                                                                                               .p                                                                       '
                                                                                                                                      --


                             s
                             :è
                              q
                              èl
                               !
                               kk
                                4
                                ::7
                                  l. l
                                     -
                                     i
                                     î
                                     ---
                                       i
                                       .f
                                        '
                                        -
                                        .
                                        :
                                        !
                                        -
                                         '
                                         L
                                         t
                                         E
                                         2
                                         't6
                                           -7
                                            -
                                            ,
                                            -
                                            '
                                            - f
                                              q
                                              --w-
                                              k. l-
                                                  :Eè
                                                    -'-
                                                    '
                                                    ; qEztt'
                                                      C    ''! f7-(
                                                           xj . ' !
                                                                  kï
                                                                   -
                                                                   è
                                                                   .
                                                                   --2
                                                                     '.
                                                                     ...-
                                                                                                           '

                                                                                                   -.-- ----,       -.-               --.                                       '-
                                                                                                                                                                                 '
                                                                                                                                                                                 t
                                                                                                                                                                                 -
                                                                                                                                                                                 î-.
                                                                                                                                                                                   -
                                                                                                                                                                                   '
                                                                                                                                                                                   ) '.
                                                                                                                                                                                      - .
                                                                                                                                                                                        -
                                                                                                                                                                                        2
                                                                                                                                                                                        :
                                                                                                                                                                                        -
                                                                                                                                                                                        ë
                                                                                                                                                                                        :,.
                                                                                                                                                                                        ' /
                                                                                                                                                                                          --t
                                                                                                                                                                                            14
                                                                                                                                                                                             :
                                                                                                                                                                                             -
                                                                                                                                                                                             .
                                                                                                                                                                                             4
                                                                                                                                                                                             (
                                                                                                                                                                                             è'
                                                                                                                                                                                              (
                                                                                                                                                                                              J
                                                                                                                                                                                              '
                                                                                                                                      7
                                              ,       6
                   .

                                .C:
                                4 j.
                                   j                                             Q                        (j;g y.y                                          >4 (yj
                                                                                                                                                                 y.                                 (ggt
                                                                                                                                                                                                       jyk
                                                                                                                                                                                                         jy
                                                                                                                                                                                                          &.
                                                                                                                                                                                                           >..((
                                                                                                                                                                                                               ,
                   *-                                                                                                                       d               e'
                                                                                                                                                                     e    '         1               '
        .


        é-*                 tshk$' ..g                                                     -At-'(-
                                                                                                 )                                                                       ,zL
                                                                                                                                                                           '            t%              -tv-hL,
                                                                                                                                                                                                             Qî'
                                                                                                                                                                                                               k
                                    l )                                   .                v                    .                                                                       ?       .       /
                                        '
                                             j4
                                              i
                                              I((
                                                k
                    U           .       ;j
                                             jù)
                                               1.,
                                                 h j'
                                                  ,
                                                    j.
                                                     ? '
                                                       j
                                                       k '
                                                         jt
                                                          'z
                                                           1k.-
                                                              ' ( 'x1' i
                                                                       ,j .
                                                                          -.
                                                                           '
                                        ,                         ,                                            '                                                                                                     /
                                                                                                                              ?
                                                                                                                              .
               -

                                C1                                    lf                       '
                                                                                               .'t
                                                                                                 '.
                                                                                                  -)'-f'.
                                                                                                        z
                                                                                                        '                                                   t kl.
                                                                                                                                                                '' - t- -'Q-:b'/
                                                                                                                                                                               'D
                                                              i                                                                                                                 ,
                                                          '

                                             - ï-
                                                ,!' tt('
                                                       )()                                                              ''th!'
                                                                                                                             tk - b
                                                                                                                                  -7                                                                /
                                                                                                                                                                                                    '
                                                                                                                                                                                                    y
                                                                                                                                            g..a;
                  !
                  I
            Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 54 of 99

'
                  I                                                                                                                           sj
                  '


    '                      .
                               --
                                   ; ---'
                                   - '
                                   -       .-   ? -
                                                  ï
                                                  .
                                                  -
                                                  .                                           t
                                                                                              :
                                                                                              -
                                                                                              '
                                                                                              --
                                                                                               )L
                                                                                                3
                                                                                                '                -
                                                                                                                 7
                                                                                                                 $
                                                                                                                 (
                                                                                                                 7
                                                                                                                 '
                                                                                                                 .,
                                                                                                                  ''k
                                                                                                                    T'
                                                                                                                    .
                                                                                                                    -
                                                                                                                    ., 0,(''
                                                                                                                           T
                                                                                                                           -t
                                                                                                                           .-
                                                                                                                            7
                                                                                                                            .'-
                                                                                                                              '
                                                                                                                              -
                                                                                                                              '
                                                                                                                              .
                                                                                                                              q.
                                                                                                                               q
                                                                                                                               '
                                                                                                                               r
                                                                                                                               -
                                                                                                                               ''
              '
                  1
                  ,
                                           ,                                                                                   ,

                  I ()q,
                       t!(C.
                           f-                                         lwf
                                                                        -l                                        .yC.
                                                                                                                     zly
                                                                                                                       'i
                                                                                                                        /..2 C.(
                                                                                                                               .
                                                                                                                               è)(.
                                                                                                                                  '
                                                                                                                                  -.
                                                                                                                                   )''
                                                                                                                                     n
                                                                                                                                     c)u
                                                                                                                                     . ').
                  I

                           h QQ,()7 tt                                                             t/
                                                                                                    h') t ,Q                                   '
                                                                                                                                               ,t
                                                                                                                                                -                                             0
                  '                                                                                                                                    ,v                  -
                                                                                  k                         ,.
                                                                                                                                                   .                                     :



                  1 yt Q.
                       ,Jt
                         hj
                          ,or-h>) Q) ' t ' ' '
                                             t, ' t(
                                                   >
                                                   -'
                                                    ) t:,Q3.tp
                  I


                               Y'-'              Op
                                                  j-)
                                                    ,
                                                    ''
                                                     -t
                                                      f
                                                      ,'O tr)' 'Ct
                                                                 .C)
                                                                  kl '
                                                                     7'
                                                                      tk!I
                                                                         JLTf                                                                                              o t
                                                                                                                                                                             f-rf
                                                                                                                                                                                kloktvt
                                                                                                                                          z


                  1-(
                  j x
                    '
                    l yàjR
                         (
                         w') Y
                             s
                             ol4'
                                ()yt
                                   j (j
                                      - Q() (()q.(
                                                 ;
                                                 -wx
                                                   c;
                                                   'h(i$(
                                                        x
                                                        '
                                                        RvC'
                                                           j                                                                                            c
                                                                                                                      9                                                        ,



                  I O ï' 0'o'-'
                       '
                              )?
                               w
                               7f ()t
                                    .
                                    !
                                    -l ' l'
                                          -i/1Ottoi
                                                  -Oo(
                                                     0)Q $r)C w
                                                     -y
                                                              -b Q1.
                                                              t
                                                                   t1 '
                      .*
                       %
                                                                                          l             j   .                                                                                      ,


                      fr-
                        ) o 't'
                        .     )t-l
                                 'to
                                   -
                                   '
                                   h;
                                    f-) - f-)()                                                                                $.
                                                                                                                                7
                                                                                                                                ,                           t-c'
                                                                                                                                                               , ) b,
                      )                                                                                               t:                                               O           W



                  I                2              O '
                                                    -
                                                    pho t , t)C -.'                                                                       -' t
                                                                                                                                             b'
                                                                                                                                              t7 t'
                                                                                                                                                  t
                                                                                                                                                  $ --
                                                                              9               t'                                                                   +
                                                          '           g                                           '                 '
                  .                                                       %
                                       '                                                           *'                      .              '                        '
                               .                  .
                                                  .                                   .                                                                                ,                     (-q
                                                                                                                                                                                             ,
                      -1
                       -
                       $                              t)              l ,                                          f
                                                                                                                   'ls'                                t t                             . thk)
                  1                                                                                                                                                            .
                  I                              ,a                                                                                                                        -
                                                                                                                                                                           , -ç,
        '
                                                              *   .           W tflQ't7-QT
                                                                                         .' ''
                                                                                             )t):1 t
                                                                                                   îty''
                                                                                                       îttflj
             .

                       sl
                        :k                                                                                             k           .'qk                     .,..



                       tkl%
                          1
                          .
                          -
                          :
                          ' 'f
                          F                                                               h                 oN'C t-)(--6-'I
                                                                                                                          k                                            r)               'ir)-
                                                                                                                 tl(G
                  I
              )
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 55 of 99
              J
              I
-                         ,            q                  .           '                * '                   ,                                  '       '
                          1f2                       $
                                                    ,)Q )                     .fO 't 0                       '
                                                                                                             7
                                                                                                             )t, r)0.
                                                                                                                    -, Qt
                                                                                                                        î-
                                                                                                                                                #
                                                p
                                       ''                                                                                           .m

                  ()Qfï'fy                                     tj 3 f)''î                      tf't-p
                                                                                                    ' Q'jn t
                                                                                                           ' Q %%î$
                                                                                                                  .' -
              Ea                                             ..                                                                     T'
                                                                                                                                .




               ttta A' l l- '                                                              'l.
                                                                                             3 u. ' $' '
                                                                                           7                     X                  '       3
                                                         +


              @O% ' 0 't$
                        % Cà '                                                         f)1T' 'c)l0-                                         /3 %f
                                                                                               7                                    :
                                   ,                                                   ,            ,



                          N'                                                  ( : gktt-(                                   (j.(q
                      '2'$
                         7                          .
              j                             '

              I                                                                                      @   ,                              *
                              '                                                    .
    .



              !                   2:0 t                               f) '-'I-TQ ' '                             ' G),                   f-l
              !
                      Q                                 'y ,              .


                          ïtf
                            -rlA $11'f) ()?' -                                                                           t ,t C                         .
              l                   r .
                                    w                                                      ,                               .                            j
              I jq'
                  l$u-                                                t)j              g V)
                                                                                         (  () '                                                        .
              i
              f
                                                                                       '                     9
                                                                                                                 .          o
-

                                   .   tq''-7                     . y qh           <               j,' j .
                                                                                                   '     ))                     .'              ()qj
              1                                                       '                        .>                                   .
                                                                                                                                    '
                                                                                                                                                    ,



              l   ,                L
                                   >-k- tlL-u                                 ,
                                                                                  Ot
                                                                                   f- Q .00 @
                                                                                            't'
                                                                                              tt'k or).
              f
                      '                                                                                                             o



              i )
              j
                                                    ()>
                                                      .oC-.                   r
                                                                              o' '
                                                                                 --- Q'(kl
                                                                                       v
                                                                                         a ot
                                                                                            ') J (
                                                                                                 j) 'N '                 / ..


              ;yj
              I
                '(4(
                   ,jt'Q--!
                          1îg(
                             q
                             Qy(Djys.                             I                        ..(-w ,,j.
                                                                                                    j(y              -
                                                                                                                                    Q.g .(>yj

              !
              i
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 56 of 99




                       hh
                       '.                          2
                                                       C                    (é          .                             7




                       ' $.                                    .
                                                               J ,
               :                                                                                                                        .
                                                                                                                                                    #.       :

.


        ' %.                       gy                          g                 ---.                                . jj, j                        y
               '       #                                                                .                                                       f

                                               C)                                                                                               j
                                                                                                         .             *


                                           jt                                    .y: g                       '.                 ,
               i.                                                                                                ?
                                    i                                       *%                  '            .

                           ,
                               )                                                                i3
               1
               I               ,
                                                                                                                                                o
               I
               j                                       ,                                             g
               I
                                           *

               j                       '                   y

               I                                                                            ,                         .                                  ,
                                       '                                -                                                                                    u
               j               .                                    x                           '                                   ,
               l
               I
                                           *               *                                    '. , .                     *?
               i
                                                                                 0b                 'q                     (;
               j                                                    '
               I           4
               i
               I
                                               .'-r
                                                  'A
                                                  '
                                                  %
                                                                   1t                                                . '.
                                                                                                                        ' -#
                                                                                                                           %
                                                                                                                            D '                 .
                                                                                                                                                         -
                                               #                                                         *                                  .
                                               .

                                                   qg                                                    j . o j, j,
    .                              *                                                                                                                     .
                                           &

                                                                                            g                                           #
                   '                                                                                         q




               ù                                               .
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 57 of 99


                                                                                          >                 j
                                                                                                       A


                                           .                                              #                                         #
                    .     9



                                           l (),' .                            G (j ' j                                             )
                    l
                    I




                @                                        l $
                                                           j               j.
                                                                            s
                                                                            j                          .

                                   .                     .
                                                             (;
                                                                                                                                #
                                                   6

                                                                  ro                                        '                   t
                    I
                                                                                          *'
    .                                              i


                    !
                    I

        *
                    l                              : .                                    >                         5
                *       - -                                    U                                       u. '             l


                                                   j                                                            ,
                                                                                                                .           ?           ,
                                                                                                                                        >
                          .                    o                   *                  :        r
                                                                                .
                              q.
        x

                              j                                                     . .                                     j

.   .       .
                    1
                    j
                      M                            QI
                                                    %                      .
                    I                                                                                  42       .


                                                                                .                  '        .


                    I


                        t              t           ,                                  1                                         -l
                                                                                                   (()
                    i
                    i                                                  .
          ?
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 58 of 99




              ;tj
              .                               g.
                                               '               ,
              h1
              l
              '
               1                                                   p
                                                                                                           .


      '
              ((
              jj
                                                          '                       Q            -                   . '
               ë                                      4                                                                *
              9
              I;
              ''
              :t
              5'
               !'> >(-)NI.                                                                     '       '                                   .
              /J
               :                                                           r                                       9
              ;
              ,l
                                                                                                                                                   >

          JE)'
          ,  i
              ,
              ' .
                              '
                                                                       1
                                                                       j                                                   .
               j                                                                                                                                           *
              l                                                                                                                f
              r:
          f:
          !ë / .
               (y.
               (
                                                           .                          'j                   *T ,é
                                                                                                               ê, .7                           e
                                                                                                                                               tj . >
              p                                                                                                                                        .

                                  . I                     (.
                                                           )                      .

              ).
                              x
                                      (p                           w
          i


                                              *
              ;                                   .                                                                #
                                          ,                                    t t.                            .
      .                                           l                                                            '
          I
          I                                                                                                                        .       '
                                                                                                                                       '
              '                                                                            '                                                   '
                                      .
                                                               f



*
'
                                                                           f t                                                     ,               i
                                                                                  *

          i
          I
                                  R
                                  !                        .
                                                                                      f
                                                                                      1.               '
                                                                                                                                                               %'

          g         q
                        .*'                                            .
                                                                                                   jy
                                                                                                   '
                                                                                                   w
                                                                                                   1
                                                                                                      p
                                                                                                      g                    t.
                                                                                                                            I
                                                                                                                            w
                                                                                                                               my
                                                                                                                                ,      .
                                  +                                                                            @                                   '



          1' . j. . . -                                                          '.
                                                                                  ,.               .               -h
                                                                                                                    ,                  ! ,
          i

               (    .                                                                                  t)
          l
          à
      j
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 59 of 99

                                                                                                                                             x                             p



                               W                                                                           t. .                                           p
                                                                                                                                                                                   ee
                                                                       t                               .                          ,          .           jtq
                                                 4
          ;

          ,
          l
            -                                    (
                                                 l
                                                  , , (N.).i                                                        .ry
                                                                                                                   'U
                                                                                                                                                     g'
                                                                                                                                                     U                 *
          I




          lt
          .       .
                           M
                           .                                  j'N .                                            .                      ., '           .                     !
                                             *                                 m                                                                                  Q

                                                                                                                                  /
          l                     ;        .
                                                                                                                              '

                                                                                                                                                              (                *
                                                                                                                                                                                            *
                                                                                                                          o
                                                                                                                                                              '
                                                                                                                                                                      ?
          .                                                        -                                   f            .

                                                                                                                                                                       j
                                                                                                                                                                       l
                      '
                       .
                                                                       ,
                                                                                                       q                                     .                /,      ,.
          j                                          ,




      li                                                           jn                                                                                                      v
      !
      I
      !                                                                                                                                                   :
                                                                                               .

                                    .N                                                                         o                         j.,                               g

      i                                                                    I                                       ,
      1
      .


      f

    $l                                                                 (; t                                    V                        y            O                     ,(
      1                        e4                                                              &                          p                      '

                                                                                       ,       t                          JJ$                                     -
                                                                                                   '
                                                                                   .                           ç
                  ''                                                       .
                                                                                               '
                                                                                               1
                                                                                               i
                                                                                               h
                                                         ,,
                                                         .         -                           j
                                                                                               --
                                                                                               kj
                                                                                                !
                                                                                                -'-
                                                                                                 ,h
                                                                                                  k
                                                                                                  p
                                                                                                  --
                                                                                                  k        (
                                                                                                           !
                                                                                                           j
                                                                                                           ; ,
                                                                                                           , i
                                                                                                             :
                                                                                                             k
                                                                                                             :
                                                                                                             . .
                                                                                                             2 ,                          , .
                                                                                                                                          . r
                                                                                                                                            q
                                                                                                                                            !
                                                                                                                                            ((q
                                                                                                                                              2
                                                                                                                                              :
                                                                                                                                              1
                                                                                                                                              kl
                                                                                                                                               k
                                                                                                                                               :
                                                                                                                                               j
                                                                                                                                               '-
                                                                                                                                                '.
                                                                                                                                                 '
                                                                                                                                                 -
                                                                                                                                                 i
                                                                                                                                                 j
                                                                                                                                                 :
                                                                                                                                                 q
                                                                                                                                                 r
                                                                                                                                                 ll
                                                                                                                                                  qq
                                                                                                                                                   z
                                                                                                                                                   l
                                                                                                                                                   )
                                                                                                                                                   i                               '
                                                                           *                                                                     e       .-                             .



              .
                  .                                            S V
                                                               W               5           '                       e-
                                                                                                                   q          =- Q ('0                            f('
                                                                                                                        )yo
                                                                                                                          , jg.
                                                                                                                              ;
      !                                                                                                                                                                    .
          Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 60 of 99

                                                         !h   '
                                                              .
                                                                               4           g '
                '           '
                .
                ,
                        .
                                 t ,, k
                                ..
                                                              . -.                             J                 -
                f
                : ' , (<-
                      '1 1                           .    w                            (                     -                    '
                                                                                                                                  ,-
                    l
                ( '()                            .1                                        .tjT                      ,t           l&           -




    -..
                j,
                '
                    ,
                        .
                                             '                    '                        .



                                                 j            ,                                                      t-lct, g t
                                                                                                                              r-J-
                :
                !                                                                                                                 .
                                                                      '                                          '
                ,:                                                        ,.                   w ,   ,                ,   (-'C,            ,$
                                                                                                                                           '
                                                                                                                                       >

                                                         '
                                         -
                                         ,                                 ,       j
                                                                                                                 w                 ,
                                                                                                                                           h
                                                                                               -
                                                                  r
                                                                  .
                                                                          (        .               C)
                                                                                                   . OW
                                     -               l                '
                                                                      @                              (u
                                                                                                      '
                                                                                                      -i              g tg f
                                                                                               f


'                                                             /i(f                     ''                '
                                                                                                         j
                                                                                                                      ' -
                            .

                            )                                         g                                  j                  ,          .   /




                                             U tç                                              -
                  lj
            Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 61 of 99
                  i1
                  ll                                                         .                                                    D
                  )1                                                                                                                               #
                                                                                                                                                   '                  .
                  è'
                  q!
                                                                         t t) tî-                                             l,'                                                     !. ,
                  i
                  (j                                                                                     '

                   l
                   t                                                              U                                                                                   ,'               . -
                  qè                                        p,                                      i?                    '

                  ji                                                                                                              '
                  l
                   i
                  (;
                                                                ..
                                                                                                     ,                                                                                t)O
                  ij                                                                    A
                  !l
                   .               d
                  1
                  l(
                  '1 l
                   t
                                                   ,                               .t
                                                                                                Q,
                                                                                                1                                 6 J,                                -                     p .*-
                   ;                       '                                                                                  7
                   1
                   *                                                                        .
                      j        x               ,
                                                                             'i                                                            '
                                                                                                                                           '

                  ;1
                   :                                                                    .                                                          ,.           . #

                   t
                   !I
                   ::
                      !                                                                                      '
                                                                                                                                                                                        r
    ....-          J                       j                                       ,                                                                              y

    % . $                              l                                           t, ,                                                                                                          @
                                           *                                                    .




'
'                                                                                                                                                           R
                                                                                                                                                    *
                       I
                   jI
                       1                       !                    ç                                                                          '
                   )'  ;               '       U                    ts            t.            p                                                           h
                   'j
                                                                                                                                                                                       l
                      I'q                          F'                                                                                          '                          .

                      ,i

                      i:
                      J
                                                    ( '. ,.                       .                                                                ),
                       (                                f                                   &        a                                                                                       *
                      1
                      ;
                       .                                                 y

                      E
                      ,)                   '
                                           -                    . (6 '-,                                                                                                                             .
                      '(
                      1!
'

                                           #                                                                                                                              '
    >                                                       )                                                                              .                ..

                       .i                                   ç                                                d
                        '
                       Ië
                                       *                                                                         ?                                      I                         .
                        l                                       i                                                                                                             *
                                   '
                       i
                                                                *                                                    ''                                     .
                           :   <                                                                                                      j'
                       .l
                        j
'




                           ;
     Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 62 of 99

                                                                                                                                                         *                       7            r')
                                                                                                                                                                 '
                            %                                                                                           &                                                                               '

           k                                                                                                       .
                                                                                                                   t,                        f
                                                                                                                                                                                              l/
           $
           1                                                  e                                      .                                  !.                   .
           1'I                                                                                                                          'X


           ,:
           '   .                                     ?            ?
                                                                      .
                                                                                                     J
                                                                                                     '                                  fl 1
                                                                                                                                           .                                 ',


'

           kt                                    '                                                                                                                   '
           ;;                                                 ,                                                                     .
           ;i
           .            .                                '.
                                                         .




               l                                                                             r                                                                                                              '
            .I I                         *                                                       '                                                                                    v

                                f                                                                                                                                                                           J
                                                                          '
                                                                                                     !?            ''
                                                                      @           - -'
               .                                                                                          ''
                                                                                                                                                 .


                                                                                                     If                                          J * w
                                .                                                                              .




               (.
                :



       . ;l    '
                                                              q                                          gy
'
               E!
                                                                                                                                                                                                    '
                                                                                         #                                                                           .
                   j                                                                                                        t                                                                           .


                   .
                                                                                                                                                             #
               1                     .                                                   4
               1j                            .                        ,                  .                                      h                                                ..- -.                         .

               t
               ;! x
                                                                                                                            j                                    !
               !!
               .                                                                                          .
               .k'r
               sf

                   .,
                                                                                    .
                                                                                                                                                     c                           y
                                                                                                                                                                                 .
                        /                    /                                           $




                                         *                                                                              &                                                    '                %
                                                                                                                                                                                          '
                                                                                                                   t
                            .                                                                                                                                            y
    %ö .                                                                      .




                                                                                                                                                                                                            '
                                                                                                     n


                                    jj                                                               y                      gj                                           ,
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 63 of 99


      ')
      ;I                                 +                                                        ,                                    t                        ,
      t'
      (1 ' ((-) -                                                -                            ï-                                                   %
                                                                                                                                                   '                 '
      !I
       j                                         p                                                                                                      t
      g                                                                  <.-                                                            y.
      !t 3
      t                                              lk - ' , l                                                                                    -J /
      i$ %
      !q                                                                                               '             J
                                                                                                                                        @                   M'
                                 4
      ))                                                                                                                                                    t
      1t
       1        .
                                                                                                                                               .   .


      j'
      .
       ' *
       (                                                                                                                                                                                           z
       :J
       (1 'tq                                                                         (
                                                                                      '                                        j                                     g(
       4' ,                                                      .
       l!                >                                   '                                                                                                                       . Q

       )
       !l
        1                                              0i.                                                 - 1
                                                                                                             ( '         .,,
                                                                                                                                                                     g        'j..

       (.
        '
                                                                                                                                                                                                   .
       E .w         .                                                             .                                                            .
       ,

       .
           . y.
           ï
                                                        ,,                                4                      >.
                                                                                                                  -                    j(-,.                         uo, ta
       :                                                                                                                       %
       .   E                                             ?                                                                                             ,                                      .$           v .
       1.                                                                                                                                                                            :
       :                                                                              t                                                            .                      !
                                                                                                                                                                          ;
           .
                                                                                                                                                                                     g-x . .k
  #                                          N                                                                                                                                           /.
       .1                                                                             .
       Ij '
          1i                 '                                                                    '                                                                                            .
          I                                                                                                          u.
                                                                                                                                                                                                   e
          l                              .                   .                                                       :                                          9         y
                                                                                                                                                                 .
          !'
           .
          !I                                                                                                             .                                      /
          I.                                                                          $                                                                                   @
          ù:                                                         A                                                                                 0
          @
          i!I
          j
          !;!
            i                .               k                                                             'p'                                         j'
          !1        ''                                               .
          11                                     '>.                                                                                                                                 !
          1
          )E                                                                                                         *                     ,                              A              ff
                                                                                                                                                                                          n
          '
           l                                 *                           y.               .
          1i l                                                                                                           +
          '.                                                                                                .                      .



                                                             '                                                                                                                           './
          I.                                                                                  !                                                                                                            !. '*'W
                                                                                                                                                                                                       '
           1                         .                                                                                                                                                                       -
           '
           ;                                                                  ,                                                    .                        j

                                         e                                                    Tk                          N
              :                                                      .            ,                                                                                  '.
          !
           '
            !                                                    f                .
                                                                                  j                x                                               ,

                                                                                                                 #
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 64 of 99



       ,
                    .
                                                 ,
                                                     w                       .           ,       (nj                             .,
       ;k
        !                                                            C                                                       >
                                                                                                                                     @
       '                                                                                                                                       '
       1I           ,
       (I                                                            '
       )l                                                                                                                                                                                    .
       .I
        l               4                                                    D'

       l1
       k!
                             J
                             k
                                                     .
                                                     -.                          l
                                                                                 ù'
                                                                                                                     .               .'                                          ' .
           i
       ):

       ;y
       i                    j-           .
                                                                                                 t
           :
           i1                    Y                                                                                               .                 *
                                                                                                                                                                         %
                                                                 s


   t        .


                                                                                 '                   I                   ,

                                                                                                     l           t                                     , y.
                                     .
                                                                                                                         >                                                           .

           :!
            '
                            (-                               I                    t
                                                                                                                             t
            '                                .
            1
               J                                                                     :           *                                                     ,                                 '
               .                                                                                                                                                                 j
                                                 j' 7 ' )
                                                                                             (
           .   ë                                                             <-                                      *
                                                                                                                                          ,-               ê
            Ii


               j                             .

                '                                                                                                                                          lI.               #
                                                                                     7
                                                                                                                                         #                                                   *
                    ;



                                                                                             @                                                                   .

                                                                         4           4                       .   .                                 s   .             .
                                 '                                                                           f


                                                         4

                                                                                                         t                                                   <
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 65 of 99

      i.
      1
      l
      l
                                                                                           $                                                                '

      ;.                                                                          5.k '
                                                                                  t                                                                              k                                             .
          i                                                                                                                                                                                    >
                                                                                                          *                                                                                        ,
          1                                                                                                                                                      /
      I                                                                                             411                                                              '
      '
        .                                                               9                                              j
                g                            .
                                                                       1.
                                                                        1)
                                                                         2:                                                '                     ; ,.                                          .
                                                                                                                                                 .#
                ''
          t                          !                                                 .
          t
          ! ,.                                    3
                                                                                                                                                                             Q
                                                                                                                                                                             '
                                                                                                                                                                                  '
                                                                                                                                                                                                                   .*
      ;.
      ,q
       .                         n                                                     /
                                                                                       .                                                         .t             ' .,.                 '            m,
                                                                                                                                                                                                    .
      tj                     ,
                                 t!                                    ,          !(                      ;                                      ,/
                                                                                                                                                 J                       t,=k                      (g,                       .
      !!                                                                                              R
      Il
      :;

      ;2                                                                                                                                                                                               1
          :
          !                                                                                                                                                                   .                        1
.      :j                                                          ;                                      '                    '(                           b                             ,                I       A         ,    '
                                                                              z
                                                                                                                                                                                                   j
                                                                                                                                                                             ''                            .
                                                                              4                 r

            .   1r
                             .
                                 ,
                                         ,

                                                      /
                                                                                      e'        t)             .
                                                                                                                                    ,                                                     .,

                                                                                                                                                                                                   tS?j.
                                                                                                                                                                                                       *



      J         .
                 .
                                                                                                ..
                                                                                                                                             .       u,
                                                                                                                                                      .-z
                                                                                                                                                      ,     x

                                                                                                                                                            1
                                                                                                                                                                                               ,
                                                                                                                                                                                               ,
                                                                                                                                                                                                       t
                                                                                                                                        >                                $
                                                                                                                                '                                                                                           . .
                         ,

                -
                                             ..
                                                              -
                                                                                                                           .

                                                                                                                                (,                              (,                        t
                             !




                             >                                    j'
                                                                   tn                                                                            '
                                                                                                                                                                             -
                %                                                                                                                       *
                                 *
                                                                                                                                                                                                                        /
                                                              *.                  .                                                                                                                                     ,
                     ,                                    ,


                                                                  LR                                                                                    L .k'-
                                     >   '                                                 11
                                                                                                                                                                                                       '
                                     '                                                                                                                               '
                                                                                                          ,.           .

                             M
                             ,                            .                                .                                            .J
                                                                                                                                             ,




                                                                                                                   e
                                                                                                                                                                 .                .   .        .               -
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 66 of 99


                                                                              ,                                                  ,                     ê       r.
                                                                                                #



                                                                          j                                     .
                                                                                                                                                   '


           '                    '
                                            ..               .-                             ,
                                                                                                                                                               (                                                      ('
                                                                                                                                                                                                                       -
                                                                                                    '                                                                                                ,
           ;                                                                                                .
       .                                                                                                                                       k...                    e j                                                .
                                                                                                                                                                                     ;
                            .                            9                                              .

                                                                                                                                                        #

                                                 p                                                                                                                           c .
                                                             )u                        .                        ,                )                                                                           .
                                                                                                    #                                                                                    k       &
                                                     h                                                                       .;                                                          i
           I                                 .                                              %                                        '                 j           .             I

           i   w
                                        j                     .                        f
                                                                                       s-                                                          ,'                   ,                                         +
                                                                                                                                                           ,                                                 #.
                   *'                                                 r
                                                                                  .
                                                                                                                !                                                                            i



                                                                                                                                                                                                                      #
                                                                                                @                           v.                 !
                                                                                                                                         ô                                           .                                        '
                        :
                                    4                                     ,
                                                                                                        '                                l'r                                                             ,




                                        .                '                        fN                                                                   f                                 ,


                                                              9                                                     o                                                                                        L                        5
                                                                                                                                                                                                 I

                                                                                       hj                                                                              fk
                                                                                                                                                                        j                                    .
                                                     .
                                                                  d                    1 .
                                                                                       $
                                                                                                                        .
                                                                                                                                                                                         .
                                                                                                                                                                                                             y                        )
                                                                                                                                                                                                                                  !
                                                              t                                             .                                                                N

               '           '

               , b
                 )
                   z
                       .                                                                        -u                      ,t
                                                                                                                        / 1                        .J
               .                    j        .                    L

                                                                                       #            *
               i
               I
        Case 1:20-cv-23696-KMM
               ).              Document 1 Entered on FLSD Docket 09/04/2020 Page 67 of 99
               t'
               )'
                :
               i.
               J.
                :                                               à                                                                                                                                     .
    '      .
               (
               J(
                ;                                 ')?j)             .                                                      /                            .   (                                                                               v
               ;j
               ;t
                                                                             ,                                             .
               1'
                   i                     b
                                         ,
                                         '
                                                                                                                                                                                   f


               1)                        . ..          .
                                                                                                       .,-,,
                                                                                                       ,-
                                                                                                       j.
                                                                                                        .
                                                                                                            ,'
                                                                                                           --;
                                                                                                             .
                                                                                                             ;i
                                                                                                             -                         .           --
                                                                                                                                                    :
                                                                                                                                                                          .
                                                                                                                                                                                       '                                   -
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           -j'
                                                                                                                                                                                                                             r
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             '''
                                                                                                                                                                                                                               j'-
                                                                                                                                                                                                                                j,
                                                                                                                                                                                                                                 i.-1;,--,,..,.,-,
                                                                                                                                                                                                                                 jj     j
               lj ?                                                                                      ?                             .
               lJ
                @              ,1
                                j.                4.1 '                          ':                    ,12 ,      &,  -.
                                                                                                                                                        4
                                                                                                                                                        :
                                                                                                                                                        /
                                                                                                                                                        '--
                                                                                                                                                          *
                                                                                                                                                          -%
                                                                                                                                                           ..
                                                                                                                                                            4                                                      ,                        -
                   t                              f         '                              ..                                                                            '                 h
                                                                                                                                                                                           '5        '                                               '
               i4                                                                                                                                                                      / c?                            'r'
               d
               @?
                                                                                                                                                                                                                                 z
                   >             '
                                             . %w      ..
                                                                    ,        '                 r                           mx
                                                                                                                                                                                               ?      .            ,                    .

                    !
                    ,
                   11
                                         t
                                         .                 (y ç,                      Qj
                                                                                       ;NyQ> q                                                      ,, y)uy
                                                                                                                                                          j j                                                                               y
                   ë @
                   1Ih
                     1*
                                                            . (;.                                                                      ,.                                                      j,                          ..               '.
                   !
                   ;
                    i                                                                                             .                        '                                           x
                                                                                                                                                                                                                                    .
    ,

                   lj
                    J                                                                                                                              kz                          r                    $J .
                   I!
                    i                                                                                                              .                            w
                   !



                   i
                   :                         tj4                                       -                                                                                                   z                       . s
                       '                                                 j             '                                                                                           j

                                                                                                                                                                                                               '                h
                                                                                                                                                                                                                                '
                       (
                    '2
                    .
                    t.
                    .:                                                                                                         %                        '                      .
                    ;                              o

                    $;                                                   .                                                                         u .
                    Id                                                           '
                    It;
                    h                         .                          5                 ?                                               h                    '$

                    k
                    1?
                    Il  I
                    :
                    :f
                    I
                    ë2                                                                                                                                               f                                             # c
                                                                                                                                               -
                       r'
                       11<
                       11
                       ir
                        )
                                                                                               ..
                                                                                 #'
                       $
                       .1            .                              .:                             i
                        f                                                                                                                                                                                                                       'h
                       (.l
                       .                                                                                                                                    '            fx            '
                       tf;
                       1                                                                                                                                                 * k                                               fY
                       j                                        z                                                                                                                          '
                       1
                       ?l
                         ,*                                                                .                           I                           Jz                                  C                               i
                       lp
                       Li
                        j                                                                                                                          '
                       iI
                       l                                                                                                       :
                       I:
                       :!
                       II
                       I)
                        1
                       ?)                                                                          I                                                        '                                                  I                        .
                       .

                       f'
                        !
                           i                                                                                                                                                                                           f
                                                                                                                  #


                                                                                 .                                                                                                                         N
                        !                         1.
'
'                       ;!                                                       q
                                                                                 .                                                 ,
                        2I
                        ''                                                                                                             /
                        i
                        .   t ).                            s
                                                                                       t, ( ,                                                                                  -
                                                                                                                                                                               .'.                         -                         --
                        'j
                        i
                        ..
                        !'
                        t   i                                                                                                                               .
                        :.
            Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 68 of 99




                     ?:
                                                                             h uz                                                                                    ;               y,            j
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      '                      '
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                          J
                     I .'                                                                                                                                                                                                                    t
                     1J
                     l                                              '- .
                                                                    -                         .                                                                                                                                                      .v   .
                         :                                                           .                                                  .



'
                     Jl
                     l
                     .
                      .   (
                                                                   '.
                                                                    jjy.                                                 .                                           . p, (                                                         . ,.
                     '
                     I
                      f                                                                                           9
                                                                                                                                                            ''
                                                                                                                   .,
                                                                                                                    '                                                    .                        k-                  .
                      is                                       !                 .
                     1i
                     21.                                           .
                                                                               -
                                                                                                  '
                                                                                                                      V                                                          '                            -                                                            .
                      r1                                            *
                      hI
                      ii                                                                                                                                                                                                                         .
                      '
                      j1
                       I
                     '!'
                       1
                       ,.
                      '.                          I
                                                                             .                        j
                                                                                                      '
                                                                                                                                                                                              )
                                                                                                                                                                                              '
                                                                                                                                                                                              .               $. y         1
                                                                                                                                                                                                                          ,.                 ,                /.-. I
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                           I
                      1
                      :2                                                                                                                                                                      t,                          t                               i
                      ).
                       .
                      ,I                                                                                                                                  .*'                    Q
                      EI                                           .
                      '                                                              j                        .                                                                                                                                                        . ''
                      ;!                  .
                      !I     1
                                                               .
                                                                         rwz(                             vy                                                                                  ,,                                                                      t'w.
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         -
    '                                                                                                                                                            9
                         .
                         I                                                                                                                                                       i
                         .   ('
                                      '
                                              '
                                                                   ,
                                                                                         .                                                   ,   /(                              j   tm,,tx                                                          ok
                                                                                                                                                                                                                                                      -
'
                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                     '
                                                                                                                                                      '                                                   '                          .                            .
                                                       .                                                                                     ,                                                        .                        ..
                          ..
                          I
                             ,                /                                               z k
                                                                                                .
                                                                                                -                                                ,                                                        J(          s
        .
                                                       .j                                                                                                                    '
                                                                                                                                                                                                                          )
                                                                                                                                    @                                                                                                .
                          .
                              7                                                                                                              .
                                                           t                                                  ,
                                                                                                              $                                       ;                                                                             y<.                                        j'
                              I                            k            f                                                                                                    '(                   ,                                      .                        ',
                          j                                                                                                             '
                                                                                                                      p                                    '?                                                                                                         *:
                              .
                                                                                                                      l


                                 o                                                                            , U tj - ? t                                                                                .
                                                                                                                               St                                    '                             117'
                 é
                 f
                 ?
                 '''
                   d
                   ll
                  $. s
                     q
                     '        '
                              .                                         .-
                 -
                             r
                              k
                                                  blk
                                                  .,..4             -,
                                                                                                                   y
                                                                                                                   j                                                 î --t .
                                                                                                                                                                           J
                                                                                                                                                                           ..j G g                                                               t q
                                 p                         '
                             !.
                             '
                             j                                                                                                                                                                                    #
                                                                        *N                                                                                       -
                             l .                  .-



                                          t                                   ( ' ((                          .
                                                                                                                                                                         j(
                                                                                                                                                                          t..
                                                                                                                                                                            J )                           $
                                                                                                                                                                                                              '' (., i.
                                                                                                                                                                                                                                                              O
                                                                                                          r                                                                                                   l


                                              ,                                                                          /' '                                            ,.( t-. .'
                                                                                                                                                                                  ,                                            v
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                               , .,
                                                                                                                                                                                                                                  (.. .
                                                                             ...                                                        j'                                                    .                                                  >
                                                       .. '                                                                             '
                                                                                                      k
                                  ,
                                                                                 '
                                                                                             m.ty                 x. -
                                                                                                                         u              j                                                             y
                                                                                                                                                                                                                  '            ,u j
                                                                                                                                                                                                                               xs o )z.                   . ,.
                                                                                                                                                                                                                                                                  ,
                                                                                                                          ..
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 69 of 99


                                                   j #                  j               >                        *'
                                                                                                                                 +                                j
          I



          ,r(..'
          '
          ;
           j'
               :
               Y), j, l
                      ,'
                       -.'                                                                  2
                                                                                                                       ,, (,.-                                    r-w, ,                      .
          !                                                                 *                                                                                                     -                       .
                                                                                                                                 .j                         j
                                                                                                                                                            ,
                                                                                                                                                              ,''     r
                                                                                !
                                                                                                                                         i?
                                                                                                                                          --
                                                                                                                                           '
              '
              -
                           -   .
                                   -
                                   1;
                                   .E  '
                                    --.t
                                    q  l
                                       :
                                       -
                                       k
                                       ,j
                                        -                    .I
                                                              ,t
                                                               '.                                                       .-
                                                                                                                                     -
                                                                                                                                         .
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                                   l
                                                                                                                                                   -
                                                                                                                                                   i!..
                                                                                                                                                     i
                                                                                                                                                     1 -
                                                                                                                                                       .
                                                                                                                                                       -
                                                                                                                                                       '
                                                                                                                                                       . '
                                                                                                                                                         -
                                                                                                                                                         ..-(
                                                                                                                                                            j
                                                                                                                                                            r
                                                                                                                                                            .
                                                                                                                                                            -
                                                                                                                                                            '                                     l
                                                                                                                                                                                                  I
                                                                                                                                                                                                  -
                                                                                                                                                                                                  k
                                                                                                                                                                                                  ,,-
                                               -                                                                                                                                              . . .. .   .-
          .ë                                                                    r
          '   1                                                                     q                                                                  4$
              :                                                                                                                                                                           '
                                                                        ''
          gL

          tI
                                                                        1,  W
                                                                                                                                                   k                                  ,
                                                                                                                                                                                      .

          'I
          )l                                                                    C
          l1
                                                                                                            i'                               '.j
              I        .
              g                                '                                                                                                            ' +
          !I




          ,I




'
                                                                        *                                                    j


                                                         )                                  ' w
                                                                                              =                              /j // -
                                                                                                                                   /                                  -.
                                                                                                                                                                       -
                   .                                                                                e                  i,    *                                                        l
              .                                                                         4                                    .
                                           '                                                            '


                                   )                                                                                   j                                              - '
                                                                                                                                                                        .
                                                                                                                                                                        -
                                                                                                                                                                        .
                                                                                                                                                                        ?                         ,-
                                                                                                                                                                                                   .
                                                                    .               -


                                                                                                                                                                                  /
                                                                                                                                                                              *
                                                                                    '
                                                                                                                 4'.         '
                  )                                                                         .
                                                                                            j.
              .                                                     =
                                                                    AJ          -
                                                                                                ,                      .
                                                                                                                       -.
                                                                                                                        p                          (j                 '                            y               )
                                                                                                                                                                                                               l


                                                    w
                                                         )                                                                                                                        -
              I
                   ;   .
                                           X                                                                > h,                                                          .           'q )
                  :
                                                                                                                                                                                                              u.

                  ;(
                  ,.


                      j'                                     ,                      / (                                .-
                  r'
                  '
                  ,
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 70 of 99



                                                        x , '                         t
                                                   N,                                     u           ..w j                     '
      .                                                                                                                                                 .(
                                                                          .
          I

                                                                                               9
                                                                                                  ,      ''
                                                                                                              .?       <        '           .

                                               .         $            .
                                                                      .
                                                                              J               .
                                                                                                                   '

                                                                                                                           !    j               .
      ..           s
                                   /                     .
                                                                                                                                                             :   .
                                                                                               o
          :                            !
       'I
       .  ;                                                                       j       . .                                                       j
          :!




                                                         :


                                   t                     ï                        C                                                 -)                       .
               : y                                                       t                    y
                                                                                              j.,g .
#
                                                                                           ,


                                                         ,           j        Q ).                                                  '                   @'-
                                                                                                                               f                    .
               .           $

               C û                                                  'j                '                                             y'                           ,
                                                                                                                       #


                       .                   .                          U                                                        ..                   (j
                               t                   @
                                                                /
                                                                                                          ,
                                                                                                                                        p
                                                                                                                                         U                       '
                                                                                                              '.



                                           N                                      '                                    l            . ,
          Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 71 of 99

'
                                               #                            *

                  ;Ij                     ''   '       x                                                                   j                          j.             y
                                                                                                                                                                     .
                  I1                                                                                                                                                   &         I
                  'f
                   ;                                                                              w.
                  ':               11 I                                                      p.
                  t'
                  :!
                                   '                                                                                                   .e,
                                                                                                                                       .

                  '1i
                  !                                        ;   .   ',
                  !(i                                                       .                              N                                 ,
                    l                                                                                                                                                    1
                  !1
                  ';
                  'j
                  y!
                   ?                                   v
                  j                                *

                  !                        k
                  I

'

                  1i
                  !q                                                            &
                  l1
                  ''
                  j!
                                                               .                    *4                                                                          .


          U   a
                  y!
                  r
                   ;           *t
                                f                                       (                L
                                                                                         v
                                                                                                                                   ,                            ..
                                                                                                                                                                 a           j1
                  i'
                  .!           .                                                                                                   .

                  !1.                                                       .
                                                                                                           (-.'                    '
                  5

                      1    '
                           .
                                                                   .
                                                                                         t                                         l
                  :!                                                                                               c                             !,
                      !        $,                                                                      .
                  I:                                                                                           W               x                                     Z
                  :'                                                                 '

                  ij                                                                                                                                                                   #
                  )j                                           e                                                                             j
                                                                                                                                             ,

                  ,)
                   ;                j                          j ..
                                                                  a                                    */ t                                                . . -. g(y
'
                       i
                      I
                      '
                  !)
                   l                                                                                               .
    '--

      j           1
                  !'
                   I,  .
                                                           .                                                       l'              .
                   I
                                                                   i

                  jt
                   i.                                          i'                                      vjtq                                                                      , :
                   it                                                                                                              ,

                   t9
                   .j
                                f                          .                                                                                                                         '.) ,
                                                                                                                           Q

                       I                                               ..
                                                                                                                       V       v                           NE
                                                                                                                                                            .

                                                                                                                                                                             ?
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 72 of 99




                        1                #                                   .
           :                                                                                                           .                        jr g .                        ..                                            t
                                                                                                                                                                                                                            ,

          l2
           '
                                         l                                       ,                                     yl                           o                        u.
                                                                                                                                                                              p                                     .
                                                                                                                                                                                                                    >
           1
           .@
           !                             *                                        '%

            !                   t1                            4
                                                              T
           .:
            I       .   # 'l 1                                 k
                                                              <'
                                         /                     '
'                                k                   .
                                                     .
           :                                                                                                                                         .:
                                                                                                  .                                 .                .   j                .            ,                t
            ,           #
            ;                                                                                                                       3           '             , t)    - -,
                                                                                                                                                                                                        .'                          '

            E                                                                                                                   ,                            .#                                                     4
                                                              ,                       .               ,                                         *-                                                          .
           ..                                             ,                                                                                 à
                                                                                                                                            .                                                                               :
                                             J   .                                    t
                                                                                                      j
                                                                                                      :                         .
                                                                                                                                i               .';
                                                                                                                                                .                                              '
               .                                                                                      l


           ir                                                                                                                                                                                       ;                               .
                                                                                                                                                                                                                                '

             t                                                .
           l
           !fj                                           .$       ...-
                                                                                                      f'               ,                                              .                            . t-p' /
                                                                                                  #                                                                                            #
           1'.
             '                                   .                                                                 *                                         '*                            l                    '
           t t                                           $J              .            .                                             *                                                                           .5!'
           .
               I                                                                                              .                     ((                                                 r. ,                         ,
                                                                                                                                                                                                                    3
               .
                                     y
                                                                                                               *                        *                                              ry                           l           s

               !
                                     '-z     $                                                                                  .
                                                                                                                                    t                -
                                                                                                                                                                      4
                                                                                                                                                                      :
                                                                                                                                                                      (
                                                                                                                                                                      4
                                                                                                                                                                      j
                                                                                                                                                                      -' d
                                                                                                                                                                         k
                                                                                                                                                                         j
                                                                                                                                                                         1
                                                                                                                                                                         ''
                                                                                                                                                                         . -.                                                               .
               i
               ?                                                                                      @




                                                                                                                           <v                                     .                                             #                   .
                                                         :A                                               v                                                                                         .

                                                                                            'r 'x-                     -j                            ;
                                                                                                                                                                                                                p,0 p
               '

           ;;                   '
                                l'
                                i /
                                  -
                                  '                                                       kl
                                                                                          q
                                                                                          '
                                                                                          i
                                                                                          h
                                                                                          pr/ .
                                                                                                 L                     .
                                                                                                                       -
                                                                                                                       ,
                                                                                                                       .
                                                                                                                       J                                  '
                                                                                                                                                          s                   .                                 I   ,
                                                                                                                                                                                                                    .
            .;                   '                                                                                 .


            $j                                                                                            ,#                                                  .
               '*                            ,                                   j. .. ' .                         '                                                  N                                                     .
            '
               'l:
               i ,
                 .                   (                                    , v. '
                                                                               , t
                                                                                 -.'                                                    a -                                                ,' î                                         -
                                                                                              #       '
               .
                                                 'y                              j.                                                     p
                            '                                                                                                                        x


                                                                     j                                            k.,
                                                                                                                    .                       %.                        '
                                                                                                                                                                      ..j .
                                                                                                                                                                          t'
                                                                                                                                                                           às                                       q'
                                                                                                                                                                                                                     N  .




                                                                                                                                                                                   #



                                                                                                               D (.p -                                                                             .
              Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 73 of 99


                                                                                       '                                         (                                                           ,
                                                              '                                                                                  .                ,
    ,q.                                                                            ,

          '
                                                             :2!h                  $
                                                                                   :
                                                                                   h
                                                                                    -                                                        h
                                                                                                                                             .
                                                                                                                                             j
                                                                                                                                                                  ..                  -:
                                                                                                                                                                                       1
                                                                                                                                                                                       ;.
                                                                                                                                                                                                     -
                  i   .
              %
                      ;
                              Q                                                                               a            #                                                  )
                                                    .

                                                    j                      -                   I                  ,            r :-.')j.                                      j           ,,
                      ;           'qk
                                    .l          b'''-----' .% ' fs 'jj.                                ht                                            P-*%'h
                      : .u r '
                      :
                                                                       5                                                                         : $?'                            ,
'
                                                                                                                                                         l
                                       4       '
                                               !.                                                                                            .                .
                                               it
                      ':                                            .
                                                                           , !                     'A f-                       o
                      !                         (                          .-                          -                                                                          .




                                                                                                                                                                         ''

                      pç,
                        - :
                          .                             ,
                                                        t'l
                                                          t
                                                          y.k                  -                    .------
                                                                                                           -,

                                                                                                                      ,
                                                                                                                      --
                                                                                                                                             î, k).-.
                                                                                                                                                    -
                                                                                                                                                    ,
                                                                                                                                                    -
                                                                                                                                                    j                                            ,
                                                                           i                                          .
                                                        A>        -.                                              '
                                                            l
                                                            ï
                                                            i
                                                            k#                         ,4
                                                                                        :
                                                                                        '
                                                                                        -
                                                                                        %. .
                                                                                               .
                                                                                                        4                      ,1
                                                                                                                                .b, ,
                                                                                                                                r   %
                                                                                                                                    6.
                                                                                                                                                                        jt..'
                                                                                                                                                                        .     ,                  .

                                                                                                                                                                                      k
                                                                                                       N
                                   j                                                       j           .
                                                                                                                                                                       y .> .
                      .
                                                            T.                                 hk
                                                                                                                                                                                  L'-j , !
                      ..                                '
                                         .                                                                                 .)'       j
                                   .
                                           h
                                           .                5          ,
                                                                                                   ,                                     i
                      (
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 74 of 99


                              l
           '
                     ,                        .                                           .                  ' 1                ' T                                                        9       .       -


           .p
                                      .
                                                                                  o -                                       (                                                     J
                                                                                                                                                                                       p
                                                                                                                        .
                                                                                                                                          (                                            :
                              # h
                              .                                                                                                                                           h                    ;

           !1
            (t
           :;
              ?pj                                 ''
                                                                          tj%                           j ';t
                                                                                                            ')
                                                                                                             ,
                                                                                                             .j4j
                                                                                                                .                                                 ' j:
                                                                                                                                                                     i (yyuy
                                                                                                                                                                      '
                                                                                                                                                                           j
*

           k--
           I                          !           .+                  ,                                  .                            .                    ,,
                                                                                              1-                   !tL.... ''
                                                                                                                  CL
                                                                                                                                                  %'lii                                                ><
           !             '
                                  .                                                           -,
                                                                                                                                                    j
                                                                                                                                                    r
                                                                                                                                                    ,
                                                                                                                                                    -
                                                                                                                                                    ''
                                                                                                                                                    . . j
                                                                                                                                                        b
                                                                                                                                                        -
                                                                                                                                                        ,
                                                                                                                                                        b
                                                                                                                                                        'l
                                                                                                                                                         ë
                                                                                                                                                         bl
                                                                                                                                                          k
                                                                                                                                                          j
                                                                                                                                                          -
                                                                                                                                                          j
                                                                                                                                                          i
                                                                                                                                                          !
                                                                                                                                                          .                                            '.
           !p..
           I        -.
                                                                                                                                              '                                        '               .
           .
           -
           .


           .1
           I
               j-                             i
                                              h
                                              .
                                              ,
                                              -
                                              J -
                                                '
                                                k-
                                                . ,
                                                  '
                                                  ?
                                                  j
                                                  .
                                                  ;j
                                                   ,
                                                   l                                                          .
                                                                                                              - ..
                                                                                                                 '
                                                                                                                 $
                                                                                                                 k
                                                                                                                 .-s
                                                                                                                   ..
                                                                                                                    '                                     Nw                      -
                                                                                                                                                                                  . -
                                                                                                                                                                                    ,
                                                                                                                                                                                    g
                                                                                                                                                                                    )
                                                                                                                                                                                    ::
                                                                                                                                                                                     ))
                                                                                                                                                                                      -j .
                                                                                                                                                                                         ;
           !'                                                                                 6
               1
               i                              /
               j          y                           Z ' . SS                                                              . '.
                                                                                                                            ( k (.'                                        y -;'
                                                                                                                                                                                  ((!              k
               !
               i
               ,-                                         '
           .                                                              t l
                                                                            ! ?                    .
                         7j                                                                     i'
                                                                                              txz
                                                                                                                                 .            LJ                                  ,C
                                          .                                                                  >.                                                       *

           l1                                                             l                                                                                               '
                                                                                                                                                                                       '       '
           '!                                                             )                                                                                           .   .


'



               .                                  e               .
                                                                      d       j                        .x.                                .                 g             ;,.,
                                                                  g

           .
           1: t ,u
           '!
                 -o! u.pu                                                                                                       . (,
                                                                                                                                   )
           l'                                                                                                      y!                                             '               .
               '                                  '                                                                                                        f' #
               N .                                                                                                                                                            .
                                                              -                       ,
               :
           f                                          ,                           ,
                                                                                                        ç,                        t                  t,..                             ( j.
                                                                                                                        A
                 Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 75 of 99


                                                                                                                                             .                                   q
                                                                                                                                                                                 .
                                                                                                                                                                                                      !            ,
        .. ..-                                       l                            p.-...- .                                                                                                                        i                      (.
                                                                                                                           .
                                                                                                                                                                             V,y                                   j                      j .           ;j
                       !
                                                                                              ..-                              r '                                       f$                                        j                            .4.
                                                                                                                                                                                                                                                  -) j
                           .                                                                                                         t                                                                r   1                           t    !                        .   ,
                                   !'            1.                                                                       ;'l ' 'l
                                                                                                                                 '               '<.                 .                                                                                   '1 '

                        1j. , . sj'
                                  t-.j                                                                        -y  .

                       ,
                       ',
                       j
                       5.
                                     $                                                                         ,
                                                                                                                                         ..
                                                                                                                                         (
                                                                                                                                                 ; ,
                                                                                                                                                   .,                                                     j                               j ,
    '                                                                   $.
                       1(                                               </                                                                                                                                                                     ,
                       (:
                       1
                       .1fo'tr.N                                                  --;                         tzj              t.t. ,?) )')l1-
                                                                                                                                             ,) N9 - .t
                                                                                                                                                      ij u-
                                                                                                                                                          )
                       ti                                                                                                                        '
                       tl xk                                                                                                                                                 >                                                                      '
                       1'
                       :1                       ) '                 -                 '               $
                                                                                                      '                   ! '                          .
                                                                                                                                                       ' .
                                                                                                                                                         ' J' -
                       :
                       1
                           ,
                                        u'                    ,     t $                                                        ,
                                                                                                                               p
                                                                                                                               '                                                                .
                                                                                                                                                                                                              . . .'t.-)'-8' (-
                       @i                                .                                                                                              '                                                                            j.

                       .1h1
                       j  'lhq (1                                                             , tf
                                                                                                 -r,
                                                                                                   -.
                                                                                                    -z,(              ,                      ,j g w, . ry,N1
                                                                                                                                                           ..u(
                                                                                                                                                              ,u.
                                                                                                                                                                --.,
                                                                                                                                                                s.
                                                                                                                                                                 . j.
                                                                                                                                                                   t
                                                                                                                                                                   ,x
                       ''
                       2!
                        r                       .                                                                         l'                                         '                                                                                   r
                           :                                 ., ,
                                                         .                        .
                                                                                              CJ                               jy                                                                   ( (t
                                                                                                                                                                                                       s
                                                                                                                                                                                                       i
                                                                                                                                                                                                       l'ç) o.t
                                                                                                               '1p
                                                                                                              .k                                                                                                       rt'
                                                                                                  '                                                         .                                                  '                                                '
                                        .   ,
                                                *N y                                                          ,


                       k1o     ,

                                                                          J
                                                                              -                                .
                                                                                                                                                                     '
                                                                                                                                                                              l .'
                                                                                                                                                                                 .
                                                                                                                                                                                 -
                                                                                                                                                                                                                       lt-,                                     t'                       ,
                                                                                                                                     n                                                                D
                                                                          '


                       1t ,                     #.                                                        1-.t.'
                                   :!                . .



                       i1
                                                                  ,                                               j g ju t.                                                                          /                  .
                                                                                              #e
                       :(                   !@ 1.                                                                              '             I         A.       ''       x.œ
                                                                                                                                                                           ..'*''''''
                                                                  t
                                                                  .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             g .               !
                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               d
                                                                                                                                                                                                                                               hy       .f                  j
                                            ( -.                    -

                                                                                                                      (                                 )-7)                                               j'                    ,-,ïq(- ('
                                                                                                                                                                                                                                          7
'
                           '                                                                                                             ö                                                                     o

                       1)
                       !r tj,
                            .A . h
                                 .                                      ,
                                                                        ,
                                                                        .
                                                                                                                               '
                                                                                                                               tc
                                                                                                                                . .                                                         ,,
                                                                                                                                                                                             .('-,                                                      .- ;
                                                                                                                                                                                                                                                           '
                       I)
                       i'
                                            '                                                                                                                                v
                                                                                                                                                                                                r
                                                                                                                                                                                                j                                     '
                                                                                                                                                                                                                                                             k
                       i1                                                                                                                        1              .
                       !1                        .                    $                       x                                      i
                                                                                                                                     '
                                                                                                                                     k                          i                           $
                                                                                                                                                                                            .                          *                                j
                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                          '             ;
                                                                                                                                                                                                                                                                        '
                       ;E ; $
                           1
                            4
                            2
                            .
                            --.
                              - ...1
                                   ;
                                   (
                                   4
                                   -
                                   ' j      .
                                                                                                                                         ?.
                                                                                                                                          t
                                                                                                                                          '
                                                                                                                                          --
                                                                                                                                           '
                                                                                                                                           l                                                              , ,                                       l
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                    -: -y
                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                        ,i --
                           q
                           .                                                                                                                                         .                          l                                %
                                                                                                                                                                                                    . :.
                                                                                                                                                                                                    q                        $                                                      !.
                               t            ,    q                                                                    .                      '
                       .
                                                .                                                                                                                                           dx .                                                             , y'               .
                                                                                                                                                                                                                                                                                j
                               ) !                                '
                                                                  -. N
                                                                     -'
                                                                      ,
                                                                      '   ' ' i1
                                                                      , . t ,,,
                                                                           --   , u-i
                                                                                 1 ,'.                                                                                   ,              =
                                                                                                                                                                                                                                                        ' (
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                          'j        .




                                                                              .                           .                                                 .                                              :           ,;
                                                                                                                                                                                                                       f                                 -      )

                                                     c



                           '
                                        .,x(-j
                                             '
                                             -'j t-) i ..,
                                                         )   ,

                                                                                                                                                                                     x                     '
                                                                                                                                                                                                           $1/jlj(t
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  '                                     o
                                                                                                                                                                                                                                                        . t(qj$ .   ,

                       ('                                                                                 !                                                                                 ,
                                                                                                                                                                                            w                                                            ! .
                       ':               '
                                   k)'(-
                                    - ---
                                        b ,'7 k
                                        .

                                              r.
                                               )
                                               ztr'
                                                  j ( u j ('
                                                           .,tt'i)j l l u '-b'-                                                                                                                                                                                                              -
                                                                                                                                                                                 (C
      Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 76 of 99



                 .                                                                              .
                                                                                                    ,
                                                                                                                                   q                                       .. , , ,
                                                                                                                                                                                  -aJtyg (jo .
                                                                                                        *
                                                                         :                                                                                         ..                                                                      ;
                                                                                                                                                                                                                                  '
                                                                                                                                                                                       ,
m..
                                                                                                                          .                                                            j                ,            , .
                     -
                                                        .                                                   ,
                                                                                                                                                        t. .
                                                                                                                                                                                       t, ' ...,
                                                                                                                                                                                               .1                                                -J
                                                                                                            #
                                                                                                                                                                                                                     F
                                                        .                                                                     9.                                                               'r



                     (.- l                                                                              j                                           ,                   çv                                                     cp,,
                                                                                                                $                                                                                           .d


             ##                                             t
                                                            J
                                                            .   '
                                                                                   .>
                                                                                    j   .
                                                                                                                                                                                                                 '


                          p,                            '                                                            *5                    .                       A                                             .         q
                                                                                                                                               .
                                                                                                            :

                                                                                                    l                                          y ,                     .                                    4 k.N
                                                                                                .




                                       .                                                    .                                                                                  u.              #

                                                    j                    ' !                                                                                                   .                                           .                    ;l
                                                                                                                                                                                                                                                '
                                                                           '                #
                                               (.
                                                                               ;                        l                                                                                  '


                         î
                         :             5
                         .:                                              k


                                                                                                                                                                                               :'                     (
                                                                                                                                                                                                                      '               .
                                                                                                .                                                                                                                v
             .                     .


         #
                 ,
                                                                    -(
                                                                     j-h y
                                                                                                                              v                                        z
                                                                                                                                                                       t                                                              ,




                                                                                                                ..
                                                                                                                                                                       .
                                                                                                                                                                                                    #'                                z         '!
                          ..                                                                            &
                                                        ,                          qr                                                                                  l           1
                         --N                                        ..
                                                                                                                                       j j
                                                                                                                                         t
                                                                                                                                         l
                                                                                                                                                   .           ;               j                    h ,                                          , %,,,
                                                                                                                                                                                                                                                      tj
                                                                                                                                                                                                                                                    ..>ï-


                                                                e                                                                                                          '
                                                                                                                                                                                           T         0                                n               .
                                                            .                  .                                                       .                                   !
                 jv -S         .           .                ;                .
                                                                             . j                                *N).:              %               '.                                           ,
                                                                                                                                                                                                    .
                                                                                                                                                                                                    1                      .'$:           S A
                               j.
                               .
                               .
                                                                                                                     .                                                                         .,                          I
                                                                                                                                                                                                                           j,
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 77 of 99


                                                                                                                                                                                                                 '
                                                                                                  .              I

                 t h '
                     -                                                                                               -
                                                                                                                     1
                                                                                                                     .                        -('
                                                                                                                                                -''
                                                                                                                                               . -
                                                                                                                                                  .
                                                                                                                                                  ->j
                                                                                                                                                    ,!
                                                                                                                                                     '.                                      1
                                                                                                                                                                                             %.?
                                                                                                                                                                                             4 .
                                                                                                                                                                                               1     .                                                                '!
                                                                                                       A                 !                                                                                            i
      .                                                                                       4,                 .       !                                                                                   ,         j                                        ...
                  l
                  iy '!
                      l
                      '
                      -'------'.)g
             k
                 ip   j ,                         ...
                                             -,,,,,
                                             ,
                                                             )
                                                             ..l
                                                             !
                                                             1 .jkj
                                                                 ( (
                                                                   -
                                                                   ,
                                                                   ;
                                                                   j
                                                                   ,j
                                                                   . k
                                                                     ,
                                                                     .
                                                                     ,
                                                                     .,' . ..
                                                                            j
                                                                            '
                                                                            k
                                                                            -
                                                                            ,'i
                                                                              1
                                                                              j
                                                                              .,F
                                                                                k
                                                                                .
                                                                                ,
                                                                                .!
                                                                                 k. --
                                                                                      ,h
                                                                                       j
                                                                                     ,-,,
                                                                                        j-,
                                                                                              .

                                                                                                                                                                                                             -
                                                                                                                                                                                                             j                 .            ,
                                                                                                                                                                                                                                            -y
                                                                                                                                                                                                                                            $ i
                                                                                                                                                                                                                                              j'l
                                                                                                                                                                                                                                                k
                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                            x                 J
                                                                    j
                              j, -                          r                                                        .                                    t; '                  ).           /! ,                                       '        -'
                     ..

                              j                                                                                                 .     -
                                                                                                                                      j
                                                                                                                                      -                                                      j                                          ,
                                                                                                                                                                                                                                        . j.
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           -                                                   ...


                                   ..j. o                   .               'G ) V'         ! %r
     '
     .'          .
                                             o                                                                                   !        kC
                                                                                                                                           '                                                               3                                              -               =
                          1             '
                                        t                                                                                        .            l
     ;1                   k       Q> ?                                                    t Yve                                  '            j

         f

                              !
                              .          #mx            -                                &                       y                                                                                   !..                                             ''
                                     '
                                         1
                                         c )
                                         '                                                            '              k.
                                                                                                                      t                           j                                          -             .                                                                      .
                                                                                                                                                                                                                                                                                  -




                                         *                                                                                                                                      #        ,
                                                                                       C              's                            '                             -.                                                                                  !                       q
     ,                                                                                                 .                      ;)Q > . 4:                  !
                                                                                                                                                          vd      w j                                                                       ,?        ,
     .                                                      '
                                                                                                       )                                                                                                                                    4
                                                                                                                                                                                                                                            .
                                                                                          i                  :
          '                                                                                                              :                Z
          i                                                                                                 *3       +                                *                         v                        >
                                                                                                       .
          '
          .
          '
                                   1
                                   .
                                   ,
                                   .j
                                   1 t
                                     p                                                                                                                    '.
                                                                                                                                                           3.
                                                                                                                                                           ,--
                                                                                                                                                             ,
                                                                                                                                                             .
                                                                                                                                                             -.                                          .                 .            ,
                                                                                                                                                                                                                                        ;j--
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                             ,
          '
          ,                   -   ,:   kj
                                       lg                                                             .
                                                                                                      ,                                                         i
                                                                                                                                                                '                                                    .                  jr'
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                          '
                                                                %                                                                                 o x                                .                                             hy
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                              s
                                  j                                                                   . ..               ..          1.               ,.
                                                                                                                                                       23
                                                                                                                                                        I'.         -iik
                                                                                                                                                                       .j
                                                                                                                                                                        .
                                                                                                                                                                                ..'-
                                                                                                                                                                                   ''''''.
                                                                                                                                                                                       .t-,hi                ë
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                       f'                 '1
                                                                                                                                                                                                                                                                           ..
                     ..                                                                                                                                                                                                                               j
                               u                                                                   ,y
                                                                                                   y                                              .. ku c j
                                                                                                                                                          ,4 s. .                                                                                     j
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                          f
                          v                                         w                                                                                                                                                                                 '
                                                                                                                                     N
                                                                                                                                     '                                                                     y p                                         t              I
      .
              ,f''
                 -                     ,       )                                                      p'
                                                                                                       .!                       <;.
                                                                                                                                .                          ,            ) r i . -'  h,
                 l                       .
                                             ,k,
                                               -                                                        $ :tt('- ,,
                                                                                                        ,
                                                                                                        .                                          )
                                                                                                                                                   '
                                                                                                                                                   ,
                                                                                                                                                   ,                            JN )r
                                                                                                                                                                                                                 . )                                                  %                .
                                         J                                                                                                        Ui                                                                                                                              ..
                                                                                                                                                                                                                                                                                       .
                                                                                                      i..
                                                                                                      '
                                                                                î         -d- '                                                                                                  '               '
                                                                                                                                                                                                                       h
                                                                                                                                                                                                                       .' -
                                                                                                                                                                                                                       '                    .
                          :         )
                                  $-.                                   k
                                                                            '
                                                                                                  p-
                                                                                              j v..                                                   '--xx.
                                                                                                                                                               ,q:-                                      )                 jy.                                                             .
                                                                                                                                                                                                                                                                          c
         '    %,                                                                                                                                                            1
                              j              .
                                             , xp ' - y h
                                                        .                                                            '
                     .,
                              .
                                                                .       d
                                                                        l
                                                                        -
                                                                        k
                                                                        j4k
                                                                          -
                                                                          ..
                                                                           ,
                                                                           -
                                                                           ,
                                                                           .
                                                                           -'1
                                                                             j
                                                                             ;                                                 j
                                                                                                                               1
                                                                                                                               -
                                                                                                                               '
                                                                                                                               .
                                                                                                                               (
                                                                                                                               '
                                                                                                                               4': '
                                                                                                                                .
                                                                                                                                -  :.
                                                                                                                                   !                                        ;
                                                                                                                                                                            .,j w
                                                                                                                                                                              -
                                                                                                                                                                              '
                                                                                                                                                                              .
                                                                                                                                                                              -
                                                                                                                                                                              .-
                                                                                                                                                                               ,
                                                                                                                                                                               ' '
                                                                                                                                                                               h  k
                                                                                                                                                                                  !                                   .
                                                                                                                                                                                                                     --,
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                           .

                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                 -'
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                      jS- yy.xc s.
                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                  .   l
                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                       j
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 78 of 99




                                                                         /                                                                                        q-
                                                             '                                              . i                                                            .

                                                                                                                                                n
                                                !                                 r
          .
          , ). . ,                    .                      , .' r.
                                                                   x f
                                                                     .,
                                                                      !
                                                                      : )
                                                                        j.c>.
                                                                            ,
                                                                            :                 ,            . .               .
                                                                                                                             '
                                                                                                                             :
                                                                                                                             !          h
                                                                                                                                        tk
                                                                                                                                        p
                                                                                                                                        j             .
                                                                                                                                                      ,.f
                                                                                                                                                        j W                      ,j




                                                                                          #                                             ,

              'y
               /#*-
                  <x,                           ,                            *1t:
                                                                                y-
                                                                                 ''       '
                                                                                          . '
                                                                                            -u.                          ) x ,                       'l
                                                                                                                                                      j            '
                                                                                                                                                                   #
                                                                                                                                                                   **
                                                                                                                                                                    hN
                                                                                                                                                                     $j                ..
                   /
                    '
                        ,                      1
                                               b
                                                                      .fl
                                                                     , l kg
                                                                                              t--.
                                                                                                 '
                                                                                                 t
                                                                                                 'l
                                                                                                  . l
                                                                                                  % $
                                                                                                      ' )'p7
                                                                                                           ,0 ,.
                                                                                                          1/ lï
                                                                                                                                                                       )              ,/
               .e-xs.
                        .
                        ,
                        <                               A' %J- ,.                                      .         rk              ,
                                                                                                                                 s.J.. ..
                                                                                                                                        t,                        '!y
                                                                                                                                                                    .ç . .) ,
                                                                                                                 ul                                                 .
                                                                                                                                                                    . y ...
                                           ,.
                    .                      .                                      -                ,              .
                                                                                                                  u          ,                                              T '.




'

              e                 v                                                                                                  tA                             / R
                                                                                                  '.
                  i .       .       ,x .                ,        .                    p                                  j         -'       (   k,            y           : q,          ..>
                  .


                  kj
                  j ,jjj
                        .
                                                    .   ?id
                                                         -
                                                         )
                                                          rk
                                                                 j
                                                                 'î
                                                                 rt '                              . '.
                                                                                                      ''.                          . ;
                                                                                                                                     . . ,
                                                                                                                                         .-,!
                                                                                                                                            :
                                                                                                                                            j
                                                                                                                                            ,
                                                                                                                                            qyr
                                                                                                                                              /
                                                                                                                                              '
                                                                         p                             1         #                      7
                                                                              .


                                                :        k
                                                             .


                                                                     :
                                                                                                       j' '
                                                                                                       l             Y
                                                                                                                                   t TX.                  # ' y
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 79 of 99


                                                                                                     !                                                              i

                         j '. ?'-a .Qj ('
                                        t                                                                    '                      ./                      .
                                                                                                                                                            ko,
                                                                                                                                                              y:                       ,                     jt4.qV.
                                                                                                                                                                                                                   ., '
                              '
                                                            k                                .
                                                                                                 J       '
                                                                                                                                p                                           ë.                                     :
.                                                                                                                .                  .
                                                            ,                                                                           l             ,.

                                                                                                     /                                  l                           o t.
                                                                                                                                                                       ,j! ,                                           .
                          !)
                           jj,
                             .                              .
                                                            t..                                  j
                                                                                                 :
                                                                                                 .6'
                                                                                                   ..$
                                                                                                     ,x j
                                                                                                        y .
                 s
                                                                                                                                                            1
                                                                                                                                                A
             .
             #
                 ;,                             - --.       .... -
                                                                                                                                                          ..
                                                                                                                                                                    .,..     j
                                                                                                                                                                             j                       .
                                                                                                                                                                                                              $j1j'
                 ê*                                                                                                                                                     .
                 #*
                 ê#                                                                                          !             .
                                                                                     '           h
                                                                                                                     ''.                            !. 'b
                                                          .. q..,k4
                                                                  8'.'.'
                                                                       1'
                                                                        ;'.:
                                                                           ''..8h8
                     .    ''
                           .:..                14!      ik
                                                         ij
                 .            .                         j         .              .                                    . i.                                j.    .            ( jk.,,,,j,/.
                                                                                                                                                                            ,q

                 ).
                 r'
                                                                   .y 1. . e
                                                                           .
                                                                           '
                                                                           -                                                                        (
                                                                                                                                                    ;.( - y                                              ,


                                                        l                                                                                                                                    .           .... .....
                         !t
                          'yI                        . '
                          l                                                                      w/ï., / ..
                                                                                                          .
                                                                                                          t
                                                                                                          -
                                                                                                          lo .                                                                                                             -
                 (:                             .                                                                          .                                        y
         .
                                           x                         ip       .          .       .
                                                                                                 - .,
                                                                                                    --
                                                                                                     .x
                                                                                                      -
                                                                                                      .                    j    .y)         .   .     .     - j
                                                                                                                                                              .-
                                                                                                                                                               ..
                                                                                                                                                                à..
                                                                                                                                                                  -3:. . ,                       .
                                                                                                                                                                                                               y....
        .                                                                                                                                                                                                      .
                                  h,
    ,
             #                                              y)
                                                             ,( (                                                          (u                                                y
                                                                                                                                                                             j,
                                       '                       .
                                  i
                                  !
                                  h
                                  d        .,             .,         ,,jj         '
                                                                                  h
                                                                                  q
                                                                                  j . .'
                                                                                       !
                                                                                       j
                                                                                       k             -                         -
                                                                                                                               )
                                                                                                                               jF-
                                                                                                                                 l
                                                                                                                                 ,.
                                                                                                                                 j,
                                                                                                                                  . ., ,
                                                                                                                                       .
                                  k                            ..!à
                                                                  f
                                                                  j
                                                                  q
                                                                  . .j
                                                                     l .
                                                                       ,k
                                                                       ;l                                        ,
                                                                                                                 .             '
                                                                                                                               j
                                                                                                                               ;
                                                                                                                               k
                                                                                                                               g.)
                                                                                                                                 ,
                                                                                                                                 it
                                                                                                                                  ;
                                                                                                                                  '                                                          j
                                                                                                                                                                                             ,            -
                                                                                                                                                                                                          ,
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 80 of 99

                                                                         *                    u
      i'
      S                            n                                                                                                                             >.
      ,


      II
                       y
                                   <',             -j
                                                    ,                                             ,           j ..                                   j
      !        e

                                                                                                                                                             $
                                                                                                                                                                     *
      i                                    x



                                                               :                                                                .
                                                                                                                                ;
          *!


                                                                                                  .                             ,.                       /
                                                                        /                                                                        .



                                                                                      '
      '

      h                , .             ,                                                              ('1
                                                                                                      '''
                                                                                                        -         .                                              .
      !                                                                                                               /

      p
      ê
      '. '
      ;
      ;
                                                                        .
                                                                        ,l
                                                                         ,'
                                                                          O       s
                                                                                                      '                       .i
                                                                                                                               t. ' '        -               - ---       3

      7
      t
       .                                                                                  .
                                                                                                                                         N           (

      1                $                   A           1
                                                                                                  jj
                                                                                                  N.. p
                                                                                                  '   -,,,,
                                                                                                      k                   f
                                                                                                                                                                             .

                                   t
                                                                    I                                                                '




          i        .           -
          I                    '                   =
          r                '                                                                            *
                   l                                                                                          .   #

                                                       ,   *                                                                                             A


   f                                           ,
                                                               j(                 g                                                              j
                                                           .                                                                                     1

              (.                                               r.            (g                   '                   (                                  ,-
                                                                    '                                                 '              '
                           -                   .                              ,
                                                                                                                                                 Q,
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 81 of 99

                                                                                                                                             *

                                                t                                                                                    c
                                                        !                                                                    )               l
                                            i                                                                   !.


               ,
                       ( ..f                                                                    '                    ,                               .
                                    /                                                                                                                    3-

                                                                                                                         *




      '                                                          #

                   1                                                                   ,v                   '

                                        :
                                                             )
                                                             1                                                           ,                       %                    v--
                                                                                                                     l

                                                                         l                                                       4
                                                                                            z       c
      (                        ..                   '                                                   .                                        ;'
                                                                                                                                                  -.



               .
                       '
                           .tk                          ,.           -

                                                                         .             z
                                                                                                    kL
                                                                                                     s$
                                                                                                      à ,jl(
                                                                                                           C-
                                                                                                            )
                                                                                                            yYj - .      .   j




                           '            1&
                                    R               -        -   t->7Kf?O'
                                                                         kth'
          .
                       U(J1 1                                                                                        U                                 %
                                                                                                                                                       * ' *
                                                                                                                                                              5


          V                                                                        -.               ,                            ,                tf- ,
                                                                                   q            g                %
          ,/                                7                                                       '                                    y   '
                                                                                    $                            (                                                '   .




                                                                             . .   yy
                                                                                    :u..q;
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 82 of 99

                                                                                                                                                                                                                  #
                                                                     W
                                                                                                              (                             y
                                                                                                                                            .
                                                                                                                                                            '                                .
                                                                                                                                                                                             '
                    '-       I                                                                           4                                                                          ..       v




                             '                                                                                                          (                                       j




                                                                                                                                                        '

            $
                                     .
                                     .                                                      ,       .                 .
                                                                                                                                                                .   l
                                                                                                                                                                    g,
                                                                                                                                                                    1                            j
                                                                                                                                                                                                 2
                                                                                                                                                                                                 ';
                                                                                                                                                                                                 % '      x

                                              .                                                      #            #
                                                                                                                              A
    '                                     '        Wk                    X                               *        '                                                                      '
                                 Q
                             . j
                               !
                               -; i
                                 .

                                  ...
                                    t
                                    p-
                                     uv
                                      a
                                      l
                                      y
                                      -
                                      '                     .                  N/
                                                                                                                                            ,                       ..
                                                                                                                                                                     - j
                                                                                                                                                                       r
                                                                                                                                                                       ;                                      .
                                                                J




                                                                                                                              N
                                                                                                                                                                                                      A
                                                  x $.'         )$
                                                                                                     .                                                                               *
                                          N.                                                                                      *                                                              y.
                                         *>               ep         9                                                                          .                           5       :                         F
                                                                                            $       'e                    j
                                                                                                                          .
                '        ,               i
                                         l                               > .
                                                                                                             .
                                                                                                             :
                                                                                                             '
                                                                                                             .l
                                                                                                              t
                                                                                                              fb i ! .1$f
                                                                                                                        l
                                                                                                                        ;i
                                                                                                                         l
                                                                                                                         ë  - S
                                                                                                                         '' ' -
                                                                                                                              '
                                                                                                                                9.
                                                                                                                                /
                                                                                                                                ,                                               j !                           .       .
                                                                                                                                                                                                                          '
                         -                                                                                                                                              -
                                         j
                                         t
                                         .
                                         ,                  -                           ,                    *
                                                                                                             .
                                                                                                             î
                                                                                                             .k
                                                                                                              ,
                                                                                                              .
                                                                                                              -
                                                                                                              '
                                                                                                              x
                                                                                                              !
                                                                                                              k
                                                                                                              :,
                                                                                                               kjl
                                                                                                                 j
                                                                                                                 kxa. .jk
                                                                                                                        y
                                                                                                                        -
                                                                                                                        ,;
                                                                                                                         '
                                                                                                                         p      j .,
                                                                                                                                  ...
                                                                                                                                                    .
                                                                                                                                                                        .
                                                                                                                                                                                                      .




'




          :.                                                                                f. G'cl                                                 Ol
                                                                                                                                                     4
                                                        '                           '                    '            .                 .       1           .
                             -u                                                                 k

                    2                                            ,                              .                                       .                                   t                    '                .
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 83 of 99


          .                                                                                                                                                          Y



          1
          j
          1
                                                    i                                     ;
                                                                                                                    ' 4                           .
                                                                                                                                                            .
                                                                                                                                                            -- tz '
          I
          j'                                                              .                                                                   .

          7 U''',
          ,
          ,
                                                                         ,                                   , ' ,.                                                      y ,C .. <
                            '                                   %                                                                    z.
                                                                                      j                                  l                        '1



                                                                                                   !'                                                                            .       '   $




          ..                                                                                                                                          /1
                                                                '
                                                                                                            Q                                                        '               -
          :


                   >79     'N..../.       r)
                                          U                                   ?                     (
                                                                                                    I                                                            .
          C                                         -               x,                              o                   ex                                           /   -




                       t--                                              likl              :t                                                                t-l                              '-
                                                                                                                                                                             ,           #
                                      '     '                                                                       '                     '



          E-
               g
               ,
                   .
                                                -
                                                        ,
                                                                                                        .
                                                                                                                '




                                                                                                                                                                 '
                                                                                                                                                                     t' q
                                                                                                                                                                        .!1
                                                                                      .            e                                                   ,1
          I                               /'q               .
                                                            .
                                                              ;
                                                                                                   ,         .  u.               .                                           g.p y
                                                                                                                                                                                 . w
                                                                                                                                                                                   j yy.----
              ), t
              :
                 Jgj-t .'                                                                                   -'
                                                                                                             yo---.
                                                                                                                  -tt
                                                                                                                    r-l(ttl 0 -
                                                                                                                              tk-
                                                                                                                                wl'
                                                                                                                                  nT-
          .




              :.t
                iujt''(
                      7
                      Gyjqjijqktat-
                                  yo C'
                                  t-  t---
                                         qvtcl                                    ,




                  op (3t
                       42 817i'
                            ltl*
                               /0-
                                -
                                    '0l'
                                 :.()  lOt
                                         7S'
                                                                          ;

                                                                                              .-
                                                                                                                                                             t

                                                                                                                                                             t!t
                                                                                                                                                             '
                                                                                                                                                                     î

                                                                                                                                                                                     h ',
                                                                                                                                                                                         .
                                                                                                    4               .                             :
     '                 J) ' -                                       k                 .              .              (.y      .
                                                                                                                                 a                    j
                                                                                                                                                      . jr
                                                                                                                                                         ,.
                                                                                                                                                          -.,
                                                                                                                                                            c
                                                                                                                                                            js.j. #.
                                                                                                                                                               v'
'
                                                                    1         .                         p
                       y
                                                            ,
                                                                    /                              . -                                .
                                                                                                                                                      )              a, --)
                                                                                                                                                                          xw .                    (j
                                                                                                                                                                                                   o
                                                                                                                                                                                                   .s

                                                                                                             qt-
                                                                                                               )(c)
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 84 of 99


            !'              .                                                                        %
                                                                         .f,.            ,   h >j '
                                                                                                  ,..- i    t, xt .,'--
                                                                                                                      -A. k.
'
            .
                    .
                            /m ï
                            '
                               . e-k
                                   vp.               -.                     ,                               '              $    (-.-.5J      pa
                                                                                                                                             t
                                                                                                                                             .,
    .   #   ,               ,       hVv--'
                                         9
                                         ,       ''                      k7-
                                                                           ..                .
                                                                                             1X.l(,t-
                                                                                                    .'
                                                                                                     >,$:1.3                '   '
                                                                                                                                .tt-z ,'
                                                                                                                                       -,




                                                                                                                     *




                                                                                                                                         )   *'
                .           ,        4,          @                              .'
                                                                                '                                G                       j

    .   @
                                l
                                .
                                r-) k,
                                     j (.
                                        -.
                                         /            '       ,   j'
                                                                  . ,
                                                                   x.
                                                                    w
                                                                      )(é (-'-
                                                                             tj'x.   -           .
                                                                                                  ï'
                                                                                                   h
                                                                                                   j
                                                                                                   ,jn'
                                                                                                     ,N ) j.
                                                                                                           '..
                                                                                                           ï )j '
                                                                                                             k
                                                                                                             ,  )
                                                                                                                f( .(tj.
                                                                                                                     x,
                                                                                                                      y )i
                                                                                                                        k.
                                                                                                                         ;
                                                                                                                         ' xw   x.           .
                                .                     W                                                     '-
                                                                        ç.                        ji/
                    @                                                    ='          -
                                                          j             'a                                                               .       .-v

                '!l.'
                    h.I
                      '
                      h/,
                          )9
                       ').,. !4.)yak
                                   t.
                                    t*h
                                      ,
                                      '
                                      - -.   -
                                                 '
                                                 .
                                                                         ..
                                                                         (
                                                                         ..('xl
                                                                              j'= .
                                                                                  ,.'
                                                                                  -'                     (
                                                                                                         k.? z(. '')..k'
                                                                                                           T k
                                                                                                             '
                                                                                                             .           ' (*
                                                                                                                       .t.  ---
                                                                                                                              7
                                                                                                                              ).z
                                                                                                                              , .j,
                                                                                                                                  '  ..
                                                                                                                                     .
                                Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 85 of 99

'


                                                                                                                            4                                                                  ê                                    ! .
                                                                                                                                                                                                                                      5
                                                                                                                            :, ..             '                           :       j                                        .            *
                                                                                                                                                                                                                                        ?         ,                 ''      !
                                                                    s   (
                                                                        k
                                                                        1
                                                                        q             ,.
                                                                                                                        .   ,t
                                                                                                                             .il -;
                                                                                                                               d              -
                                                                                                                                              ,
                                                                                                                                                                                  ..   .
                                                                                                                                                                                                                               .'       .
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                 . -
                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                             ,' ..
                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                             lkyk
                                                                                                                                                                                                                                                                        .
                                                                                                                            .' t
                                                                                                                               4
                                                                                                                               . h
                                                                                                                               C t
                                                                                                                                 k ..                                   .' .
                                                                                                                                                                           i ...j
                                                                                                                                                                                q                                          .                    j
                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                 i-
                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                 . .-

                                                                        .
                                                                                                    t
                                                                                                    '           (
                                                                                                                    .       (   ,-
                                                                                                                                 .
                                                                                                                                 -
                                                                                                                                                                      .
                                                                                                                                                                      -     =                                                       t
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                        .,     .
                                                                                                                                                                                                                                                               -, .. .s;
                                                                                                                                                                                                                                                                       . ...    . . .. .....   ... .




x .- - - .--.                                                       ''
                                                                                 (.
                                                                            m . ..
                                                                                                .
                                                                                                r . ..-.*.-...
                                                                                                             -.- ' $ .. y                                                                      j.      .
                                                                                                                                                                                                           ..-..........
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                               X%                  6C

        L t,)f?)t-
--------t        c4                                                                                                                                   -,.)-w-
                                                                                                                                                            'o-
                                                                                                                                                              J-).
                                                                                                                                                              ,            .-éaç.
                                                                                                                                                                 )--.Lp %,,%
                                                                                                                                                                                                   .                                                                ,


                                                                                                        .
                                                                                 ,




                                                                    z,'9*
                                                                        ïI'
                                                                          j
                                                                          ,(
                                                                           ,0,
                                                                             M ) , f'8--
                                                                                       -
                                                                                       - -  --
                                                                                             0..
                                                                                               ----
                                                                                                  *   0----
                                                                                                          --
                                                                                                           -
                    - -                     .- - --                                                                                                           -




                                                                        l
                                                                                       , -T-
                                                                                           --     ?8 f-    -                              -       .


                                                                    .                          ,,               *                                                                          D   .
-           -       -               - -     -           -




-       -               '   -
                                                                    . (-
                                                                       j)
                                                                        ';
                                                                        ;

                                                                         ïj,.$'I'
                                                                                j-- mSSV
                                                                                       ..V...--
                                                                                              t
                                                                                              .m ..-...y-
                                                                                                        .
                                    , oto--= --0- tt
                                                   n-)
                                                     z+ -,0
                                                          ,-
                                                           èr.-,-sYt---
                                                                      '-'
                                                                                                                                                                  -



                                    pf
                                    '           -       -                                                   -                                         -   .
                                                                                                                                                                      '

                                                                                                                                                                      .




                                                    -       -




                                '
                                e
                                *-*-1
                                    )CG -CC,L> v=Y -'y -.G 0-
                                                        .       .
                                                                    .


                                                                                                                                                                              *            #
    -                           -       -       -           -
                                                                    u -a.m -                                                    u--vx+.
                                                                                                                                      -J                                          =                         . . wm + -- -
                                    -       -       -
                                                                IUI
                                                                (lVY-y-V V--T-U23lQIt
                                                                                    VS                                                                            .               ,                -.k)Ut)kzCf-t-                       , .,.                   ,


                                                                    1j                          - Vlk jla.
                                                                                               A .
                                                                                                            y ysyup- >- - u-jujg.jy-
                                                                                                        V)-- V )%
                                                                                                                                                                                                                                                                                -j .
                                                                        --     - -         .                -   -       - - - .-      -

                                                                                                                                          )----
                                                                                                                                              t
                                                                                                                                              )
                                                                                                                                              -I
                                                                                                                                               .
                                                                                                                                               -1-
                                                                                                                                                 j- h---                                                              .
                                                                                                                                                                                                                      -Uy-
                                                                                                                                                                                                                         J-
                                                                                                                                                                                                                          I-
                                                                                                                                                                                                                           I.
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            ç--.
                                                                                                                                                                                                                               -)- ' .
                                                                                                                                                                                                                                     ---

    -
                -
                                            )'
                                             W'- tVxr Ohr piqvttql
                                                                 /lilr i                                                              -
                                                                                                                                                                  -
                                                                                                                                                                                                                                    !- -
                                                                                                                                                                                                                                    .                                    -*     .   .- - -..- .
                                                                                                                                                                                                                                                                                              - .-




                                                    4-
                                                     74-o-nd-T.:cr1-ve -%-étgg
                                                                             t
                                                                             ltr-tqy
                                             -S1
                                               )yXy g,(s-
                                                        ryyyysyu sy
                                                                 )'
                                                                  jy
                                                                   .-
                                                                    ;y t-
                                                                        u
                                                                        - s-
        -                       -               - -             -




                                            -'                      ,                -




                    -       -                           t
                                                        ltctt
                                                            'tloyt:tttttcf/tol
                                                                             f.1 :-Ytq#c
                                                -        /tm't.Y -k m -
                                                                      or Q/(
                                                                           </n:'lt? étèm.
                                                                                        :t)4/
                                                                                           )
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 86 of 99




                                                                                                                                                     #
                                          .                                                                           *
          .




                                          g -,                                                                            j             UN
                  #                                   ,                             .                                < e           .

                                          U                                                                                    j.
                                                                                                                                '                        ) '
                                                                                                                                                           -.
                          ,
                                   t                                        .       J*
                                                                                     .
                                                                                     N                 C. l                             ,
                          '%                                                                           r

                  .
                                                                                (-) t                                                                -,
              .   i
                                                                                         ;                                                   P




                              Q                           t                                            '                       O
                                                                                +
                                                                        *                                                                                    '
                                                       -                                               '
              '                                                     '




'
              ,,
               ,
                  .                               -                                  -
                                                                                                   ,
                                                                                                       U'(j', .                                          '
                                                                                                                                   q             #

                  .                K, ,
                                                                                               .                                         ,   j. .
                                                                        '                    ...           .'                      /
                  .                                                     1                .

                                              ,
                                                                                                                >*
          .                    *              4
                                                                                                                              1
              .                               ?                                                                               ),
                                                  ?           -hw                                                à            /        ï *
                      /
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 87 of 99




                                                                                          .                                                       /
                                                                                  .
                                                                         .            X                 .                                 s                   /




%      ,                                                                                                                                                                                          -
                                                                                                                                                                                  c       -



                                                             *
                                                             '
                            r             .
                                                                         ,                                      j    h                            t
                                                                                                            A                                         #



                                         /                                                                      (& ,
                                                                                                                   .
                                                                                                                   34                .                                                    ''
                            #                                                                                                                     l




                                                                 I                                î                                  .A
                                                                                                                                          Nj                                              =.
                                                                                                       ,7
                h           #                     j;'                                                           p
                                                         *



                            t,                                                                                  ,                         ,
                                                                                                                                          .
           ky '                                                                                                              (j                           , -.                            ..
                                                                                                                                                                                           '
                                                                                                                                                                                  e                 >
                        )                          e.                                                                                                 '               K


            #
                                                                                                                                                                                              *

                    ?                         -
                    .                v
                                     '-
                                                                                                  .-
                                                                                                                         N'6j6N
                                                                                                                         .

                                                                                                                                 -        '                               >
                        #
                                         -----'-
                                         --k-
                                               ,. -                          .
                                                                                                        ,
                                                                                                                            2!
                                                                                                                           34.k
                                                                                                                              -
                                                                                                                              .-
                                                                                                                               --,-
                                                                                                                                  .,-
                                                                                                                                    -,'
                                                                                                                                      P'                                      .
                                                 -,
                                            -----,,
                                     %
                                     .                  e*                                                                                                    *
                                 '                                                            $
                                                                 .                                          .
                                 h                                   .
                                                                     ,
                                                                                                                    t'
                                                                                                                         ,
                                                                                                                                                          -   .   .
                                                                                                                                                                                      )       ,
                                                                                                  GK


                                                                                                            I
            x                                                    .           #.                                                               '                                       o        tp
                                                                                                                                                                                                .
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 88 of 99



                                                                                                                                                              '                                                      .       r
                                                                                           I                                                                                                                                     )                                    .

                                        '           k                                                                                                                                                                                                '-   #
                                                                                                                                                                                             l
                                                                               .           '                     t.                           '                                                          /
                                                                                                                                                                                                         .
                      r..
                                         .                                         ?                                          J
                                                                                                                                                      I
                                                                                                                                                      .
                                                                                                                                                                       m                     '
                                                                                                                                                                                                         .

                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                    y                     j%
                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                             .




                                        X 4                                                             '                     <
                                                                                                                              '                                                      1
                                                                                                                                                                                     5       #
                                                                           *
                                                                                                                                          h                                *         i           œ                                                      z




          24, ,
                                                                                                                                                                  .',
                                                                                                                                                                    sr                                                       '                          g
          j                                                            '
                                                                                                                                                                                                                                 tt
                                                               .                                                                                                      - -.
          .
                                                                                                                                  ,                               ,                 ,                            ;
                  .                         .
                                                                       /                                                                              h                         k                                                .
          .                                                                                                                                       x       '                                  .>                                      .                    /@

                                                                                                                                                                      3.                 ,
                                                                                                                                                                                                                                         '




'
                                                t
                                                                                                                              % j                                                                                                                                         .
                                                                                                                                                                                                                                                                          ...


                                                                                                                                      +                                    eo                                e                                          '
                                                                                                                                                                                                                                                 ,



          i O
          .   (
          1'
          !                                 '                                  .                                                                                                                                                             ,vjj              k...
          !
          ,

              j
              'A.
                -
                .
                -- t t
                     f,                                                                                                       , 4r h't ,.p () zwl
                                                                                                                                          f
                                                                                                                                                g1
                                                                                                                                                :                                                                                            ,
                                                                                                                                                                                                                                                               ..'
          '                                                                                         '                         *                       '                                                                                          *'

          t-                                                 '
          2                                         .
                                                                                                                      j       '
                                                                                                                              d( (    e
                                                                                                                                      i
                                                                                                                                                                                (..j (yy(
                                                                                                                                                                                        '                                                                             t
                                                                                                                                                                                                                                                                      uy,
          .                                             t                                                                                                                           .2                                                                      'V

                            ,                               ..                             ),                   f'
                                                                                           @                                                                               *                                                          '
                                                    *         *                            -                ,             .

                                    '
                                    ,
                                                    //                                     '
                                                                                               g
                                                                                                                          --
                                                                                                                           7
                                                                                                                           k                                               t(
                                                                                                                                                                            ---
                                                                                                                                                                              ;
                                                                                                                                                                              1' '                                       -
                                                                                                                                                                                                                         '' r
                                                                                                                                                                                                                            -
                                                    5              e                   '                                                                                                 >           e
                                '                                                              .#
                                                            < .w                                    ;                                                                                                .
                                                                                                                                  4                                             j                            ?
                                    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 89 of 99


            -           -- - -                                                                                                      l t
--                                      -                 -                   - -                                                                   ,                               # .           1
                                                                                                                                                                '


        -           -       -       - - .-            -       -.,-,                 l
                                                                                    -@'
                                                                                      -
                                                                                      ê-
                                                                                       C-
                                                                                        t-
                                                                                         ms--/
                                                                                             '
                                                                                             -
                                                                                             :)----
                                                                                                  t
                                                                                                  :
                                                                                                  .'-v
                                                                                                     '
                                                                                                     ,
                                                                                                     ----c
                                                                                                         ---t
                                                                                                            ,-
                                                                                                            04
                                                                                                             .'
                                                                                                              ----t?t
                                                                                                                    -)
                                                                                                                     Ot7q --t
                                                                                                                        -:, -'
                                                                                                                             -
                                                                                                                             )g--
                                                                                                                                q$
                                                                                                                                 .----                  -   - .-    - -        -




- - .-              -                                 -s.                               -           -.A        j
..- .-          ----             -- -           -- -
                                                              ''

                                                              ..a
                                                                                                f
                                                                                                j2/
                                                                                                .
                                                                                                '  t-
                                                                                                  k.?. (
                                                                                                       N'
                                                                                                        -
                                                                                                        *
                                                                                                        .
                                                                                                        -b
                                                                                                        w-1
                                                                                                          kC
                                                                                                           ,
                                                                                                           '-
                                                                                                            '(u.
                                                                                                              '        ..                   1
                                                                                                                                            ,
                                                                                                                                            '
                                                                                                                                            ïN1 .
                                                                                                                                            ;
                                                                                            .
                         -              -             -> .
-                                                                                                     j
                                                                                                      k;s.
                                                                                                         1
                                                                                                         8
                                                                                                         '
      .                                                                   y-
                                                                        . .S g-.
                                                                               jq.
                                                                                 gy j
                                                                                    ygjg ggy-
                                                                                    .
                                                                                            ygy.--g4 a yyyy-       .
                                                                                                                                                                                   ,
                                                                                                                                                                                   j,..y
                                                                                                                                                                                       jjs
                                                                                                                                                                                         ;;y

- -             -       -           -       -     -


                                                                              ' U.
                                                                                 -
                                                                                                    -                       -

                                                                                                                                    %&V --                            *-
                                                                                                                                                                       <.ys-                   j-yy/---
                                                                                                                                    .-.
                                                                                                                                    p U--
                                                                                                                                        O'- ---t---- t=-- -u-..
                                                                                                                                                              1
                                                                                                                                                              -
                                                                                                                                                              'U..
                                                                                                                                                                 D.
                                                                                                                                                                  ---.
                                                                              -                                                 -




---. ---% i
-   -               -           -       - - -
                                                              .
                                                               '
                                                                                                           .

                                                                                                                                          Uj.P 0
                                                                                                                                               -
                                                                                                                                              ..            o
                                                                                                                                                                    #ï.
                                                                                                                                                                      U'
                                                                                                                                                                       -:1.r)
                                                                                                                                                                            --
                                                                                                                                                                             J1-- ----
-               - -                     -             .
                                                              )
                                                              > -ù:$ '
                                                                     çoq:-GY
                                                                           t
                                                                           .OIV -
                                                                                OX--V X A -         -
                                                                                                                                                                                                                -




..-...
     -,--.>'... .L 2t0-QLlllty t
                               lNlllêtèW-
            y r(s q-(o;tjryt-yu-
                - -          -
                                tryjyt
                                     rgo
                                    - -
                                                                                                          ,,. o
                                                                                                                            -




    .
    -.
     - -g- yy
            -'
          . .

             yé  tuy...yu
               .4-      -s
                        .ymuys..
                          oy
                           .       yo yyyy-yy.
                                y...
                                t
                                .. ..           y-y-
                                                   s                                                                                                            y ..           .                        . . .   .


                                                      -                                                                                                     y                      ,


         ft-
         ' ql tc ,t
                  kûlttrè-  )
                            tt1--)(  r-
                                      ttl'
                                         tc)
                                           c uttq y'
                                                   y-                                                                                                                                  .
                                                                                                                                                                                           y..   . ..   .       .




       -yy SV g y yg gy yyS 4gy 4çj; u
                                                  )#
                                                   yssjyug ys y ulm                                                                   .k
                                                                                                                                       omu mjo m yomjm (y y u
                                                                    .


                                                                        çfr
                                                                          .g.
                                                                            J.(V .à.
                                                                                   0 jvuu9y
                                                                                          uqb
                                                                                            ùu
                                                                                            o;
                                                                                               u.uou jy 4w                                                                                       j
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 90 of 99




                (                                         ,.t)t7fz                                                    '
                                                                                                                  ,
                                                                                                                              #-
                                          &



                     tn                           kJ                                       g                          y               ; =
                 n
                     (,                   ,
                                          Ujjl                                        .' ' U'                                                 '
                                                  #




            .
                              A
                                      ,
                                      '
                                                          .                           t               0                               .
                     j                            *                   ?               <.
        .   .u   =       -,   -x e'x, .,                  -   i

            @! !Jz
                 tutjtICL- ,t                                                              '
                                                                                           U                                  U               O
                                                      '

                                                                  .

                      O                                               ' -. .
                                      /




            *.                                                                                  '

            .I .         '                                                                                                .       i

             1                    l
            '
                                                                                           y'             .                               >
                                                                                                                                          '           @
                                                                                                                          .                           R'


                                                                                  '
                                                                                                '3o
                                                                          .
                                                  .

                                                                              '
                                                                              ,
                                                                                                /.j :                 .
                                              .

                                                              .
                                                                                                              .
                                                                                                                                          ,
                                                                                                                                                  gt       -
                                                                                                                                                               >

                                          CA                                                                                                      e



.   .            .

                                  N                                                                       )
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 91 of 99


                                         .
                                                                          *                            %
                                         .


                                                 'O                           !           l)
                                                                                           j k'
                                                                                              ;                         -
                l    .4             #
                                                                              ,
                                                                                  ,   :                       a njyt-
                                                      +


           O                        ,'
                                                             ,                                               ...'




                                                     (                        : (,
       .k
       ,
                                                 '
                                                 7
                                                 '                   h
                                                                     l                            :,                '
                              ,                                                           #
                                                                                          ,                                 . -..




       .
               !
               </
                ).
                 k
                 IMl
                   I '<             !
                                                     t .. ,;
                                                           4 .                            ,k.
                                                                                            )              'c to
                                                                     ,                (
               u                  c.t        .            ,
                                                          ?z)
                                                           qx        .   aS
                                                                         '
                                                                                              .
                                                                                              v    j
                                                                                                                    (c --.
               tb Q                          Qq          >                   at d                  è'               h/%,
                   & j
                   W U>
                                        y Y.u             . v.-p
                                                                 y   <.o ,        A %
                                                                                          S  pyx*' %
                                                                                          kom --'
                                                                                                                    s
                                                                                                                    ; ! .S-y
                                                                                                                    un
                                                                                                                    '      J
                                                                                                                             y
       1.            .


       ,
           (              >


               a (
                 c7b.o ?
           : L. NO
                 V ..p I
                         )
                         '
                           (')
                             -4
                                v                                4
                                                                     .
                                                                     0 ko ).
                     U
                     .
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 92 of 99




                                   (           '
                                               j4 .




'




               .                                            )

                                           Z                                                                   A %

            er             '                       .h                                                  f             f
                                                   '
                                                   /            j                 1


                               '
                                                                              )
                                                                              .                w


                       *                                                                           q
                                       .
                                                                    .                                      j

    &,

                                                                                  %




                                                        .                         ..       i
           '
                                                                         #.            9
                   -


                   .
                   J                                        , ,h(/ j
                                                                   ,    !x
                                                                                           / .             ..
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 93 of 99

'

                                                                                                                                                                                                             o



                                           t

              4,                                                                                              *                            .#


                                                                's
                                                                                 q                1
'
                                                                5

                                                                                          r                                        ,                                                                                 <



                  '
                  è                                                  N.                                                                             z.                                     '             *
                                                        .                                                         ?
                                                                                      '
                                                                                      N
          !!
          j'                       ,                                                                  .
                                                                                                                                   !        s
                                                                                                                                                                                               .1
                                                                                                                                                                                                1,


                                                                     '
                                                                     N       .
                                                                                                      ;                                                           '
                                                                                                                                                                  .                            .

'
          '                                                                                                                                                               /
                                       +
              '                    '
                                       z
                      ' , - ..
                             ,--
                                       1
                                       -
                                       /
                                       .

                                                                 i? ' '                                           2/
                                                                                                                                                , j'
                                                                                                                      #                                                           (
                                       '
                                                                                                                          /                                                            y
                                                                                          i                                                                                   u
                  j   .                                                                           .                           y'                              .                   )


                      '                        >.                                    T


                                                                                     l?                                                &        p         -
                                                                                                                                                          y               l
                                                                                                                                                                                                   . .           .
                                                                                                                                                                                                                         .
                                                    f                                                                                           :

                                                                                                              l                                                                                      !
          .                                                                                       '                                                                                                  ,
                                                                                              ,           s
                                                                         -                                                                                                    . .
                                                                                                                                                                                                                     (
                               .
                                                                                 (                                                                                    i           .'




                                                            -                                         *                       d                                       N
                                                                                                                                                              I
                                                                                     j'
                                               '                                     G.                                                             h    l                                           A
                                                                                 A                                            ï            .             ïj
                                                                                                                                                         y                    >
        Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 94 of 99




                                                               tp q. -                                                           . ..' (, .(c
                                                                                                                                   '
                                                                                           *
                               .             .                                                                                          .



'
                               ,'                                                                                                l(, . ,                .




                                                                                      ,#


                                            e'                           '                                  '
                                                                                                                ,

                                                               l.                                                       ' ,                                         . .
                                       1'                            J                          (
               .                   .                                                                '
                                                                                                            .       .                   p                                ,        ,

              tj,
              I                                                              -                      .--t t -                            (,                  -                     ,
    '
                                                                                                                        1'
                                                                                                                        ':
                                                                                                                         j


                                                                 p
                                                                41            f            .                                 /                                      k
                                                                                                j

                                                                                           -            >                                                       @
                                                                                                                                                                    i
                           %                             .      .                          4
                                                         l '    !                              ..


                                                                                                                                                1
                   .                             *                                                                                                              >
                                                         .                                                                                          '                             .
                                                 /                                                                                                                       .
                                                     <
                       .                                                                                            '                               j                         .
                                                                                                        7


                                                                         .
                                                                                  -
                                                                                                                                            '                                j.
                                                                                                                                                                     .
                                                                                                                                                                         j
                                                     %




    .                          t                                                                                                                                    K'

                       ,                2                      L '
                                                                             y'< )u
                                                                                  ,
                                                                                  U
                                                                                                                ,                rr),
                                                                                                                                 % j
                                                                                                                                                            .       .
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 95 of 99


          1i                                                                            h
          j                             j                              .                                                              .
'
          ,.
           -
          j'
                          ..                              -        -           .
                                                                                                                         .
                                                                                                                         .
                                                                                                                                  -
                                                                                                                                  -       ,            p
                                                                                                                                                       -
                                                                                                                                                       .-g.                      -
                                                                                                                                                                                 '
                                                                                                                                                                                   -
                                                     !                                   #                                                                                                   12
          7E                            :                                                                    .
          !!
          :'
                                                     I   ' -'
                                                         ,
                                                     jfj r .                                             i
                                                                                                                                                           .
                                                                                                                                                           '.                                y xjy.
                                                                                                                                                                                                      l
              '
          g
                                                                                                                                              lr




-
          g'
          .
                                                /
                                                    .                                                                .
                                                                                                                                              tt                                                          j
                                                                                                                                                                                                                       ,t
                                                                               g
                                                                               m                                                                                             .       ?
                               $                                                                                                          xr l
                                                                               j                             R                                i                    .                                      -,           r
          i                                                                             wz
          '
                                        !                      #
          !j                       11                                                                            z                                                 &
          I4                                                                                                                                                   .
          11
           !          O                     k                                           '                                                         ,j                         .    '
          !
          i,
           '
           !                                                                                                                                                                                                       '




                                                                                                                                                   G s             l

              !                             i lh
                                              k> 1
                                                 N.
                                                  J.                                                     .               /                             5                         z!                                             @
'         j'                                                                                                                  :                                        '                                       e
          pj                                                                                                                                  '                                                                             <
          I
          ,,  :
                                                     v                                               .                            ,
                                                                                                                                      )
          '!'
            f
            s                           i                                                                *               1
          j'I                                                                                                                         u
          I                                                                                      f


          .1
          '
                      .
                                   :
                                                                           V                 .                                        J
                                                                                                                                              /                .       f %               ?'           -
          i'                                                           .


              '
                                                          .                                                                  ..
                                                                                                                                                                                 <
          .'                            e                                                                                                                                                                          k
          !                                                                        ';                            h                                                                       <                             '
          ..
                           x            v                      .                                                                                           .                 1




                                                .
                                                q.                                           '
                                                .

                                   N                     ) '                                                         h                '
                                                                                                                                      I                    1            '

                                                                                                                                                                             2
                  .                                                                                                                                                                               .                    1

                                                                                                 #                                    (;.-t,                                     , ',7 . %
    Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 96 of 99


          .                                                   p                         e                                                               f?
          i.''                                                                                  '       '                                                                             !
          )                                ,.
                                                '                 .
                                                                                        '   '
                                                                                                            .
                                                                                                            ,                                                !
                                                                                                                                                             '
                                                                                                                                                             h
                                                                                                                                                             !
                                                                                                                                                             i
                                                                                                                                                             k
                                                                                                                                                             ---
                                                                                                                                                                  .
                                                                                                                                                               ,-,/
                                                                                                                                                                  -
                                                                                                                                                                                              q-
                                                                                                                                                                                               ....

          t
          !                                                                                                                                         +                  l    .,'                                                   '
          I                                                                                                     !
                              *
          l
          l                       '
                                                             ,.                                 ... !
                                                                                                '
                                                                                                                                    .
                                                                                                                                        (           W                 . / j'                              ,
                                                                                                                                                                                                          V '%            f
          i                                         .
          )




          '                                             #             t                                 6                           P                   ..
              '                                         tj                                                                  *           x
                                                                                                                                        '                               .         .,
          :                                                                                                             .                                               v  y      .  g                ,           ?           f



          i'
          '                                                                                                                                 j
                                                                                                                                            .


                                                                                                 #              k

              '
                                  .




                                                         *
.         l

      ç       7E
              ;.
                                                                          .                                                                 ,                                                     .
                                                                                                                                                                                                              Q                       -
          (                                                  '                                                                      '                                             ,
                                                    t)                        m 0f)                                                         O                                      .                                      -
                                                                  i                >.                                                                                                                     *
                                                                                                                                                                                              .




              1Q                                                          C T( t                                                            0N                                                            lN
                                                                                                    #                                       iz                                                                    .

              .
                  :                                                                                                                             '                .                .                                   I
                          .   )
'
              .                       4                                            #                                                                                                  %

              y                                                               >.                                                                                                              . u             y
              k'          w                                           <                                                                                                                                               '
                                                         1                                                          $. .
                                                                                                                    '                                                                                                                  à
                      ?                                                                                                                                                                                                               C'
              .                                                                                                                                                                                                       *
                      -

                      ll
                      -
                       4?jtj
                           -a
                           I.)t ,     ,.                                  -
                                                                              f
                                                                              j
                                                                              '
                                                                              -)   -:
                                                                               -$ ,.t'
                                                                                     !
                                                                                     q
                                                                                     (
                                                                                     ))
                                                                                      !
                                                                                      k
                                                                                      J
                                                                                      t-
                                                                                      ! .                       .-...
                                                                                                                                -           -
                                                                                                                                                .
                                                                                                                                                        '


                                                                                                                                                                                   q  -
                                                                                                                                                                                      .
                                                                                                                                                                                          .

                                                                                                                                                                                                                          .,          ' '
                                Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 97 of 99


                                                                                                        y   't       t

        -                                                                                                                j
                                                                                                                         ,
                                                                                                                         yy-ymmy.
   . - -.
         -
         .
         - .
           M
--- -.--- .g
            =SS -
                .
                .-
                 .
                 g
                .1
                   .
                   -
                   y
                   m-
                    .-.   .
                          ç$.
                            -Sj  y(t
                                   -
                                   .
                                   (7
                                    .
                                    $ -.
                        -- - -.-- - . -S
                                        $-j
                                          uyy    t-
                                              ..X W
                                                   '
                                                   S
                                                   .yyS
                                                      IC
                                                       -
                                                         .
                                                         y -
                                                           ..
                                                            p (- (
                                                                 --.
                                                                   -
                                                                 - -
             t
             fc-
               ' -/- t-
                      7)---t     W- V-    > t-t     -
                                                    tkè
                                                      yO? t$)
                                                            'OIt-
    -   .       -       -       - -       -       - - -           -   -   . -




             T-y o--y ?-t.
                         g--.
                            t
                            S
                            %
                            -y--..
                                 -
                                 /t
                                 jF-
                                   j
                                   ,;
                                    -
                                    Vt-
                                      0-t
                                        -w
                                         )V
                                          s-.-.to
                                                2
                                                )
                                                4..
                                                - z
                                                  t,-st
                                                      '
                                                      -.
                                                       '
                                                       tt-
                                                         y
                                                         -gj
                                                          J
                                                            --y-gy.-                                             q        jg
                                                                                                                          .                     .


                                                                      - .. --   % --   ,-                        -u.v--u m.         o - .- 4m       .m

    -           -           -   -             -   -
                                                              .
                                                                  t
                                                                  $-U-$
                                                                      '
                                                                      i.
                                                                       q2'
                                                                         ))'U-tttïG
                                                                                  - -)
                                                                                     1.
                                                                                      t
                                                                                      -')
                                                                                        .
                                                                                        tu
                                                                                         'Vy
                                                                                           tj.
                                                                                             ï-c5Ut)
                                                                                                   'L/%5
                                                                                                   .'




-           -       -                             +' e- --- , A--
                                                                <. % - ,--
                                                                         -
                                                                         t)qw
                                                                            . -t---         -   .




                                      -



                                                  S ju-
                                                      .w ju-yy
                                                          -  ' y uyyy-yyjjy - -
                                                  SW y ség yyyys Vyggqypgsg y /
                            -




                                                  qy y
                                                     .
                                                     s ,syéyul
                                                             )'
                                                              - 7:Wyywyy-y
                                                                         .ys
     %,)).> 4)
             )%d4tt
                  '
                  f)
                   t-tt7.
                        $ll
                          tl)t
                             k
                             %'
                              œ k)))A))):::)t=1 ))))
)
t
)t
 ))))
    t)))
       t
       )))/% & $)))éQt:)  4tqtpt)))% )))
                                       4)N x=)OOt))
Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 98 of 99
 Case 1:20-cv-23696-KMM Document 1 Entered on FLSD Docket 09/04/2020 Page 99 of 99


                                                                                     -                            '                   7                                        1
                                                                                                                                                                               .                                                              a- .-..- '
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                   ..-.- -.-.- - ...-----..--s -..
                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                          -...- ........- -..- .-.-..



                                                                                                 Cbî!7C-''-. t#$ --,
                                                                                                                   -..
                                                                                                                     -.('ï/
                                                                                                                          ')'t.                                          '




                                            .
                                            -
                                            $
                                            -
                                            .,
                                             /
                                             1
                                             -
                                             4.
                                              '
                                              -
                                              1
                                              ï
                                              )4
                                               .
                                               --.
                                                 - .  ., .               j jy
                                                                            j
                                                                            -x
                                                                             .
                                                                             yyy
                                                                               .-
                                                                                .
                                                                                j j.
                                                                                   y
                                                                                   .-
                                                                                    -0
                                                                                     .'
                                                                                      t
                                                                                      l
                                                                                      kt..
                                                                                         -
                                                                                         -.
                                                                                          --
                                                                                           .
                                                                                           -.                 -               -,
                                                                                                                               '
                                                                                                                               ?
                                                                                                                               --...
                                                                                                                                   7s'-
                                                                                                                                      (-?.U
                                                                                                                                  ..- - -
                                                                                                                                          .
                                                                                                                                                 - - . -.- .
                                                                                                                                                      . ,
                                                                                                                                                                                                                .        ..-
                                                                                                                                                                                                                                                                               .



                    --
                             toJ,Cs).t
                               ;.z   ,
                                     y:
                                     c-, j
                                       0.t-ç
                                           k-
                                            .
                                            ;         py
                                         -.--y.i.---y....
                                                        -(.
                                                          g,
                                                           -.
                                                            1
                                                            0
                                                            .(-
                                                              )!)
                                                                y..
                                                                  ---.
                                                                     -q
                                                                      ,-s(j
                                                                          --
                                                                           ju!
                                                                             -j(, j guj                                          .
                                                                                                                                                ,


                                                                                                                                                                                                                                     .L
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      ;-w --              - - - .-
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                        ., , - ..-
                                                                                                                                                                                                                                                                                                       ,

                                                                                                                                                                                                                                                                                                           .. - -
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                              - ..,..--. ,.

                               't'
                                 lt!- ?'r         Ok7, -(c?
                                        u)#Q-t.s --       -;                                                                      -                           .-         - -  '
                                                                                                                                                                              ?
                                                                                                                                                                              -,f'
                                                                                                                                                                                 -,
                                                                                                                                                                                  t
                                                                                                                                                                                  !.
                                                                                                                                                                                   v
                                                                                                                                                                                   ''.-.-s3-.'.,
                                                                                                                                                                                               T
                                                                                                                                                                                               .
                                                                                                                                                                                               -.
                                                                                                                                                                                                ,
                                                                                                                                                                                                1-tJ
                                                                                                                                                                                                   ' -,-.
                                                                                                                                                                                                        -.-------
                                               .                         .                            '            :-   .-.- .
                                                                                                                             --......-...-. ....
                                                                                                                                               - .-- ...-. . .--               .       ..
                                                                                                                                                                                        .



                                                        - y.
                                                           ,
                                                           gs..,-
                                                                yj.y, j
                                                                      gysyl    -                                                                    ty
                       -lqtktce
                              ' th' -
                                    .
                                                                               j-y
                                                                          (.,yj- -
                                                                                 .j.
                                                                                   -
                                                                                   ,.
                                                                                    -
                                                                                   yq-
                                                                                     .-
                                                                                     y..
                                                                                       -.
                                                                                       y-
                                                                                        .$
                                                                                         .
                                                                                         -
                                                                                         t
                                                                                         -
                                                                                         ....
                                                                                         ,  -.
                                                                                             -.
                                                                                              --
                                                                                               .u
                                                                                               ..
                                                                                                j-
                                                                                                 ..
                                                                                                 ,
                                                                                                 y
                                                                                                 .-
                                                                                                  .-
                                                                                                   ..
                                                                                                   y-
                                                                                                    ;
                                                                                                    r
                                                                                                    k
                                                                                                    :
                                                                                                    !j
                                                                                                     k
                                                                                                     j
                                                                                                     .
                                                                                                     j
                                                                                                     ..
                                                                                                      j
                                                                                                      k
                                                                                                      .--
                                                                                                      j .
                                                                                                        -..
                                                                                                        . --
                                                                                                           .
                                                                                                           -
                                                                                                           .--
                                                                                                             .
                                                                                                             ---
                                                                                                               ..
                                                                                                                --...
                                                                                                                  ,
                                                                                                                    --
                                                                                                                     ..
                                                                                                                      --
                                                                                                                       ..
                                                                                                                        -
                                                                                                                        .
                                                                                                                        -
                                                                                                                        .                              .



                                                                                                                                                                                                                                                                              s...s..
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                  .



                                                                                                                  ..7?,
                                                                                                                  . .  ,.
                                                                                                                        1C'
                                                                                                                         -.
                                                                                                                          ,vz, - - ,.s.y-ttzy) -w-.t.z )
                                                                                                                           -
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               -



                           Ax t,
                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                          ,         ytj, ,-- -w)  ,-
                       ,
                       .
                               ,.
                                (o, c ty
                                J-     - -
                                                           .s
                                                            '
                                                            .?.
                                                              '.
                                                               /Q
                                                                - .
                                                                  k - .
                                                                      -i
                                                                       .J
                                                                        '
                                                                        -.
                                                                         l
                                                                         ,-0* , -0
                                                                                 .
                                                                                 j
                                                                                 - l-
                                                                                    >
                                                                                    .x
                                                                                     ,
                                                                                     .7
                                                                                      ..
                                                                                       -t- -t
                                                                                         - - .
                                                                                               .
                                                                                               .
                                                                                               -ts, r
                                                                                                    .
                                                                                                 .. - .
                                                                                                      o .-- .- .
                                                                                                                  - . .-               --
                                                                                                                                                                                                                                                                                                                          .



                                                        #-,,., -.--t,$-'f0..,r.
                                                                              1-,-.. 1.
                                                                                      V.-z -     tt
                                                                                                  .
                                                                                                  -..
                                                                                                    ,yy--,o-.-
                                                                                     ,



                           1
                           t
                                ), y-?lk-o-ttJ'
                                              a. -.. q-
                                                   .                                       w      -
                                                                                                          .



                                                                                                                                                                                                         ,
                                                                                  ,4
                                                                                   7
                                                                                   èè
                                                                                    2
                                                                                    .
                                                                                    )
                                                                                    -
                                                                                    .
                                                                                    -..
                                                                                      -
                                                                                      .
                                                                                      --
                                                                                       .
                                                                                       ,
                                                                                       t
                                                                                       ?
                                                                                       iê
                                                                                        1
                                                                                        3
                                                                                        b4't!kqè
                                 1-                                      -


          ....-.-.- :-     )      ,4:
                                    è(((
                                      -
                                       27
                                        ..
                                        81
                                         -.
                                          :
                                          -
                                          .
                                          1-.
                                           .1
                                            (
                                            !
                                            i!
                                             k
                                             -4
                                              .
                                              ;
                                              :
                                              é
                                              qq
                                               !
                                               -
                                               '
                                               .
                                               -')-
                                                  .-
                                                   ..
                                                    -.
                               ........-......-..--..-.
                                                      -
                                                      r
                                                      :
                                                      j
                                                      r
                                                      .  -t:
                                                       -.v L
                                                           ((
                                                            è/
                                                             rj
                                                              (
                                                              #
                                                              k
                                                              y
                                                              !
                                                              .
                                                              y
                                                              (
                                                              j
                                                              ;$
                                                               )
                                                               y
                                                               (
                                                               ,
                                                               .
                                                               ;
                                                               ,k
                                                                ;
                                                                :
                                                                ((- ..
                                                                 14
                                                              - --
                                                    .-. ....-..
                                                                  .
                                                                        ;
                                                                        jj
                                                                         .
                                                                         y
                                                                         j
                                                                         -
                                                                         .
                                                                         y--
                                                                           y.
                                                                           .
                                                                        -.-.t
                                                                            :
                                                                            L
                                                                            -
                                                                            l
                                                                            .
                                                                            è
                                                                            -(
                                                                             i
                                                                             -!
                                                                              I-
                                                                              .
                                                                              -.-
                                                                                k
                                                                                .
                                                                                j
                                                                                ,
                                                                                -
                                                                                .-
                                                                                 '
                                                                                 :
                                                                                 E
                                                                                 (
                                                                                 l!
                                                                                  q            q
                                                                                               l
                                                                                               ;
                                                                                               - 42-.-.k#'i:.!î--.-#--.-.                        -----.. .-        .--
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                   .--.
                                                                                                                                                                                                                                                      -.----                   ..----.-...---..-..
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                  -.   -.----..       -



                                           -
                                           j
                                           y
                                           r
                                           ..
                                            .
                                            jj
                                             ;-.-
                                                .    ):yyyj-y-
                                                             p
                                                             .j
                                                             kt--t
                                                                 p
                                                                 ti
                                                                 it-
                                                                   .
                                                                   -t-
                                                                     .
                                                                     j
                                                                     .-
                                                                      .
                                                                      j
                                                                      y                                                                                        .-
                                                                                                                                                                ,
                                                                       -.j- -c.q7
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                      ,

                                                                      -,             ,v) (
                               -


                       1
                       !tO  .
                            1
                            ,J1-
                               C-
                                -)'
                                  ,
                                  t  )
                                     -i,
                                       '
                                       C' .,    .
                                                1  -  t .n   k  . j  -y                   -jq-.y-.-êtr
                                                                                                   q -h'atq),.                                --,
                                                                                                                                                                                            --        ---.-,,                       --,
                                                                                                                                                                                                                                                                       q,-
                       t1
                        !
                        6:
                         2
                         :
                         2
                         .
                         -'
                          r
                          :
                          )
                          .   .
                              3
                              -.
                               ,
                               (
                               :
                               ..
                               --
                                t
                                .
                                r
                                E
                                2ë;
                                  ,
                                  .
                                  '
                                  ë
                                  -
                                  2)
                                   ,.. ..d -.
                                   -  -
                                            -...-
                                                :-
                                                 (('
                                                   è
                                                   !
                                                   t
                                                   )
                                                   .
                                                   k.
                                                    --
                           ...- -.- .- ..--.---.. .--l
                                                     .
                                                     t
                                                     .-.-
                                                        j(..
                                                           --
                                                            ..-..-
                                                       .--..-'

                                                                   .
                                                                   (
                                                                   :
                                                                   .((1
                                                                      -
                                                                      0
                                                                      .t
                                                                       ..
                                                                        ).
                                                                         -L-
                                                                           .
                                                                           t
                                                                           .J-
                                                                             )
                                                                             !
                                                                             k
                                                                             ..--.-
                                                                      . ...- -. .-...-
                                                                                     t
                                                                                     -..
                                                                                       q
                                                                                       t
                                                                                       L
                                                                                       (
                                                                                       !5
                                                                                        .
                                                                                        ;.
                                                                                        --
                                                                                         è
                                                                                         q
                                                                                         l
                                                                                         .
                                                                                         ,
                                                                                         .d
                                                                                          r
                                                                                          ..
                                                                                           !
                                                                                           t.
                                                                                            -
                                                                                            '
                                                                                            7
                                                                                            --
                                                                                            .'
                                                                                             th
                                                                                              -k
                                                                                              :q.
                                                                                                -
                                                                                                t
                                                                                                1
                                                                                                )
                                                                                                -.d
                                                                                                  t
                                                                                                  :(
                                                                                                   )
                                                                                                   l
                                                                                                   -
                                                                                                   '
                                                                                                   .
                                                                                                   #
                                                                                                   tp
                                                                                                    -:
                                                                                                     t
                                                                                                     .
                                                                                                     --4
                                                                                                       --
                                                                                                        .
                                                                                                        --
                                                                                                         .
                                                                                                         -
                                                                                                         .
                                                                                                         -.
                                                                                                          -.
                                                                                                           -
                                                                                                           .
                                                                                                           -
                                                                                                           .--
                                                                                                             .
                                                                                                             -
                                                                                                                                                                                                                          .

                                                                                                                                                              -7f-C7'
                                                                                                                                                                    7.N AvY.                                                                                        .X-                          !-N--..MZXXOM
                                                                                                                                                                   z'
                                                                                                                                                                    A t(lp 4. '
                                                                                                                                                                              >.ttw--
                                                                                                                                                                                    .tC.
                                                                                                                                                                                       9,
                                                                                                                                                                                        .
                                                                                                                                                                                        O X-t .
                                                                                                                                                                                             .



                                                                                                          j                           h
                           !.
                            -e'
                              -'.-
                                 x
                                 .-< -..-L.                                  1-- .
                                                                                 --...
                                                                                     ï.-Jt
                                                                                         .'.
                                                                                           u.
                                                                                            1.
                                                                                             -
                                                                                             5
                                                                                             .
                                                                                             d..
                                                                                               -.
                                                                                                -
                                                                                                ,
                                                                                                1
                                                                                                ....




                   .
                                                                                                                                                                                       t
                                                                                                                                                                                       T-
                                                                                                                                                                                        '7 ,j ,?3   f''h
                   ..
                    .
                    t
                    yy
                     j
                     .
                     y
                     j
                     )
                     ,
                     .
                     (j
                      t
                      ,
                      j
                      k.
                       )
                       y
                       .
                       ...
                         .-.-
                            ..
                             ...
                               '
                               1
                               .
                               -
                               ..j
                                 )
                                 .
                                 j
                                 .,
                                  j
                                  -
                                  j
                                  f
                                  ?j
                                   ,
                                   -
                                   ..
                                    -
                                    j
                                    1.y
                                      -.jy
                                         .
                                         j
                                         .
                                         ;-r.
                                            ;
                                            -
                                            k
                                            j
                                            .-
                                             -
                                             .x
                                              j
                                              ..
                                               j
                                               ..
                                                y
                                                .--
                                                  ..
                                                   j
                                                   .
                                                   y
                                                   .j
                                                    y
                                                    y.
                                                     ..
                                                                                                                                                                                        '       ..2
                                                                                                                                                                       .w .
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    L
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    L
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     -.
                                                                                                                                                                                                                      ï
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      --f2.
                    .
                    ' ..         1
                                 )
                                 f
                                 1
                                 3
                                 -
                                 '1
                                  .
                                  1 $    1
                                         .
                                         -
                                         1
                                         -  -
                                            .-
                                             (
                                             .
                                             ) .
                                               !
                                               1
                                               k
                                               l
                                                .
                                                -
                                                .  .
                                                   j
                                                   !
                                                   '
                                                   h
                                                   $k
                                                    .
                                                    -
                                                    ,
                                                    k                     .- .                                                                                     t
                                                                                                                                                                   '      $
                                                                                                                                                                          .
                                                                                                                                                                            -- -
                                                                                                                                                                             ---
                                                                                                                                                                                   '
                                                                                                                                                                                            q
                                                                                                                                                                                            s'ê
                                                                                                                                                                                            -,
                                                                                                                                                                                             -
                                                                                                                                                                                             .
                                                                                                                                                                                             r,k
                                                                                                                                                                                               -.
                                                                                                                                                                                                 '
                                                                                                                                                                                                 . ... . ...        ..         ..         .       . . . . ..       . . ... .    ..




                                               %+M%%.
                                              .%
                                                                                          UNDAM.              N!
         ..- . .. - . ..                  e.aq..
                                          .                  .0s
                                           #:                    k                                                                     .
                                          ts.. ' .
                                                 J.
                                                  J ExFqREs'
                                                           .necemder2.>20
                                          **7
                                            ',
                                            n:--;:q.
                                              og   1s xndeunrk
                                                             lsntatypubl
                                                                       ktlcder
                                                                             -it
                                                                               vrs
- . .. ... . . .   . ... .-        . . .6w                       .. ...... . .
